Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 1 of 439




               EXHIBIT 4
CAND-ECF                                                                               Page 1 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 2 of 439


                                                                              ADRMOP,CONSOL

                                U.S. District Court
                    California Northern District (San Francisco)
                 CIVIL DOCKET FOR CASE #: 3:18-cv-02499-WHO


Colgate et al v. JUUL Labs, Inc. et al                    Date Filed: 04/26/2018
Assigned to: Judge William H. Orrick                      Jury Demand: Plaintiff
Demand: $75,000                                           Nature of Suit: 360 P.I.: Other
Relate Case Cases: 3:18-cv-06776-WHO                      Jurisdiction: Diversity
                    3:18-cv-06808-WHO
Cause: 28:1346 Tort Claim
Plaintiff
Mr. Bradley Colgate                         represented by Adam Gutride
                                                           Gutride Safier LLP
                                                           100 Pine Street
                                                           Suite 1250
                                                           San Francisco, CA 94111
                                                           415-789-6390
                                                           Fax: 415-449-6469
                                                           Email: adam@gutridesafier.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           Migliaccio & Rathod LLP
                                                           412 H St. NE
                                                           Suite 302
                                                           Washington, DC 20002
                                                           202 470-3520
                                                           Fax: (202) 800-2730
                                                           Email: enafisi@classlawdc.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Seth A. Safier
                                                           Gutride Safier LLP
                                                           100 Pine Street, Suite 1250
                                                           San Francisco, CA 94111
                                                           415-271-6469
                                                           Fax: 415-449-6469
                                                           Email: seth@gutridesafier.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                     7/29/2019
CAND-ECF                                                                             Page 2 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 3 of 439


                                                           Gutride Safier LLP
                                                           100 Pine Street, Suite 1250
                                                           San Francisco, CA 94111
                                                           415-336-6545
                                                           Fax: 415-449-6469
                                                           Email: seth@gutridesafier.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Todd Michael Kennedy
                                                           Gutride Safier LLP
                                                           835 Douglass Street
                                                           San Francisco, CA 94114
                                                           415-789-6390
                                                           Email: todd@gutridesafier.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           Migliaccio and Rathod LLP
                                                           412 H St NE Suite 302
                                                           Washington, DC 20002
                                                           202-470-3520
                                                           Email: jrathod@classlawdc.com
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           Gutride Safier LLP
                                                           100 Pine Street, Suite 1250
                                                           San Francisco, CA 94111
                                                           (415) 789-6390
                                                           Fax: (415) 449-6469
                                                           Email: marie@gutridesafier.com
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           Gutride Safier LLP
                                                           100 Pine Street
                                                           Suite 1250
                                                           San Francisco, CA 94111
                                                           214-502-2171
                                                           Email: matt@gutridesafier.com
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           Berger Montague PC
                                                           1818 Market Street
                                                           Suite 3600




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                    7/29/2019
CAND-ECF                                                                             Page 3 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 4 of 439


                                                           Philadelphia, PA 19103
                                                           215-875-3025
                                                           Email: nmakhija@bm.net
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Nicholas A Migliaccio
                                                           Migliaccio & Rathod
                                                           412 H St NE Suite 302
                                                           Washington, DC 20002
                                                           202-470-3520
                                                           Fax: 202-800-2730
                                                           Email: nmigliaccio@classlawdc.com
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           BERGER and MONTAGUE PC
                                                           1622 LOCUST STREET
                                                           PHILADELPHIA, PA 19102
                                                           215-875-3000
                                                           Email: rpaul@bm.net
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           Berger Montague PC
                                                           1818 Market Street
                                                           36th Floor
                                                           Philadelphia, PA 19103
                                                           215 875-3071
                                                           Fax: 215-875-4604
                                                           Email: ssavett@bm.net
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           Gutride Safier LLP
                                                           835 Douglass Street
                                                           San Francisco, CA 94114
                                                           (415) 529-4995
                                                           Fax: 415-449-6469
                                                           Email: apatek@pateklaw.com
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Kaytlin McKnight                            represented by Adam Gutride
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           LEAD ATTORNEY




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                 7/29/2019
CAND-ECF                                                                             Page 4 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 5 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Seth A. Safier
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Todd Michael Kennedy
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           Gutride Safier LLP
                                                           265 Franklin Street
                                                           Suite 1702
                                                           Boston, MA 02110
                                                           214-502-2171
                                                           Email: matt@gutridesafier.com
                                                           TERMINATED: 06/14/2019
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Nicholas A Migliaccio




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                7/29/2019
CAND-ECF                                                                             Page 5 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 6 of 439


                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           TERMINATED: 06/14/2019
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Anthony Smith                               represented by Esfand Nafisi
                                                           Migliaccio & Rathod LLP
                                                           388 Market Street
                                                           Suite 1300
                                                           San Francisco, CA 94111
                                                           (415) 489-7004
                                                           Fax: (202) 800-2730
                                                           Email: enafisi@classlawdc.com
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                7/29/2019
CAND-ECF                                                                                 Page 6 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 7 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
David Langan                                represented by Seth Adam Safier
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           Gutride Safier LLP

                                                           100 Pine Street, Suite 1250


                                                           San Francisco, CA 94111

                                                           (415) 789-6390
                                                           Fax: (415) 449-6469
                                                           Email: marie@gutridesafier.com
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                    7/29/2019
CAND-ECF                                                                        Page 7 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 8 of 439


                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Corey Smith                                 represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                        Page 8 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 9 of 439


                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Jennifer Hellman                            represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Tommy Benham                                represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                         Page 9 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 10 of 439



                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Jill Nelson                                 represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 10 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 11 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Lisa Commitante                             represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 11 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 12 of 439


                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
M. H.                                       represented by Adam Gutride
a minor, by her Mother and Natural                         (See above for address)
Guardian, Jennifer Hellman appointed                       LEAD ATTORNEY
guardian ad litem                                          ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 12 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 13 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
L. B.                                       represented by Adam Gutride
a minor, by her Mother and Natural                         (See above for address)
Guardian, JIll Nelson appointed                            LEAD ATTORNEY
guardian ad litem                                          ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 13 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 14 of 439


                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Kacie Ann Lagun                             represented by Adam Gutride
on behalf of themselves, the general                       (See above for address)
public and those similarly situated                        LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 14 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 15 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
A. U.                                       represented by Adam Gutride
a minor, by her Mother and Naturual                        (See above for address)
Guardian, Lisa Commitante appointed                        LEAD ATTORNEY
guardian ad litem                                          ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 15 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 16 of 439



                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Michael Viscomi                             represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Barbara Yannucci                            represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 16 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 17 of 439


                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
David Masessa                               represented by Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Neil Kailash Makhija
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Russell D. Paul
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 17 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 18 of 439



                                                           Sherrie R. Savett
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Hasnat Ahmad                                represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Thomas A. Zimmerman , Jr.
                                                           Zimmerman Law Offices, P.C.
                                                           77 West Washington Stgreet
                                                           Suite 1220
                                                           Chicago, IL 60602
                                                           312-440-0020
                                                           Fax: 312-440-4180
                                                           Email: tom@attorneyzim.com
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                  7/29/2019
CAND-ECF                                                                 Page 18 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 19 of 439


                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Liliana Andrade                             represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Virginia Jose Angullo                       represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 19 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 20 of 439



                                                             Marie Ann McCrary
                                                             (See above for address)
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Matthew Thomas McCrary
                                                             (See above for address)
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Seth Adam Safier
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Anthony J Patek
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
B. C.                                       represented by Adam Gutride
a minor, through his Parent and                            (See above for address)
Natural Guardian Mary Baker                                LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                             Esfand Nafisi
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Marie Ann McCrary
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Matthew Thomas McCrary
                                                             (See above for address)
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Seth Adam Safier
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Anthony J Patek
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Adam Banner                                 represented by



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                7/29/2019
CAND-ECF                                                                 Page 20 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 21 of 439


                                                           Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Q. C.                                       represented by Adam Gutride
through his parent and natural                             (See above for address)
guardian Anjie Comer                                       LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 21 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 22 of 439



                                                             Matthew Thomas McCrary
                                                             (See above for address)
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Seth Adam Safier
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Anthony J Patek
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
D. C.                                       represented by Adam Gutride
and his mother and Natural Guardian                        (See above for address)
Renee Deeter                                               LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                             Esfand Nafisi
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Jason Samual Rathod
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Marie Ann McCrary
                                                             (See above for address)
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Matthew Thomas McCrary
                                                             (See above for address)
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Seth Adam Safier
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Anthony J Patek
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
                                            represented by



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                7/29/2019
CAND-ECF                                                                 Page 22 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 23 of 439


D. D.                                                      Adam Gutride
Minor through their Parent and Natural                     (See above for address)
Guardian Joseph DiGiancinto                                LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
C. D.                                       represented by Adam Gutride
minor, through their Parent and                            (See above for address)
Natural Guardian Joseph DiGiacinto                         LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 23 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 24 of 439



                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
K. S.                                       represented by Adam Gutride
through his parent and Natural                             (See above for address)
Guardian Rachelle Dollinger                                LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
                                            represented by Esfand Nafisi
                                                           (See above for address)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 24 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 25 of 439


J. D.                                                      LEAD ATTORNEY
through his parent and natural                             ATTORNEY TO BE NOTICED
guardian Nicole Dramis
                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary ,
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Jillian Furey                               represented by Adam Gutride
Washington D.C.                                            (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 25 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 26 of 439


                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Austin Hester                               represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Edgar Kalenkevich                           represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 26 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 27 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
David Kugler                                represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 27 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 28 of 439


                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Tracie Kugler                               represented by Adam Gutride
on behalf of her son, Z.K., a minor                        (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Kacie Ann Lagun                             represented by Adam Gutride
(nee Durham) - Pennsylvania                                (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 28 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 29 of 439



                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
M. C.                                       represented by Adam Gutride
through his Parent and Natural                             (See above for address)
Guardian Jeanine Manning                                   LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 29 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 30 of 439


Plaintiff
Ron Minas                                   represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
S. G.                                       represented by Adam Gutride
through her Parent and Natural                             (See above for address)
Guardian Ashley Noble                                      LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 30 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 31 of 439


                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
D. O.                                       represented by Adam Gutride
through her mother and natural                             (See above for address)
guardian Atoyia Orders ("Orders")                          LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 31 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 32 of 439


Jack Roberts                                represented by Adam Gutride
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
W. T.                                       represented by Adam Gutride
both minors, through their parent and                      (See above for address)
Natural Guardian Tonya Rowan                               LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 32 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 33 of 439



                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
A. R. T.                                    represented by Adam Gutride
both minors, through their parent and                      (See above for address)
Natural Guardian Tonya Rowan                               LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Amber Royce                                 represented by Adam Gutride
                                                           (See above for address)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 33 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 34 of 439


                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
D. S.                                       represented by Adam Gutride
a minor, through his Parent and                            (See above for address)
Natural Guardian Amber Selfridge                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 34 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 35 of 439


                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Laura Staller                               represented by Adam Gutride
Wisconsin                                                  (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
T. B. T.                                    represented by Adam Gutride
a minor, through his parent and                            (See above for address)
Natural Guardian Marlend Thomseth-                         LEAD ATTORNEY
Belcher                                                    ATTORNEY TO BE NOTICED



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 35 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 36 of 439



                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
O. V.                                       represented by Adam Gutride
a minor, through her parent and                            (See above for address)
natural guardian Tanya Viti                                LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1              7/29/2019
CAND-ECF                                                                 Page 36 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 37 of 439


                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
S. W.                                       represented by Adam Gutride
a minor, through his parent and natural                    (See above for address)
guardian Joe Weibel                                        LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Esfand Nafisi
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Samual Rathod
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Juul Labs, Inc.                             represented by Austin Van Schwing
                                                           Gibson, Dunn & Crutcher LLP
                                                           555 Mission Street




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                  7/29/2019
CAND-ECF                                                                 Page 37 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 38 of 439


                                                           Suite 3000
                                                           San Francisco, CA 94105-0921
                                                           415-393-8200
                                                           Fax: 415 393-8306
                                                           Email: aschwing@gibsondunn.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Charles Joseph Stevens
                                                           Gibson, Dunn Crutcher LLP
                                                           555 Mission Street
                                                           Suite 3000
                                                           San Francisco, CA 94105-0921
                                                           415-393-8200
                                                           Fax: 415 393-8306
                                                           Email: cstevens@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

                                                           Jessica Reed Culpepper
                                                           Gibson, Dunn and Crutcher LLP
                                                           333 South Grand Avenue
                                                           Los Angeles, CA 90071-3197
                                                           213-229-7000
                                                           Fax: 213 229-7520
                                                           Email: jculpepper@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

                                                           Joshua D. Dick
                                                           Gibson Dunn & Crutcher LLP
                                                           555 Mission Street
                                                           Suite 3000
                                                           San Francisco, CA 94105-0921
                                                           415 393-8200
                                                           Fax: 415 393-8306
                                                           Email: jdick@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

                                                           Joshua David Dick
                                                           Gibson Dunn & Crutcher
                                                           555 Mission Street, Suite 3000
                                                           San Francisco, CA 94105
                                                           415-393-8331
                                                           Fax: 415-374-8451
                                                           Email: jdick@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

                                                           Kelsey John Helland
                                                           Gibson, Dunn and Crutcher LLP
                                                           555 Mission Street




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                     7/29/2019
CAND-ECF                                                                 Page 38 of 54
            Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 39 of 439


                                                           Suite 3000
                                                           San Francisco, CA 94105-0921
                                                           415-393-8309
                                                           Fax: 415-374-8481
                                                           Email: khelland@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

                                                           Peter C. Squeri
                                                           Gibson, Dunn & Crutcher LLP
                                                           555 Mission Street, Suite 3000
                                                           San Francisco, CA 94105
                                                           (415) 393-8200
                                                           Fax: (415) 393-8306
                                                           Email: psqueri@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

                                                           Winston Y Chan
                                                           Gibson Dunn Crutcher LLP
                                                           555 Mission Street Suite 3000
                                                           San Francisco, CA 94105-0921
                                                           415-393-8200
                                                           Fax: 415 393-8306
                                                           Email: wchan@gibsondunn.com
                                                           ATTORNEY TO BE NOTICED

Defendant
PAX Labs, Inc.
TERMINATED: 07/12/2018

Defendant
Jonathan Mardis                             represented by Adam Gutride
Mississippi                                                (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Marie Ann McCrary
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Matthew Thomas McCrary
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Seth Adam Safier
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Anthony J Patek



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1               7/29/2019
CAND-ECF                                                                   Page 39 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 40 of 439


                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text
 04/26/2018        1 COMPLAINT against All Defendants ( Filing fee $ 400, receipt number 0971-
                     12306422.). Filed byBradley Colgate. (Attachments: # 1 Appendix Appendices
                     A & B)(Patek, Anthony) (Filed on 4/26/2018) (Entered: 04/26/2018)
 04/26/2018        2 Proposed Summons. (Patek, Anthony) (Filed on 4/26/2018) (Entered:
                     04/26/2018)
 04/26/2018        3 Civil Cover Sheet by Bradley Colgate, Kaytlin McKnight . (Patek, Anthony)
                     (Filed on 4/26/2018) (Entered: 04/26/2018)
 04/26/2018        4 NOTICE of Appearance by Anthony J Patek for appearance by Adam Gutride,
                     Seth Safier, Kristen Simplicio, and Todd Kennedy, as attorneys for plaintiff
                     (Patek, Anthony) (Filed on 4/26/2018) (Entered: 04/26/2018)
 04/26/2018        5 Case assigned to Magistrate Judge Donna M. Ryu.

                       Counsel for plaintiff or the removing party is responsible for serving the
                       Complaint or Notice of Removal, Summons and the assigned judge's standing
                       orders and all other new case documents upon the opposing parties. For
                       information, visit E-Filing A New Civil Case at
                       http://cand.uscourts.gov/ecf/caseopening.

                       Standing orders can be downloaded from the court's web page at
                       www.cand.uscourts.gov/judges. Upon receipt, the summons will be issued and
                       returned electronically. Counsel is required to send chambers a copy of the
                       initiating documents pursuant to L.R. 5-1(e)(7). A scheduling order will be sent
                       by Notice of Electronic Filing (NEF) within two business days.
                       Consent/Declination due by 5/10/2018. (srnS, COURT STAFF) (Filed on
                       4/26/2018) (Entered: 04/26/2018)
 04/27/2018        6 Summons Issued as to JUUL Labs, Inc., PAX Labs, Inc. (jjbS, COURT
                     STAFF) (Filed on 4/27/2018) (Entered: 04/27/2018)
 04/27/2018        7 Initial Case Management Scheduling Order with ADR Deadlines: Case
                     Management Statement due by 8/8/2018. Initial Case Management
                     Conference set for 8/15/2018 01:30 PM in Oakland, Courtroom 4, 3rd
                     Floor. (jjbS, COURT STAFF) (Filed on 4/27/2018) (Entered: 04/27/2018)
 05/11/2018        8 CLERK'S NOTICE TO PLAINTIFFS Re: Consent or Declination: Plaintiffs
                     shall file a consent or declination to proceed before a magistrate judge. Note
                     that any party is free to withhold consent to proceed before a magistrate judge
                     without adverse substantive consequences. The forms are available at:
                     http://cand.uscourts.gov/civilforms. Consent/Declination due by 5/25/2018. (ig,
                     COURT STAFF) (Filed on 5/11/2018) (Entered: 05/11/2018)
 05/17/2018        9 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by
                     Bradley Colgate.. (Safier, Seth) (Filed on 5/17/2018) (Entered: 05/17/2018)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                       7/29/2019
CAND-ECF                                                                   Page 40 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 41 of 439


 05/18/2018       10 NOTICE of Appearance by Esfand Nafisi for Plaintiffs Bradley Colgate and
                     Kaytlin McKnight (Attachments: # 1 Certificate/Proof of Service)(Nafisi,
                     Esfand) (Filed on 5/18/2018) (Entered: 05/18/2018)
 05/22/2018       11 CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S.
                     DISTRICT COURT JUDGE: The Clerk of this Court will now randomly
                     reassign this case to a District Judge because either (1) a party has not
                     consented to the jurisdiction of a Magistrate Judge, or (2) time is of the essence
                     in deciding a pending judicial action for which the necessary consents to
                     Magistrate Judge jurisdiction have not been secured. You will be informed by
                     separate notice of the district judge to whom this case is reassigned.

                       ALL HEARING DATES PRESENTLY SCHEDULED BEFORE THE
                       CURRENT MAGISTRATE JUDGE ARE VACATED AND SHOULD BE
                       RE-NOTICED FOR HEARING BEFORE THE JUDGE TO WHOM THIS
                       CASE IS REASSIGNED.

                       This is a text only docket entry; there is no document associated with this
                       notice. (ig, COURT STAFF) (Filed on 5/22/2018) (Entered: 05/22/2018)
 05/22/2018       12 ORDER REASSIGNING CASE. Case reassigned to Judge William H.
                     Orrick for all further proceedings. Magistrate Judge Donna M. Ryu no
                     longer assigned to the case. This case is assigned to a judge who
                     participates in the Cameras in the Courtroom Pilot Project. See General
                     Order 65 and http://cand.uscourts.gov/cameras. Signed by Executive
                     Committee on 5/22/2018. (Attachments: # 1 Notice of Eligibility for Video
                     Recording)(jmlS, COURT STAFF) (Filed on 5/22/2018) (Entered:
                     05/22/2018)
 05/24/2018       13 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice
                     ( Filing fee $ 310, receipt number 0971-12380749.) filed by Bradley Colgate,
                     Kaytlin McKnight. (Attachments: # 1 Exhibit Certificate of Good Standing)
                     (Rathod, Jason) (Filed on 5/24/2018) Modified on 5/25/2018 (aaaS, COURT
                     STAFF). (Entered: 05/24/2018)
 05/24/2018       14 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice
                     ( Filing fee $ 310, receipt number 0971-12381167.) filed by Bradley Colgate,
                     Kaytlin McKnight. (Attachments: # 1 Exhibit Certificate of Good Standing)
                     (Rathod, Jason) (Filed on 5/24/2018) Modified on 5/25/2018 (aaaS, COURT
                     STAFF). (Entered: 05/24/2018)
 05/24/2018       15 NOTICE of Appearance by Austin Van Schwing and Charles J. Stevens,
                     Winston Y. Chan, Joshua D. Dick, Peter C. Squeri and Jessica R. Culpepper
                     (Attachments: # 1 Certificate/Proof of Service)(Schwing, Austin) (Filed on
                     5/24/2018) (Entered: 05/24/2018)
 05/24/2018       16 Corporate Disclosure Statement by JUUL Labs, Inc. (Attachments: # 1
                     Certificate/Proof of Service)(Schwing, Austin) (Filed on 5/24/2018) (Entered:
                     05/24/2018)
 05/24/2018       17




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                        7/29/2019
CAND-ECF                                                                   Page 41 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 42 of 439


                      Certificate of Interested Entities by JUUL Labs, Inc. (Attachments: # 1
                      Certificate/Proof of Service)(Schwing, Austin) (Filed on 5/24/2018) (Entered:
                      05/24/2018)
 05/24/2018       18 NOTICE by JUUL Labs, Inc. Notice of Pendency of Other Action or
                     Proceeding (Attachments: # 1 Certificate/Proof of Service)(Schwing, Austin)
                     (Filed on 5/24/2018) (Entered: 05/24/2018)
 05/24/2018       19 STIPULATION re 1 Complaint to Enlarge Time to Respond to Complaint
                     without Court Order Pursuant to Civil L.R. 6-1 filed by JUUL Labs, Inc..
                     (Attachments: # 1 Certificate/Proof of Service)(Schwing, Austin) (Filed on
                     5/24/2018) (Entered: 05/24/2018)
 05/25/2018       20 CASE MANAGEMENT CONFERENCE ORDER - Case Management
                     Conference set for 8/28/2018 02:00 PM in San Francisco, Courtroom 02,
                     17th Floor. Case Management Statement due by 8/21/2018. Signed by
                     Judge William H. Orrick on 05/25/2018. (jmdS, COURT STAFF) (Filed on
                     5/25/2018) (Entered: 05/25/2018)
 05/29/2018       21 MOTION to Appoint Lead Plaintiff and Lead Counsel filed by Bradley
                     Colgate, Kaytlin McKnight. Motion Hearing set for 7/11/2018 02:00 PM in
                     San Francisco, Courtroom 02, 17th Floor before Judge William H. Orrick.
                     Responses due by 6/12/2018. Replies due by 6/19/2018. (Attachments: # 1
                     Declaration of Adam Gutride iso Motion to Appoint Interim Lead Counsel, # 2
                     Exhibit Ex. A to Gutride Decl., # 3 Declaration of Nicholas Migliaccio iso
                     Motion to Appoint Interim Lead Counsel, # 4 Exhibit Ex. A to Migliaccio
                     Decl., # 5 Proposed Order Granting Motion to Appoint Interim Lead Counsel)
                     (Patek, Anthony) (Filed on 5/29/2018) (Entered: 05/29/2018)
 06/11/2018       22 STIPULATION WITH PROPOSED ORDER re 21 MOTION to Appoint Lead
                     Plaintiff and Lead Counsel To Enlarge Time To Respond filed by JUUL Labs,
                     Inc.. (Attachments: # 1 Certificate/Proof of Service)(Schwing, Austin) (Filed
                     on 6/11/2018) (Entered: 06/11/2018)
 06/11/2018       23 ORDER TO ENLARGE TIME TO RESPOND TO PLAINTIFFS'
                     MOTION TO APPOINT GUTRIDE SAFIER LLP AND MIGLIACCIO
                     & RATHOD LLP INTERIM LEAD COUNSEL by Judge William H.
                     Orrick granting 22 Stipulation. Defendants shall file their response to
                     Plaintiffs Motion on or before June 15, 2018. (jmdS, COURT STAFF)
                     (Filed on 6/11/2018) (Entered: 06/11/2018)
 06/12/2018       24 FIRST AMENDED CLASS ACTION COMPLAINT; JURY TRIAL
                     DEMANDED; against All Defendants. Filed byKaytlin McKnight, Bradley
                     Colgate, Anthony Smith, David Langan, Corey Smith, Jennifer Hellman,
                     Tommy Benham, Jill Nelson, Lisa Commitante. (Attachments: # 1 Appendix)
                     (Patek, Anthony) (Filed on 6/12/2018) Modified on 6/13/2018 (aaaS, COURT
                     STAFF). (Entered: 06/12/2018)
 06/15/2018       25 OPPOSITION/RESPONSE (re 21 MOTION to Appoint Lead Plaintiff and
                     Lead Counsel ) by JUUL Labs, Inc. and PAX Labs, Inc. filed byJUUL Labs,
                     Inc.. (Attachments: # 1 Certificate/Proof of Service)(Schwing, Austin) (Filed
                     on 6/15/2018) (Entered: 06/15/2018)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                     7/29/2019
CAND-ECF                                                                   Page 42 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 43 of 439


 06/19/2018       26 REPLY (re 21 MOTION to Appoint Lead Plaintiff and Lead Counsel ) filed
                     byL. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer
                     Hellman, Kacie Ann Lagun, David Langan, Kaytlin McKnight, Jill Nelson,
                     Anthony Smith, Corey Smith, A. U.. (Patek, Anthony) (Filed on 6/19/2018)
                     (Entered: 06/19/2018)
 06/22/2018       27 STIPULATION to Enlarge Time to Respond to First Amended Complaint
                     Without Court Order Pursuant to Civil L.R. 6-1 filed by JUUL Labs, Inc..
                     (Schwing, Austin) (Filed on 6/22/2018) (Entered: 06/22/2018)
 06/22/2018       28 MOTION to Appoint Guardian Ad Litem ad Litem and Proposed Order filed
                     by L. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer
                     Hellman, Kacie Ann Lagun, David Langan, Kaytlin McKnight, Jill Nelson,
                     Anthony Smith, Corey Smith, A. U.. (Patek, Anthony) (Filed on 6/22/2018)
                     (Entered: 06/22/2018)
 06/25/2018       29 Order by Judge William H. Orrick granting 28 Motion to Appoint
                     Guardian ad Litem. (jmdS, COURT STAFF) (Filed on 6/25/2018)
                     (Entered: 06/25/2018)
 06/27/2018       30 STIPULATION WITH PROPOSED ORDER to Vacate or Continue Hearing
                     on Plaintiffs' Motion to Appoint Interim Lead Counsel filed by JUUL Labs,
                     Inc.. (Schwing, Austin) (Filed on 6/27/2018) (Entered: 06/27/2018)
 06/27/2018       31 CERTIFICATE OF SERVICE by JUUL Labs, Inc. re 30 STIPULATION
                     WITH PROPOSED ORDER to Vacate or Continue Hearing on Plaintiffs'
                     Motion to Appoint Interim Lead Counsel (Schwing, Austin) (Filed on
                     6/27/2018) (Entered: 06/27/2018)
 06/28/2018       32 ORDER granting 30 STIPULATION to Vacate or Continue Hearing on
                     Plaintiffs' Motion to Appoint Interim Lead Counsel. Motion Hearing as to
                     21 MOTION to Appoint Lead Plaintiff and Lead Counsel set for 8/28/2018
                     02:00 PM in San Francisco, Courtroom 02, 17th Floor before Judge
                     William H. Orrick. Signed by Judge William H. Orrick on 06/28/2018.
                     (jmdS, COURT STAFF) (Filed on 6/28/2018) (Entered: 06/28/2018)
 06/29/2018       33 Order by Judge William H. Orrick granting 14 Motion for Pro Hac Vice
                     by Nicholas A. Migliaccio. (jmdS, COURT STAFF) (Filed on 6/29/2018)
                     (Entered: 06/29/2018)
 06/29/2018       34 Order by Judge William H. Orrick granting 13 Motion for Pro Hac Vice
                     by Jason S. Rathod. (jmdS, COURT STAFF) (Filed on 6/29/2018)
                     (Entered: 06/29/2018)
 07/02/2018       35 STIPULATION WITH PROPOSED ORDER Stipulation of Dismissal of PAX
                     Labs, Inc. without Prejudics filed by Bradley Colgate. (Patek, Anthony) (Filed
                     on 7/2/2018) (Entered: 07/02/2018)
 07/12/2018       36 Order by Judge William H. Orrick granting 35 Stipulation of Dismissal of
                     PAX Labs, Inc., Without Prejudice. (jmdS, COURT STAFF) (Filed on
                     7/12/2018) (Entered: 07/12/2018)
 07/17/2018       37 Joint MOTION for Leave to File Excess Pages filed by JUUL Labs, Inc..
                     (Schwing, Austin) (Filed on 7/17/2018) (Entered: 07/17/2018)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                    7/29/2019
CAND-ECF                                                                   Page 43 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 44 of 439


 07/17/2018       38 STIPULATION WITH PROPOSED ORDER re 37 Joint MOTION for Leave
                     to File Excess Pages filed by JUUL Labs, Inc.. (Attachments: # 1 Proposed
                     Order)(Schwing, Austin) (Filed on 7/17/2018) (Entered: 07/17/2018)
 07/18/2018       39 Order by Judge William H. Orrick granting 37 Motion for Leave to File
                     Excess Pages. (jmdS, COURT STAFF) (Filed on 7/18/2018) (Entered:
                     07/18/2018)
 07/24/2018       40 MOTION to Dismiss Plaintiffs' First Amended Complaint; Memorandum of
                     Points and Authorities in Support Thereof filed by JUUL Labs, Inc.. Motion
                     Hearing set for 9/5/2018 02:00 PM in San Francisco, Courtroom 02, 17th Floor
                     before Judge William H. Orrick. Responses due by 8/14/2018. Replies due by
                     8/28/2018. (Attachments: # 1 Declaration of Austin V. Schwing, # 2 Exhibit A,
                     # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8
                     Exhibit G, # 9 Proposed Order)(Schwing, Austin) (Filed on 7/24/2018)
                     (Entered: 07/24/2018)
 07/24/2018       41 MOTION to Strike Plaintiffs' Nationwide Class Allegations; Memorandum of
                     Points and Authorities in Support Thereof filed by JUUL Labs, Inc.. Motion
                     Hearing set for 9/5/2018 02:00 PM in San Francisco, Courtroom 02, 17th Floor
                     before Judge William H. Orrick. Responses due by 8/14/2018. Replies due by
                     8/28/2018. (Attachments: # 1 Proposed Order)(Schwing, Austin) (Filed on
                     7/24/2018) (Entered: 07/24/2018)
 08/03/2018       42 STIPULATION WITH PROPOSED ORDER re 41 MOTION to Strike
                     Plaintiffs' Nationwide Class Allegations; Memorandum of Points and
                     Authorities in Support Thereof, 40 MOTION to Dismiss Plaintiffs' First
                     Amended Complaint; Memorandum of Points and Authorities in Support
                     Thereof filed by L. B., Tommy Benham, Bradley Colgate, Lisa Commitante,
                     M. H., Jennifer Hellman, Kacie Ann Lagun. (Safier, Seth) (Filed on 8/3/2018)
                     (Entered: 08/03/2018)
 08/07/2018       43 Order granting 42 STIPULATION - Deadlines reset as to 40 MOTION to
                     Dismiss and 41 MOTION to Strike. Responses due by 8/22/2018. Replies
                     due by 9/12/2018. Motion Hearing reset for 9/26/2018 02:00 PM in San
                     Francisco, Courtroom 02, 17th Floor before Judge William H. Orrick.
                     Signed by Judge William H. Orrick on 08/07/2018. (jmdS, COURT
                     STAFF) (Filed on 8/7/2018) (Entered: 08/07/2018)
 08/14/2018       44 ADR Clerk's Notice re: Non-Compliance with Court Order (ewh, COURT
                     STAFF) (Filed on 8/14/2018) (Entered: 08/14/2018)
 08/15/2018       45 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options ADR
                     Certificatoin by Plaintiff Bradley Colgate (Patek, Anthony) (Filed on
                     8/15/2018) (Entered: 08/15/2018)
 08/15/2018       46 REQUEST for ADR Phone Conference re 45 ADR Certification (ADR L.R.
                     3-5 b)of discussion of ADR options Joint ADR Phone Conference Request
                     (Patek, Anthony) (Filed on 8/15/2018) (Entered: 08/15/2018)
 08/15/2018       47 ADR Clerk's Notice Setting ADR Phone Conference on 8/23/2018 at 10:30
                     AM Pacific time. Please note that you must be logged into an ECF account of




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                   7/29/2019
CAND-ECF                                                                   Page 44 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 45 of 439


                      counsel of record in order to view this document. (cmf, COURT STAFF)
                      (Filed on 8/15/2018) (Entered: 08/15/2018)
 08/17/2018       48 CERTIFICATE of Counsel of Service of CMC Order by Seth Adam Safier on
                     behalf of L. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H.,
                     Jennifer Hellman, Kacie Ann Lagun, David Langan (Safier, Seth) (Filed on
                     8/17/2018) (Entered: 08/17/2018)
 08/20/2018       49 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options by
                     Defendant JUUL Labs, Inc. (Schwing, Austin) (Filed on 8/20/2018) (Entered:
                     08/20/2018)
 08/21/2018       50 JOINT CASE MANAGEMENT STATEMENT NO. 1 filed by JUUL Labs,
                     Inc.. (Schwing, Austin) (Filed on 8/21/2018) (Entered: 08/21/2018)
 08/22/2018       51 OPPOSITION/RESPONSE (re 41 MOTION to Strike Plaintiffs' Nationwide
                     Class Allegations; Memorandum of Points and Authorities in Support Thereof )
                     filed byL. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H.,
                     Jennifer Hellman, Kacie Ann Lagun, David Langan, Kaytlin McKnight, Jill
                     Nelson, Anthony Smith, Corey Smith, A. U.. (Safier, Seth) (Filed on
                     8/22/2018) (Entered: 08/22/2018)
 08/22/2018       52 *** REFER TO DOCUMENT 55 . ***
                     OPPOSITION/RESPONSE (re 40 MOTION to Dismiss Plaintiffs' First
                     Amended Complaint; Memorandum of Points and Authorities in Support
                     Thereof ) Plaintiffs' Opposition to Motion to Dismiss filed byL. B., Tommy
                     Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer Hellman, Kacie
                     Ann Lagun, David Langan, Kaytlin McKnight, Jill Nelson, Anthony Smith,
                     Corey Smith, A. U.. (Patek, Anthony) (Filed on 8/22/2018) Modified on
                     8/29/2018 (fff, COURT STAFF). (Entered: 08/22/2018)
 08/23/2018       53 ADR Remark: ADR Phone Conference held on 8/23/2018 by Howard Herman.
                     (cmf, COURT STAFF) (Filed on 8/23/2018) (This is a text-only entry
                     generated by the court. There is no document associated with this entry.)
                     (Entered: 08/23/2018)
 08/28/2018       54 *** REFER TO DOCUMENT 55 . ***
                     OPPOSITION/RESPONSE (re 40 MOTION to Dismiss Plaintiffs' First
                     Amended Complaint; Memorandum of Points and Authorities in Support
                     Thereof ) Plaintiff's Opposition to Mot. to Dismiss, CORRECTION OF
                     DOCKET # 52 filed byL. B., Tommy Benham, Bradley Colgate, Lisa
                     Commitante, M. H., Jennifer Hellman, Kacie Ann Lagun, David Langan,
                     Kaytlin McKnight, Jill Nelson, Anthony Smith, Corey Smith, A. U.. (Patek,
                     Anthony) (Filed on 8/28/2018) Modified on 8/29/2018 (fff, COURT STAFF).
                     (Entered: 08/28/2018)
 08/28/2018       56 Minute Entry for proceedings held before Judge William H. Orrick: Case
                     Management Conference and Motion Hearing re: 21 Motion to Appoint
                     Lead Plaintiff and Lead Counsel held on 8/28/2018. Motion granted. FTR
                     Time: 2:31-2:46. Plaintiff Attorneys: Seth Safier and Anthony J. Patek.
                     Defendant Attorneys: Joshua D. Dick, Austin V. Schwing, and Peter




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                  7/29/2019
CAND-ECF                                                                   Page 45 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 46 of 439


                       Squeri. (jmdS, COURT STAFF) (Date Filed: 8/28/2018) (Entered:
                       08/29/2018)
 08/29/2018       55 OPPOSITION/RESPONSE (re 40 MOTION to Dismiss Plaintiffs' First
                     Amended Complaint; Memorandum of Points and Authorities in Support
                     Thereof ) Plaintiff's Opposition to Mot. to Dismiss, CORRECTION OF DKT. #
                     52 filed byL. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H.,
                     Jennifer Hellman, Kacie Ann Lagun, David Langan, Kaytlin McKnight, Jill
                     Nelson, Anthony Smith, Corey Smith, A. U.. (Patek, Anthony) (Filed on
                     8/29/2018) (Entered: 08/29/2018)
 09/12/2018       57 REPLY (re 40 MOTION to Dismiss Plaintiffs' First Amended Complaint;
                     Memorandum of Points and Authorities in Support Thereof ) filed byJUUL
                     Labs, Inc.. (Attachments: # 1 Declaration of Peter C. Squeri, # 2 Exhibit A)
                     (Schwing, Austin) (Filed on 9/12/2018) (Entered: 09/12/2018)
 09/12/2018       58 REPLY (re 41 MOTION to Strike Plaintiffs' Nationwide Class Allegations;
                     Memorandum of Points and Authorities in Support Thereof ) filed byJUUL
                     Labs, Inc.. (Attachments: # 1 Declaration of Austin V. Schwing, # 2 Exhibit A,
                     # 3 Exhibit B)(Schwing, Austin) (Filed on 9/12/2018) (Entered: 09/12/2018)
 09/25/2018       59 Proposed Order re 56 Motion Hearing,, Case Management Conference -
                     Initial,, Order on Motion to Appoint Lead Plaintiff and Lead Counsel, by
                     Bradley Colgate. (Gutride, Adam) (Filed on 9/25/2018) (Entered: 09/25/2018)
 09/25/2018       60 Proposed Order re 59 Proposed Order, 56 Motion Hearing,, Case Management
                     Conference - Initial,, Order on Motion to Appoint Lead Plaintiff and Lead
                     Counsel, (Revised Proposed Order) by Bradley Colgate. (Gutride, Adam)
                     (Filed on 9/25/2018) (Entered: 09/25/2018)
 09/26/2018       61 Minute Entry for proceedings held before Judge William H. Orrick:
                     Motion Hearing held on 9/26/2018 re 41 MOTION to Strike and 40
                     MOTION to Dismiss. Total Time in Court: 37 minutes. Court Reporter:
                     Belle Ball. Plaintiff Attorneys: Adam Gutride and Esfand Nafisi.
                     Defendant Attorneys: Austin Schwing, Joshua D. Dick, and Peter Sueri.
                     (jmdS, COURT STAFF) (Date Filed: 9/26/2018) (Entered: 09/26/2018)
 09/26/2018       62 ***PLEASE DISREGARD; DUPLICATE ENTRY***Minute Entry for
                     proceedings held before Judge William H. Orrick: Motion Hearing held on
                     9/26/2018 re 41 MOTION to Strike and 40 MOTION to Dismiss. Motions
                     taken under submission; written order to follow. Total Time in Court: 37
                     minutes. Court Reporter: Belle Ball. Plaintiff Attorneys: Adam Gutride and
                     Esfand Nafisi. Defendant Attorneys: Austin Schwing, Joshua D. Dick, and
                     Peter Sueri. (jmdS, COURT STAFF) (Date Filed: 9/26/2018) Modified on
                     10/9/2018 (jmdS, COURT STAFF). (Entered: 09/27/2018)
 09/27/2018       63 ORDER APPOINTING GUTRIDE SAFIER LLP AND MIGLIACCIO &
                     RATHOD LLP INTERIM LEAD COUNSEL. Signed by Judge William
                     H. Orrick on 09/27/2018. (jmdS, COURT STAFF) (Filed on 9/27/2018)
                     (Entered: 09/27/2018)
 09/28/2018       64




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                     7/29/2019
CAND-ECF                                                                   Page 46 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 47 of 439


                      TRANSCRIPT ORDER for proceedings held on 09/26/2018 before Judge
                      William H. Orrick by JUUL Labs, Inc., for Court Reporter Belle Ball.
                      (Schwing, Austin) (Filed on 9/28/2018) (Entered: 09/28/2018)
 10/10/2018       65 Transcript of Proceedings held on September 26, 2018, before Judge William
                     H. Orrick. Court Reporter Belle Ball, CSR, CRR, RDR, telephone number
                     (415)373-2529, belle_ball@cand.uscourts.gov. Per General Order No. 59 and
                     Judicial Conference policy, this transcript may be viewed only at the Clerk's
                     Office public terminal or may be purchased through the Court Reporter until
                     the deadline for the Release of Transcript Restriction. After that date it may be
                     obtained through PACER. Any Notice of Intent to Request Redaction, if
                     required, is due no later than 5 business days from date of this filing. (Re 64
                     Transcript Order ) Release of Transcript Restriction set for 1/8/2019. (Related
                     documents(s) 64 ) (ballbb15S, COURT STAFF) (Filed on 10/10/2018)
                     (Entered: 10/10/2018)
 10/30/2018       66 ORDER PARTIALLY GRANTING 40 MOTION TO DISMISS AND
                     DENYING 41 MOTION TO STRIKE by Judge William H. Orrick. (jmdS,
                     COURT STAFF) (Filed on 10/30/2018) (Entered: 10/30/2018)
 11/14/2018       67 Certificate of Interested Entities by JUUL Labs, Inc. identifying Other Affiliate
                     Gemini Insurance Company, Other Affiliate Underwriters At Lloyd's, London,
                     Other Affiliate RSUI Indemnity Company, Other Affiliate National Union Fire
                     Insurance Company of Pittsburgh, Pa., Other Affiliate Starr Indemnity &
                     Liability Company, Other Affiliate Lexington Insurance Company, Other
                     Affiliate Endurance Risk Solutions Assurance Co., Other Affiliate RSG
                     Underwriting Managers Europe Limited t/a Startpoint for JUUL Labs, Inc.. re
                     17 Certificate of Interested Entities (Supplemental) (Schwing, Austin) (Filed on
                     11/14/2018) (Entered: 11/14/2018)
 11/21/2018       68 ADMINISTRATIVE MOTION to Relate and Consolidate Cases (Unopposed)
                     filed by JUUL Labs, Inc.. Responses due by 11/26/2018. (Attachments: # 1
                     Certificate/Proof of Service)(Schwing, Austin) (Filed on 11/21/2018) (Entered:
                     11/21/2018)
 11/21/2018       69 STIPULATION WITH PROPOSED ORDER recommending cases be related
                     and consolidated filed by JUUL Labs, Inc.. (Attachments: # 1 Exhibit
                     (Viscomi Complaint), # 2 Exhibit (JY Complaint), # 3 Exhibit (JY Transfer
                     Order), # 4 Exhibit (Viscomi Transfer Order))(Schwing, Austin) (Filed on
                     11/21/2018) (Entered: 11/21/2018)
 11/23/2018       70 AUDIO RECORDINGS ORDER (re: 56 Motion Hearing,, Case Management
                     Conference - Initial,, Order on Motion to Appoint Lead Plaintiff and Lead
                     Counsel, ), by Bradley Colgate. Court will send to Esfand Nafisi at
                     enafisi@classlawdc.com a link to the files requested in this order. ( Filing fee $
                     31, receipt number 0971-12870393). (Nafisi, Esfand) (Filed on 11/23/2018)
                     (Entered: 11/23/2018)
 11/27/2018       71 ORDER TO RELATE ACTIONS PURSUANT TO CIVIL LOCAL
                     RULES 3-12 AND 7-11 AND TO CONSOLIDATE ACTIONS by Judge
                     William H. Orrick granting 69 Stipulation ( 68 Administrative Motion
                     found to be moot). Case Nos. 3:18cv6776-JCS and 3:18cv6808-LB found to




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                       7/29/2019
CAND-ECF                                                                   Page 47 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 48 of 439


                       be related; the cases shall be consolidated under the case In re: JUUL
                       Labs, Inc. Products Litigation, Case No. 3:18-cv-2499-WHO. A
                       consolidated amended complaint shall be filed by 1/7/2019; defendant
                       responses shall be due 2/22/2019. (jmdS, COURT STAFF) (Filed on
                       11/27/2018) (Entered: 11/27/2018)
 01/04/2019       72 STIPULATION WITH PROPOSED ORDER re 71 Order on Administrative
                     Motion per Civil Local Rule 7-11,,, Order on Stipulation,, Joint Stipulation to
                     Extend Time and Page Limits, with Proposed Order filed by L. B., Tommy
                     Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer Hellman, Kacie
                     Ann Lagun, David Langan, Kaytlin McKnight, Jill Nelson, Anthony Smith,
                     Corey Smith, A. U.. (Patek, Anthony) (Filed on 1/4/2019) (Entered:
                     01/04/2019)
 01/07/2019       73 NOTICE by JUUL Labs, Inc. Notice of Filing of Notice of Related Case
                     (Schwing, Austin) (Filed on 1/7/2019) (Entered: 01/07/2019)
 01/09/2019       74 Order by Judge William H. Orrick granting 72 Stipulation to Extend
                     Time and Page Limits. (jmdS, COURT STAFF) (Filed on 1/9/2019)
                     (Entered: 01/09/2019)
 01/14/2019       75 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice for
                     Neil K. Makhija ( Filing fee $ 310, receipt number 0971-13002213.) filed by L.
                     B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer
                     Hellman, Kacie Ann Lagun, David Langan, Kaytlin McKnight, Jill Nelson,
                     Anthony Smith, Corey Smith, A. U., Michael Viscomi, Barbara Yannucci,
                     DAVID MASESSA%20. (Makhija, Neil) (Filed on 1/14/2019) Modified on
                     1/16/2019 (aaaS, COURT STAFF). (Entered: 01/14/2019)
 01/14/2019       76 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice for
                     Russell D. Paul ( Filing fee $ 310, receipt number 0971-13002337.) filed by L.
                     B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer
                     Hellman, Kacie Ann Lagun, David Langan, DAVID MASESSA, Kaytlin
                     McKnight, Jill Nelson, Anthony Smith, Corey Smith, A. U., Michael Viscomi,
                     Barbara Yannucci. (Paul, Russell) (Filed on 1/14/2019) Modified on 1/16/2019
                     (aaaS, COURT STAFF). (Entered: 01/14/2019)
 01/15/2019       77 Order by Judge William H. Orrick granting 76 Motion for Pro Hac Vice
                     by Russell Paul. (jmdS, COURT STAFF) (Filed on 1/15/2019) (Entered:
                     01/15/2019)
 01/15/2019       78 Order by Judge William H. Orrick granting 75 Motion for Pro Hac Vice
                     by Neil Makhija. (jmdS, COURT STAFF) (Filed on 1/15/2019) (Entered:
                     01/15/2019)
 01/22/2019       79 NOTICE of Appearance by Kelsey John Helland on behalf of Defendant JUUL
                     Labs, Inc. (Helland, Kelsey) (Filed on 1/22/2019) (Entered: 01/22/2019)
 01/25/2019       80 Corporate Disclosure Statement by JUUL Labs, Inc. identifying Other Affiliate
                     Altria Group, Inc. for JUUL Labs, Inc.. (Schwing, Austin) (Filed on 1/25/2019)
                     (Entered: 01/25/2019)
 01/25/2019       81




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                      7/29/2019
CAND-ECF                                                                   Page 48 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 49 of 439


                      ERRONEOUSLY E-FILED: PLEASE SEE DOCKET NUMBER 82 &
                      DOCKET 83 FOR THE CORRECTIONS AMENDED COMPLAINT
                      Consolidated Amended Class Action Complaint against All Defendants. Filed
                      byMichael Viscomi, L. B., Jill Nelson, Kaytlin McKnight, Kacie Ann Lagun,
                      Bradley Colgate, Jennifer Hellman, Lisa Commitante, Corey Smith, David
                      Langan, DAVID MASESSA, M. H., Anthony Smith, A. U., Barbara Yannucci,
                      Tommy Benham. (Attachments: # 1 Appendix App'x A - Plaintiff Allegations
                      by Individual, # 2 Appendix App'x B - JUUL Data Charts, # 3 Appendix App'x
                      C - JUUL Ads (pt 1), # 4 Appendix App'x C - JUUL Ads (pt 2), # 5 Appendix
                      App'x D -FAL/Deceptive Practice Laws by State, # 6 Appendix App'x E -
                      Unfair/Unlawful Practice Laws by State, # 7 Appendix App'x F - Express
                      Warranty Laws by State, # 8 Appendix App'x G - Implied Warranty Laws by
                      State)(Patek, Anthony) (Filed on 1/25/2019) Modified on 1/30/2019 (aaaS,
                      COURT STAFF). (Entered: 01/25/2019)
 01/30/2019       82 AMENDED COMPLAINT Consolidated Amended Complaint (correction of
                     Dkt 81) against All Defendants. Filed byMichael Viscomi, L. B., Jill Nelson,
                     Kaytlin McKnight, Kacie Ann Lagun, Bradley Colgate, Jennifer Hellman, Lisa
                     Commitante, Corey Smith, David Langan, DAVID MASESSA, M. H.,
                     Anthony Smith, A. U., Barbara Yannucci, Tommy Benham. (Attachments: # 1
                     Exhibit Ex. A Jackler Article (omitted from Dkt. 81), # 2 Appendix App'x A
                     Individual Plaintiff Allegations (correction of Dkt 81-1), # 3 Appendix App'x F
                     Express Warranty Laws by State (correction of Dkt. 81-7))(Patek, Anthony)
                     (Filed on 1/30/2019) (Entered: 01/30/2019)
 01/30/2019       83 ERRATA re 81 Amended Complaint,,, 82 Amended Complaint,, Errata
                     Correcting Consolidated Amended Complaint (Dkt Nos. 82-82) by L. B.,
                     Tommy Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer Hellman,
                     Kacie Ann Lagun, David Langan, DAVID MASESSA, Kaytlin McKnight, Jill
                     Nelson, Anthony Smith, Corey Smith, A. U., Michael Viscomi, Barbara
                     Yannucci. (Patek, Anthony) (Filed on 1/30/2019) (Entered: 01/30/2019)
 02/04/2019       84 APPLICATION AND [PROPOSED] ORDER TO APPOINT GUARDIANS
                     AD LITEM, FOR MINOR PLAINTIFFS; filed by L. B., Tommy Benham,
                     Bradley Colgate, Lisa Commitante, M. H., Jennifer Hellman, Kacie Ann
                     Lagun, David Langan, DAVID MASESSA, Kaytlin McKnight, Jill Nelson,
                     Anthony Smith, Corey Smith, A. U., Michael Viscomi, Barbara Yannucci.
                     (Patek, Anthony) (Filed on 2/4/2019) Modified on 2/5/2019 (aaaS, COURT
                     STAFF). (Entered: 02/04/2019)
 02/20/2019       85 Order by Judge William H. Orrick granting 84 Motion to Appoint
                     Guardian ad Litem ad Litem. (jmdS, COURT STAFF) (Filed on
                     2/20/2019) (Entered: 02/20/2019)
 02/22/2019       86 STIPULATION WITH PROPOSED ORDER TO ENLARGE TIME
                     PURSUANT TO CIVIL L.R. 6-2 filed by JUUL Labs, Inc.. (Schwing, Austin)
                     (Filed on 2/22/2019) (Entered: 02/22/2019)
 02/27/2019       87 Order to Enlarge Time by Judge William H. Orrick granting 86
                     Stipulation. (jmdS, COURT STAFF) (Filed on 2/27/2019) (Entered:
                     02/27/2019)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                    7/29/2019
CAND-ECF                                                                   Page 49 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 50 of 439


 03/02/2019       88 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice for
                     Sherrie R. Savett ( Filing fee $ 310, receipt number 0971-13138118.) filed by
                     L. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H., Jennifer
                     Hellman, Kacie Ann Lagun, David Langan, DAVID MASESSA, Kaytlin
                     McKnight, Jill Nelson, Anthony Smith, Corey Smith, A. U., Michael Viscomi,
                     Barbara Yannucci. (Makhija, Neil) (Filed on 3/2/2019) Modified on 3/4/2019
                     (aaaS, COURT STAFF). (Entered: 03/02/2019)
 03/05/2019       89 Order by Judge William H. Orrick granting 88 Motion for Pro Hac Vice
                     by Sherrie R. Savett. (jmdS, COURT STAFF) (Filed on 3/5/2019)
                     (Entered: 03/05/2019)
 03/06/2019       90 STIPULATION WITH PROPOSED ORDER Joint Stipulation to Proposed
                     Protective and ESI Orders filed by L. B., Tommy Benham, Bradley Colgate,
                     Lisa Commitante, M. H., Jennifer Hellman, Kacie Ann Lagun, David Langan,
                     DAVID MASESSA, Kaytlin McKnight, Jill Nelson, Anthony Smith, Corey
                     Smith, A. U., Michael Viscomi, Barbara Yannucci. (Attachments: # 1 Exhibit
                     Proposed Stipulated Protective Order, # 2 Exhibit Proposed Stipulated ESI
                     Order)(Patek, Anthony) (Filed on 3/6/2019) (Entered: 03/06/2019)
 03/13/2019       91 Protective Order by Judge William H. Orrick granting 90 Stipulation.
                     (jmdS, COURT STAFF) (Filed on 3/13/2019) (Additional attachment(s)
                     added on 4/23/2019: # 1 Corrected Image (dated)) (jmdS, COURT
                     STAFF). (Entered: 03/13/2019)
 03/13/2019       92 ORDER RE: DISCOVERY OF ELECTRONICALLY STORED
                     INFORMATION granting 90 STIPULATION. Signed by Judge William
                     H. Orrick on 03/13/2019. (jmdS, COURT STAFF) (Filed on 3/13/2019)
                     (Entered: 03/13/2019)
 03/15/2019       93 NOTICE of Appearance by Esfand Nafisi (Nafisi, Esfand) (Filed on
                     3/15/2019) (Entered: 03/15/2019)
 03/15/2019       94 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice for
                     Thomas A. Zimmerman ( Filing fee $ 310, receipt number 0971-13175667.)
                     filed by L. B., Tommy Benham, Bradley Colgate, Lisa Commitante, M. H.,
                     Jennifer Hellman, Kacie Ann Lagun, David Langan, DAVID MASESSA,
                     Kaytlin McKnight, Jill Nelson, Anthony Smith, Corey Smith, A. U., Michael
                     Viscomi, Barbara Yannucci. (Attachments: # 1 Certificate of Good Standing)
                     (Nafisi, Esfand) (Filed on 3/15/2019) Modified on 3/19/2019 (aaaS, COURT
                     STAFF). (Entered: 03/15/2019)
 03/15/2019           Electronic filing error. This filing will not be processed by the clerks office.
                      Re: 93 Notice of Appearance filed by Tommy Benham, DAVID MASESSA%
                      20, A. U., Anthony Smi th, Kacie Ann Lagun, L. B., Jill Nelson, Jennifer
                      Hellman, M. H., Michael Viscomi, Bradley Colgate, Lisa Commitante, Barbara
                      Yannucci, David Langan, Kaytlin McKnight, Corey Smith Hasnat Ahmad is
                      not a Party/Plaintiff to this case (aaaS, COURT STAFF) (Filed on
                      3/15/2019) (Entered: 03/19/2019)
 03/18/2019       95 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice Matt
                     McCrary ( Filing fee $ 310, receipt number 0971-13178688.) filed by Bradley




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                      7/29/2019
CAND-ECF                                                                   Page 50 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 51 of 439


                      Colgate. (Attachments: # 1 Certificate/Proof of Service Certificate of Good
                      Standing)(McCrary, Matthew) (Filed on 3/18/2019) Modified on 3/19/2019
                      (aaaS, COURT STAFF). (Entered: 03/18/2019)
 03/18/2019       96 NOTICE of Appearance by Marie Ann McCrary (McCrary, Marie) (Filed on
                     3/18/2019) (Entered: 03/18/2019)
 03/26/2019       97 NOTICE OF ERRATA to Consolidated 82 Amended Complaint against JUUL
                     Labs, Inc.; Filed by Bradley Colgate. (McCrary, Marie) (Filed on 3/26/2019)
                     Modified on 3/27/2019 (aaaS, COURT STAFF). (Entered: 03/26/2019)
 03/26/2019       98 MOTION to Compel Arbitration filed by JUUL Labs, Inc.. Motion Hearing set
                     for 5/22/2019 02:00 PM in San Francisco, Courtroom 02, 17th Floor before
                     Judge William H. Orrick. Responses due by 4/9/2019. Replies due by
                     4/16/2019. (Attachments: # 1 Proposed Order, # 2Please See Docket Number
                     101 for Correction Declaration of J. Honig, # 3 Exhibit A, Honig Decl'n, # 4
                     Exhibit B, Honig, # 5 Exhibit C, Honig, # 6 Exhibit D, Honig Declaration, # 7
                     Please See Docket Number 100 -1 for CorrectionExhibit A, Dick Decl'n)
                     (Schwing, Austin) (Filed on 3/26/2019) Modified on 3/27/2019 (aaaS, COURT
                     STAFF). Modified on 3/27/2019 (aaaS, COURT STAFF). Modified on
                     3/27/2019 (aaaS, COURT STAFF). (Entered: 03/26/2019)
 03/26/2019       99 MOTION to Dismiss filed by JUUL Labs, Inc.. Motion Hearing set for
                     5/22/2019 02:00 PM in San Francisco, Courtroom 02, 17th Floor before Judge
                     William H. Orrick. Responses due by 4/16/2019. Replies due by 5/3/2019.
                     (Attachments: # 1 Proposed Order, # 2 Declaration of A. Schwing, # 3 Exhibit
                     A, Schwing Decl'n, # 4 Exhibit B, Schwing Decl'n, # 5 Exhibit C, Schwing
                     Decl'n, # 6 Exhibit D, Schwing Decl'n)(Schwing, Austin) (Filed on 3/26/2019)
                     (Entered: 03/26/2019)
 03/26/2019      100 Declaration of JOSHUA D. DICK in Support of 98 MOTION to Compel
                     Arbitration filed byJUUL Labs, Inc.. (Attachments: # 1 Exhibit A, of J. Dick)
                     (Related document(s) 98 ) (Schwing, Austin) (Filed on 3/26/2019) (Entered:
                     03/26/2019)
 03/26/2019      101 Declaration of J. HONIG in Support of 98 MOTION to Compel Arbitration
                     (replaces 98-2) filed byJUUL Labs, Inc.. (Related document(s) 98 ) (Schwing,
                     Austin) (Filed on 3/26/2019) (Entered: 03/26/2019)
 04/01/2019      102 MOTION & [PROPOSED] ORDER for leave to appear in Pro Hac Vice
                     Thomas A. Zimmerman ( Filing fee $ 310, receipt number 0971-13175667.)
                     Filing fee previously paid on 3/15/2019 filed by Hasnat Ahmad. (Attachments:
                     # 1 Certificate/Proof of Service Certificate of Good Standing)(Nafisi, Esfand)
                     (Filed on 4/1/2019) Modified on 4/2/2019 (aaaS, COURT STAFF). (Entered:
                     04/01/2019)
 04/01/2019      103 NOTICE of Appearance by Esfand Nafisi for Thomas A. Zimmerman (Nafisi,
                     Esfand) (Filed on 4/1/2019) (Entered: 04/01/2019)
 04/02/2019      104 Order by Judge William H. Orrick granting 102 Motion for Pro Hac Vice
                     by Thomas A. Zimmerman, Jr. (jmdS, COURT STAFF) (Filed on
                     4/2/2019) (Entered: 04/02/2019)




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                     7/29/2019
CAND-ECF                                                                   Page 51 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 52 of 439


 04/02/2019      105 Order by Judge William H. Orrick granting 95 Motion for Pro Hac Vice
                     by Matthew Thomas McCrary. (jmdS, COURT STAFF) (Filed on
                     4/2/2019) (Entered: 04/02/2019)
 04/02/2019      106 STIPULATION WITH PROPOSED ORDER TO ENLARGE TIME
                     PURSUANT TO CIVIL L.R. 6-2 filed by Hasnat Ahmad, Liliana Andrade, L.
                     B., Adam Banner, Tommy Benham, D. C., M. C., Q. C., Bradley Colgate, Lisa
                     Commitante, C. D., D. D., J. D., Jillian Furey, S. G., M. H., Jennifer Hellman,
                     Austin Hester, Virginia Jose Angullo, Edgar Kalenkevich, David Kugler,
                     Tracie Kugler, Kacie Ann Lagun((nee Durham) - Pennsylvania), Kacie Ann
                     Lagun(on behalf of themselves, the general public and those similarly situated),
                     David Langan, DAVID MASESSA, Kaytlin McKnight, Ron Minas, Jill
                     Nelson, D. O., Jack Roberts, Amber Royce, D. S., K. S., Anthony Smith,
                     Corey Smith, Laura Staller, A. R. T., T. B. T., W. T., A. U., O. V., Michael
                     Viscomi, S. W., Barbara Yannucci. (Rathod, Jason) (Filed on 4/2/2019)
                     (Entered: 04/02/2019)
 04/16/2019      107 ORDER granting 106 STIPULATION re: 99 MOTION to Dismiss and 98
                     MOTION to Compel Arbitration. Response due by 4/30/2019. Reply due
                     by 5/23/2019. Motion Hearing set for 6/12/2019 02:00 PM in San
                     Francisco, Courtroom 02, 17th Floor before Judge William H. Orrick.
                     Signed by Judge William H. Orrick on 04/16/2019. (jmdS, COURT
                     STAFF) (Filed on 4/16/2019) (Entered: 04/16/2019)
 04/30/2019      108 OPPOSITION/RESPONSE (re 99 MOTION to Dismiss ) filed byHasnat
                     Ahmad, Liliana Andrade, L. B., Adam Banner, Tommy Benham, B. C., D. C.,
                     M. C., Q. C., Bradley Colgate, Lisa Commitante, C. D., D. D., J. D., Jillian
                     Furey, S. G., M. H., Jennifer Hellman, Austin Hester, Virginia Jose Angullo,
                     Edgar Kalenkevich, David Kugler, Tracie Kugler, Kacie Ann Lagun((nee
                     Durham) - Pennsylvania), Kacie Ann Lagun(on behalf of themselves, the
                     general public and those similarly situated), David Langan, David Masessa,
                     Kaytlin McKnight, Ron Minas, Jill Nelson, D. O., Jack Roberts, Amber Royce,
                     D. S., K. S., Anthony Smith, Corey Smith, Laura Staller, A. R. T., T. B. T., W.
                     T., A. U., O. V., Michael Viscomi, S. W., Barbara Yannucci. (Attachments: # 1
                     Exhibit A, # 2 Exhibit B)(McCrary, Matthew) (Filed on 4/30/2019) (Entered:
                     04/30/2019)
 04/30/2019      109 OPPOSITION/RESPONSE (re 98 MOTION to Compel Arbitration ) filed
                     byHasnat Ahmad, Liliana Andrade, L. B., Adam Banner, Tommy Benham, B.
                     C., D. C., M. C., Q. C., Bradley Colgate, Lisa Commitante, C. D., D. D., J. D.,
                     Jillian Furey, S. G., M. H., Jennifer Hellman, Austin Hester, Virginia Jose
                     Angullo, Edgar Kalenkevich, David Kugler, Tracie Kugler, Kacie Ann Lagun
                     ((nee Durham) - Pennsylvania), Kacie Ann Lagun(on behalf of themselves, the
                     general public and those similarly situated), David Langan, David Masessa,
                     Kaytlin McKnight, Ron Minas, Jill Nelson, D. O., Jack Roberts, Amber Royce,
                     D. S., K. S., Anthony Smith, Corey Smith, Laura Staller, A. R. T., T. B. T., W.
                     T., A. U., O. V., Michael Viscomi, S. W., Barbara Yannucci. (Attachments: # 1
                     Declaration Minas Declaration, # 2 Erroneously E-filed: Please See Docket
                     Number 110 For Correction Declaration Kennedy Declaration, # 3
                     Declaration Ahmad Declaration, # 4 Declaration Masessa Declaration, # 5
                     Declaration Roberts Declaration, # 6 Exhibit Roberts Exhs. A-B, # 7



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                     7/29/2019
CAND-ECF                                                                   Page 52 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 53 of 439


                       Declaration Viscomi Declaration, # 8 Declaration Nafisi Declaration, #
                       9Erroneously E-filed" Please See Docket Number 111 Exhibit Nafisi Exh.
                       A, # 10 Exhibit Nafisi Exh. B, # 11 Exhibit Nafisi Exh. C, # 12 Exhibit Nafisi
                       Exh. D, # 13 Exhibit Nafisi Exh. E, # 14 Exhibit Nafisi Exh. F, # 15 Exhibit
                       Nafisi Exh. G)(Nafisi, Esfand) (Filed on 4/30/2019) Modified on 5/14/2019
                       (aaaS, COURT STAFF). (Entered: 05/01/2019)
 05/06/2019      110 ERRATA re 109 Opposition/Response to Motion,,,,, Errata Correcting
                     Declarations of Jack Roberts and Esfand Nafisi by Jack Roberts.
                     (Attachments: # 1 Exhibit Correction of Docket # [109-5], # 2 Exhibit
                     Correction of Docket #[109-8])(Nafisi, Esfand) (Filed on 5/6/2019) (Entered:
                     05/06/2019)
 05/06/2019      111 ERRATA re 109 Opposition/Response to Motion,,,,, ERRATA Correcting
                     Declaration of Esfand Nafisi Docket # [109-8] by Jack Roberts. (Nafisi,
                     Esfand) (Filed on 5/6/2019) (Entered: 05/06/2019)
 05/23/2019      112 REPLY (re 99 MOTION to Dismiss ) Plaintiffs' Consolidated Amended
                     Complaint filed byJUUL Labs, Inc.. (Schwing, Austin) (Filed on 5/23/2019)
                     (Entered: 05/23/2019)
 05/23/2019      113 REPLY (re 98 MOTION to Compel Arbitration ) filed byJUUL Labs, Inc..
                     (Schwing, Austin) (Filed on 5/23/2019) (Entered: 05/23/2019)
 05/28/2019      114 Letter Brief Joint Discovery Dispute Letter filed byHasnat Ahmad, Liliana
                     Andrade, L. B., Adam Banner, Tommy Benham, B. C., D. C., M. C., Q. C.,
                     Bradley Colgate, Lisa Commitante, C. D., D. D., J. D., Jillian Furey, S. G., M.
                     H., Jennifer Hellman, Austin Hester, Virginia Jose Angullo, Edgar
                     Kalenkevich, David Kugler, Tracie Kugler, Kacie Ann Lagun((nee Durham) -
                     Pennsylvania), Kacie Ann Lagun(on behalf of themselves, the general public
                     and those similarly situated), David Langan, David Masessa, Kaytlin
                     McKnight, Ron Minas, Jill Nelson, D. O., Jack Roberts, Amber Royce, D. S.,
                     K. S., Anthony Smith, Corey Smith, Laura Staller, A. R. T., T. B. T., W. T., A.
                     U., O. V., Michael Viscomi, S. W., Barbara Yannucci. (Patek, Anthony) (Filed
                     on 5/28/2019) (Entered: 05/28/2019)
 05/28/2019      115 Administrative Motion to File Under Seal Mot. to Seal Joint Discovery Ltr
                     filed by Hasnat Ahmad, Liliana Andrade, L. B., Adam Banner, Tommy
                     Benham, B. C., D. C., M. C., Q. C., Bradley Colgate, Lisa Commitante, C. D.,
                     D. D., J. D., Jillian Furey, S. G., M. H., Jennifer Hellman, Austin Hester,
                     Virginia Jose Angullo, Edgar Kalenkevich, David Kugler, Tracie Kugler,
                     Kacie Ann Lagun((nee Durham) - Pennsylvania), Kacie Ann Lagun(on behalf
                     of themselves, the general public and those similarly situated), David Langan,
                     David Masessa, Kaytlin McKnight, Ron Minas, Jill Nelson, D. O., Jack
                     Roberts, Amber Royce, D. S., K. S., Anthony Smith, Corey Smith, Laura
                     Staller, A. R. T., T. B. T., W. T., A. U., O. V., Michael Viscomi, S. W.,
                     Barbara Yannucci. (Attachments: # 1 Proposed Order Proposed Order on Mot
                     to Seal, # 2 Declaration Decl. Anthony Patek iso Mot to Seal, # 3 Exhibit Ex. 1
                     Redacted Joint Discovery Ltr, # 4 Exhibit Ex. 2 Nonredacted Joint Discovery
                     Ltr)(Patek, Anthony) (Filed on 5/28/2019) (Entered: 05/28/2019)
 06/03/2019      116




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                       7/29/2019
CAND-ECF                                                                   Page 53 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 54 of 439


                       Administrative Motion to File Under Seal DECLARATION OF AUSTIN V.
                       SCHWING IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL JOINT
                       DISCOVERY LETTER filed by JUUL Labs, Inc.. (Attachments: # 1 Proposed
                       Order, # 2 [REDACTED] Decl. of Austin V. Schwing iso Dkt. 115, # 3
                       [UNREDACTED] Decl. of Austin V. Schwing iso Dkt. 115)(Schwing, Austin)
                       (Filed on 6/3/2019) (Entered: 06/03/2019)
 06/03/2019      117 Declaration of Austin V. Schwing in Support of 115 Administrative Motion to
                     File Under Seal Mot. to Seal Joint Discovery Ltr [Redacted] filed byJUUL
                     Labs, Inc.. (Related document(s) 115 ) (Schwing, Austin) (Filed on 6/3/2019)
                     (Entered: 06/03/2019)
 06/03/2019      118 CERTIFICATE OF SERVICE by JUUL Labs, Inc. re 116 Administrative
                     Motion to File Under Seal DECLARATION OF AUSTIN V. SCHWING IN
                     SUPPORT OF ADMINISTRATIVE MOTION TO SEAL JOINT DISCOVERY
                     LETTER (Dick, Joshua) (Filed on 6/3/2019) (Entered: 06/03/2019)
 06/08/2019      119 CASE MANAGEMENT STATEMENT filed by JUUL Labs, Inc.. (Schwing,
                     Austin) (Filed on 6/8/2019) (Entered: 06/08/2019)
 06/11/2019      120 MOTION to Withdraw as Attorney for Kaytlin McKnight filed by Bradley
                     Colgate. Motion Hearing set for 6/17/2019 02:00 PM in San Francisco,
                     Courtroom 02, 17th Floor before Judge William H. Orrick. Responses due by
                     6/25/2019. Replies due by 7/2/2019. (Attachments: # 1 Declaration McCrary
                     Declaration ISO Motion to Withdraw as Counsel for Kaytlin McKnight, # 2
                     Proposed Order [Proposed] Order Granting Motion to Withdraw as Counsel)
                     (McCrary, Marie) (Filed on 6/11/2019) (Entered: 06/11/2019)
 06/11/2019      121 MOTION to Relate Case and Consolidate Action 19-cv-02466-EMC filed by
                     JUUL Labs, Inc.. (Attachments: # 1 Stipulation In Support Of Unopposed
                     Administrative Motion, # 2 Proposed Order)(Schwing, Austin) (Filed on
                     6/11/2019) (Entered: 06/11/2019)
 06/12/2019      122 OPPOSITION/RESPONSE (re 120 MOTION to Withdraw as Attorney for
                     Kaytlin McKnight ) filed byJUUL Labs, Inc.. (Schwing, Austin) (Filed on
                     6/12/2019) (Entered: 06/12/2019)
 06/12/2019      124 Minute Entry for proceedings held before Judge William H. Orrick:
                     Motion Hearing held on 6/12/2019 re 98 MOTION to Compel and 99
                     MOTION to Dismiss. Motions taken under submission; written order to
                     follow. Total Time in Court: 1 hour, 6 minutes. Court Reporter: JoAnn
                     Bryce. (jmdS, COURT STAFF) (Date Filed: 6/12/2019) (Entered:
                     06/13/2019)
 06/13/2019      123 TRANSCRIPT ORDER for proceedings held on 06/12/2019 before Judge
                     William H. Orrick by JUUL Labs, Inc., for Court Reporter Jo Ann Bryce.
                     (Schwing, Austin) (Filed on 6/13/2019) (Entered: 06/13/2019)
 06/13/2019      125 TRANSCRIPT ORDER for proceedings held on 06.12.2019 before Judge
                     William H. Orrick by Bradley Colgate, for Court Reporter Jo Ann Bryce.
                     (McCrary, Marie) (Filed on 6/13/2019) (Entered: 06/13/2019)
 06/14/2019      126




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                  7/29/2019
CAND-ECF                                                                   Page 54 of 54
              Case MDL No. 2913 Document 1-10 Filed 07/29/19 Page 55 of 439


                       CERTIFICATE OF SERVICE by Juul Labs, Inc. re 121 MOTION to Relate
                       Case and Consolidate Action 19-cv-02466-EMC (Schwing, Austin) (Filed on
                       6/14/2019) (Entered: 06/14/2019)
 06/14/2019      127 Order by Judge William H. Orrick granting 120 Motion to Withdraw as
                     Attorney. McKnight is ordered to show cause why her case should not be
                     dismissed for failure to prosecute within two weeks. (jmdS, COURT
                     STAFF) (Filed on 6/14/2019) (Entered: 06/14/2019)
 06/15/2019      128 Transcript of Proceedings held on 6/12/19, before Judge William H. Orrick.
                     Court Reporter Jo Ann Bryce, telephone number 510-910-5888, email:
                     joann_bryce@cand.uscourts.gov. Per General Order No. 59 and Judicial
                     Conference policy, this transcript may be viewed only at the Clerk's Office
                     public terminal or may be purchased through the Court Reporter until the
                     deadline for the Release of Transcript Restriction after 90 days. After that date,
                     it may be obtained through PACER. Any Notice of Intent to Request
                     Redaction, if required, is due no later than 5 business days from date of this
                     filing. (Re 123 Transcript Order ) Release of Transcript Restriction set for
                     9/13/2019. (Related documents(s) 123 ) (jabS, COURTSTAFF) (Filed on
                     6/15/2019) (Entered: 06/15/2019)
 06/18/2019      129 Order by Judge William H. Orrick granting (121) Motion to Relate Case
                     and Consolidate Cases into case 3:18-cv-02499-WHO. Associated Member
                     Cases: 3:18-cv-06776-WHO and 3:18-cv-06808-WHO. (jmdS, COURT
                     STAFF) (Filed on 6/18/2019) (Entered: 06/18/2019)
 07/23/2019      130 Amended STIPULATION WITH PROPOSED PROTECTIVE ORDER filed
                     by Juul Labs, Inc.. (Schwing, Austin) (Filed on 7/23/2019) Modified on
                     7/24/2019 (slhS, COURT STAFF). (Entered: 07/23/2019)



                                       PACER Service Center
                                         Transaction Receipt
                                           07/29/2019 08:25:11
                     PACER                                   Client      46522-
                                  gd0026LA:2553426:4036719
                     Login:                                  Code:       00004
                                                             Search      3:18-cv-
                     Description: Docket Report
                                                             Criteria:   02499-WHO
                     Billable
                                  30                         Cost:       3.00
                     Pages:




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?712927628319225-L_1_0-1                       7/29/2019
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              56 1ofof439
                                                                       118


     GUTRIDE SAFIER LLP
     Adam J. Gutride (State Bar No. 181446)
 1   Seth A. Safier (State Bar No. 197427)
     Todd Kennedy (State Bar No. 250267)
 2
     Anthony Patek (State Bar No. 228964)
 3   100 Pine Street, Suite 1250
     San Francisco, California 94111
 4   Telephone: (415) 639-9090
     Facsimile: (415) 449-6469
 5   adam@gutridesafier.com
     seth@gutridesafier.com
 6
     todd@gutridesafier.com
 7   anthony@gutridesafier.com

 8   MIGLIACCIO & RATHOD LLP
     Nicholas Migliaccio, admitted pro hac vice
 9   Jason Rathod, admitted pro hac vice
10   Esfand Nafisi (State Bar No. 320119)
     388 Market Street, Suite 1300
11   San Francisco, CA 94111
     Telephone: (202) 470-3520
12   Facsimile: (202) 800-2730
     nmigliaccio@classlawdc.com
13   jrathod@classlawdc.com
14   enafisi@classlawdc.com

15   (additional counsel on signature page)
     Attorneys for Plaintiffs
16
17                              UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
19                                   SAN FRANCISCO DIVISION
20
      IN RE: JUUL LABS, INC. PRODUCT                     CASE NO. 3:18-cv-2499
21    LITIGATION
                                                         Honorable William H. Orrick
22
23                                                       CONSOLIDATED AMENDED CLASS
                                                         ACTION COMPLAINT
24                                                       (CORRECTED)

25
26                                                       JURY TRIAL DEMANDED
27
28
                                                  -1-

                              Consolidated Amended Class Action Complaint
      Case
       Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                             Document
                                  1-10 82Filed
                                            Filed
                                               07/29/19
                                                  01/30/19Page
                                                            Page
                                                               57 2ofof439
                                                                        118


                                                            TABLE OF CONTENTS

 1   I.      INTRODUCTION ..................................................................................................................... 5
 2   II.      PARTIES .................................................................................................................................. 7
 3
           A. Plaintiffs ............................................................................................................................... 7
 4
           B. Defendant ............................................................................................................................. 7
 5
     III.      JURISDICTION AND VENUE ............................................................................................. 8
 6
     IV. ALLEGATIONS OF FACT ................................................................................................... 8
 7
           A. Using Big Tobacco Practices as a Guide, JUUL Labs, Inc. Developed the JUUL e-
 8         Cigarette to Recreate the “Luxury” of Tobacco. .......................................................................... 8
 9            1.     Like Cigarettes, the JUUL’s Purpose is to Foster and Maintain Nicotine Addiction. .... 12
10
              2. Young Adults Are at Greater Risk of Both Nicotine Addiction and Lifelong
11            Consequences of that Addiction............................................................................................. 13

12            3. JUUL Manipulates Its Nicotine Formulation To Make It Attractive to Youth and Non-
              Smokers and More Potent and Addictive than Cigarettes. .................................................... 14
13
           B. JUUL Has Deceptively Marketed Its JUUL E-Cigarette as an Alternative to Cigarettes,
14         When It is More Potent and More Addictive Than Cigarettes................................................... 22
15
              1. JUUL Falsely Represents that Each JUULpod Contains the Nicotine Equivalent of a
16            Pack of Cigarettes, when They Actually Deliver a Particularly Potent Dose of Nicotine. .... 22

17            2.     JUUL Intends to Continue to Deceive Consumers As to Nicotine Content. .................. 24

18            3. JUUL’s “Switch” campaign suggests that JUUL is a smoking cessation device and that
              JUUL use is a cost-effective alternative to smoking. ............................................................. 26
19
              4. Defendant Falsely Markets, Advertises and Sells E-Cigarette “Autoship” Services as
20            “Cancel Anytime” Service, Without Disclosing the Products’ Highly Addictive Nature. .... 27
21
           C. JUUL Deployed a Viral Marketing Campaign That Continued the Tobacco Industry’s
22         Long-Standing Campaign of Deceptive Advertising and Unfair Business Practices. ............... 28

23            1.     Overview of Viral Marketing Campaigns and Online Marketing .................................. 28

24            2. The Tobacco Industry Has Long Relied on Youth-Focused Viral Marketing and Flavors
              To Hook New Underage Users On Its Products. ................................................................... 30
25
              3. Because of The Role of Advertising in Youth Smoking, Tobacco Companies are
26            Prohibited from Viral Marketing Practices and Use of Flavors ............................................. 34
27
28
                                                                              -2-

                                             Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              58 3ofof439
                                                                       118


        4. JUUL’s Marketing Leveraged Banned Strategies Perfected by Tobacco Companies to
        Induce Minors and Young Non-Smokers to Purchase JUUL Products ................................. 35
 1
             i. JUUL Advertising Used Imagery that Exploited the Psychological Vulnerabilities of
 2           Youth. ................................................................................................................................. 37
 3
             ii. JUUL’s Launch Campaign Was Targeted to Create Buzz Among Young Consumers.
 4               37

 5           iii. JUUL Gave Away Free Products to Get New Consumers Hooked .......................... 40

 6           iv.     JUUL Portrayed Its Products as Status Symbols. ...................................................... 41
 7           v.     JUUL Used Flavors and Food Imagery to Attract Non-Smoking Teenagers and Adults
                    43
 8
             vi. JUUL Developed Point-of-Sale Advertising That Emphasized the Products’ Positive
 9
             Image Without Adequately Disclosing Its Nature and Risks............................................. 48
10
        5. JUUL Used Social Media to Inundate Target Consumers, Particularly Youth, With
11      Messaging Promoting Its Nicotine Products .......................................................................... 49

12           i. JUUL Paid Third Party Influencers and Affiliates to Amplify Its Message to a
             Teenage Audience. ............................................................................................................. 52
13
             ii. JUUL Utilized Viral Marketing Tools to Turn Consumers, Especially Teenagers, Into
14           JUUL Promoters................................................................................................................. 59
15
             iii. JUUL Used Non-Age-Restricted Emails to Promote and Track Its Products ........... 62
16
             iv. JUUL Allowed Third Parties to Use Its Trademark to Promote the Products to
17           Underage Consumers ......................................................................................................... 62

18           v.     JUUL Tracked the Efficacy of Its Youth Marketing. ................................................. 64
19           vi. JUUL Amplified Its Message using Off-Line Advertising to Ensure Consumers Were
             Blanketed With Non-Stop Messaging About Its Products. ................................................ 64
20
21           vii. JUUL Utilized a Pricing and Distribution Model Designed to Put the Product Within
             Reach of Youth. ................................................................................................................. 65
22
                  (1)    JUUL’s Pricing Model Entices New Users, Including Youth and Non-Smokers . 65
23
                  (2) JUUL Sought Out Retail Locations That Were Frequented by Its Target Audience
24                And Displayed the Products in Arms’ Reach. ............................................................... 66
25                (3)    JUUL Failed to Monitor Its Distributors, Fostering Unrestricted Sales to Minors 67
26                (4) JUUL Sold Its Products Through Its Website and Offered Enticing Discount
27                Subscription Services. .................................................................................................... 68

28      6.     JUUL’s Actions Have Created a Youth Vaping Epidemic. ............................................ 69
                                                                          -3-

                                        Consolidated Amended Class Action Complaint
      Case
       Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                             Document
                                  1-10 82Filed
                                            Filed
                                               07/29/19
                                                  01/30/19Page
                                                            Page
                                                               59 4ofof439
                                                                        118


           i. JUUL Was Able to Undo Decades of Progress Reducing Teen Smoking by Exploiting
           Regulatory Loopholes ............................................................................................................ 77
 1
        D. JUUL’s Deal With Altria Reveals that JUUL’s Goal Was Always About Increasing the
 2      Rates of Nicotine Addiction. ...................................................................................................... 78
 3
        E. Defendant Misled Class Members, Including Minors, Into Becoming Addicted to Nicotine
 4      Salts. ........................................................................................................................................... 79

 5   V. CLASS ALLEGATIONS ....................................................................................................... 79

 6   VI. CAUSES OF ACTION ..................................................................................................... 8485
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                              -4-

                                           Consolidated Amended Class Action Complaint
         Case
          Case3:18-cv-02499-WHO
               MDL No. 2913 Document
                                Document
                                     1-10 82Filed
                                               Filed
                                                  07/29/19
                                                     01/30/19Page
                                                               Page
                                                                  60 5ofof439
                                                                           118



              1.      Plaintiffs listed in Appendix A (collectively, “Plaintiffs”) hereby bring this Second
 1   Amended Class Action Complaint against Defendant JUUL Labs, Inc. (“Defendant” or “JUUL”),
 2   on behalf of themselves and those similarly situated. Except for the allegations set forth in
 3   Appendix A, the following allegations are based upon information and belief, including the
 4   investigation of Plaintiffs’ counsel, unless stated otherwise.
 5   I.       INTRODUCTION
 6
              2.      The JUUL e-cigarette and JUULpods—a product introduced in 2015—is so
 7
     addictive that it created the “largest ever recorded [increase in substance abuse] in the past 43
 8
     years for any adolescent substance use outcome in the U.S.”1 In a mere two years, Defendant
 9
     undid over a decade of reduction in teenage nicotine addiction, increasing the prevalence of
10
     nicotine use in teenagers to levels not seen since the early 2000s. The FDA has described the
11
     increase in e-cigarette consumption as an “epidemic.”
12
              3.      This epidemic is driven by Defendant’s illegal conduct, which it based on decades
13
     of research by the tobacco industry about how to manipulate nicotine to maximize addiction and
14
     how to market tobacco products to youth—the sole source of new business for the tobacco
15
     industry. Tobacco industry documents became available to JUUL’s founders because they were
16
     ordered to be made public in 1997 through the Master Settlement Agreement between dozens of
17
     states’ attorneys general and the four largest U.S. cigarette manufacturers. When the tobacco
18
     industry continued to violate the settlement by marketing to minors, a federal district court issued
19
     a RICO judgment in U.S. v. Phillip Morris and Congress enacted of the Family Smoking
20
     Cessation & Tobacco Control Act of 2009, which imposed additional restrictions on youth
21
     advertising and banned flavored cigarettes. The litigation and regulation of the tobacco industry
22
     caused the youth smoking rate to plummet from 28% in 1997 to 5.5%.
23
              4.      JUUL’s founders knew that these regulatory changes had caused the rapid decline
24
     of cigarette smoking among youth. But they also knew that the cigarette is one of the “most
25
     successful products” ever created, so they set out to reinvent the cigarette and restore its status as
26
     1
27       http://monitoringthefuture.org/pressreleases/18drugpr.pdf (emphasis added).
28
                                                       -5-
                                Consolidated Amended Class Action Complaint
         Case
          Case3:18-cv-02499-WHO
               MDL No. 2913 Document
                                Document
                                     1-10 82Filed
                                               Filed
                                                  07/29/19
                                                     01/30/19Page
                                                               Page
                                                                  61 6ofof439
                                                                           118



     a “luxury” product that had broad consumer appeal and to hook an entire new generation of users.
 1   Using tobacco industry documents made available in the tobacco litigation as a playbook, JUUL
 2   recreated the industry’s well-honed (and subsequently banned) methods to seduce new smokers,
 3   by using candy-like flavors and advertising that exploited the psychological vulnerabilities of
 4   adolescents.
 5            5.     Knowing that cigarettes’ cough-inducing “throat hit” deters new users, Defendant
 6   chemically manipulated its JUUL Pods to deliver almost no throat hit while also delivering
 7   massive doses of nicotine. The lack of “throat hit” was not necessary for those who already
 8   smoke, as they already are tolerant of the sensation and associate it with smoking and nicotine
 9   satisfaction. JUUL then packaged its nicotine delivery system in an easily concealable small
10   device that was branded to appeal to tech-savvy youth, and hired young models to tout the device
11   on social media, restoring the image of “coolness” and style that cigarettes once enjoyed. The
12   combination of JUUL’s chemically manipulated nicotine and device results in a product that
13   provides higher doses of nicotine than the most potent cigarettes. Indeed, JUUL’s pre-filled
14   cartridges of nicotine solution, called “JUULpods,” contain three times more nicotine than the
15   legal limit in the European Union.
16            6.     When Defendant launched the JUUL e-cigarette, it said nothing about any of the
17   myriad problems that are likely to occur from the use of the products, particularly by youth and
18   nonsmokers, including long-term nicotine addiction; increased risk of heart disease and stroke;
19   changes in brain functionality that lead to increased susceptibility to anxiety, depression and other
20   addictions; decreased functionality of the endocrine system; heightened risk of cancer; and
21   negative effects on fertility. As one of the San Francisco engineers who invented the JUUL e-
22   cigarette stated: “We don’t think a lot about addiction here because we’re not trying to design a
23   cessation product at all . . . anything about health is not on our mind.”2 Released in 2015, JUULs
24   are now pervasive in the nation’s schools and adolescent use is rampant. JUUL not only
25   dominates the $3 billion e-cigarette market, it has expanded the size of that market significantly—
26
     2
27       https://www.theverge.com/2015/4/21/8458629/pax-labs-e-cigarette-juul
28
                                                      -6-
                               Consolidated Amended Class Action Complaint
         Case
          Case3:18-cv-02499-WHO
               MDL No. 2913 Document
                                Document
                                     1-10 82Filed
                                               Filed
                                                  07/29/19
                                                     01/30/19Page
                                                               Page
                                                                  62 7ofof439
                                                                           118



     mostly on the backs of adolescent, non-smokers. And the tobacco company Altria (formerly
 1   known as Philip Morris) a few months ago acquired a 35% stake in JUUL for $12.8 billion
 2   (giving JUUL a $35 billion valuation) giving Altria access to the new generation of customers
 3   JUUL has groomed.
 4            7.    In 2018, after the FDA opened an investigation and this lawsuit was filed, JUUL
 5   set out to rewrite its history. It has removed from its website and much of the internet images of
 6   glamorous young models seductively exhaling clouds of vapors. 3 JUUL’s website now pictures
 7   middle-aged adults in non-glamorous settings and suggests that JUUL exists solely for the benefit
 8   of adult smokers looking for an alternative. Although JUUL markets its product as a smoking
 9   cessation device (“Switch to JUUL”), it has not received FDA approval as modified risk tobacco
10   product or as a nicotine replacement therapy, and the JUUL e-cigarette has not participated in any
11   FDA approval process. 4 Defendant’s attempt to distance itself from its wrongful conduct is
12   superficial; indeed the viral marketing campaign and memes that JUUL instigated continue to live
13   on and to seduce new users. Nor has JUUL actually changed its fundamentally unscrupulous
14   business model. JUUL’s e-cigarettes are still as addictive as they ever were, are still sold in
15   candy-like flavors, and can still be ordered with a subscription service on JUUL’s website, and
16   JUUL continues to hide the truth about the actual nicotine content and addictiveness of its
17   devices.
18   II.      PARTIES
19            A.    Plaintiffs
20
              8.    Details of the residences and experiences of each plaintiff are listed in Appendix
21
     A.
22
              B.    Defendant
23
24
     3
       The JUUL advertising images below, and the associated image galleries referenced herein,
25
     represent only the social media content that survived multiple waves of content deletion by
26   JUUL.
     4
       The FDA’s 2018 decision to delay the premarket approval process last year appears to be a
27   direct result of JUUL’s lobbying efforts.
28
                                                      -7-
                                 Consolidated Amended Class Action Complaint
      Case
       Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                             Document
                                  1-10 82Filed
                                            Filed
                                               07/29/19
                                                  01/30/19Page
                                                            Page
                                                               63 8ofof439
                                                                        118



             9.     Defendant JUUL Labs, Inc. (“JUUL”) is, and at all times alleged in this Class
 1   Action Complaint was, a Delaware corporation, having its principal place of business in San
 2   Francisco, California. JUUL originally operated under the name PAX Labs, Inc. In 2017, it was
 3   renamed JUUL Labs, Inc., and a new company was spun out as Pax Labs, Inc. A substantial
 4   portion of the conduct discussed herein occurred while JUUL was operating as PAX Labs, Inc.
 5   III.    JURISDICTION AND VENUE
 6
             10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 7
     § 1332(d) because: (i) there are 100 or more class members; (ii) the aggregate amount in
 8
     controversy exceeds $5,000,000, exclusive of interest and costs; and (iii) at least one Plaintiff and
 9
     Defendant are citizens of different states. This Court also has subject matter jurisdiction over this
10
     action pursuant to 28 U.S.C. § 1331 because one or more claims herein arise under federal law.
11
     This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
12
             11.    Venue is proper in this Court under 28 U.S.C. § 1391 because (1) Defendant is
13
     headquartered in this District; and (2) Defendant regularly transacts and solicits business in this
14
     District.
15
     IV.     ALLEGATIONS OF FACT
16
             A.     Using Big Tobacco Practices as a Guide, JUUL Labs, Inc. Developed the
17                  JUUL e-Cigarette to Recreate the “Luxury” of Tobacco.
18
             12.    Defendant JUUL Labs, Inc. and former Defendant PAX Labs, Inc. began as
19
     Ploom, Inc. in 2007. The company’s founders, Adam Bowen (“Bowen”) and James Monsees
20
     (“Monsees”), both product designers by education and experience, invented the Ploom, a
21
     cigarette-shaped device into which pre-filled pods of ground tobacco were inserted and vaporized
22
     at lower-than-combustion temperatures using an electrical heating element.
23
             13.    In 2014, Bowen, Monsees and others applied for a patent for the JUUL device, a
24
     self-regulating vaporization device and cartridge, which used a nicotine solution derived from
25
     tobacco.
26
             14.    Around 2015, PAX announced the JUUL e-cigarette and raised nearly $50 million
27
28
                                                      -8-
                               Consolidated Amended Class Action Complaint
         Case
          Case3:18-cv-02499-WHO
               MDL No. 2913 Document
                                Document
                                     1-10 82Filed
                                               Filed
                                                  07/29/19
                                                     01/30/19Page
                                                               Page
                                                                  64 9ofof439
                                                                           118



     in funding from Fidelity Investments and other investors, presumably to aid in the manufacturing
 1   and marketing of JUUL e-cigarettes.
 2            15.    In 2017, PAX Labs, Inc. was renamed JUUL Labs, Inc., which retained the
 3   tobacco-related business and spun off its marijuana-related business into a new entity, also called
 4   PAX Labs, Inc.
 5            16.    Bowen and Monsees remained at JUUL, where Bowen is now JUUL’s Chief
 6   Technology Officer and Monsees is JUUL’s Chief Product Officer. That same year, JUUL
 7   became the dominant e-cigarette company in the United States, growing revenues by 700%. As of
 8   March 2018, market reports from Nielsen indicate that JUUL represents 54.6% of the e-cigarette
 9   traditional retail market. See Appendix B, Chart 1.
10            17.    Statements by JUUL’s founder and employees make clear JUUL’s intent to
11   develop a highly addictive product to sell to a new audience of non-smokers. James Monsees,
12   one of JUUL’s founders, described the cigarette as “the most successful consumer product of all
13   time . . . . an amazing product.” Because of “some problems” inherent in the cigarette, JUUL’s
14   founders set out to “deliver[] solutions that refresh the magic and luxury of the tobacco category.”
15   (emphasis added)
16            18.    Monsees saw “a huge opportunity for products that speak directly to those
17   consumers who aren’t perfectly aligned with traditional tobacco products.” With a focus on
18   recreating the “ritual and elegance that smoking once exemplified,” Monsees and Bowen set out
19   to “meet the needs of people who want to enjoy tobacco but don’t self-identify with — or don’t
20   necessarily want to be associated with — cigarettes.”5
21            19.    JUUL used the tobacco industry’s prior practices as a playbook. Monsees has
22   publicly admitted that JUUL began by looking at tobacco industry documents, including board
23   meeting minutes, made public under the Master Settlement Agreement that had been reached
24   between the tobacco industry, governmental officials, and injured smokers. “It became a very
25   intriguing space for us to investigate because we had so much information that you wouldn’t
26
     5
27       http://onboardly.com/entrepreneur-interviews/an-interview-with-james-monsees/
28
                                                     -9-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page6510
                                                                of of
                                                                   439118



     normally be able to get in most industries. And we were able to catch up, right, to a huge, huge
 1   industry in no time. And then we started building prototypes.”
 2          20.     JUUL’s research included documents about how tobacco companies had
 3   chemically manipulated nicotine content to maximize delivery: “We started looking at patent
 4   literature. We are pretty fluent in ‘Patentese.’ And we were able to deduce what had happened
 5   historically in the tobacco industry.” Among the documents JUUL would have found were those
 6   documenting how to manipulate nicotine pH to maximize the delivery of nicotine in a youth-
 7   friendly vapor that delivers minimal “throat hit”—a combination that creates unprecedented risks
 8   of nicotine abuse and addiction, as detailed further below.
 9          21.     JUUL also used tobacco industry advertisements—which were created to lure non-
10   smoking youth--as a guide to JUUL’s own advertising campaigns. In a 2018 interview, “Monsees
11   indicated that the design of JUUL’s advertising had been informed by traditional tobacco
12   advertisements and that [the Stanford Research into Impact of Tobacco Advertising] had been
13   quite useful to them.” Robert K. Jackler, M.D. et al, JUUL Advertising Over Its First Three Years
14   on the Market (Jan. 21, 2019), attached hereto as Exhibit A.
15          22.     Defendant’s JUUL e-cigarette is about the size and shape of a pack of chewing
16   gum. The thin, rectangular JUUL e-cigarette device consists of an aluminum shell, a battery, a
17   magnet (for the USB-charger), a circuit board, an LED light, and a pressure sensor. Each
18   JUULpod is a plastic enclosure containing 0.7 milliliters of JUUL’s patented nicotine liquid and a
19   coil heater. When a sensor in the JUUL e-cigarette detects the movement of air caused by suction
20   on the JUULpod, the battery in the JUUL device activates the heating element, which in turn
21   converts the nicotine solution in the JUULpod into a vapor consisting principally of nicotine,
22   benzoic acid, glycerin, and propylene glycol. A light embedded in the JUUL device serves as a
23   battery level indicator and lights up in a “party mode” display of rainbow of colors when the
24   device is waved around.
25          23.     The physical design of the JUUL device (including its circuit board) and JUULpod
26   determines the amount of aerosolized nicotine the JUUL emits. By altering the temperature,
27   maximum puff duration, or airflow, among other things, Defendant can finely tune the amount of
28
                                                    -10-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page6611
                                                                of of
                                                                   439118



     nicotine vapor the JUUL delivers.
 1          24.     The JUUL e-cigarette’s defective design poses unprecedented risks of abuse and
 2   addiction. The JUUL device does not have a manual or automatic “off” switch. On information
 3   and belief, neither the JUULpod nor the programming of the JUUL device’s temperature or puff
 4   duration settings limit the amount of nicotine JUUL delivers each puff to the upper bound of a
 5   cigarette. Thus, in contrast to a traditional cigarette, which self-extinguishes as each cigarette is
 6   consumed, the JUUL allows non-stop nicotine consumption, which is limited only by the device’s
 7   battery. As a result, the JUUL is able to facilitate consumption of levels of nicotine that a
 8   cigarette cannot match. This makes it easier for the user to become addicted to nicotine.
 9          25.     JUUL manufactures and distributes its nicotine formulation as JUULpods, which
10   contain JUUL’s nicotine liquid. JUUL exclusively sells its pods in four-packs, in a variety of
11   flavors, many of which have no combustible cigarette analog, including mango, “cool” cucumber,
12   fruit medley, “cool” mint, and crème brulee. According to a recent survey of more than 1,000 12
13   to 17 year-olds, 6.5% admitted to using a JUUL e-cigarette. Of those, 86% of users most recently
14   used fruit medley, mango, cool mint, or crème brulee.6
15          26.     As set forth below, despite its founder’s clear intent to create a “luxury” consumer
16   product for people who do not smoke that is as addictive as cigarettes, JUUL has consistently
17   marketed itself as an “alternative” to cigarettes, causing people to choose JUUL on the belief that
18   it is less addictive and less dangerous than cigarettes. JUUL failed to disclose that: (1) contrary to
19   JUUL’s representations, there is a higher concentration of nicotine per pod than a pack of
20   cigarettes; (2) even if the nicotine concentration were comparable, the unique way in which a
21   JUUL vaporizer dispenses nicotine renders it more harmful and more addictive than cigarettes,
22   which is problematic for everyone, but particularly for minors; and (3) for non-smokers who take
23   up JUUL use, a significant likelihood exists of later migrating to cigarette smoking.7.
24
     6
       http://www.publichealthlawcenter.org/sites/default/files/JUUL-Webinar-Slides-Apr262018.pdf
25   7
       See, e.g., Office of the United States Surgeon General, Surgeon General’s Advisory on E-
26   Cigarette Use Among Youth, 2 (December 18, 2018), available at https://e-
     cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-
27   youth-2018.pdf (last visited January 25, 2019).
28
                                                      -11-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page6712
                                                                of of
                                                                   439118


                    1.      Like Cigarettes, the JUUL’s Purpose is to Foster and Maintain
                            Nicotine Addiction.
 1
            27.     All leading health authorities support the three major conclusions of a 1988 report
 2
     by the Surgeon General of the United States regarding nicotine and tobacco:
 3
                    a. Cigarettes and other forms of tobacco are addictive;
 4
                    b. Nicotine is the drug in tobacco that causes addiction;
 5
                    c. The physiological and behavioral processes that determine tobacco addiction
 6
                         are similar to those that determine heroin and cocaine addiction.
 7
            28.     Nicotine fosters addiction through the brain’s “reward” pathway. A stimulant and
 8
     a relaxant, nicotine affects the central nervous system; increases in blood pressure, pulse, and
 9
     metabolic rate; constricts blood vessels of the heart and skin, and causes muscle relaxation. When
10
     nicotine is inhaled it enters the bloodstream through membranes in the mouth and upper
11
     respiratory tract and through the lungs. Once nicotine in the bloodstream reaches the brain, it
12
     binds to receptors, triggering a series of physiologic effects in the user that are perceived as a
13
     “buzz” that includes pleasure, happiness, arousal, and relaxation of stress and anxiety. These
14
     effects are caused by the release of dopamine, acetylcholine, epinephrine, norepinephrine,
15
     vasopressin, serotonin, and beta endorphin. With regular nicotine use, however, these feelings
16
     diminish and the user must consume increasing amounts of nicotine to achieve the same
17
     pleasurable effects.
18
            29.     The neurological changes caused by nicotine create addiction. Repeated exposure
19
     to nicotine causes neurons in the brain to adapt to the action of the drug and return brain function
20
     to normal. This process, called neuroadaptation, leads to the development of tolerance in which a
21
     given level of nicotine begins to have less of an effect on the user.
22
            30.     Once a brain is addicted to nicotine, the absence of nicotine causes compulsive
23
     drug-seeking behavior, which, if not satisfied, results in withdrawal symptoms including anxiety,
24
     tension, depression, irritability, difficulty in concentrating, disorientation, increased eating,
25
     restlessness, headaches, sweating, insomnia, heart palpitations and tremors – and intense cravings
26
     for nicotine. Though smokers commonly report pleasure and reduced anger, tension, depression
27
28
                                                      -12-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page6813
                                                                of of
                                                                   439118



     and stress after smoking a cigarette, many of these effects are actually due to the relief of
 1   unpleasant withdrawal symptoms that occur when a person stops smoking and deprives the brain
 2   and body of nicotine. Studies have found that most smokers do not like smoking most of the time
 3   but do so to avoid withdrawal symptoms.
 4          31.     Although framed as a safe alternative to smoking, Defendant’s JUUL e-cigarettes
 5   and JUULpods deliver dangerous toxins and carcinogens to users, especially teenage users.
 6   Nicotine itself is a carcinogen, as well as a toxic chemical associated with cardiovascular,
 7   reproductive, and immunosuppressive problems.8 Nicotine adversely affects the heart, eyes,
 8   reproductive system, lung, and kidneys. Exposure to nicotine from sources such as nicotine gum
 9   still produces an increased risk of Coronary Vascular Disease by producing acute myocardial
10   ischemia, as well as an increased risk of peripheral arterial disorders. Aside from its use as a
11   stimulant, the only other known use of nicotine is as an insecticide.9 Moreover, because vaping
12   introduces foreign substances into the lungs, prolonged use of vaping products is believed to
13   produce chronic obstructive pulmonary disease, just like traditional cigarette smoke. Vaping also
14   triggers immune responses associated with inflammatory lung diseases.
15          32.     With respect to JUUL products in particular, one recent study found that “the
16   concentrations of nicotine and some flavor chemicals (e.g. ethyl maltol) are high enough to be
17   cytotoxic in acute in vitro assays, emphasizing the need to determine if JUUL products will lead
18   to adverse health effects with chronic use.”10
19                  2.      Young Adults Are at Greater Risk of Both Nicotine Addiction and
                            Lifelong Consequences of that Addiction.
20
21          33.     Nicotine affects neurological development in adolescents, and exposure to nicotine
22
23
     8
       See Mishra, A., et al., HARMFUL EFFECTS OF NICOTINE, Indian J. Med. Paediatr. Oncol.,
24   36(1): 24–31 (Jan.-Mar. 2015), available at
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4363846/.
25   9
       See Mishra, supra.
     10
26      Esther E. Omaiye, MS et al., Toxicity of JUUL Fluids and Aerosols Correlates Strongly with
     Nicotine and Some Flavor Chemical Concentrations (Dec. 2018), available at:
27   https://www.biorxiv.org/content/biorxiv/early/2018/12/09/490607.full.pdf.
28
                                                      -13-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page6914
                                                                of of
                                                                   439118



     during adolescence produces an increased vulnerability to nicotine addiction. 11 Adolescent
 1   nicotine addiction causes “substantial neural remodeling” including those parts of the brain
 2   governed by dopamine or acetylcholine, which play central roles in reward functioning and
 3   cognitive function, including executive function mediated by the prefrontal cortex. A “clear-cut
 4   relationship” between adolescent smokers and diminished neural responses has been observed
 5   such that addicts exhibit diminished sensitivity to non-drug rewards (e.g., financial rewards). This
 6   relationship becomes even more severe in adolescents who smoke more than 5 cigarettes a day. In
 7   sum, “the use of extremely rewarding drugs, such as nicotine, may decrease the pleasure obtained
 8   from non-drug rewards.” Id. These changes occur in “early phases of smoking.” Id. Other brain
 9   changes from nicotine include increased sensitivity to other drugs and heightened impulsivity.12
10           34.     “Brain imaging on adolescents suggest that those who begin smoking regularly at
11   a young age have markedly reduced activity in the prefrontal cortex and perform less well on
12   tasks related to memory and attention compared to people who don't smoke.”
13                   3.      JUUL Manipulates Its Nicotine Formulation To Make It Attractive to
                             Youth and Non-Smokers and More Potent and Addictive than
14                           Cigarettes.
15
             35.     According to the National Institutes of Health, the “amount and speed of nicotine
16
     delivery . . . plays a critical role in the potential for abuse of tobacco products.”13 The cigarette
17
     industry has long known that “nicotine is the addicting agent in cigarettes”14 and that “nicotine
18
     satisfaction is the dominant desire” of nicotine addicts. 15
19
             36.     For this reason, tobacco companies spent decades manipulating nicotine in order to
20
     11
21      Arain, M., et al., MATURATION OF THE ADOLESCENT BRAIN, Neuropsychiatric Disease
     and Treatment, 9, 449–461 (Apr. 25, 2013), http://doi.org/10.2147/NDT.S39776.
     12
22      Erin Brodwin, Business Insider, Experts are calling out a vape pen with ’scary’ nicotine levels
     that teens love — here’s how it affects the brain, (Apr. 19, 2018, 7:46 am) (citing Musso F. et
23   al., Smoking impacts on prefrontal attentional network function in young adult
     brains, 191(1) Psychopharmacology 159-69 (Mar. 2007).
24
             13
     1.        See https://www.ncbi.nlm. nih.gov/books/NBK53018/#ch4.s92
25   14
        Brown & Williamson official A.J. Mellman, 1983
26   https://www.ok.gov/okswat/documents/Tobacco%20Industry%20Quotes%20on%20Nicotine%20
     Addiction.pdf
     15
27      R.J. Reynolds Tobacco Co. marketing memo, 1972.
28
                                                      -14-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7015
                                                                of of
                                                                   439118



     foster and maintain addiction in their customers. For example, R.J. Reynolds Tobacco Company
 1   (“RJR”) developed and patented nicotine salt additives such as nicotine benzoate to increase
 2   nicotine delivery in cigarette smoke. As detailed in an RJR memorandum titled “Cigarette
 3   concept to assure RJR a larger segment of the youth market,” manipulating the pH of nicotine
 4   was expected to give cigarettes an “additional nicotine ‘kick’.” 16 This kick was attributed to
 5   increased nicotine absorption associated with lower pH.17
 6          37.       JUUL knowingly used the RJR research and conclusions to produce a similar
 7   nicotine kick, and thereby promoting increased use and sales of JUUL e-cigarettes. In U.S. patent
 8   No. 9,215,895 (“the ’895 patent”), assigned to “Pax Labs, Inc.” and listing JUUL executive Adam
 9   Bowen as an inventor, JUUL describes a process for combining benzoic acids with nicotine to
10   produce nicotine salts, a formulation that mimics the nicotine salt additive developed by RJR
11   decades earlier.
12          38.       In a 2015 interview, Ari Atkins, a JUUL research & development engineer and one
13   of the inventors of the JUUL device said this about the role of acids: “In the tobacco plant, there
14   are these organic acids that naturally occur. And they help stabilize the nicotine in such a way that
15   makes it …” He pauses. “I’ve got to choose the words carefully here: Appropriate for
16   inhalation.”18
17          39.       JUUL’s manipulation of nicotine pH directly affects the palatability of nicotine
18   inhalation by reducing the “throat hit” users experience when vaping. Benzoic acid reduces the
19   pH of solutions of nicotine, an alkali with a pH of 8.0 in its unadulterated, freebase form. This
20   reduction in pH converts naturally-occurring unprotonated nicotine, which causes irritation in the
21   throat and respiratory tract, to protonated nicotine, which is not be absorbed in the throat or upper
22   respiratory tract and, therefore, does not irritate the throat. A recent study found that JUUL’s e-
23
24   16
        1973 R.J. Reynolds Tobacco Co. memo titled, “Cigarette concept to assure RJR a larger
     segment of the youth market.”
25   17
        Neal Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Nicotine
26   Psychopharmacology, 22-29, Handbook of Experimental Pharmacology, vol 192.
     18
        D. Pierce, “This Might Just Be the First Great E-Cig,” Wired (Apr. 2015),
27   https://www.wired.com/2015/04/pax-juul-ecig/
28
                                                      -15-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7116
                                                                of of
                                                                   439118



     liquid had a pH of under 6.0, suggesting that the JUUL contains almost no freebase (i.e., non-salt
 1   form) nicotine. J.H. Lauterbach, One More Time: Unprotonated Nicotine in E-Cigarette
 2   Aerosols: Is It Really There?,
 3   https://www.coresta.org/sites/default/files/abstracts/2018_TSRC83_Lauterbach.pdf. Other studies
 4   have confirmed the low ratio of freebase nicotine in JUUL products. See Duell, James F. Pankow,
 5   and David H. Peyton, Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H
 6   NMR Spectroscopy, 31 Chem. Res. Toxicol. 431, 431 (2018). The Duell study indicates that the
 7   vapor from JUUL’s e-liquid contains about the same ratio of free-base nicotine—and hence
 8   causes the same amount of irritation—as a non-salt e-liquid with one-twentieth the amount of
 9   nicotine as a JUUL (3 mg/mL compared to the JUUL’s 59 mg/mL). Id. The Duell study’s authors
10   found that the low free-base fraction in JUUL aerosols suggested a “decrease in the perceived
11   harshness of the aerosol to the user and thus a greater abuse liability.” Id., 431–434.
12          40.     Chart 6 in Appendix B illustrates the vapor from JUUL’s e-liquid contains about
13   the same ratio of free-base nicotine—and hence causes the same amount of irritation—as a nearly
14   nicotine-free 3 mg/mL e-liquid. See Appendix B, Chart 6 (Duell, Fig. 3).
15          41.     The same chart further shows that the Duell Study authors found that the low free-
16   base fraction in its aerosols suggested a “decrease in the perceived harshness of the aerosol to the
17   user and thus a greater abuse liability.” Anna K. Duell, James F. Pankow, and David H. Peyton,
18   Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR Spectroscopy, 31
19   Chem. Res. Toxicol. 431, 431-434 (2018). At the same time, JUULpods actually contain far
20   higher concentrations of nicotine than the other nicotine solutions tested. The Duell study
21   concluded that JUUL’s use of nicotine salts “may well contribute to the current use prevalence of
22   JUUL products among youth.” Id. 433 (citing Willett, J. G., et al., Recognition, use and
23   perceptions of JUUL among youth and young adults, Tobacco Control, 054273 (2018)). The
24   authors further concluded that JUUL’s creation of a non-irritating vapor that delivers
25   unprecedented amounts of nicotine is “particularly problematic for public health.” Duell, at 431.
26   Finally, the authors noted that “tobacco company documents suggest that products [like JUUL]
27   with high nicotine levels but a low [percentage of freebase nicotine] will yield vape aerosols of
28
                                                     -16-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7217
                                                                of of
                                                                   439118



     much reduced harshness as compared to products with even only moderate nicotine levels” but
 1   high percentages of freebase nicotine. Id.
 2          42.     JUUL’s creation of a product with low levels of harshness and minimal throat
 3   “hit” is consistent with the goal of producing a product for non-smokers. The non-irritating vapor
 4   product is easier for non-smokers to consume without negative side effects like coughing or
 5   irritation. The design also shows that JUUL’s intention was to recruit nonsmokers, not existing
 6   smoker, because smokers are already tolerant of the throat hit and have even been habituated into
 7   associating the “throat hit” with getting their nicotine fix. Minimizing the throat “hit” of JUUL e-
 8   cigarettes is therefore unnecessary to providing an alternative for adult smokers, but is crucial to
 9   luring a new generation of users.
10          43.     JUUL’s lack of throat hit increases the risk of using the product, because it masks
11   the amount of nicotine being delivered, by eliminating the throat sensory feedback normally
12   associated with a large dose of nicotine. The “throat hit” is part of the body’s alert system, letting
13   a person know he is inhaling something harmful. Eventually, the irritation to the throat will cause
14   even the most compulsive addict to wait before the next inhalation. Reducing or removing this
15   feedback impairs the user’s ability to ascertain that she is consuming a toxin. As a result, the
16   cravings for nicotine can be satisfied nonstop, fostering addiction or aggravating an existing
17   addiction.
18          44.     JUUL sells products that contain relatively low amounts of throat-irritating
19   freebase nicotine, yet contain and deliver far higher concentrations of nicotine than cigarettes or
20   other electronic nicotine delivery systems (“ENDS”) containing freebase nicotine. Chart 2 in
21   Appendix B provides a visual comparison of: (1) the nicotine concentration of American
22   cigarettes (expressed in milligrams of nicotine per gram of nicotine), (2) the EU 20 mg/mL cap on
23   ENDS nicotine concentration; (3) JUUL’s “5% labeling” claim; and (4) independent tests of
24   JUUL’s nicotine content.
25          45.     Blood plasma studies in the ’895 patent show that vaping nicotine benzoate
26   increases nicotine delivery compared to cigarettes or vaporized solutions of freebase nicotine. In
27   fact, nicotine uptake was up to four times higher for nicotine salt formulations than traditional
28
                                                     -17-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7318
                                                                of of
                                                                   439118



     cigarettes (approximately 4 ng/mL/min compared to approximately 1 ng/mL/min). JUUL’s data
 1   also indicates that nicotine salt solutions produce a higher heart rate in a shorter amount of time (a
 2   50 beats/minute increase within 2 minutes for nicotine salt, versus a 40 beats/minute increase in
 3   2.5 minutes for a Pall Mall cigarette). Nicotine salts also cause a faster and more significant rise
 4   in heart rate than placebo or vaporized freebase nicotine.
 5          46.     JUUL’s ’895 patent shows that a 4% solution of benzoic acid nicotine salt causes a
 6   peak nicotine-blood concentration (“Cmax”) of approximately 15 ng/mL, compared to a Cmax of
 7   11 ng/mL for a Pall Mall cigarette. (To make it more readable, JUUL’s 4% nicotine benzoate data
 8   is highlighted in red, and the Pall Mall data is highlighted in blue.) See Appendix B, Chart 3.
 9          47.     As high as the reported nicotine dose reported for JUULpods is, the actual dose is
10   likely higher. Though the strongest benzoic acid concentration mentioned in the ’895 patent is 4%
11   (i.e., 40 mg/mL of benzoic acid), one study tested four flavors of JUULpods and found a 4.5%
12   benzoic acid (44.8 ± 0.6) solution.19 That study found that JUULpods contained a concentration
13   of 6.2% nicotine salt (about 60 mg/mL), rather than the 5% nicotine (about 50 mg/mL)
14   advertised. JUULpods containing an absolute nicotine concentration 1.2% higher than the stated
15   5% on the label (a relative increase of over 20%) coupled with more benzoic acid than listed in
16   the ‘895 patent produce higher nicotine absorption than expected for the advertised formulation.
17   Other studies, such as the Reilly study cited above, have reported even higher actual
18   concentrations of nicotine in JUULpods.
19          48.     In any event, JUUL is delivering doses of nicotine that are materially higher than
20   delivered by combustible cigarettes. As a paper published by the European Union citing the
21   United Kingdom Medicines and Healthcare Products Regulatory Agency notes, “an e-cigarette
22   with a concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in 5 minutes (the
23   time needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg
24
25
26   19
       Pankow JF, et al., Benzene formation in electronic cigarettes, PLoS ONE 12(3): e0173055
27   (2017). See https://doi.org/10.1371/journal.pone.0173055 (last visited June 4, 2018).
28
                                                     -18-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7419
                                                                of of
                                                                   439118



     of nicotine).”20 With at least 59 mg/mL of nicotine delivered in a salt form that increases the rate
 1   and efficiency of uptake (and even with a lower mg/mL amount), a JUULpod will easily exceed
 2   the nicotine dose of a traditional cigarette. As Israel’s Deputy Health Minister has noted, “a
 3   product that contains a concentration of nicotine that is almost three times the level permitted in
 4   the European Union constitutes a danger to public health and justifies immediate and authoritative
 5   steps to prevent it from entering the Israeli market.”21 As a result, the European Union has banned
 6   all e-cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and Israel
 7   is seeking to do the same.22
 8          49.     Comparison of available data regarding per puff nicotine intake corroborates the
 9   other JUUL studies (mentioned above), indicating that JUUL delivers about 30% more nicotine
10   per puff. Specifically, a recent study of JUULpods found that “[t]he nicotine levels delivered by
11   the JUUL are similar to or even higher than those delivered by cigarettes.” Reilly et al., Free
12   Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes, 3 (the “Reilly
13   study”). The Reilly study tested JUUL’s Tobacco, Crème Brulee, Fruit Punch, and Mint flavors
14   found that a puff of JUUL delivered 164 ± 41 micrograms of nicotine per puff. Reilly et al. Free
15   Radical. See Appendix B, Chart 7. Reilly’s findings were based on a puff volume of 75/mL. By
16   comparison, a 2014 study using larger 100 mL puffs found that a Marlboro cigarette delivered
17   152—193 µg/puff. M.J. Schroeder and A.C. Hoffman, Electronic Cigarettes and Nicotine
18   Clinical Pharmacology, Tobacco Control 2014; 23:ii30-ii35. Correcting to account for the
19   different puff sizes between the Reilly and Schroeder studies, this suggests that, at 75ml/puff, a
20   Marlboro would deliver between 114 and 144 µg/puff. In other words, empirical data suggests
21   that JUUL delivers up to 36% more nicotine per puff than a Marlboro.
22   20
        E-Cigarettes, https://ec.europa.eu/health//sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf
23   (last visited June 4, 2018) (citing United Kingdom Medicines and Healthcare Products Regulatory
     Agency and industry reports).
24   21
        Ronny Linder Ganz, HAARETZ, JUUL Warns it Will Fight Israel Over Its Potential Ban on E-
     Cigarettes (June 3, 2018, 9:52 p.m.), https://www.haaretz.com/israel-news/business/juul-warns-it-
25
     will-fight-israel-over-potential-ban-on-its-e-cigarettes-1.6140058 (last visited June 7, 2018).
     22
26      Julia Belluz, Vox, JUUL, the Vape Device Teens are Getting Hooked On, Explained (June 6,
     2018), https://www.vox.com/science-and-health/2018/5/1/17286638/juul-vaping-e-cigarette (last
27   visited June 8, 2018).
28
                                                     -19-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7520
                                                                of of
                                                                   439118



            50.     Because “nicotine yield is strongly correlated with tobacco consumption,” 23 a
 1   JUULpod with more nicotine will strongly correlate with higher rates of consumption of
 2   JUULpods, generating more revenue for JUUL. A study of smoker employees found that “the
 3   number of cigarettes the employees smoked per day was directly correlated to the nicotine
 4   levels.” UCSF Library, 1003285443-5443 (US 85421).
 5          51.     Despite the above data, Defendant has failed to disclose to consumers that the
 6   JUULpods’ nicotine salt formulation delivers an exceptionally potent dose of nicotine.
 7          52.     For example, prior to the JUUL’s release in June 2015, several press outlets were
 8   given JUUL products and provided information about the JUUL device and its nicotine content.
 9   TechCrunch, a popular technology website, and a handful of other sites providing pre-release
10   articles about the JUUL, posted the following chart (the “PAX Chart”) of a PAX (i.e., JUUL,
11   under its original name) “commissioned study” comparing JUUL’s blood-nicotine levels to
12   traditional combustion cigarette and other e-cigarettes. The chart—provided to TechCrunch by
13   Defendant—compares the results for two versions of the JUUL device, one of which used
14   computer-modeled results, a generic “combustion cigarette” and a generic “traditional e-liquid.”
15   https://beta.techcrunch.com/wp-content/uploads/2015/04/pax-evaluation.png. See Appendix B,
16   Chart 4. When JUUL’s website debuted in 2015, it included a similar chart (the “JUUL chart”)
17   See Appendix B, Chart 5:
18          53.     Both charts are inconsistent with the results reported in JUUL’s ‘895 Patent. The
19   patent indicates that a 4% benzoic acid concentration coupled with a 5% concentration of nicotine
20   salts causes nicotine-blood levels approximately 30% higher than a Pall Mall cigarette. In
21   contrast, both the PAX chart and the JUUL chart claim that, at its peak, the JUUL delivers
22   approximately 25% less nicotine to the blood than a cigarette, creating the false impression that
23   the JUUL is less addictive than a combustible cigarette.
24          54.     In sum, Defendant has either misrepresented the pharmacokinetic effect of its
25   23
       Martin J. Jarvis et al., Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in
26   Smokers: Evidence From a Representative Population Survey, JNCI: Journal of the National
     Cancer Institute, 134–138 Volume 93, Issue 2, 17 (January 2001), available at:
27   https://academic.oup.com/jnci/article/93/2/134/2906355
28
                                                    -20-
                              Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7621
                                                                of of
                                                                   439118



     products or altered the composition and, hence, pharmacokinetic effects of its products without
 1   disclosing that material fact to consumers.
 2          55.     Because JUUL’s nicotine salts actually increase the rate and magnitude of blood
 3   plasma nicotine compared to traditional cigarettes, the risk of nicotine addiction and abuse is
 4   higher for JUUL e-cigarettes than traditional cigarettes. Thus, far from helping smokers quit, the
 5   JUULs simply increase their level of addiction to nicotine. Further, JUULpods are foreseeably
 6   exceptionally addictive when used by persons without prior exposure to nicotine—a fact not
 7   disclosed by Defendant.
 8          56.     At the same time, as discussed above, the throat “hit” from nicotine salts is much
 9   lower than that for combustible tobacco products, making it more easy to inhale. According to
10   researchers, the “high total nicotine level (addictive delivery)” of a JUUL coupled with its easily
11   inhalable nicotine vapor is “likely to be particularly problematic for public health.” Anna K.
12   Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR
13   Spectroscopy, 431 (2018).
14          57.     JUUL has fraudulently concealed material information about the addictive nature
15   of its e-cigarettes. Defendant necessarily is in possession of all of this information. Plaintiffs’
16   claims arise out of Defendant’s fraudulent concealment of material facts concerning the JUUL e-
17   cigarette and Defendant’s representations about the JUUL e-cigarettes’ nicotine content, potency,
18   benzoic acid content, and physiological effects of JUUL e-cigarettes. To the extent that Plaintiffs’
19   claims arise from Defendant’s fraudulent concealment, there is no one document or
20   communication, and no one interaction, upon which Plaintiffs bases their claims.
21          58.     Plaintiffs allege that at all relevant times, including specifically at the time they
22   purchased or used JUUL e-cigarettes, Defendant knew that JUUL e-cigarettes’ were not safe
23   under any circumstances for non-smokers, and posed a risk of aggravating nicotine addiction in
24   those already addicted to cigarettes. Defendant also knew that JUUL’s nicotine solution could
25   deliver more nicotine into the bloodstream than a cigarette, and did so more quickly than a
26   cigarette. Defendant was under a duty to disclose this material information based upon its
27   exclusive knowledge of it, and its concealment of it; and Defendant never disclosed the Defect to
28
                                                      -21-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7722
                                                                of of
                                                                   439118



     Plaintiff or the public at any time or place or in any manner.
 1          B.      JUUL Has Deceptively Marketed Its JUUL E-Cigarette as an Alternative to
                    Cigarettes, When It is More Potent and More Addictive Than Cigarettes.
 2
                    1.      JUUL Falsely Represents that Each JUULpod Contains the Nicotine
 3                          Equivalent of a Pack of Cigarettes, when They Actually Deliver a
                            Particularly Potent Dose of Nicotine.
 4
 5          59.     JUUL repeatedly represented that a single JUULpod contains an amount of
 6   nicotine equivalent to about a pack of cigarettes. For example, some JUUL advertisements and
 7   JUUL’s website currently provides that each “JUULpod is designed to contain approximately
 8   0.7mL with 5% nicotine by weight at time of manufacture which is approximately equivalent to 1
 9   pack of cigarettes or 200 puffs.” This falsehood is recast in JUUL advertisements, and on
10   JUUL’s website, into the claim that a JUUL delivers about as much nicotine as a cigarette.
11          60.     This statement is false and seriously misleading because, as JUUL knows, it is not
12   just the amount of nicotine, but the efficiency with which the product delivers nicotine into the
13   bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.
14   Defendant knows that benzoic acid affects pH and “absorption of nicotine across biological
15   membranes.” 24
16          61.     Assuming a concentration of 59 mg/mL, JUUL’s reported nicotine content
17   corresponds to about 40 mg of nicotine per 0.7 mL JUULpod. If, as JUUL claims, this is
18   equivalent to one pack of cigarette (or 20 cigarettes), that implies 2 mg of nicotine per cigarette.
19   JUUL’s equivalency claim further assumes 10 puffs per cigarette (i.e., 200 puff per pack), or 0.2
20   mg (200 µg) of nicotine per puff.
21          62.     Typically, a cigarette that delivers around one milligram of nicotine in smoke
22   retains “about 14-20 milligrams of nicotine in the unsmoked rod,” USA v. Philip Morris, p. 597,
23   for an overall delivery of 5-7% of the cigarette’s actual nicotine content. A study by the Center
24   for Disease Control found that in “commercial cigarette brands, nicotine concentrations ranged
25
     24
26     Neil L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Handbook
     of Experimental Pharmacology 1982: 29-60 (Oct. 13, 2010), available at:
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
28
                                                     -22-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7823
                                                                of of
                                                                   439118



     from 16.2 to 26.3 mg nicotine/g tobacco (mean 19.2 mg/g; median 19.4 mg/g).” 25 Assuming an
 1   average of 19 milligrams of nicotine per cigarette, an average pack of cigarettes contains 380
 2   milligrams of nicotine, or six times as much nicotine as the 62 milligrams reported for each
 3   JUULpod. Yet the average pack would be expected to deliver only 5-7% (19-27 mg) of its
 4   nicotine content to the user. In line with this expectation, a study of thousands of smokers found
 5   smokers intaking between 1.07 to 1.39 milligrams per cigarette (21.4-27.8 mg per pack). 26 This is
 6   less than half of the amount of nicotine contained in a JUULpod (i.e., 2 mg per “cigarette” based
 7   on JUUL’s stated concentration, or 200 µg per puff assuming 100% delivery). Even with the
 8   slightly lower efficiency of delivery demonstrated in studies like Reilly (about 82%, for averages
 9   of 164 µg per puff), this amounts to a substantially higher amount of nicotine that a human will
10   absorb from a JUULpod than from smoking a pack of cigarettes.
11           63.     JUUL’s statement in its advertisements that each JUULpod contains about as
12   much nicotine as a pack of cigarettes is therefore literally false and likely to mislead, because the
13   amount of nicotine contained in the JUULpod is perhaps six times less than in a pack of
14   cigarettes, but actual amount of nicotine consumed via JUULpod is as much as twice as high as
15   that via cigarettes.
16           64.     Further, while a pack of cigarettes contains 20 cigarettes which each have to be
17   separately lit, the JUUL can be inhaled continuously, and often can be used indoors without
18   detection by others, a feature that JUUL promoted heavily in its advertisements, eliminating the
19   need for smoking breaks. Thus, the device design leads users to intake far more nicotine than
20   would occur with cigarettes.
21           65.     The above data indicate that each JUULpod delivers significantly more nicotine
22   than a pack of cigarettes, both per pack and per puff. JUUL’s products thus have the foreseeable
23   effect of luring youth, who like a strong nicotine “kick,” and exacerbating nicotine addiction and
24
     25
        Tameka Lawler et al., Surveillance of Nicotine and pH in Cigarette and Cigar Filler, 3 (Supp.
25
     1) Tob. Regul. Sci., 101-116 (Apr. 2017).
     26
26      Martin J. Jarvis et al., Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in
     Smokers: Evidence From a Representative Population Survey, JNCI: Journal of the National
27   Cancer Institute, Volume 93, Issue 2, 17 January 2001, Pages 134–138.
28
                                                     -23-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page7924
                                                                of of
                                                                   439118



     other adverse health effects associated with nicotine consumption when compared to cigarettes.
 1                  2.      JUUL Intends to Continue to Deceive Consumers As to Nicotine
                            Content.
 2
 3          66.     From JUUL’s pre-release announcements to this day, JUUL has continuously
 4   represented that each pod contains as much nicotine as a pack of cigarettes. These claims, which
 5   JUUL repeats widely in advertisements, press releases, and its web site, have been echoed by
 6   reputable and widely reliable sources. See https://truthinitiative.org/news/6-important-facts-
 7   about-juul, https://www.businessinsider.com/juul-e-cigarettes-are-taking-over-high-schools-2018-
 8   3; https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-effects;
 9   https://www.nytimes.com/2018/11/16/health/vaping-juul-teens-addiction-nicotine.html;
10   https://www.washingtonpost.com/outlook/2018/09/23/like-tobacco-industry-e-cigarette-
11   manufacturers-are-targeting-children/?utm_term=.56732db226e8;
12   https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts.
13          67.     Despite making numerous revisions to its packaging since 2015, JUUL did not add
14   nicotine warnings until forced to do so in August of 2018. The original JUUL product labels had
15   a California Proposition 65 warning indicating that the product contains a substance known to
16   cause cancer, and a warning to keep JUULpods away from children and pets, but contained no
17   warnings specifically about the known effects, or unknown long-term effects, of nicotine or
18   vaping/inhaling nicotine salts. Many of JUUL’s advertisements, particularly prior to November
19   2017, also lacked a nicotine warning.
20          68.     Furthermore, JUUL misrepresents the nicotine content of JUULpods by
21   representing it as 5% strength. As discussed above, JUULpods contain more than 5% nicotine by
22   volume, and deliver it in a form that is particularly potent. JUUL’s use of “strength” to indicate
23   concentration by weight is also at odds with industry standard of reporting concentration by
24   volume, leading consumers to believe it contains less nicotine than other formulations advertised
25   as 6% nicotine, when JUULpods in fact contain slightly more nicotine than a solution that is 6%
26   nicotine by volume.
27          69.     JUUL’s “5% strength” statement misrepresents the most material feature of its
28
                                                     -24-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8025
                                                                of of
                                                                   439118



     product—the nicotine content—and has misled consumers to their detriment. JUUL’s “5%
 1   strength” statement has also confused resellers of JUULpods, who assume that “5% strength”
 2   means “50mg/mL” nicotine by volume. These resellers then compound confusion among by
 3   consumers by stating that JUULpods contain “50 mg/mL,” which they do not. 27
 4          70.     If JUUL did not know when it released JUULpods in 2015 that its “5% strength”
 5   representation was misleading, it quickly learned that there was widespread confusion about the
 6   pods’ nicotine content. JUUL did nothing to stop or correct this confusion about the nicotine
 7   content of its JUULpods.
 8          71.     JUUL’s “5% strength” statement is also misleading because JUULpods routinely
 9   contain more than even the 59 mg/mL JUUL claims on its website. At least two independent
10   studies testing multiple varieties of JUULpods have found significantly higher concentrations of
11   nicotine than JUUL’s label represents.
12
13
14
15
16
17
18

19
20
21
22
     27
23      See, e.g. https://www.tracyvapors.com/collections/starter-kit/products/juul-starter-kit (JUUL is
     “manufactured with 50mg nicotine salts”); https://ecigarettereviewed.com/juul-review(“The
24   nicotine content of the JUUL pods is always the same: 5% or 50 mg/ml”); https://ecigone.com/e-
     cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid contains 50 mg of nicotine per ml of e-
25
     liquid”); https://westcoastvapesupply.com/products/juul-pods-cool-mint-4-pack (“50MG or
26   0.50%”); Vapor4Life, How Much Nicotine is In a JUUL? (“Each official JUUL pod contains a
     whopping 50mg of nicotine per milliliter of liquid (most other devices range from 3 to 30mg per
27   milliliter).”), https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-JUUL/.
28
                                                    -25-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8126
                                                                of of
                                                                   439118




 1

 2
 3
 4
 5
 6
 7
 8
 9
10          72.
11                 3.      JUUL’s “Switch” campaign suggests that JUUL is a smoking cessation
                           device and that JUUL use is a cost-effective alternative to smoking.
12
13          73.    The JUUL has not been approved as a smoking cessation therapy nor has it been
14   approved as a modified risk tobacco product.
15          74.    Through the Switch campaign, JUUL urges smokers to switch to JUUL. Though
16   the Switch advertisements do not say as much, the tacit message of the Switch campaign is
17   “switch because, unlike cigarettes, JUUL is harmless to your health.”
18          75.    The Switch campaign suggests that smoking and JUULing are mutually exclusive
19   and that purchasing a JUUL will “switch” a smoker to a non-smoker.
20          76.    JUUL knows that a large number of smokers who use JUUL products do not end
21   up switching but end up smoking and JUULing, worsening their preexisting addiction.
22          77.    JUUL has advertised cost-savings calculators as part of its switch campaign. Those
23   calculators assume that a smoker who switches will continue consuming the same amount of
24   nicotine as he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one
25   JUULpod a day). JUUL knows that its calculator is misleading because smokers who switch to
26   JUUL typically increase their nicotine intake or end up consuming cigarettes and JUUL products,
27   rendering JUUL’s calculator misleading at best.
28
                                                    -26-
                              Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8227
                                                                of of
                                                                   439118



             78.     The Switch campaign does not disclose or warn about the risks of multiple tobacco
 1   product use or that the JUUL is not a smoking cessation product.
 2           79.     In addition to the heightened risks of addiction multiple tobacco product use poses,
 3   one recent study found that persons who use ENDS and smoke have blood toxin levels far higher
 4   than one would expect given the blood toxin levels that ENDS and cigarettes generate
 5   individually.
 6                   4.      Defendant Falsely Markets, Advertises and Sells E-Cigarette
                             “Autoship” Services as “Cancel Anytime” Service, Without Disclosing
 7                           the Products’ Highly Addictive Nature.
 8
             80.     Defendant intentionally misrepresents and omits information about the highly
 9
     addictive nature of nicotine from the JUUL purchase process (and advertisements) because they
10
     know that consumers will have an impaired ability to cease using JUUL e-cigarettes and
11
     JUULpods once they are addicted, making their ability to “cancel anytime” illusory. Defendant
12
     never discloses to consumers that JUUL e-cigarettes and JUULpods are at least as addictive as if
13
     not more addictive than traditional cigarettes. Instead, Defendant markets the JUUL products as
14
     an “alternative to cigarettes,” thereby giving the false impression that they are less addictive than
15
     traditional cigarettes and safe to use.
16
             81.     JUUL also offers “Autoship” as a service that provide “pods at your door and
17
     savings in your pocket. 15% off every order. Cancel anytime.”
18
             82.     The “Cancel anytime” representation is materially misleading. While it is true that
19
     consumers are not obligated to purchase additional JUULpods, there is no disclosure of the fact
20
     that use of the JUUL e-cigarettes and JUULpods is likely to result in nicotine addiction, thereby
21
     interfering with the user’s ability to “cancel anytime.”’ Defendant, in fact, knows (and preys upon
22
     the fact) that once a consumer begins using JUUL products, they will become addicted to those
23
     products and continue to purchase them, often in increasing amounts in order to achieve the same
24
     “high” as their tolerance to nicotine increases.
25
             83.     The highly addictive nature of the JUUL products also means that the consumers
26
     of the JUUL products, including Plaintiffs and Class Members, will continued to suffer economic
27
28
                                                        -27-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8328
                                                                of of
                                                                   439118



     injury far into the future, as they will have to keep buying additional JUUL products if they want
 1   to avoid the physically and mentally difficult effects of nicotine withdrawal. Defendant intends its
 2   products to “hook” its consumers, including children, into becoming long-term or life-long
 3   customers, which inures to Defendant’s benefit.
 4           84.       Although Defendant contends that it need not disclose these facts because the
 5   products are only designed for existing cigarette smokers, and that its products are purportedly
 6   safer than regular cigarettes, the contention is belied by Defendant’s own knowledge, marketing
 7   plan and intentions, which is to grow a new group of consumers of nicotine products, not just to
 8   market to the shrinking number of existing cigarette smokers..
 9
             C.        JUUL Deployed a Viral Marketing Campaign That Continued the Tobacco
10                     Industry’s Long-Standing Campaign of Deceptive Advertising and Unfair
                       Business Practices.
11
12           85.       As described further below, Defendant has used the same strategies perfected by
13   big tobacco to sell JUUL products to minors and young adults, to great success. In particular,
14   JUUL has both exploited regulatory loopholes and relied heavily on social media and other viral
15   advertising tools to hook people, and in particular minors, on its addictive e-cigarettes.
16           86.       To accomplish this, JUUL adopted the same themes used by Philip Morris and
17   other Big Tobacco companies in the cigarette industry’s long-standing, extensive advertising
18   campaign to glamorize cigarette smoking while downplaying its addictiveness and deleterious
19   health effects.
20                     1.     Overview of Viral Marketing Campaigns and Online Marketing
21
             87.       “Viral marketing” is defined as “marketing techniques that seek to exploit pre-
22
     existing social networks to produce exponential increases in brand awareness, through processes
23
     similar to the spread of an epidemic.”28 Viral marketing is a form of word-of-mouth
24
25   28
       N. Deepa, Viral Marketing as an On-Line Marketing Medium, http://www.iosrjournals.org/iosr-
26   jbm/papers/ncibppte-volume-2/1115.pdf; Datta, P.R., Chowdhury, D.N. & Chakraborty, B. R.
     (2005). "Viral Marketing: New form of word-of-mouth through Internet." Business Review
27   (Federal Reserve Bank of Philadelphia), 3(2), 75.
28
                                                      -28-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8429
                                                                of of
                                                                   439118



     recommendation that harnesses the network effect of the internet to rapidly reach a large number
 1   of people. Because the goal in a viral marketing campaign is to turn customers into salespeople
 2   who repeat a company’s representations on its behalf, a successful viral marketing campaign may
 3   look like millions of disconnected, grassroots communications, when in fact they are the result of
 4   carefully orchestrated corporate advertising campaign.
 5          88.     Companies may use different media to transmit their viral messaging, but
 6   generally, all viral marketing campaigns tend to share similar features, including (1) a simple
 7   message—typically implied by an image—that elicits an emotional response; (2) the strategic use
 8   of marketing platforms, especially social media, to reach and engage the target audience; (3) use
 9   of content that invites participation and engagement; and (4) use of third parties to magnify the
10   impact of a message.
11          89.     Typically, a viral marketing campaign will begin with a “push” by the company
12   seeking to advertise the product, and since the advent of social media, that push is typically done
13   through the creation of new content on a social media platform, such as Instagram, YouTube,
14   Twitter, Facebook or other similar platform (“Social Medial Platforms”).29 A company that wants
15   to push an ad on Social Media Platforms has a few options available to it. First, the company can
16   solicit followers to its social media pages, so that when the company posts to its feed, the content
17   would be delivered to those followers and to those who visited the company page. Second, the
18   company can purchase paid advertisements that were delivered to specified target audiences.
19   Then, to amplify a message, companies can utilize other tools, such as paid influencers and
20   strategic use of promotions and hashtags, to blanket the targeted demographic with
21   advertisements across social media.
22   29
       By way of background, most Social Media Platforms work as follows: Any consumer, even
23   those under age 18, can create an account, and then select other accounts to “follow.” Consumers
     typically follow the accounts set up by their friends and families, celebrities and bloggers that
24   interest them, and companies that sell products they like. Anyone with an account can create a
     post, i.e. put up information or a photo to share with their followers. Followers can engage with a
25
     post by “liking” it, posting a comment on it, or sharing it with their networks. When consumers
26   log into a Social Media Platform, they see the information and photos that their followers shared,
     along with advertising. They can also visit the account page for any person or business on the
27   Social Media Platform to see that accountholder’s recent posts.
28
                                                     -29-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8530
                                                                of of
                                                                   439118



            90.     Companies seeking to advertise new products or reach a new demographic have
 1   discovered the power of the “like” and “share” features on social media, which allow users to
 2   promote content to their own audiences. As Mark Zuckerberg, founder and Chief Executive
 3   Officer of Facebook explained: “Nothing influences people more than a recommendation from a
 4   trusted friend…A trusted referral is the Holy Grail of advertising.”
 5   https://www.ft.com/content/01341240-8cbd-11dc-b887-0000779fd2ac (last accessed Dec. 13,
 6   2018). See also Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1210 (N.D. Cal. 2014) (“One of
 7   the principal reasons such viral marketing is superior to other forms of marketing is the source:
 8   viral marketing comes from a friend or contact with whom the recipient is familiar and trusts as
 9   opposed to an unfamiliar or untrusted source.”).
10          91.     With the advent of social media, viral marketing campaigns have become a
11   particularly effective way to reach young people, particularly teenagers. Teenagers tend to use
12   social media far more than adults, and tend to be more susceptible to peer pressure. 95% of teens
13   report having use of a smart phone. http://www.pewinternet.org/2018/05/31/teens-technology-
14   appendix-a-detailed-tables/. 45% report being online “constantly.” Id. 85% use YouTube. Id.
15   72% use Instagram, and 69% use Snapchat. Id. Adolescents also have a far stronger herding
16   instinct than adults. The desire to fit in and look cool means that adolescents drive new trends
17   online. As many businesses know, young people are often skeptical of traditional advertising and
18   the tactics of large corporations. Thus, by pushing a viral marketing campaign, these businesses
19   can reach consumers who might ignore typical advertising and are more likely to respond to an
20   advertisement that does not look or feel like an advertisement, but instead is a message shared by
21   a friend, a peer, or some other person influential to the viewer.
22          92.     Companies can also take viral messaging off-line. By running simple, catchy ads
23   with minimal text and graphic visuals, and displaying those ads in various forms, companies
24   generate buzz and discussion, which is reinforced through social media.
25                  2.      The Tobacco Industry Has Long Relied on Youth-Focused Viral
                            Marketing and Flavors To Hook New Underage Users On Its
26                          Products.
27
28
                                                     -30-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8631
                                                                of of
                                                                   439118



            93.     To remain profitable, the tobacco industry must continue to woo new customers:
 1   some existing customers wean themselves from addiction and the others eventually die, so
 2   replacement customers are needed. In recent years, tobacco usage in the United States has fallen
 3   dramatically, with particularly large decreases in the youth smoking rates, which tobacco
 4   companies have been vigorously trying to counteract. The tobacco industry knows that the
 5   younger a person starts smoking, the longer they will have a customer. Historically, tobacco
 6   companies fought to increase share penetration among the 14-24 age group because “young
 7   smokers have been the critical factor in the growth” of tobacco companies, and “the 14-18 year
 8   old group is an increasing segment of the smoking population.”30 The importance of the youth
 9   market was illustrated in a 1974 presentation by RJR's Vice-President of Marketing who
10   explained that the "young adult market . . . represent[s] tomorrow's cigarette business. As this 14-
11   24 age group matures, they will account for a key share of the total cigarette volume - for at least
12   the next 25 years."31
13          94.     Though no single-source causative factor can describe the complex link between
14   marketing and youth smoking, the overwhelming consensus from public health authorities,
15   independent studies, and credible expert witnesses is that “marketing is a substantial contributing
16   factor to youth smoking initiation.” USA v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006).
17   Because teenagers are at a stage in their psychosocial development when they are struggling to
18   define their own identities, they are particularly vulnerable to image-heavy advertisements
19   providing cues for the “right” way to look and behave amongst peers. Id. at 578. Advertisements
20   that map onto adolescent aspirations and vulnerabilities drive adolescent tobacco product
21   initiation. Id., 570 and 590. By making smoking a signifier of a passage into adulthood, tobacco
22   companies turned smoking into a way for teenagers to enhance their image in the eyes of their
23   peers. Id. at 1072
24          95.     The landmark USA v. Philip Morris case revealed that tobacco companies targeted
25
     30
26     http://legacy.library.ucsf.edu/tid/lve76b00 (last visited June 5, 2018)
     31
       https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (last visited Apr.
27   25, 2018).
28
                                                     -31-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8732
                                                                of of
                                                                   439118



     adolescents for decades by: “(1) employ[ing] the concept of peers in order to market to teenagers;
 1   (2) us[ing] images and themes in their marketing that appeal to teenagers; and (3) employ[ing]
 2   advertising and promotion strategies to knowingly reach teenagers.” No. 99-cv-2396, ECF 5732,
 3   ¶ 2682 (D.D.C. 2008). In terms of images and themes that cater to adolescents, the court found
 4   “overwhelming” evidence that tobacco companies intentionally exploited adolescents’
 5   vulnerability to imagery by creating advertising emphasizing themes of “independence,
 6   adventurousness, sophistication, glamour, athleticism, social inclusion, sexual attractiveness,
 7   thinness, popularity, rebelliousness, and being ‘cool.’” Id, ¶ 2674.
 8          96.     Thus, the industry has long used viral marketing campaigns to push its products on
 9   children, teens, and young adults. Prior to the advent of the Internet, tobacco companies engaged
10   in “viral advertising” or “influential seeding” by paying “cool people” to smoke in select bars and
11   clubs, with the “idea being that people will copy this fashion, which would then spread as if by
12   infection.” Golden Holocaust, 119 (citing Ted Bates and Co., Copy of a Study of Cigarette
13   Advertising Made by J.W. Burgard; 1953, (Lorillard), n.d., Bates 04238374-8433. By simply
14   paying some attractive, stylish third parties to use the product in trendy public places, tobacco
15   companies were able to create buzz and intrigue. As word spread, the public would develop a
16   strong association in people’s minds that smoking was what young, cool adults were doing.
17          97.     Today, cigarette manufacturers like Altria are limited in their ability to advertise in
18   the United States, but actively use viral marketing techniques outside of the United States. For
19   example, Japan Tobacco International, one of JUUL’s early investors, launched social media
20   campaigns including a “Freedom Music Festival” promoting Winston cigarettes in Kazakhstan,
21   Kyrgyzstan, and Jordan. Similarly, Phillip Morris International, a spin-off of Altria, JUUL’s
22   largest stakeholder, has used influencer campaigns in multiple countries. A campaign in
23   Indonesia called “I Decide To” has been viewed more than 47 million times online. A hashtag
24   marketing campaign called #NightHunters in Uruguay used paid influencers to pose with menthol
25   cigarettes and was seen by nearly ten percent of Uruguay’s population.
26          98.     An influencer paid to promote Philip Morris brands stated that Philip Morris
27   targets a “super young profile” for its influencers . . . . the people they selected are always the
28
                                                      -32-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8833
                                                                of of
                                                                   439118



     youngest. They look for young people that have large groups of friends so [the social media
 1   promotional message] gets expanded more and more.” Id. Another influencer allegedly stated that
 2   “we had a training session with the person of charge of marketing in Marlboro, she talked to us
 3   about how difficult it was for them to advertise due to all the laws in place. She also talked to us
 4   about . . . [linking] the brand to certain colors or situations.” Id. (brackets in original).
 5           99.     A study carried out by the campaign for tobacco-free kids, reported that “tobacco
 6   companies are secretly paying social media stars to flood your newsfeed with images of their
 7   cigarette brands.” Id. In a nutshell, “young social media stars are paid to make smoking look
 8   cool.” Id. A gallery of influencer posts is available at:
 9   https://www.takeapart.org/wheretheressmoke/gallery/.
10           100.    Similarly, in 1988 the R.J. Reynolds Tobacco Company introduced the infamous
11   Joe Camel cartoon campaign, which faced instant criticism due to how appealing the cartoon
12   animal was to children and teens. Joe Camel was drawn as sleek, metropolitan figure, typically
13   wearing sunglasses or a tuxedo, or was depicted driving convertibles, gambling, or playing pool.
14   The ads often used the phrase “Smooth Character,” which to teenagers, meant he had a slick, cool
15   personality. That in turn led to an association between smoking and coolness in the minds of
16   young people. To ensure that message stuck, R.J. Reynolds put up billboards featuring Joe Camel
17   near schools, and printed Joe Camel shirts, hats, and other paraphernalia, ensuring the campaign
18   would be carried far and wide, and that kids would constantly be exposed to it. Only three years
19   after the campaign began, in 1991, the Journal of the American Medical Association published a
20   study showing that by age six nearly as many children could correctly respond that "Joe Camel"
21   was associated with cigarettes as could respond that the Disney Channel logo was associated
22   with Mickey Mouse, and it alleged that the "Joe Camel" campaign was targeting children, despite
23   R. J. Reynolds' claim (similar to the claim of Defendants here) that the campaign was directed
24   only to adults who were already smokers of other brands. Paul M. Fischer, MD, et al, Brand Logo
25   Recognition by Children Aged 3 to 6 Years, Journal of the American Medical Association, Dec.
26   11, 1991. At that time researchers estimated that 32.8% of all cigarettes sold illegally to underage
27   buyers were Camels. DiFranza JR, et al., RJR Nabisco's cartoon camel promotes camel cigarettes
28
                                                       -33-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page8934
                                                                of of
                                                                   439118



     to children. Journal of the American Medical Association, Dec. 11, 1991. (The JUULs represent
 1   an even higher percentage of all cigarettes and e-cigarettes sold to minors.) The Joe Camel
 2   campaign ended under the pressure of an impending civil trial brought by the City Attorney in
 3   San Francisco, Congressional investigation, and public pressure. See
 4   https://en.wikipedia.org/wiki/Joe_Camel#cite_note-8 (last visited Apr. 25, 2018).
 5          101.     Tobacco companies have also known for decades that flavored products are key to
 6   nicotine adoption by youth. A 1972 Brown & Williamson internal memorandum titled “Youth
 7   Cigarette – New Concepts,” observed that “it’s a well known fact that teenagers like sweet
 8   products.” A 1979 Lorillard memorandum found “younger” customers would be “attracted to
 9   products with ‘less tobacco taste,’” and suggested investigating the “possibility of borrowing
10   switching study data from the company which produces ‘Life Savers’ as a basis for determining
11   which flavors enjoy the widest appeal” among youth. A 2004 study found that 17-year-old
12   smokers were more than three times as likely as those over the age of 25 to smoke flavored
13   cigarettes, and they viewed flavored cigarettes as safer. Tobacco companies also used
14   advertisements that paired cigarettes with foods, to make it seem like cigarettes were part of a
15   healthy meal.
16
17                   3.     Because of The Role of Advertising in Youth Smoking, Tobacco
                            Companies are Prohibited from Viral Marketing Practices and Use of
18                          Flavors
19
            102.     Most of the activities described in the section above are now recognized as against
20
     public policy, and thus forbidden for tobacco companies.
21
            103.     Under the Tobacco Master Settlement Agreement (“MSA”), reached in 1998,
22
     participating manufacturers agreed not to “take any action, directly or indirectly, to target Youth
23
     within any Settling State in the advertising, promotion or marketing of Tobacco Products, or take
24
     any action the primary purpose of which is to initiate, maintain or increase the incidence of Youth
25
     smoking within any Settling State.” MSA, § III(a). They are also prohibited from
26
                     a. using outdoor advertising such as billboards,
27
28
                                                     -34-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9035
                                                                of of
                                                                   439118



                    b. sponsoring events,
 1                  c. giving free samples,
 2                  d. paying any person “to use, display, make reference to or use as a prop any
 3                       Tobacco Product, Tobacco Product package . . . in any “Media,” which
 4                       includes “any motion picture, television show, theatrical production or other
 5                       live performance,” and any “commercial film or video,”32; and
 6                  e. paying any third party to conduct any activity which the tobacco manufacturer
 7                       is prohibited from doing.
 8          104.    In 2009, the FDA banned flavored cigarettes pursuant to its authority under the
 9   Family Smoking Prevention and Tobacco Control Act of 2009. Then-FDA commissioner Dr.
10   Margaret A. Hamburg announced the ban because “flavored cigarettes are a gateway for many
11   children and young adults to become regular smokers.”33
12          105.    The Tobacco Control Act of 2009 also prohibited sales of cigarettes to minors,
13   tobacco-brand sponsorships of sports and entertainment events or other social or cultural events,
14   and free giveaways of sample cigarettes and brand-name non-tobacco promotional items.
15          106.    A study of the cigarette flavor ban in 2017 found that the flavor ban was effective
16   in lowering the number of smokers and the amount smoked by smokers, but also was associated
17   with an increased use of menthol cigarettes.34 The same study reported that 85% of adolescents
18   who use e-cigarettes use flavored varieties.
19                  4.      JUUL’s Marketing Leveraged Banned Strategies Perfected by
                            Tobacco Companies to Induce Minors and Young Non-Smokers to
20                          Purchase JUUL Products
21
            107.    Following the successful model of its predecessors, since 2015, JUUL has been
22
23
     32
        The MSA provides exceptions, but only for media that is educational, not for public display, or
24   guaranteed to be limited to adult-only facilities.
     33
        Gardiner Harris, New York Times, Flavors Banned From Cigarettes to Deter Youths, (Sept.
25
     22, 2009), https://www.nytimes.com/2009/09/23/health/policy/23fda.html (last visited Jan. 20,
26   2019).
     34
        Charles J. Courtemanche, PhD, Influence of the Flavored Cigarette Ban on Adolescent
27   Tobacco Use, 52(5) Am J Prev Med. e139–e146 (May 2017).
28
                                                     -35-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9136
                                                                of of
                                                                   439118



     operating a long term viral marketing campaign aimed at teenagers and young adults. This
 1   campaign extends and expands upon deceptive advertising tropes used by tobacco companies to
 2   exploit the psychological needs of consumers—especially youth—to convert them into smokers.
 3           108.   JUUL’s admitted reliance on tobacco industry documents is apparent in a
 4   collection of 82 JUUL advertisements compared to historical cigarette advertisements on
 5   Stanford’s Research into Impact of Tobacco Advertising (“SRITA”) website. The side-by-side
 6   comparison of numerous JUUL advertisements shows that its imagery directly parallels that
 7   adopted by cigarette manufacturers, including imagery relating to attractiveness, stylishness, sex
 8   appeal, fun, “belonging,” relaxation, and sensory pleasure, including taste. See Appendix C, Ads
 9   9-50.
10           109.   Because of social media, JUUL has been able to operate an even more pervasive,
11   insidious, and successful viral marketing campaign than its predecessors in this industry. As set
12   forth below, JUUL developed and oversaw a long-term viral marketing campaign with the intent
13   to convince minors to purchase its products. JUUL’s advertisements presented images depicting
14   an idealized future self that adolescents could achieve by taking up JUUL products.
15           110.   JUUL carried this campaign out by (i) intentionally designing a campaign that was
16   simple and would trigger an emotional response, particularly with young people; (ii) intentionally
17   designing flavored products that would appeal to teenagers and young adults; (iii) directing its
18   advertising to teenagers and young adults on social media; (iv) utilizing third party influencers to
19   amplify its message around the internet; (v) utilizing other social media tools, such as hashtags, to
20   encourage participation and word-of-mouth messaging by its customers; (vi) amplifying the
21   message through off-line advertising; and (vii) using a pricing and distribution model designed to
22   put the product within reach of youth. JUUL’s advertisements consistently withheld material
23   information about the dangers of the product. Through this long term advertising campaign,
24   JUUL was able to persuade consumers, and in particular teenagers and young adults that its
25   product was cool, while hiding from them the dangers associated with using the product. And
26   because of the viral nature of JUUL’s marketing, JUUL promotions continue to reach youth,
27   despite JUUL’s deactivation of its social media accounts.
28
                                                     -36-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9237
                                                                of of
                                                                   439118


                            i.       JUUL Advertising Used Imagery that Exploited the
                                     Psychological Vulnerabilities of Youth.
 1
            111.    Throughout the class period, JUUL ran a consistent, simple message on social
 2
     media that communicated to people, and in particular, teenagers and young adults that JUUL’s
 3
     products were used by popular, attractive, and stylish young adults (i.e., an idealized version of an
 4
     adolescent’s future self) while failing to adequately and conspicuously disclose the nature or risks
 5
     of the products.
 6
            112.    In designing the campaign, JUUL knew that to increase the chances that content
 7
     goes viral amongst the teen demographic, it needed to design a campaign that was simple, would
 8
     generate an emotional response that would resonate with teenagers, and obscured the fact that the
 9
     product was unsafe and addictive.
10
            113.    To help it design these ads, JUUL relied on various social media marketing
11
     companies. In 2015, JUUL worked with Cult Collective, instructing Cult Collective to design an
12
     ad campaign that would catch fire and reach customers who had “heard it all before.” At the time,
13
     JUUL was a young company, competing with big, established tobacco companies with large
14
     advertising budgets and high brand loyalty. The solution JUUL and Cult Collective reached was
15
     to position JUUL as a modern product that represented a better way of life for young people. That
16
     campaign was highly effective.
17
                            ii.      JUUL’s Launch Campaign Was Targeted to Create Buzz
18                                   Among Young Consumers.
19
            114.    To announce the JUUL’s release in June 2015, JUUL launched the “Vaporized”
20
     advertising campaign that was aimed at a youth audience.35 The campaign used young, stylish
21
     models, bold colors, and memorable imagery. The models were often using hand gestures or
22
     poses that mimicked underaged teenagers. One such example appears in Appendix C,
23
     Advertisement 1. JUUL’s advertisements presented images depicting an idealized future self that
24
     adolescents could achieve by taking up JUUL products
25
     35
26     Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign”, ADAGE
     (June 23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads-
27   campaign/299142/ (last visited June 5, 2018).
28
                                                     -37-
                                  Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9338
                                                                of of
                                                                   439118



            115.    The Vaporized campaign advertisements featured young, stylish models and
 1   images of attendees at JUUL’s launch parties and highlighted themes of sexual attractiveness,
 2   thinness, independence, rebelliousness and being “cool.” In other words, the Vaporized campaign
 3   targeted youth using the exact template established by Big Tobacco decades earlier.
 4          116.    Often the Vaporized ads contained the phrase “Smoking Evolved,” so that
 5   consumers, and in particular youth, would associate JUUL with high tech and the latest
 6   generation of cool products, like iPhones and MacBooks. (More examples of these ads appears in
 7   images 1, 3, 12, and 14 of Appendix C.)
 8          117.    The color scheme chosen was similar to colors used by Natural Americans Spirit
 9   Cigarettes, a leading brand of cigarettes among teenagers. See Appendix C, Advertisements 15-
10   18.
11          118.    Nowhere in the Vaporized ads did JUUL include any visible or prominent
12   disclaimers about the dangers of nicotine described above.
13          119.    As the Cult Collective creative director explained, “We created ridiculous
14   enthusiasm for the hashtag ‘Vaporized,’ and deployed rich experiential activations and a brand
15   sponsorship strategy that aligned perfectly with those we knew would be our best customers.”
16   Cult Creative JUUL case study. http://cultideas.com/case-study/juul (accessed September 21,
17   2018) (emphasis added).
18          120.    As part of the Vaporized campaign, JUUL advertised on a 12-panel display over
19   Times Square. Appendix C, image 14. Billboard advertising of cigarettes has for years been
20   unlawful under the Master Settlement Agreement reached between 46 states’ attorneys general
21   and tobacco companies, but JUUL took advantage of that agreement’s failure to foresee the rise
22   of vaping products to advertise its nicotine products in a manner that had already been deemed
23   against public policy for other nicotine products.
24          121.    To ensure that its message would spread, JUUL utilized several other tools to put
25   its product in front of young people. First, it ran the Vaporized campaign in the front spread of
26   Vice magazine’s cover issue. Notably, Vice bills itself as the “#1 youth media brand” in the
27
28
                                                    -38-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9439
                                                                of of
                                                                   439118



     world36 and is known for running edgy content that appeal to youth. JUUL also implemented a
 1   series of pop-up “JUUL bars” in Los Angeles, New York, and the Hamptons, imitating pop-up
 2   restaurants and bars typically aimed at attracting young, hip urban consumers. Again, this is an
 3   activity which would have been prohibited by law for a cigarette company on the ground that it
 4   was against public policy.
 5            122.    JUUL’s chief marketing officer, Richard Mumby said “while other campaigns tend
 6   to be ‘overtly reliant on just the product,’ [JUUL’s] effort features diverse 20-to-30-year-olds
 7   using the product.” Declan Harty, AdAge, JUUL Hopes to Reinvent Cigarette Ads with
 8   ‘Vaporized’ Campaign, (June 23, 2015), https://adage.com/article/cmo-strategy/juul-hopes-
 9   reinvent-e-cigarette-ads-campaign/299142/ (last accessed Jan. 24, 2018). This reliance on images
10   of young, diverse users was specifically aimed at convincing young people who were not
11   previously cigarette smokers to purchase JUUL products, to make the use of JUUL appear fun
12   and without long-term negative consequences, to position the JUUL e-cigarette as the e-cigarette
13   of choice for young adults, and to introduce youth to the “illicit pleasure” of using the JUUL
14   products.
15            123.    Images from JUUL’s Vaporized campaign are attached hereto in Appendix C, and
16   additional images and videos are available at the following link: https://inrejuul.myportfolio.com
17   (also available at http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_
18   mt068.php) (last accessed January 25, 2019).
19            124.    JUUL promoted the Vaporized campaign on Facebook, Instagram, and Twitter.
20   The Vaporized campaign included the largest ENDS smartphone campaign of 2015, which
21   accounted for 74% of all such smartphone advertising that year and generated over 400 unique
22   promotions.
23            125.    JUUL also sponsored at least 25 live social events for its products in California,
24   Florida, New York and Nevada. As pictured in Appendix C, Advertisements 78-81, the
25   invitations to JUUL’s events did not indicate that the JUUL was intended for cigarette smokers,
26
     36
27        https://upload-assets.vice.com/files/2016/01/15/1452894236compressed.pdf.

28
                                                      -39-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9540
                                                                of of
                                                                   439118



     contained nicotine or was addictive. Instead, the invitations traded on PAX’s reputation as a
 1   manufacturer of marijuana vaporizers and promised attendees “free #JUUL starter kit[s],” live
 2   music, or slumber parties. Photographs from these events indicate that they drew a youthful
 3   crowd. Use of sponsored events was a long-standing practice for tobacco companies, but is now
 4   forbidden.
 5          126.    John Schachter, director of state communications for Campaign for Tobacco-Free
 6   Kids, expressed “concern about the JUUL campaign because of the youth of the men and women
 7   depicted in the campaign, especially when adjoined with the design.” Mr. Schachter said “the
 8   organization has noticed obvious trends that appeal to adolescents in e-cigarette campaigns such
 9   as celebrity endorsements, sponsorships and various flavors.”
10          127.    To the extent that the Vaporized advertisements disclosed that JUUL products
11   contained nicotine, the warnings were in small print against low-contrast backgrounds, making
12   them easy to overlook. By way of comparison, if the same ads had been touting cigarettes, they
13   would have been required to display a health warning in high contrast black and white in a box
14   comprising 30% of the image.
15                          iii.   JUUL Gave Away Free Products to Get New Consumers
                                   Hooked
16
17          128.    JUUL distributed free starter packs at the live social events described above in
18   paragraph 125—conduct forbidden for a tobacco company under the Tobacco Master Settlement
19   Agreement due to its role in fostering cigarette and nicotine addiction. BeCore, one of the firms
20   responsible for designing and implementing JUUL’s live events reported that “on average,
21   BeCore exceeded the sampling goals set by JUUL . . . average number of samples/event
22   distributed equals 5,000+.” (emphasis added). At these events, BeCore distributed the
23   appropriately-named JUUL “Starter Kits,” which contain a JUUL and 4 JUULpods of varying
24   flavors. If BeCore indeed gave away 5,000 Starter Kits per event, JUUL effectively distributed
25   the nicotine equivalent of 20,000 packs of cigarettes at each of the 25 events described above--or
26   the equivalent of 500,000 packs of cigarettes at all 25 events.
27          129.    Though JUUL publicly acknowledged in October 2017 that it is unlawful to
28
                                                     -40-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9641
                                                                of of
                                                                   439118



     distribute free samples of its products at live events, JUUL continued to do so, sometimes
 1   through $1 “demo events.” Notably, promotions of this kind are prohibited for tobacco
 2   companies by the MSA.
 3          130.    The effect—and purpose—of JUUL’s Vaporized giveaways was to flood major
 4   cities with free product which by its addictive nature would hook tens or hundreds of thousands
 5   of new users, and to generate buzz for the brand among urban trendsetters who would then spread
 6   JUUL’s message to their friends via word of mouth and social media. Similar campaigns have
 7   long been used by drug cartels. This campaign unconscionably flooded cities with free samples of
 8   an addictive product, with distribution focusing on the youth market. As a foreseeable result,
 9   JUUL products ended up in the hands of non-smokers and youth, who used the products and
10   became addicted to nicotine.
11                         iv.      JUUL Portrayed Its Products as Status Symbols.
12
            131.    As tobacco companies have long known, young people—and adolescents in
13
     particular—find security and a sense of identity in status symbols. Even after the “Vaporized”
14
     campaign, JUUL’s later advertisements mimicked the look and feel of the “Vaporized” ads to
15
     foster the image of JUUL e-cigarettes and JUULpods as sleek, stylish, status symbol. For
16
     example, JUUL developed and ran a series of advertisements that were simple images of stylish
17
     young people using JUUL: See Appendix C, Advertisement 2.
18
            132.    More examples are featured in Appendix C, Advertisements 7, 8, 12, 20, 36, 38,
19
     42, 44, 48. All of these ads communicated to teenagers that JUUL was a product being used by
20
     cool, modern young people, which JUUL, like all tobacco companies, knows is a powerful
21
     message. None of these ads prominently disclosed the dangers of using JUUL.
22
            133.    Other JUUL advertisements relied on graphic images with the look and feel of
23
     advertisements by Apple, Google, and similar tech companies with progressive and modern
24
     reputations. See Appendix C, Advertisement 3.
25
            134.    More examples are featured in Appendix C, Advertisements 4, 9, 28. Again, these
26
     ads resonated with teenagers as well, as they made JUUL, and especially the flavored pods, look
27
28
                                                    -41-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9742
                                                                of of
                                                                   439118



     like cool gadgets or software, something akin to an iPhone or a hot new app to download. Like
 1   the other ads, none prominently disclosed the dangers of using JUUL.
 2          135.     JUUL also consistently compared the JUUL to the iPhone through statements like
 3   “the iPhone of e-cigarettes,” which JUUL posted on its website, distributed through social media,
 4   and disseminated through its email campaign. The iPhone is the most popular smartphone among
 5   adolescents, with 82% of teenagers preferring Apple’s phone over the competition. JUUL’s
 6   advertising images frequently include pictures of iPhones and other Apple devices, including
 7   iPads, Beats Headphones, MacBook laptops. Through these images, JUUL presented its image a
 8   “must have” technology product and status symbol, instead of a nicotine delivery system. See
 9   Appendix C, Advertisement 51.
10          136.     Beyond triggering an emotional response in teenagers, all of JUUL’s social media
11   advertising had three additional things in common. First, through the use of clean lines, artistic
12   arrangements, minimal text, and eye-catching graphics, JUUL ensured that the advertisements
13   would jump out to distracted teenagers who scrolled crowded social media pages on their phones
14   and browsers.
15          137.     Second, all of JUUL’s advertisements reflect an understanding that social media
16   users in general, and teenagers in particular, do not typically read long blocks of text on social
17   media, and rely more heavily on imagery instead of text to convey a message. As shown in
18   Appendix C, many of the ads did not include any warning about the dangers of JUUL or suggest
19   to teenagers that the product contained nicotine.
20          138.     Moreover, where JUUL’s advertisements appeared to contain such a disclaimer,
21   this disclaimer was not typically seen when viewing social media due to the way the posts appear
22   in phones and browsers. In particular, Facebook and Instagram typically only present to users the
23   image and a couple lines of text, and viewers who want to see the entire post must click on it to
24   open it up and read the rest. See, e.g., Appendix C, Advertisement 3.
25          139.     JUUL’s Instagram advertisements obscure those nicotine warnings by placing
26   them in a location that requires the user to open up the post and read it. As can be seen in JUUL’s
27   Instagram ads, the company consistently used brief text at the beginning of a post so that it would
28
                                                     -42-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9843
                                                                of of
                                                                   439118



     appear to be a complete sentence with no further content. (see, e.g., Appendix C, Advertisements
 1   59; https://inrejuul.myportfolio.com/instagram). Thus, the disclaimer was never visible to anyone
 2   viewing the posts in their main feed, and it was only seen by a limited number of people who
 3   elected to open the post and then read what was there. Notably, on Twitter, a Social Media
 4   Platform that is geared towards reading text, and on Facebook, where some users do read text,
 5   JUUL typically did not include the disclaimer in its advertisements. See, e.g., Appendix C,
 6   Advertisement 65; https://inrejuul.myportfolio.com/twitter-1.
 7          140.    Third, JUUL’s advertisements were typically creative, giving them the look and
 8   feel of “art.” Thus, teenagers were drawn to the advertisements, holding their gaze on the ads for
 9   longer periods of time, and being more inclined to share the advertisement with others in their
10   networks, thus accomplishing JUUL’s goal: turning consumers into salespeople.
11          141.    Even JUUL’s newer “alternative for adult smokers” tagline suggests to adolescents
12   that JUUL-use is a symbol of status as an adult, which happens to be an advertising theme
13   cigarette companies peddled to youth for decades.
14                          v.      JUUL Used Flavors and Food Imagery to Attract Non-Smoking
                                    Teenagers and Adults
15
16          142.    JUUL sells its JUULpods in a variety of sweetened flavors. It even advertised
17   some of its flavors as though they were desserts in themselves. For example, it advertised its
18   crème brulee flavor using tag lines like “save room for JUUL” and “indulge in dessert without the
19   spoon.” JUUL used imagery that looked like ads for a trendy coffee shop or restaurant, such as
20   the one at Appendix C, Advertisement 4.
21          143.    More examples appear at Advertisements 22, 24, and 32 of Appendix C. Again,
22   none of these advertisements prominently disclosed that JUUL was addictive and unsafe.
23          144.    The tobacco industry has long known that sweetened cigarettes attracted young
24   smokers. As discussed above, the FDA banned flavored cigarettes for that reason.
25          145.    The use of flavors that appeal to youth has a marked effect on e-cigarette adoption
26   by underage “vapers.” A national survey found that that 81 percent of youth aged 12-17 who had
27   ever used e-cigarettes had used a flavored e-cigarette the first time they tried the product, and that
28
                                                     -43-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page9944
                                                                of of
                                                                   439118



     85.3 percent of current youth e-cigarette users had used a flavored e-cigarette in the past month.
 1   Moreover, 81.5 percent of current youth e-cigarette users said they used e-cigarettes “because
 2   they come in flavors I like.” See Ambrose, BK, et al., “Flavored Tobacco Product Use Among US
 3   Youth Aged 12-17 Years, 2013-2014,” Journal of the American Medical Association, published
 4   online October 26, 2015. Another peer-reviewed study concluded that “Young adults who use
 5   electronic cigarettes are more than four times as likely to begin using regular cigarettes as their
 6   nonvaping peers, a new study has found.” Primack, B.A., et al., “Initiation of Traditional
 7   Cigarette Smoking after Electronic Cigarette Use Among Tobacco-Naïve US Young Adults,”
 8   Volume 131, Issue 4, Pages 443.e1–443.e9, available at https://www.amjmed.com/article/S0002-
 9   9343(17)31185-3/fulltext (last visited April 26, 2017).
10          146.    Research also shows that when youth see flavored ENDS liquids advertisements,
11   they believe the advertisements and products are intended for them. See e.g., McKelvey K et al.,
12   Youth say ads for flavored e-liquids are for them, Addict Behav. 2018 Aug 29. pii: S0306-
13   4603(18)30957-2. doi: 10.1016/j.addbeh.2018.08.029.
14          147.    The use of attractive flavors foreseeably increases the risk of nicotine addiction, as
15   traditional cigarette product designs aimed at reducing the unpleasant characteristics of cigarette
16   smoke (e.g., addition of menthol to mask unpleasant flavors) have previously been shown to
17   contribute to the risk of addiction. See https://www.ncbi.nlm.nih. gov/books/NBK53018/
18   #ch4.s92. Worse still, adolescents whose first tobacco product was flavored are more likely to
19   continue using tobacco products than those whose first product was tobacco-flavored.
20          148.    JUUL’s kid-friendly flavors included Mango, “Cool” Mint, and Menthol. 74% of
21   youth surveyed in a recent study indicated that their first use of a JUUL was of a flavored pod.
22   Karma McKelvey, PhD; Mike Baiocchi, PhD; Bonnie Halpern-Felsher, PhD, Adolescents and
23   young adults use in perceptions of pod-based electronics cigarettes. More than half of teens in a
24   nationwide survey by the Wall Street Journal stated that they use ENDS because they like the
25   flavors.
26          149.    In 2017, JUUL released what are now the two most popular flavors among youth:
27   Mango and “Cool” Mint (“Cool Mint”). JUUL then promoted those flavors on Instagram,
28
                                                     -44-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10045ofof439
                                                                        118



     Twitter, YouTube and Facebook—all of which are skewed toward young audiences.
 1          150.    JUUL’s Mango pods quickly became the runaway favorite among youth. The
 2   Mango pods are so popular that, incredibly, they noticeably increased the use of the word
 3   “mango” on the internet as a whole. Starting in early 2017, Google Trends reports a nearly five
 4   percent increase in year-over-year use of the word “mango” online.
 5   https://trends.google.com/trends/explore?date=2014-06-01%202018-12-05&geo=US&q=mango.
 6          151.    “Cool” Mint became youths’ second youth favorite flavor. The 2018 Duell Study
 7   found 94 mg/mL nicotine in a JUUL “Cool” Mint pod – nearly double the amount on JUUL’s
 8   “5% strength” label would suggest. In addition to its nicotine content, the “Cool” Mint pods pose
 9   additional risks. The FDA's Tobacco Products Scientific Advisory Committee in March 2011
10   issued a report on menthol cigarettes, concluding that the minty additive was not just a flavoring
11   agent but had drug-like effects, including “cooling and anesthetic effects that reduce the
12   harshness of cigarette smoke.” Stephen Proctor, Golden Holocaust: Origins of the Cigarette
13   Catastrophe and the Case for Abolition, 500. Mint could also “facilitate deeper and more
14   prolonged inhalation,” resulting in “greater smoke intake per cigarette.” Id. 500-501.
15          152.    JUUL’s advertising emphasized the flavors of its sweetened nicotine pods.
16   Leveraging the flavors, JUUL advertised JUULpods as part of a meal, to be paired with other
17   foods. In late 2015, JUUL began a food-based advertising campaign called “Save Room for
18   JUUL.” A play on the expression “save room for dessert,” JUUL’s campaign focused on the
19   JUULpods’ sweet flavors, and pairing them with foods. JUUL described its crème brulee nicotine
20   pods as “the perfect evening treat,” using tag lines like “save room for JUUL” and “indulge in
21   dessert without the spoon.” In one 2016 email, JUUL bluntly suggested that users satisfy their
22   sugar cravings with JUUL’s highly-addictive nicotine vapor: “Have a sweet tooth? Try Brulee.”
23   JUUL similarly promoted the Fruit Medley pods using images of ripe berries. JUUL described its
24   “Cool” Mint pods as having a “crisp peppermint taste with a pleasant aftertaste” and encouraged
25   consumers to “Beat The August Heat With Cool Mint,” and in a Facebook advertisement dated
26   July 10, 2017, JUUL urged customers to “start your week with cool mint juulpods.”
27   https://airtable.com/tblkPVYIp5AFNLrTy/viwFFlmOJSzXHskhz/recEYkrXbuSCdZB0h. Along
28
                                                    -45-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10146ofof439
                                                                        118



     with the bright green caps of the “Cool” Mint JUULpods, the Facebook ad included an image of a
 1   latte and an iPad. Id.
 2           153.    JUUL even hired celebrity chefs to provide pairing suggestions for JUUL flavors.
 3   See Appendix C, Advertisement 5. On Instagram and Twitter, JUUL boasted about “featured
 4   chef” Bobby Hellen creating a “seasonal recipe to pair with our bruule pod.” On Facebook,
 5   JUUL posted a link to an article on porhomme.com about “what our featured chefs created to pair
 6   with our pod flavors.” Facebook_10,
 7   https://airtable.com/tblkPVYIp5AFNLrTy/viwFFlmOJSzXHskhz/rec0vT9owbjQeVUuY. JUUL
 8   tweeted repeatedly about its flavors and encouraged its social media followers to share their
 9   preferred pairings.
10           154.    In several caffeine-pairing advertisements, JUUL devices or pods sit next to coffee
11   and other caffeinated drinks, sometimes with what appear to be textbooks in the picture. See
12   Appendix C, Advertisements 4, 24, and 53. JUUL’s coffee-based advertisements suggest that
13   JUUL should be part of a comfortable routine, like a cup of coffee. But unlike coffee, which can
14   create a “mild physical dependence” but is not addictive, JUUL use can cause compulsive
15   behaviors as well as physical withdrawal symptoms.
16           155.    JUUL’s use of flavors unfairly targeted not only youth, but unsuspecting adults as
17   well. By positioning JUULpods as a delicious treat rather than a system for delivering a highly
18   addictive drug, JUUL unfairly led consumers to the conclusion that JUULpods were not only
19   healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without guilt
20   or adverse effect.
21           156.    By modeling its nicotine pods’ flavor profiles on sweets, naming its nicotine pods
22   after those sweets, and using images of the sweets in JUULpod advertisements, JUUL
23   conditioned viewers of its advertisements to associate JUUL with those foods. Through this
24   conditioning process, Defendant sought to link the sight or mention of JUUL products to mental
25   images of the fruits and desserts in JUUL’s advertising, which would in turn trigger food-based
26   physiological arousal including increased salivation and heart rate. These physiological
27   responses, in turn, would make JUUL use appealing for reasons relating to flavor—and not
28
                                                     -46-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10247ofof439
                                                                        118



     switching from smoking—while simultaneously clouding viewers’ ability to assess the risks of
 1   JUUL’s flavored pods.
 2             157.   At least as early as 2017, JUUL knew without any question that the foreseeable
 3   risks posed by fruit and candy-flavored e-liquids had materialized. A significant fraction of
 4   JUUL’s customers included adolescents who overwhelmingly preferred Fruit Medley and Crème
 5   Brulee over Tobacco or Menthol. See Truth Initiative, JUUL fails to remove all of youth’s
 6   favorite flavors from stores, (Nov. 15, 2018), available at: https://truthinitiative.org/news/juul-
 7   fails-remove-all-youths-favorite-flavors-stores (last visited Jan. 23, 2018). Instead of taking
 8   corrective action or withdrawing the sweet flavors, JUUL capitalized on youth enthusiasm for its
 9   products.
10             158.   JUUL disingenuously asserts that it did not intend its flavors to appeal to underage
11   consumers. After 11 senators sent a letter to JUUL questioning its marketing approach and kid-
12   friendly e-cigarette flavors like Fruit Medley, Creme Brulee and Mango, JUUL visited Capitol
13   Hill and told senators that it never intended its products to appeal to kids and did not realize they
14   were using the products, according to a staffer for Sen. Dick Durbin (D-Ill.). JUUL’s statements
15   to Congress—which parallel similar protests of innocence by tobacco company executives—were
16   false.
17             159.   In November 2018, in response to litigation such as this one and other mounting
18   public pressures, JUUL announced that it had “stopped accepting retail orders” for many of its
19   flavored JUULpods, such as mango, crème brulee, and cucumber.37 But JUUL’s promise is
20   misleading. JUUL has only refused to sell them directly to retailers, but it still manufactures and
21   sells the JUULpods. The pods can be purchased on its website, and JUUL still sells them in retail
22   shops in Canada. JUUL also continues to sell “Cool” Mint in gas stations knowing that the flavor
23   is incredibly popular with youth and will become the de facto favorite if access to other flavors is
24   removed.
25             160.   While JUUL maintains that it has strict age verification procedures on its website
26
     37
27        https://newsroom.juul.com/2018/11/13/juul-labs-action-plan/ (last accessed January 17, 2019).
28
                                                      -47-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10348ofof439
                                                                        118



     and limits purchases to users who are 21 and older, it continues to permit consumers to purchase
 1   up to 60 flavored JUULpods every month, which is, at a minimum, the equivalent of sixty
 2   packages of cigarettes, and likely much more. JUUL knows that its JUULpods are likely to make
 3   their ways into the hands of teenagers, either through entrepreneurial young people purchasing
 4   the JUULpods and in excess and re-selling them, or from the JUULpods making their way into
 5   the United States from Canada.
 6          161.    The only solution to prevent flavored JUULpods from getting into the hands of
 7   children is to stop manufacturing them.
 8                          vi.       JUUL Developed Point-of-Sale Advertising That Emphasized
                                     the Products’ Positive Image Without Adequately Disclosing Its
 9                                   Nature and Risks.
10
            162.    The tobacco industry spends $8.6 billion a year in point-of-sale (“POS”)
11
     promotions—or almost $990,000 every hour. See https://truthinitiative.org/sites/default/files/
12
     Point-of- Sale-2017_0.pdf, 2. In a 2009 study of adult daily smokers, unintended cigarette
13
     purchases were made by 22 percent of study participants, and POS displays caused nearly four
14
     times as many unplanned purchases as planned purchases. Id. at 4. Younger smokers, in
15
     particular, are more likely to make unplanned tobacco purchases in the presence of POS
16
     advertising. Id.
17
            163.    Studies show that tobacco use is associated with exposure to retail advertising and
18
     relative ease of in-store access to tobacco products. Some studies have shown that youth who
19
     were frequently exposed to POS tobacco marketing were twice as likely to try or initiate smoking
20
     than those who were not as frequently exposed. Frequent exposure to tobacco product advertising
21
     and marketing at retail normalizes tobacco and smoking for youth over time and makes them
22
     more likely to smoke. POS marketing is also associated with youth brand preference. Research
23
     shows that young adult smokers prefer the tobacco brands marketed most heavily in the
24
     convenience store closest to their schools.
25
            164.    Before its launch in 2015, JUUL and Cult Collective developed innovative
26
     packaging and creative in-store displays that would carry their message through into stores. In
27
28
                                                    -48-
                                  Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10449ofof439
                                                                        118



     particular, they designed bright, white packages. The packaging looked similar to iPhone
 1   packaging, which JUUL knew would resonate with young people, and because it was solid white,
 2   the packaging stood out and caught people’s eyes when displayed in store shelves. This
 3   packaging buttresses Defendant’s online marketing of JUUL e-cigarette as “the i-Phone of E-
 4   cigs,” thereby framing them as a cool, fashionable item to own and use. JUUL posters and signs
 5   at the point of sale also promoted JUUL’s flavors.
 6          165.    From 2015 through late 2018, JUUL promoted JUUL products and JUUL flavors
 7   at the point of sale without disclosing that the products contained nicotine or warning that the
 8   products could lead to addiction. Instead, JUUL’s promotions displayed the colorful JUULpod
 9   caps and their food-based names while omitting the most material feature of the JUUL – that it
10   delivers nicotine.
11          166.    For many, JUUL’s POS materials provided an introduction to the brand. Because
12   JUUL’s POS materials omitted the most material features of JUUL’s product—that it is an
13   addictive nicotine delivery system—adolescents who saw JUUL’s POS and were later offered a
14   JUUL would have no reason to think that what they were being offered JUUL contained nicotine
15   or posed risks of addiction.
16                  5.      JUUL Used Social Media to Inundate Target Consumers, Particularly
                            Youth, With Messaging Promoting Its Nicotine Products
17
18          167.     JUUL not only designed its advertising with an eye to what might be appealing to
19   young people but set about disseminating those ads to ensure that young people see them. JUUL
20   set out to advertise on at least three major Social Media Platforms: Instagram, Facebook, and
21   Twitter, and disseminated the information in various ways across the platforms.
22          168.    On information and belief, JUUL maintains active accounts on most social media
23   platforms, including Instagram, Facebook, and Twitter, where JUUL tweeted nearly 5,000 times
24   in 2017 alone. As of 2016, 76 percent of American teens age 13-17 used Instagram, 66 percent of
25   teens use Facebook, and 44 percent of teens use Twitter.38 While JUUL continues to maintain its
26   38
       http://apnorc.org/projects/Pages/HTML%20Reports/instagram-and-snapchat-are-most-popular-
27   social-networks-for-teens.aspx
28
                                                     -49-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10550ofof439
                                                                        118



     Twitter page, it deleted nearly all content from its Instagram and Facebook pages around
 1   November of 2018, in response to this lawsuit.
 2          169.    JUUL was able to deliver content directly on social media using two approaches.
 3   First, it could post its advertisements, such as those in Appendix C, directly to its own page,
 4   where it would be viewed by those who followed JUUL, and those who shared its posts (“Unpaid
 5   Advertising”). And it could engage in paid advertising, whereby it could target specific
 6   demographics of people to ensure they received its advertisements (“Paid Advertising”).
 7          170.    With respect to Unpaid Advertising, Instagram was the centerpiece of JUUL’s
 8   teen-focused advertising blitz. Instagram is used overwhelmingly by teenagers. At least 72% of
 9   teenagers in the United States have an Instagram account, and at least 63% of teenagers between
10   the ages of 13 and 17 use Instagram every day. See http://www.pewinternet.org/2018/05/
11   31/teens-social-media-technology-2018/; https://blog.hootsuite.com/instagram-statistics/ (last
12   accessed Dec. 17, 2018). While increasingly more adults are using Instagram, this has been a
13   recent development, and as such, advertisers typically only use Instagram if they are interested in
14   marketing to young people, especially teenagers.
15          171.    Because of the way Instagram delivers content, Instagram allowed for fast,
16   effective delivery and sharing of its graphic, simple messages. Users would see these images
17   simply by scrolling through their feeds.
18          172.    JUUL also disseminated Unpaid Advertising across social media through its use of
19   hashtags. Hashtags are simple phrases preceded by a #, and they operate as a way of cataloguing
20   posts. Authors of posts use hashtags if they want their posts to be discovered and seen by people
21   outside of their networks. On most social media platforms, users can find information by doing a
22   search for a hashtag with that key word. Thus, people interested in JUUL, could enter into the
23   search bar on most Social Media Platforms “#JUUL” to find posts that include that hashtag.
24   Instagram takes it one step farther and allows users to set up their accounts so that posts with a
25   certain hashtag are automatically delivered to their feed.
26          173.    JUUL’s hashtag marketing played a central role in the viral spread of JUUL
27   between teenagers. The use of hashtags in social media advertisements “can be used to get your
28
                                                     -50-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10651ofof439
                                                                        118



     content in front of a bigger audience, raise awareness about your brand, target a very specific
 1   group of people, boost your SEO, and use hot trends and topics to your advantage.” Olivia Ryan,
 2   Hashtag Marketing: How to Use Hashtags for Better Marketing Campaigns,
 3   https://mention.com/blog/hashtag-marketing-how-to-use-hashtags-for-better-marketing-
 4   campaigns/. Hashtags are “the best weapon in your arsenal, aside from influencer marketing” for
 5   getting content “in front of its intended audience.” Id. Through hashtag marketing, brands can
 6   join in on trending topics, engaging “an insane amount of readers” by using “hashtags which
 7   aren’t closely related to your industry” by, e.g., using holiday-related hashtags. Id. By using
 8   “branded hashtags” that include the company’s name or a specific product, advertisers can
 9   monitor the performance of specific campaigns. Another advantage of branded hashtags is user-
10   generated content: “Every time a user puts one of your branded hashtags inside one of their posts,
11   they are increasing your presence on social media” by promoting the branded hashtag, and the
12   related content, to the user’s followers. Id. (emphasis added). Through successful hashtag
13   marketing campaign, brands can create communities through which “followers will not only be
14   able to communicate via chat or messages, but also connect with each other by using your
15   hashtag.” Id. (emphasis in original).
16          174.    From 2015 through 2018, JUUL used hashtag marketing consistently on Twitter,
17   Instagram, and Facebook to promote its products. In various posts, JUUL would slip in hashtags
18   so that their posts would be found by young people. For example: See Appendix C,
19   Advertisement 6. This post is not a paid advertisement, but a post to JUUL’s Instagram feed.
20   JUUL used #TBT, which is an acronym for “Throwback Thursday.” Throwback Thursday is a
21   popular meme on social media, and teenagers are especially likely to understand it and use it.
22   Thus, any teenager who had elected to follow the hashtag TBT would see this post when they
23   logged into Instagram that day. Moreover, no one would see the warning regarding nicotine
24   unless they actually opened the post. As can be seen in Appendix C, JUUL frequently used other
25   hashtags that would be used by teenagers to push their product to them across social media, such
26   as #icymi (“in case you missed it”). (JUUL’s use of hashtags to turn customers into salespeople is
27   discussed in more detail in section IV.C.5.)
28
                                                     -51-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10752ofof439
                                                                        118



            175.    In disseminating Paid Advertising, the Social Media Platforms allow companies
 1   like JUUL to engage in micro-targeting, i.e., to select precisely what demographics of people
 2   should be exposed to its advertising. Social Media Platforms create internal profiles for the
 3   consumers that use them, tracking their online activity to determine their likes, habits, and
 4   purchasing power. When advertisers pay to disseminate ads, they can choose to target those ads
 5   so that they are received only by people whose digital footprint suggests an interest or
 6   predisposition to the product. JUUL would have had the option to exclude teenagers. It also
 7   could have elected to narrow its target audience to people with an interest in tobacco products, if
 8   it wanted to reach and convert non-smokers. Or it could target a broader audience of people
 9   whose digital footprints did not reveal that they were smokers.
10          176.    While JUUL’s precise targeting methods are unknown, on information and belief,
11   minors are known to have been exposed to JUUL’s Paid Advertising while on social media,
12   suggesting that JUUL did not narrow its target audience to adult smokers. The Plaintiffs in this
13   matter have subpoenaed Facebook and Instagram for JUUL’s demographic targeting information.
14          177.    Moreover, regardless of to whom JUUL targeted paid advertisements, JUUL’s use
15   of Paid Advertising was aggressive, and had the inevitable result of reaching teenagers. Paid
16   advertising can be shared and liked just as Unpaid Advertising. JUUL relentlessly advertised to
17   its targeted audience, across all Social Media Platforms. As described in more detail in Appendix
18   A, many of the Plaintiffs in this matter saw the advertising on a near daily basis, regardless of
19   what platform they used. The continual use of Paid Advertising increased the pressure to buy, and
20   it made quitting harder due to the fact that those trying to quit were exposed to the advertising all
21   day long unless they simultaneously chose to quit social media.
22                          i.      JUUL Paid Third Party Influencers and Affiliates to Amplify
                                    Its Message to a Teenage Audience.
23
24          178.    To broaden the reach of its campaign, JUUL used “influencers” to push the
25   product to young people. Influencers are “high-social net worth” individuals who have developed
26   large social media followings – i.e., the “cool kids” of the social media world. People follow
27   influencers because they tend to deliver lots of high quality, interesting photos and content, and
28
                                                     -52-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10853ofof439
                                                                        118



     because they are known to be trend-setters.
 1          179.    Viewed as tastemakers and trendsetters by their followers, influencers are prized
 2   sources of brand promotion on social media networks. Companies seeking to market products
 3   often will pay influencers to advertise their products, similar to the ways in which they utilize
 4   “product placement” in movies. They seek out influencers with large amounts of followers in
 5   their target demographic, and will offer these influencers money or other deals to promote their
 6   products. The influencer then will create various posts on social media using the product.
 7   Typically, these posts are images of them using the product, but sometimes these posts will
 8   include videos, longer written reviews, or other information about the product. Influencers often
 9   include in these posts company-endorsed hashtags or links to the company’s website to try to
10   direct their followers to learn more. The company gets the benefit of having word-of-mouth
11   advertising, and the influencer is able to attract more followers because those followers want to
12   stay in the loop about new products and deals. While influencers operate on all Social Media
13   Platforms, most of them rely primarily on Instagram.
14          180.    JUUL relied on influencers to carry out its viral marketing campaign. JUUL’s
15   reliance on influencers appears to have begun around June 2015, when JUUL listed a position on
16   its website for a three-month Influencer Marketing Intern. See https://www.internships.com
17   /marketing/influencer-marketing-intern-i7391759 (accessed Nov 14, 2018). JUUL described the
18   position as follows: “The Influencer Marketing Intern will create and manage blogger, social
19   media and celebrity influencer engagements. . . to build and nurture appropriate relationships with
20   key influencers in order to drive positive commentary and recommendations through word of -
21   mouth and social media channels, etc.” (Id.). JUUL’s efforts to solicit influencers appears to have
22   been underway for years; until December 2018, JUUL’s website still called for individuals to
23   “Join the JUUL influencers.” Applicants were required to disclose their profile information for
24   Instagram, Twitter, and Facebook, as well as various other blog and vlog platforms, suggesting
25   that JUUL was interested in understanding whether the influencers could help JUUL reach its
26   targeted youth demographic.
27          181.    JUUL’s outreach had its desired impact, as it was able to line up influencers to
28
                                                     -53-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              10954ofof439
                                                                        118



     promote its products to teenagers, while spreading pictures of cool, young people using JUUL.
 1   For example, Christina Zayas (@christinazayas on Instagram) is a Brooklyn-based influencer
 2   with over 57,700 followers, many of whom are under 18. Under JUUL’s direction, a marketing
 3   firm invited Zayas to join a JUUL campaign in September 2017, asking her to “try JUUL’s
 4   premium e-cigarette and share your experience” with her many followers.
 5   (https://www.cnn.com/2018/12/17/health/juul-social-media-influencers/index.html). JUUL no
 6   doubt knew that Zayas could be a powerful advertiser for its brand; her Instagram feed and blog
 7   show reveal that she is a stylish young woman, who showcases fashionable clothing, makeup
 8   trends, and a hip urban lifestyle. Indeed, Zayas herself stated that her primary appeal to JUUL
 9   was that she attracted a younger market, in line with JUUL’s previously aggressive targeting of
10   underage individuals. And Zayas also lists herself as vegan, and includes “Spiritual Wellness” in
11   her bio, and thus was a logical target for JUUL marketing teams looking to distance the company
12   from the harms typically associated with smoking and convince young people that the product
13   was safe. Zayas was paid $1,000 for one blog post and one Instagram post, seen here: See
14   Appendix C, Advertisement 7. Zayas reported that she wanted to talk about her struggle with
15   addiction in her JUUL-promoted posts but and was told to instead promote the positive
16   characteristics of the JUUL.
17          182.      Like JUUL’s own advertising on its own site, the Instagram post did not contain
18   any information about the safety of JUUL and worked to convince young people that using JUUL
19   was a thing that cool, Brooklyn fashionistas were doing. The Instagram post would have been
20   seen by many, if not all, of Zayas’ 57,000 thousand followers, as well as by any users searching
21   the hashtag “#JUULmoment.” At least 1,509 people “liked” the post and 46 more commented on
22   it. As Instagram provides a way for users to see posts that their friends engaged with, for each
23   person who “liked” or commented on the post, the number of people who would see it increased
24   exponentially.
25          183.      JUUL also worked with Maggie Scenna (@maggiescenna on Instagram), a 2015
26   graduate of Boston University, and who works as a Senior Marketing Associate for Her Campus,
27   an online community for women in college (https://www.hercampus.com/author/maggie-scenna).
28
                                                     -54-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11055ofof439
                                                                        118



     While Scenna has only 1,805 Instagram followers, her young age and professional connection to
 1   a college age community means that a good deal of her followers are under 18. In October 2018,
 2   Scenna posted a picture of herself leisurely lying on Miami Beach holding a JUUL pod, with the
 3   tag line “sponsored by @juulvapor #juulmoment” as her tagline. See Appendix C, Advertisement
 4   8.
 5          184.    As Scenna admits her ad was sponsored by JUUL, JUUL or an affiliate of JUUL
 6   likely approached Scenna on or around the same time as Zayas, above, and offered to pay her for
 7   making such a post. And again, JUUL’s work was successful. Unsurprisingly, several of the
 8   users interacting with the above photo were underage at the time it was posted. While Scenna’s
 9   photo garnered 233 likes and 9 comments, it would have been seen by many more of her
10   followers, as well as many of the friends of those who engaged with the post.
11          185.    JUUL benefited from influencers on other Social Media Platforms as well. On
12   information and belief, JUUL encouraged its distributors, wholesalers, and other resellers—either
13   explicitly or implicitly— to hire affiliates and influencers to promote JUUL’s brand and products
14   (“Third Party JUUL Promoters”). Even if not paid directly by JUUL, these Influencers profited
15   from the promotion of JUUL products either because they were paid by JUUL resellers, JUUL
16   accessory sellers, or sellers of JUUL-compatible products. JUUL knew of these third party
17   promotional practices, and it monitored the specific JUUL promotions being distributed by these
18   Third Party JUUL Promoters.
19          186.    For example, on YouTube, user Donnysmokes (Donny Karle, age 21) created a
20   JUUL “unboxing” YouTube video in 2017, in which he opened up a box of JUUL products and
21   described them for his audience, garnered roughly 52,000 views, many of which were from users
22   under 18. (Jackler p. 12). Since that time, Karle has begun making a series of videos in which he
23   tries various e-cigarette products, especially JUUL products. While Karle recently claimed that he
24   that “knows for a fact that JUUL is way too cheap to pay what I charge for a review,” Karle has
25   admitted to earning approximately $1200 a month from unspecified sources simply from posting
26   vaping videos, especially of JUUL products, online, suggesting that JUUL has, at a minimum,
27   approached him, and may have at one point paid him, or that he is paid by third-party resellers of
28
                                                    -55-
                              Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11156ofof439
                                                                        118



     JUUL products, to which resellers he regularly links in his posts.
 1   https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-month-
 2   vaping-on-youtube.
 3            187.   Like the JUUL influencers described above, Karle is young and attractive, and
 4   uses teenage slang. He looks and sounds like a cool kid with whom teens would identify. His
 5   latest video, as of December 18, 2018, features him smoking a JUUL “wax pod,” and has 106,269
 6   views. In the description of the video, Karle writes, “I got mad lit in this video and really enjoyed
 7   filming it, I hope you guys enjoyed watching it and seshing along!!! Btw these wax pods are fire.”
 8   https://www.youtube.com/watch?v=kc8WvvbfgdQ (last accessed Dec, 20, 2018). Tens of
 9   thousands of teenagers are likely among the people who watched this video. It is no surprise why
10   JUUL would seek to hire this person to influence even more people.
11            188.   DonnySmokes also created a number of JUUL videos on YouTube, including the
12   JUUL Challenge, which is a play on the viral Ice Bucket Challenge. In the JUUL Challenge, the
13   goal is to suck down as much nicotine as possible within a predetermined amount of time. The
14   JUUL Challenge, which promotes nicotine abuse and adolescent use of JUUL products, like the
15   Ice Bucket Challenge it mimicked, went viral. Soon, youth across the country were posting their
16   own JUUL Challenge videos – a practice that continues to this day on YouTube, Instagram,
17   Snapchat and other social media platforms. In one recent JUUL Challenge on YouTube, which
18   has received nearly 500,000 views, the two teenagers filming themselves discuss the hundreds of
19   thousands of views their prior JUUL Challenge received and comment upon the “virality” of their
20   JUUL Challenge content. Nate420, JUUL Challenge (Apr. 22, 2018),
21   https://youtu.be/gnM8hqW_2oo (last visited Dec. 13, 2018).
22            189.   Another popular YouTube Influencer, OG Nick, promotes JUUL on YouTube.
23   The graphical component of many of his videos consists of recorded video gram footage,
24   presumably so that the adolescent viewer can put on headphones and conceal the nature of
25   content being consumed from adults within eyeshot. OG Nick maintains accounts on YouTube,
26   Instagram and Snapchat. OG Nick’s JUUL videos have generated well in excess of one million
27   views.
28
                                                     -56-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11257ofof439
                                                                        118



            190.    Collectively, OG Nick and DonnySmokes’ JUUL-promoting videos and posts
 1   have generated millions of views, and the viral content their posts have spawned have almost
 2   certainly generated many millions of additional views. Even if not directly affiliated with JUUL,
 3   OG Nick and DonnySmokes are frequently sponsored by websites that sell JUUL products.
 4   DonnySmokes personal website also links to a webstore that sells JUULpods. JUUL thus profits
 5   not only from the brand awareness of Third Party JUUL Promoters like DonnySmokes and OG
 6   Nick, but also from JUUL sales generated directly through JUUL-selling retailers that sponsor
 7   these young influencers..
 8          191.    JUUL knowingly accepted the benefits of these promotional activities, both in
 9   terms of brand awareness and in terms of sales generated through sponsored links on Third Party
10   JUUL Promoters’ advertisements. JUUL generated significant profits from the promotional
11   activities of young Third Party JUUL Promoters like OG Nick and DonnySmokes. At no time did
12   JUUL take independent action to remove the Third Party JUUL Promoters’ unlawful advertising
13   content or to discipline the JUUL-selling sponsors of Third Party JUUL Promoters. Only in
14   response to FDA scrutiny in 2018 did JUUL take action to remove the unlawful JUUL
15   promotions such as the JUUL Challenge. By that time, the viral content had spread, nullifying the
16   effect of removing the original post.
17          192.    As discussed earlier in section IV.C.3 and in respect to affiliate and influencer ads,
18   tobacco companies are prohibited from conducting any of the practices described above under the
19   Tobacco Master Settlement Agreement. Activities such as product placement in performances
20   and professional videos have been identified as against public policy for nicotine products.
21          193.    To further spread its message, JUUL also offered to influencers and other bloggers
22   on social media the option to make additional money by posting links to JUUL’s website. JUUL
23   used at least two companies to manage its affiliate marketing programs, Commission Junction
24   and Impact Radius (the “Affiliate Services”). Under the terms of these programs, bloggers and
25   influencers could receive payment if they referred individuals to JUUL’s website, who in turn
26   purchased the products. The programs had the effect of encouraging even more people to post and
27   advertise about JUUL on the internet and social media, exposing even more teenagers to the
28
                                                    -57-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11358ofof439
                                                                        118



     campaign.
 1          194.    Each affiliate received a unique hyperlink to embed in the affiliate’s promotions.
 2   The Affiliate Services also provided the affiliates with analytics services, sales tracking, and a
 3   bank of graphics, logos, and other promotional materials for use in affiliate promotions, including
 4   the Pax pharmacokinetic chart. See Appendix B, Chart 4. On information and belief, affiliates
 5   and other third party promoters used the Pax pharmacokinetic chart in online promotions of
 6   JUUL’s product.
 7          195.    In or around 2017, Impact Radius began managing JUUL’s affiliate program. The
 8   Impact Radius application indicated that JUUL “auto-approve[d]” applications. The Impact
 9   Radius application did not ask the affiliate’s age or require affiliates to confirm that they are at
10   least 18 years old. JUUL actively courted would-be affiliates through its Twitter account, inviting
11   nearly 20 individuals to join the program through public messages.
12          196.    JUUL’s affiliates promoted JUUL on social media platforms including YouTube,
13   Instagram, Facebook, Snapchat, and Twitter. JUUL’s affiliates routinely failed to disclose or
14   adequately disclose that the affiliate had a commercial relationship with JUUL and was being
15   paid to promote JUUL products.
16          197.    Many of the apparently user-generated advertisements JUUL posted to its accounts
17   pictured models or influencers being paid by JUUL without disclosure of the commercial
18   relationship between JUUL and the model.
19          198.    Many of JUUL’s model-driven posts, including an January 25, 2018 Instagram
20   post (see Appendix C, Advertisement 52), encouraged users to share their own #JUULmoment in
21   furtherance of JUUL’s viral marketing campaign.
22          199.    These posts were misleadingly presented without disclosure of the payment to the
23   party posting them. By presenting JUUL advertisements featuring compensated models as
24   unsolicited “#JUULmoment” posts, JUUL led its target audience to believe that JUUL use was
25   more widely used than it was, that attractive, popular people used JUUL, and that these same
26   attractive, popular people endorsed creating and posting JUUL-related social media content on
27   Instagram and other platforms. JUUL also led consumers to believe these endorsements were
28
                                                      -58-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11459ofof439
                                                                        118



     unsolicited, when they were in fact bought and paid for. To the extent that JUUL’s affiliates and
 1   influencers disclosed that they were being paid, JUUL subverted these disclosures by reposting
 2   the images to JUUL’s timeline without disclosing that the image was from a paid advertiser.
 3          200.    JUUL also used celebrities to promote JUUL use. In 2016, JUUL’s social media
 4   accounts promoted multiple images of pop star Katy Perry with a JUUL. By including Perry’s
 5   Twitter handle in its post, JUUL sought to introduce the JUUL, and Ms. Perry’s apparent affinity
 6   for the JUUL, to Ms. Perry’s 107,000,000 followers on Twitter, and to JUUL’s followers on its
 7   social media accounts. Ms. Perry has a large youth audience.
 8          201.    In September 2018, Vapor Vanity posted that JUUL was canceling payments to
 9   vape reviewers. Vanity Vapor posted an email it had purportedly received from JUUL indicating
10   that as of October 21, 2018 “JUUL Labs” affiliate program which is operated by Impact Radius
11   and any other affiliate efforts will be on hold indefinitely until further notice.”
12   https://www.vaporvanity.com/juul-labs-cancels-payments-vape-reviewers-email-they-sent/.
13          202.    While JUUL publicly announced that it was officially halting all social media
14   activity in late 2018, it continued to call for applications for social media influencers for at least
15   one month after its public cessation of internet advertising. It was not until a day or two after
16   CNN published a negative news article about JUUL’s advertising practices on December 15,
17   2018 that JUUL removed from its website its advertisement seeking influencers.
18          203.    As discussed earlier in section IV.C.3, tobacco companies are prohibited from
19   conducting any of the affiliate and influencer practices described above under the Tobacco Master
20   Settlement Agreement. These activities have been identified as against public policy for nicotine
21   products.
22                          ii.      JUUL Utilized Viral Marketing Tools to Turn Consumers,
                                     Especially Teenagers, Into JUUL Promoters
23
24          204.    Another key feature of JUUL’s viral marketing campaign is the way in which
25   JUUL effectively turned its customers into salespeople, multiplying exponentially the number of
26   teenagers it was able to influence.
27          205.    Within a few months of the JUUL’s commercial release in June 2015, a former
28
                                                      -59-
                                  Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11560ofof439
                                                                        118



     JUUL executive reportedly told the New York Times that JUUL “quickly realized that teenagers
 1   were, in fact, using [JUULs] because they posted images of themselves vaping JUULs on social
 2   media.”
 3          206.    To drive consumer participation in its ad campaign, JUUL peppered its advertising
 4   and social media posts with hashtags, including those referencing JUUL and vaping (e.g. #juul,
 5   #juulvapor, #switchtojuul, #vaporized, #juulnation, #juullife, #juulmoment); and trending topics
 6   unrelated to JUUL, as well as topics #mothersday, #goldenglobes, #nyc, etc.
 7          207.    While JUUL typically used a few different hashtags in all of its posts on Instagram
 8   and Twitter, JUUL nearly always included #juul as one of those hashtags. JUUL also encouraged
 9   or instructed its influencers and those in its affiliate program to use the #juul hashtag when
10   posting about JUUL. Thus, by consistently using that hashtag in all parts of its viral marketing
11   campaign, JUUL not only branded its posts, but invited its consumers to do the same.
12          208.    One prominent campaign promoted by JUUL from 2015 through 2018,
13   #JUULmoment, featured what facially appeared to be user-generated content relating to JUUL
14   products and invited users to generate their own content. Many of these social media posts were
15   actually placed by models and/or influencers acting at JUUL’s behest, including the January 25,
16   2018 Instagram post above. See Appendix C, Advertisement 52.
17          209.    By inviting the creation of user-generated content related to JUUL’s age restricted
18   product, JUUL invited the indiscriminate promotion of its ENDS on youth-filled social media
19   platform. An 18-year-old who posted a #JUULmoment, for example, would likely have followers
20   who were under the legal age to purchase tobacco products, resulting in the sharing of a
21   #JUULmoment—and the promotion of JUUL—to minors.
22          210.    JUUL created hashtag marketing campaigns for each nicotine flavor it sells. For
23   example, in 2017, JUUL launched its Mango nicotine pods and its “Make it a Mango Monday”
24   campaign, which JUUL promoted with “#MangoMonday.” That same year, JUUL launched a
25   #coolmint hashtag campaign for JUUL’s “Cool” Mint pods.
26          211.    JUUL’s plan worked. JUUL users began taking photos of themselves using JUUL
27   and putting them on social media, with the hashtag #juul. As JUUL intended by designing this
28
                                                     -60-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11661ofof439
                                                                        118



     viral campaign, their customers turned themselves into salespeople. They were creating JUUL ads
 1   that looked and felt like real JUUL ads; they featured young people having fun, and using JUUL.
 2   And they triggered the same emotional response that the JUUL ads and the JUUL influencer ads
 3   triggered; people saw their friends participating in a trendy activity and they became interested.
 4          212.    For example, the flavor-based #MangoMonday and #coolmint campaigns
 5   generated hundreds of thousands of user-generated posts. During the same period, Mango and
 6   Mint pods quickly became the most popular flavors among 12 to 17 year olds.
 7          213.    Because JUUL was almost certainly monitoring the uses of its hashtags, JUUL
 8   would have seen the tens of thousands of posts being made by minors using things like #juul and
 9   #juulmoment since 2015. JUUL knew that kids were picking up on its campaign and mimicking
10   it, and thus, advertising JUUL to their underage friends. But at no time however did JUUL take
11   any serious steps to discourage the use of the JUUL hashtag by teenagers.
12          214.    Because JUUL is a trademark, JUUL could have stepped in and attempted to stop
13   the use of its mark in posts directed to underage audiences, including the use of all the hashtags
14   that contain the word “JUUL” with respect to such posts, and it could have shut down infringing
15   accounts such as @doit4juul and @JUULgirls. It did not do so.
16          215.    In a similar vein, Defendant used the #JUUL branded hashtag in a significant
17   number of its hashtagged posts on Instagram and Twitter, leading #JUUL to become the most
18   popular JUUL-related hashtag. Though JUUL has stopped marketing on social media platforms,
19   the #JUUL branded hashtag it launched continues to spread and be used by JUUL users on social
20   media platforms. Today, the #JUUL hashtag spreads images of youth using JUULs and youth-
21   oriented JUUL content and is used to promote sellers of JUUL products and JUUL accessories.
22          216.    JUUL also created a community called JUUL Talk for its customers. According to
23   an email JUUL sent to Plaintiff Jack Roberts, who is 18 years old, JUUL Talk is “an exclusive
24   insights community,” and “any information or innovation shown is confidential (subject to the
25   non-disclosure agreement) and not to be shared with others.” When JUUL announced its “action
26   plan” to cut back on youth sales of its products, it asked its JUUL Talk members, including
27   Plaintiff Roberts, who was 18 at the time, to respond to a survey about “how some of these
28
                                                     -61-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11762ofof439
                                                                        118



     changes may impact you.”
 1                         iii.     JUUL Used Non-Age-Restricted Emails to Promote and Track
                                    Its Products
 2
 3          217.    Between 2015 and 2018, JUUL sent around 200 email promotions to customers
 4   and potential customers. JUUL’s email subscription list was not age-restricted and, until recently,
 5   users who failed the age verification requirements on JUUL’s purchase page were nevertheless
 6   added to JUUL’s mailing list and emailed a coupon for a discount on a Starter Kit. The JUUL
 7   emails promoted retail locations, flavors, discounts, and “refer a smoker” programs. The emails
 8   also promoted JUUL’s find-a-store locator.
 9          218.    JUUL also used emails to distribute surveys. Because JUUL’s emails were not
10   age-restricted, neither were their surveys. On information and belief, JUUL thus collected data
11   from minors. JUUL paid customers, including youth, up to $30 to complete some surveys.
12   ttps://www.reddit.com/r/juul/comments/8c7tzf/juul_30_visa_card_surveys/.
13                         iv.      JUUL Allowed Third Parties to Use Its Trademark to Promote
                                    the Products to Underage Consumers
14
15          219.    In 2017, an account named @JUULnation was established on Instagram.
16   “JUULnation” includes Defendant’s trademark “JUUL.”
17          220.    @JUULnation’s Instagram posts included tips on how to conceal JUUL devices in
18   school supplies. The account also ridiculed efforts to combat JUUL use in schools, promoted
19   videos of JUUL influencers, promoted videos glorifying drug-like behaviors with JUUL devices,
20   including the JUUL Challenge (inhaling as much JUUL nicotine vapor as possible in a fixed
21   period of time). See Appendix C, Advertisement 54.
22          221.    @JUULnation also promoted the sale of JUULpods directly through Instagram.
23          222.    @JUULnation used a branded hashtag to promote its posts: “#JUULnation.” Like
24   the account name “JUULnation,” this hashtag contains the JUUL trademark.
25          223.    Because Defendant closely monitored its own hashtags and hashtag marketing,
26   Defendant knew that @JUULnation was promoting its hashtags. Defendant therefore also knew
27   that @JUULnation was overtly promoting the unlawful purchase and use of JUUL products by
28
                                                    -62-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11863ofof439
                                                                        118



     minors, and that a significant portion of @JUULnation’s followers were under the legal age to
 1   purchase tobacco.
 2           224.   Instead of putting an end to JUULnation’s youth-targeting activity, Defendant
 3   repeatedly promoted @JUULnation’s hashtag, “#JUULnation,” on Instagram in JUUL content.
 4           225.   For example, on August 4, 2017, JUUL included “#JUULnation” on a post
 5   promoting JUUL’s Cool Mint pods.
 6           226.   On August 8, 2017, JUUL again promoted “#JUULnation” in a post highlighting
 7   the JUUL device’s “party mode” lighting through the use of time-lapse photography.
 8           227.   A few days after these promotions, JUUL announced that it was increasing the age
 9   of purchase on its website to 21, consistent with its goal of helping adult smokers.
10           228.   By promoting #JUULnation, JUUL effectively directed its followers to an entity
11   that would continue to deliver youth marketing and youth access to JUULpods at a time when
12   JUUL was being pressured to tone down its marketing and take steps to restrict youth sales.
13           229.   @JUULnation and a handful of JUUL-promoting accounts generated under
14   @JUULnation’s control generated over 650,000 followers on Instagram, which @JUULnation-
15   controlled accounts bombarded with content and images that unlawfully promoted the use of
16   tobacco products by minors and promoted unlawful sales of JUUL products to minors, either
17   through @JUULnation’s account or other sites selling JUUL products and furthered JUUL’s
18   campaign of distorting and concealing the risks JUUL’s products posed.
19           230.   Although @JUULnation has been deleted from Instagram, the #JUULnation
20   hashtag campaign continues to promote JUUL use, unlawful sales of JUULpods, and drug-like
21   uses of JUUL products, as #JUULnation posts from January 20, 2019 demonstrate: See
22   Appendix C, Advertisements 53-54.
23           231.   Through its promotion of “#JUULnation” hashtag, Defendant ratified
24   JUULnation’s conduct, creating a principal-agency relationship in which Defendant was the
25   principal and @JUULnation was the agent. As a principal of @JUULnation, JUUL had a duty to
26   ensure that @JUULnation did not unlawfully promote or sell JUUL products. JUUL breached
27   this duty.
28
                                                    -63-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              11964ofof439
                                                                        118


                           v.       JUUL Tracked the Efficacy of Its Youth Marketing.

 1           232.   Tracking the behaviors and preferences of youth under twenty-one, and especially
 2   those under eighteen, has long been essential to the successful marketing of tobacco products.
 3   Whether the activity is called "tracking" or "targeting," the purpose has always been the same:
 4   getting young people to start smoking and keeping them as customers. USA v. Philip Morris,
 5   1006.
 6           233.   As early as 1953, Philip Morris was gathering survey data on the smoking habits
 7   of "a cross section of men and women 15 years of age and over." Commenting on these data,
 8   George Weissman, then-Vice President of Philip Morris, observed that “we have our greatest
 9   strength in the 15-24 age group.” Philip Morris, 449 F. Supp. 2d at 581.
10           234.   Traditional approaches to youth tracking (e.g., interviews conducted face-to-face
11   or over the telephone) were limited, however, in that often failed to capture data from certain
12   subsets of the target market. As a Philip Morris employee noted in a June 12, 1970 memorandum,
13   Marlboro smokers were "among the types of young people our survey misses of necessity (on
14   campus college students, those in the military and those under 18 years of age)." (emphasis
15   added). USA v. Philip Morris, 1007.
16           235.   Taking a page from the Big Tobacco playbook, JUUL has consistently tracked and
17   monitored its target youth market, including those below the minimum legal age to purchase or
18   use JUUL products. Moreover, modern technology has removed many of the hurdles that made
19   youth tracking a difficult matter in decades past. With e-mail, social media and online forums,
20   JUUL can track and monitor its target audience anywhere and at any time.
21                         vi.      JUUL Amplified Its Message using Off-Line Advertising to
                                    Ensure Consumers Were Blanketed With Non-Stop Messaging
22                                  About Its Products.
23
             236.   JUUL did not limit its aggressive viral marketing to the internet. To ensure that
24
     consumers – teenagers and adults – were constantly exposed to its ad campaign, JUUL placed its
25
     simple, consistent ads in numerous public spaces.
26
             237.   For example, JUUL bought advertisements in magazines such as Vice, including
27
28
                                                    -64-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12065ofof439
                                                                        118



     the one described in paragraph 121. JUUL placed advertisements in public places, such as Times
 1   Square, as described in paragraph 120. (See also Appendix C, image 14;
 2   https://inrejuul.myportfolio.com/vaporized.) Under the Tobacco Master Settlement Agreement,
 3   outdoor advertisements such as these would have been forbidden as promotion of a harmful,
 4   addictive product in a manner that is against public policy.
 5          238.    JUUL also provided retailers with large posters to display in their store windows.
 6   Because JUUL took steps to ensure its products would be sold at gas stations and convenience
 7   stores, people would be presented with massive posters mimicking the simple, clean
 8   advertisements JUUL displayed on social media when engaging in routine activities, like buying
 9   gas or snacks. Examples of these advertisements can be seen in Appendix C, Image 67 and at
10   https://pro2-bar-s3-cdn-cf4.myportfolio.com/f2c3d1fd1347f0b6d20914f68366d629/5a897c8f-
11   c445-4440-8782-9c7b2f902d76_rw_1200.jpg?h=58612d8696b3f4354dce484f486c99c4.
12          239.    By saturating public spaces with its advertisements, JUUL not only increased the
13   buzz around its product, but it made it more difficult for those addicted to quit. In other words, by
14   plastering public spaces with JUUL advertisements, JUUL ensured that those trying to quit would
15   not be able to stop being reminded of the product, which in turn would trigger cravings, and
16   increase the likelihood they would purchase the product again.
17                          vii.    JUUL Utilized a Pricing and Distribution Model Designed to
                                    Put the Product Within Reach of Youth.
18
                                    (1)    JUUL’s Pricing Model Entices New Users, Including
19                                         Youth and Non-Smokers
20
            240.    Tobacco companies for years sold youth-brand cigarettes at lower prices that
21
     underage smokers could afford and used discounts and other promotions to ensnare underage
22
     smokers. JUUL is no different. It not only designed a marketing campaign to reach young people
23
     and entice new smokers, but it priced its products in such a way to ensure they would buy them.
24
            241.    A pack of four JUULpods, which, according to JUUL, is the equivalent of four
25
     packs of cigarettes, costs approximately $13-$20. JUUL’s website charges $15.99 for a pack of
26
     JUULpods, or about $4 per JUULpod. By contrast, a single pack of cigarettes in California costs
27
28
                                                     -65-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12166ofof439
                                                                        118



     approximately $8.
 1            242.    Moreover, JUUL offers discounts to purchasers who refer others to purchase
 2   JUULpods or JUUL devices from JUUL.
 3            243.    JUUL also offers discounts on JUULpods to individuals who sign up for JUUL’s
 4   subscription service.39 Included among those discounts are both straight price discounts (e.g.,
 5   15% off), and bulk/loyalty discounts (buy 5, get 1 free).
 6            244.    JUUL’s subscription service favors the sale of higher strength, more addictive
 7   JUULpods. For years, JUUL offered only a 5% strength version of its JUULpods. After years of
 8   delay, it finally released a less potent, 3% strength version as well. But while purchasers can buy
 9   any quantity of 5% strength JUULpods, JUUL places a limit on the number of 3% strength
10   JUULpods that any single customer can purchase. But JUUL allows purchasers to buy as many
11   5% strength JUULpods as they want.
12                                   (2)     JUUL Sought Out Retail Locations That Were
                                             Frequented by Its Target Audience And Displayed the
13                                           Products in Arms’ Reach.
14
              245.    For years, JUUL made it difficult for smoke shops, vape shops and other age-
15
     restricted stores to carry its products, instead directing all of its product to gas stations, which
16
     historically are the worst offenders with respect to underage sales. JUUL knows that teenagers,
17
     those new to smoking, and those trying to quit their nicotine addiction are likely to frequent gas
18
     stations and convenience stores rather than smoke shops. By distributing in those kinds of stores,
19
     JUUL would increase the chances that these people would purchase the product.
20
              246.    To further drive curiosity and interest, and make it so its target audience, and
21
     especially teenagers, would purchase JUUL, JUUL instructed retailers to display the product in an
22
     unusual fashion. Whereas cigarettes and other tobacco products have long been kept behind the
23
     counter, JUUL designed display cases that would sit on store shelves. JUUL intentionally
24
     designed the clear display cases so that the bright white, sleek packaging and the flavors would
25
     catch consumers’ eyes and make them interested in purchasing the product. Examples of these
26
     39
27        https://www.juul.com/auto-ship.
28
                                                       -66-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12267ofof439
                                                                        118



     cases can be seen in Appendix C, images 77-78 and at https://inrejuul.myportfolio.com/point-of-
 1   sale.
 2           247.   JUUL knew that by asking retailers to display JUUL products separate from other
 3   tobacco products, and within arms’ reach, it would also suggest to consumers that JUUL was
 4   more safe than traditional cigarettes and that it was not an addictive drug.
 5           248.   Moreover, on information and belief, not only are many of JUUL’s retail locations
 6   are non-age restricted gas stations, but it appears that the retailers are frequently in close
 7   proximity to high schools and colleges. As one example, the following image of JUUL retailers in
 8   Berkeley, California shows that the majority of JUUL retailers in the region surround the
 9   University of California, Berkeley, and Berkeley High School. The blue circles in the image
10   below mark the location JUUL sellers, and the orange dot represents the University of California
11   Berkeley, which is nearly adjacent to the largest high school in the region, Berkeley High School.
12
13
14
15
16
17
18

19
             249.   On information and belief, JUUL’s retail locations provide no signs warning or
20
     other indicators concerning the existence, danger, or amount of nicotine in JUUL products.
21
             250.   On information and belief, JUUL products are not sold in pharmacies, which have
22
     the lowest rates of underage tobacco sales.
23
                                    (3)     JUUL Failed to Monitor Its Distributors, Fostering
24                                          Unrestricted Sales to Minors
25
             251.   JUUL’s distributors and wholesalers actively promote bulks sales of JUUL
26
     products online, including on social media platforms such as Instagram.
27
             252.   In November 2018, one Instagram post offered up large quantities of Mango pods
28
                                                      -67-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12368ofof439
                                                                        118



     to wholesalers or stores, despite the fact that JUUL had just promised that it would stop selling
 1   Mango pods anywhere except its website. Notably, the poster is using a series of hashtags
 2   developed by or promoted by JUUL, including #juulnation. A hyperlink embedded in the post
 3   above directs the reader to a website where wholesale transactions of JUULpods are offered
 4   without any age verification or confirmation that the would-be purchaser has a business license:
 5   https://hotpodz.com/wholesale/, a page offering wholesale and bulk pricing on JUUL products
 6   without any age verification requirements. See, e.g., Appendix C, Advertisement 55.
 7          253.    A Google search for “JUUL wholesale” returns several vendors offering to sell
 8   vast quantities of JUUL Starter Kits, devices, and pods—including in flavors JUUL claims it only
 9   sells through its official website such as Mango--anywhere in the country with little due
10   diligence. See, e.g., https://www.ionewholesale.com/juul-pod-systems,
11   https://www.vapeinthebox.com/products/juul-pod-flavors?variant=13610126147659,
12   https://infinitywholesalegroup.com/index.php?cPath=183&osCsid=df6e8406dcfeb045a9f916d44
13   beb9dda.
14          254.    JUUL’s lax monitoring has have also create a youth resale market, where
15   teenagers purchase large amounts of JUUL e-cigarettes and/or JUULpods and then sell them to
16   other students, often to support their own addiction.
17                                 (4)     JUUL Sold Its Products Through Its Website and
                                           Offered Enticing Discount Subscription Services.
18

19          255.    JUUL owns and operates www.juullabs.com and www.juulvapor.com (the “JUUL
20   Websites”), where it markets, advertises and sells its e-cigarettes and JUULpods.
21          256.    The JUUL Websites are a leading online marketing and distribution channel for e-
22   cigarettes. JUUL partners with other online and brick-and-mortar providers to market, advertise
23   and sell, via the JUUL Websites, e-cigarettes.
24          257.    When a consumer purchases a JUUL e-cigarette and/or JUULpods utilizing any of
25   the JUUL Websites, he or she first chooses his or her desired e-cigarette style and color and
26   nicotine pod flavor and color. After the consumer has input that information into the JUUL
27   Websites, the JUUL Websites advertise to the consumer different e-cigarette styles and colors
28
                                                      -68-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12469ofof439
                                                                        118



     and/or a variety of nicotine pod flavors and colors. From Defendant’s advertised e-cigarette and
 1   pod styles, consumers select a desired e-cigarette decorated in a style most appealing to the
 2   consumer, and/or one or more desired pod flavors, each of which has its own distinctive color.
 3          258.    The JUUL Websites allow the purchaser to arrange automatic shipping of refill
 4   nicotine pods. Since 2015, JUUL has known that straw purchases of, e.g., 10 JUUL devices were
 5   being made for the purpose of resale to youth. JUUL also knew that its lax online age verification
 6   procedures allowed youth to purchase products directly from JUUL’s website. By August 2017,
 7   when JUUL announced that it was increasing the age of purchase on its website to 21, JUUL had
 8   already entered agreements with numerous online vendors who would sell JUUL products with
 9   no such age requirement. Thus, JUUL was able to outwardly present an air of corporate
10   responsibility, knowing full well that youth sales would continue unabated.
11          259.    JUUL represents that it uses state-of-the-art age verification for website purchases.
12   But its verification has not been effective or properly implemented, as numerous underage
13   purchasers have used JUUL’s website to purchase products or obtain warranty service. This is
14   reflected in the actual experiences of the Plaintiffs, as set forth in Appendix A.
15                  6.      JUUL’s Actions Have Created a Youth Vaping Epidemic.
16
            260.    JUUL’s marketing and product design efforts have been successful. Since its
17
     launch, JUUL is now the fastest growing e-cigarette in the country. Because the JUUL delivers
18
     more nicotine in a shorter amount of time than any other product, delivers that nicotine in a
19
     sweetened vapor that causes no irritation, and does so through a concealable device that can be
20
     consumed discretely in class, at home, and in the car, nicotine naïve users frequently spiral into
21
     patterns of addiction with no historical precedent. It is not uncommon for 15-year-old students
22
     who live at home with their parents to consume three to four JUULpods a day, the nicotine
23
     equivalent of at least as many packs of cigarettes.
24
            261.    Because JUUL’s marketing turned the JUUL into a status symbol for teens, the
25
     acute nicotine addiction a JUUL fosters is frequently reinforced by the idea—which JUUL
26
     spread—that JUUL use is what “cool” popular kids do in high school. As a result, the medical
27
28
                                                     -69-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12570ofof439
                                                                        118



     community has found itself ill-equipped to develop a treatment for JUUL-addicted youth, as
 1   evidenced by a January 2019 FDA-sponsored meeting concerning the role of drug therapies in
 2   treating e-cigarette use.
 3             262.   The vaping epidemic caused by JUUL has swept the entire nation in a short period
 4   of time. On December 28, 2018, the University of Michigan’s National Adolescent Drug Trends
 5   for 2018 reported that increases in adolescent Electronic Nicotine Delivery System ("ENDS")
 6   vaping from 2017 to 2018 were the “largest ever recorded in the past 43 years for any adolescent
 7   substance use outcome in the U.S.”40
 8             263.   The percentage of 12th grade students who reported vaping nicotine almost
 9   doubled between 2017 and 2018, rising from 11% to 21%. The ten-percentage-point increase in
10   12th grade students who reported vaping nicotine (an indicator of nicotine addiction) is “twice as
11   large as the previous record for largest-ever increase among past 30-day outcomes in 12th grade.”
12   Id. “One in five 12th graders vaped nicotine in the last 30 days in 2018.” Id. And because JUUL
13   controls over 50% of the e-cigarette market, and was released immediately prior to the jump in
14   vaping prevalence from 11% of teens to 21%, the entire increase in vaping prevalence since
15   2016 is attributable to JUUL.
16
17
18

19
20
21
22
23
24
25
26
     40
27        http://monitoringthefuture.org/pressreleases/18drugpr.pdf (emphasis added).
28
                                                     -70-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12671ofof439
                                                                        118




 1

 2
 3          264.      FDA Commissioner Dr. Scott Gottlieb has described the increase in e-cigarette
 4   consumption as an “almost ubiquitous – and dangerous – trend” that is responsible for an
 5   “epidemic” of nicotine use among teenagers.
 6   https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm. The rapid –
 7   indeed infectious- adoption of e-cigarettes “reverse[s] years of favorable trends in our nation’s
 8   fight to prevent youth addiction to tobacco products.” Id. The Commissioner identified the two
 9   primary forces driving the epidemic as “youth appeal and youth access to flavored tobacco
10   products.” Id.
11          265.      Within days of the FDA’s declaration of an epidemic, Surgeon General Dr. Jerome
12   Adams also warned that the “epidemic of youth e-cigarette use” could condemn a generation to “a
13   lifetime of nicotine addiction and associated health risks.” Https://e-
14   cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-
15   youth-2018.pdf. The Surgeon General’s 2018 Advisory states that JUUL, with its combination of
16   non-irritating vapor and potent nicotine hit, “is of particular concern for young people, because it
17   could make it easier for them to initiate the use of nicotine . . . and also could make it easier to
18   progress to regular e-cigarette use and nicotine dependence.”
19          266.      As detailed by Plaintiffs, the JUUL epidemic spreads uniformly across high
20   schools in the United States. JUUL surges in popularity, largely through social media networks,
21   and creates patterns of youth usage, illegal youth transactions, and addiction, that are consistent
22   with this account from Reddit in 2017:
                    Between classes the big bathroom in my school averages 20-25
23                  kids, and 5-10 JUULs. Kids usually will give you a dollar for a
24                  JUUL rip if you don't know them, if you want to buy a pod for 5$
                    you just head into the bathroom after lunch. We call the kids in
25                  there between every class begging for rips ‘JUUL fiends.’ Pod boys
                    are the freshman that say ‘can I put my pod in ur juul?’ and are in
26                  there every block. I myself spent about 180$ on mango pods and
                    bought out a store, and sold these pods for 10$ a pod, making
27
                    myself an absolutely massive profit in literally 9 days. Given
28
                                                      -71-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12772ofof439
                                                                        118


                   because I'm 18 with a car and that’s the tobacco age around here, I
                   always get offers to get pod runs or juuls for kids. people even
 1                 understand the best system to get a head rush in your 2 minutes
                   between classes, is all the juuls at once. So someone yells “GIVE
 2                 ME ALL THE JUULS” and 3-7 are passed around, two hits each.
                   This saves us all juice, and gives you a massive head rush. Kids
 3                 also scratch logos and words onto their juuls to make in their own,
                   every day you can find the pod covers in my student parking lot. I
 4
                   know this sounds exaggerated, but with a school with 1400 kids
 5                 near the city and JUULs being perceived as popular, it's truly
                   fascinating what can happen.
 6
 7   https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last visited Dec. 19,
     2018).
 8
            267.   In response to the post above, several others reported similar experiences:
 9
                   a. “this is the exact same thing that happens at my school, we call [JUUL fiends]
10
                        the same thing, kind of scary how similar it is.” Id.
11
                   b.   “Same thing at my school. JUUL fiend is a term too.” Id.
12
                   c. “Yeah nicotine addiction has become a huge problem in my high school
13
                        because of juuls even the teachers know what they are.” Id.
14
                   d.   “same [expletive] at my school except more secretive because it’s a private
15
                        school. It’s crazy. Kids hit in class, we hit 3-5 at once, and everyone calls
16
                        each other a juul fiend or just a fiend. Funny how similar it all is.” Id.
17
                   e.   “the same [expletive] is happening in my school. kids that vaped were called
18
                        [expletive] for the longest time, that all changed now.” Id.
19
                   f.   “Made an account to say that it’s exactly the same way in my school! LOL.
20
                        I'm from California and I think I know over 40 kids that have it here just in
21
                        my school. We do it in the bathrooms, at lunch etc. LMAO. ‘Do you have a
22
                        pod man?’” Id.
23
                   g.   “It’s the same at my school and just about every other school in Colorado.”
24
                        Id.
25
                   h.   “2 months into this school year, my high school made a newspaper article
26
                        about the ‘JUUL epidemic’.” Id. (citing https://imgur.com/a/BKepw).
27
28
                                                     -72-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12873ofof439
                                                                        118



                    i. “Wow do you go to high school in Kansas because this sounds EXACTLY
 1                       like my school. I'll go into a different bathroom 4 times a day and there will
 2                       be kids in there ripping JUUL’s in every single one.” Id.
 3                  j.   “At my high school towards the end of lunch everyone goes to the bathroom
 4                       for what we call a ‘juul party.’ People bring juuls, phixes, etc. It’s actually a
 5                       great bonding experience because freshman can actually relate to some
 6                       upperclassmen and talk about vaping.” Id.
 7
            268.     “To everyone thinking that this is just in certain states, it’s not. This is a
 8
     nationwide trend right now. I've seen it myself. If you have one you’re instantly insanely popular.
 9
     Everyone from the high-achievers to the kids who use to say ‘e-cigs are for [expletives]’ are using
10
     the juul. It's a craze. I love it, I've made an insane amount of money. It’s something that has swept
11
     through our age group and has truly taken over. And it happened almost overnight.” Id.
12
     (emphasis added).
13
            269.    A recent study of JUUL’s sales and presence on social media platforms found that
14
     JUUL grew nearly 700% yet spent “no recorded money” in the first half of 2017 on major
15
     advertising channels, and spent only $20,000 on business-to-business advertising. .41 By
16
     comparison, VUSE, one of JUUL’s competitors, spent $16 million on television advertisements
17
     alone. Despite JUUL’s apparently minimal advertising spend in 2017, the study found a
18
     significant increase in JUUL-related tweets in 2017.
19
            270.    After the Vaporized campaign caught fire, retail stores began selling out of JUUL
20
     products and JUUL had a difficult time trying to meet demand coming in from its online ordering
21
     platform.
22
            271.    On Instagram, the study found seven JUUL-related accounts, including
23
     DoIt4JUUL and JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more
24
     than 270,000 followers.
25
     41
26     Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of
     JUUL transformed the US retail e-cigarette market, TOBACCO CONTROL (May 31, 2018),
27   http://tobaccocontrol.bmj.com/content/early/2018/05/31/tobaccocontrol-2018-054382.
28
                                                      -73-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              12974ofof439
                                                                        118



            272.    In addition to JUUL’s explosive growth on individual social media platforms, the
 1   study found JUUL products being marketed across social media platforms in an apparently
 2   coordinated fashion, including smaller targeted campaigns and affiliate marketing, all of which
 3   caused the authors to question whether JUUL was paying for positive reviews and JUUL-related
 4   social media content.
 5          273.    Some Twitter users have reported what appear to be JUUL bots. 42 Other Twitter
 6   users appear to either be bot accounts or native advertisers, in that they have a small number of
 7   followers, follow few other users, and post exclusively about JUUL content. See, e.g.,
 8   @HenrytheJUUL43
 9          274.    The lead author of the study concluded that JUUL was “taking advantage” of the
10   reach and accessibility of multiple social media platforms to “target the youth and young adults . .
11   . because there are no restrictions,” on social media advertising.44
12          275.    A separate study of e-cigarette advertising on mobile devices found that 74% of
13   total advertising impressions were for JUUL products, and that several of JUUL’s advertisements
14   highlighted JUUL’s high-tech design, featured young people using JUUL products, or featured
15   financial incentives for purchasing JUUL products. See Appendix B, Chart 8;
16   https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes
17          276.    Chart 8 in Appendix B shows JUUL’s viral expansion on Twitter between 2015
18   and 2017. JUUL-related posts on Twitter increased quadratically, exactly as one would expect
19   from a blue-shaded area represents the number of JUUL-related Twitter posts, and the green line
20   traces the quadratic growth curve that viral marketing creates. Its growth on Instagram was likely
21   even more rapid.
22          277.    As a result of JUUL’s aggressive advertising to teenagers, there is a new epidemic
23
24   42
        One example of what appear to be JUUL bots in action on Twitter is available at:
     https://twitter.com/search?q=juul%20bot&src=typd.
25   43
        https://twitter.com/hennrythejuul.
     44
26      Laura Kelley, THE WASHINGTON TIMES, JUUL Sales Among Young People Fueled by Social
     Media, Says Study (June 4, 2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-
27   among-young-people-fueled-by-social-med/ (last visited June 4, 2018).
28
                                                     -74-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13075ofof439
                                                                        118



     of teen addiction. Approximately 3.6 million middle and high school students are vaping
 1   regularly. See https://www.nytimes.com/2018/12/18/health/vaping-nicotine-teenagers.html (last
 2   accessed December 20, 2018). With JUUL holding approximately two thirds of the e-cigarette
 3   market, and is the company that has marketed itself most aggressively to youth, it’s likely that
 4   millions of those teenagers are using JUUL.
 5          278.    Use of JUUL is rising exponentially, in line with the way in which its social media
 6   presence has grown. A recent study found that approximately 21 percent of high school seniors
 7   had engaged in nicotine vaping at least once in a 30 day period, an enormous rise over the
 8   survey’s 2017 results, which found just 11 percent had. That spike was the largest spike for any
 9   substance recorded by the study in 44 years. Id.
10          279.    In a statement issued by the FDA in November, 2018, the FDA noted that in 2016
11   and 2017, e-cigarette usage among high school students had been around 11 percent, but that in
12   2018, more than a quarter of high school students were regularly using e-cigarettes.45
13          280.    Even more troubling are the challenges associated with getting kids to quit JUUL
14   once they start. JUUL’s aggressive social media campaign puts JUUL advertisements before them
15   every day, all day. Those that want to stop thinking about it are faced with advertising when
16   engaging in their regular activities. And even while JUUL has purportedly stopped advertising on
17   social media in recent months, its hashtags, imagery, and impact live on, as there remain nearly
18   300,000 posts and counting on Instagram featuring the #juul hashtag as of December 20, 2018.
19   Moreover, many medications for breaking nicotine addictions are approved only for adults.
20          281.    As discussed in Appendix A, the Plaintiffs (or the minors they represent) have
21   become addicted to nicotine as a result of using JUUL products. Plaintiffs’ experiences were not
22   isolated incidents. Rather, all of JUUL’s other customers have been identically misled into
23   purchasing JUUL’s addictive nicotine products. Some of them have publicly complained about
24   the undisclosed addictiveness of JUUL’s nicotine products.
25          282.    For example, one teen wrote:
26   45
       https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/UCM625884.htm (lat
27   accessed January 17, 2019).
28
                                                    -75-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13176ofof439
                                                                        118


                   “At [Lawrence Free State High School], underage use of vapes is
                   quite typical. Out of 95 students surveyed, 50% of them said that the
 1                 illegal use of vape products is very common. Students are able to get
                   their hands on vape products with ease, as there are many effective
 2                 methods of buying them unlawfully.”

 3                 “In the past, users could purchase vaping products on the internet
                   without being asked for any identification. That rule has since been
 4                 altered and all consumers are now required to provide an I.D., but
                   underage users can easily buy fake I.D.’s to avoid this. If minors are
 5                 slick enough, they can go into vape stores, act of age and not be
                   questioned when buying a device, an anonymous senior said.”
 6
                   ...
 7
                   “Another attractive characteristic of vaping is the buzz that the user
 8                 gets after in-haling the substance. It can be described as a short-term
                   head high.”
 9
                   “It’s almost like being drunk—you feel it in your head and you just
10                 kind of wobble,’ senior Isaiah Jacobs said. ‘It’s a dizzy feeling. It
                   feels nice.’”
11
                   “The buzz is caused by nicotine which the vape juice contains. To a
12                 new user, vaping is an easy way to get a strong high. After continual
                   use, users build up an immunity and must ingest more nicotine to
13                 reach their desired state. This is called a nicotine addiction and all
                   consumers, especially minors, are susceptible to this craving
14                 according to the U.S. National Library of Medicine. Some students
                   have become habitual users, causing them to spend time and money
15
                   feeding their habit. Students who vape recognize that many of their
16                 peers have an addiction but still choose to partake in the activity,
                   disregarding the risk.”
17
                   “‘Some [people who vape] will admit it,’ senior Isaiah Jacobs said.
18                 ‘You can tell they are addicted when they spend all their money and
                   time on it, just like people who smoke cigarettes or drink alcohol.’”
19                 “Once hooked, users inhale the many toxins that compose vape
20                 juice. Very little research has been conducted on the long-term
                   effects that vaping has on a person’s body according to
21                 pulmonologist Aman Kahn.”

22                 ...
                   “With so little information available, students are unable to make an
23                 informed decision about whether or not to partake in vaping. Until
24                 further research has been conducted, underage users will continue to
                   consume vape products without understanding the impacts that these
25                 substances can have on their health.”

26   https://www.fsfreepressonline.com/features/2018/02/13/too-juul-for-school/ (last visited April 3,

27   2018).

28
                                                    -76-
                              Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13277ofof439
                                                                        118



            283.    A reporter at Kent State University wrote:
 1                  “‘Of course,’ Freed said. ‘Nothing should be going through your
                   lungs but air. Being 21 years old, it’s hard to watch 15-year-olds
 2                 carry them around. I mostly use my JUUL for a quick buzz, but
                   because that buzz is so short, I find myself using it too often.’”
 3
                   “ Senior fashion merchandising major Avery Niernberger expressed
 4                 concern for the new fad on Kent’s campus.”
 5                 “‘JUULs are just another ‘trend’ right now unfortunately,’
                   Niernberger said. ‘The scary thing is that since they’re so new, no
 6                 one truly knows the side effects they will bring to people. And right
                   now my generation loves them, so I can only hope they won’t affect
 7                 my peers deeply.’”
 8                 ...
 9                 “ While traditional cigarette usage has dropped in recent years,
                   newer electronic cigarettes exploded in popularity. A 2016 Surgeon
10                 General’s report concerning electronic cigarette use among youth
                   and adults indicated that e-cigarette use among American youth
11                 increased 900 percent between 2011 and 2015.”
12
     http://www.kentwired.com/latest_updates/article_637d8f2e-1f49-11e8-a245-
13
     87a74d0e50a2.html (last visited April 3, 2018).
14
            284.    The uniformity of language, drug-like behaviors (e.g., inhaling multiple JUULs at
15
     once), and other uniform characteristics of JUUL use in each school are the result of viral
16
     marketing campaigns put in motion by JUUL and promoted by JUUL.
17
                            i. JUUL Was Able to Undo Decades of Progress Reducing Teen
18                             Smoking by Exploiting Regulatory Loopholes

19
            285.    The teen vaping epidemic was by design, not by accident.
20
            286.    When JUUL was first developed, the FDA’s regulations on tobacco products were
21
     vague as to whether they applied to vaping devices. Because the regulations did not explicitly
22
     identify electronic vaping devices that dispensed tobacco and nicotine as a regulated product,
23
     JUUL interpreted those regulations to mean that it could sell its dangerous products to anyone,
24
     regardless of their age, and that it did not have to comply with the advertising and labeling
25
     restrictions that restricted other tobacco companies.
26
            287.    As other vaping companies began to enter the market, JUUL no doubt knew that
27
     this gray area was unlikely to stay gray for long. Knowing that the clock was ticking, JUUL went
28
                                                     -77-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13378ofof439
                                                                        118



     on a wild spree to get as many young people addicted as possible while it still viewed itself as
 1   “unregulated.” The aggressive advertising described above was designed not just to sell the
 2   products to teenagers, but to sell the product to as many teenagers as possible while it still had a
 3   plausible defense to any assertion that it was violating FDA regulations. By hooking teens, JUUL
 4   not only ensured it would have loyal consumers for decades, but those teens would influence their
 5   friends.
 6          288.    Moreover, by pumping social media platforms full of images of cool, young
 7   people having fun while JUULing, JUUL ensured that everyone from adults to young children,
 8   would JUULing was a cool, fun, and safe activity. Just as RJR Reynolds learned with Joe Camel,
 9   even very young children would in turn be more likely to form strong, positive associations with
10   the tobacco product and be more susceptible to trying it in the future.
11          289.    In 2017, the FDA announced that it would be taking steps to regulate vaping
12   devices such as JUUL and other ENDS. Regulations were proposed and ultimately went into
13   effect in late 2018. But the damage was done. Between 2017, use of vaping had shot up from 11%
14   of high school users to 27.7%,46 no doubt due to the way in which JUUL’s viral marketing
15   campaign had multiplied—exactly as JUUL had intended in 2015.
16          D.      JUUL’s Deal With Altria Reveals that JUUL’s Goal Was Always About
                    Increasing the Rates of Nicotine Addiction.
17
18          290.    In December 2018, it was announced that tobacco giant Altria, which owns the
19   Philip Morris company, took a 35% share in JUUL, which was valued at $38 billion.
20          291.    Altria, which is a party to the Master Settlement Agreement, must abide by strict
21   rules to ensure that it is not directing its tobacco products to children. But JUUL is not a party to
22   that agreement. Thus, by providing Altria a controlling share, JUUL has single-handedly blown
23   up that agreement and put even more kids at risk.
24          292.    As a result of the acquisition, Altria now has access to JUUL’s years of social
25   media metrics, youth survey responses, and a vast amount of other data, which Altria would not
26   46
       https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/UCM625884.htm (last
27   accessed January 17, 2019).
28
                                                     -78-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13479ofof439
                                                                        118



     have been able to acquire on its own due to the Master Settlement Agreement. And Altria will
 1   almost certainly have JUUL’s customer list, built up from years of selling its products on its
 2   website.
 3          293.    Moreover, the deal ensures that even though JUUL is now subject to regulations, it
 4   will gain access to Altria’s lobbying and marketing expertise, which it has honed through decades
 5   of mining regulatory loopholes to push its nicotine products.
 6          294.    JUUL will also benefit from Altria’s market dominance. For example, as part of
 7   the deal, Altria agreed to give JUUL top-shelf space so that Juulpods will be displayed next to
 8   Marlboro, the market leader.
 9          E.      Defendant Misled Class Members, Including Minors, Into Becoming Addicted
                    to Nicotine Salts.
10
11          295.    The individual Plaintiffs’ circumstances are described in attached Appendix A.
12   Because Plaintiffs did not, and do not, know the formula for Defendant’s products and cannot test
13   how addictive the products are before purchasing, Plaintiffs will be unable to rely on Defendant’s
14   labels when shopping for nicotine products in the future absent an injunction that requires
15   Defendant to disclose the addictive effects and true health consequences of the product. Plaintiffs,
16   and others similarly situated, are likely to be repeatedly presented with false or misleading
17   information, making it difficult to make informed purchasing decisions.
18   V.     CLASS ALLEGATIONS
19
            296.    Plaintiffs bring this action against Defendant on behalf of themselves and all
20
     others similarly situated, as a class action pursuant to Rule 23 of the Federal Rules of Civil
21
     Procedure. The proposed Class is defined as follows:
22
                    All persons who purchased, in the United States, a JUUL e-
23
                    cigarette and/or JUULpods.
24
            297.    Plaintiffs further propose the following Youth Subclass:
25
           All class members who at the time of at least one purchase were under the age of 18.
26
            298.    Plaintiffs also seek certification of the following Consumer Deception Statute
27
28
                                                     -79-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13580ofof439
                                                                        118



     Subclasses:
 1           299.   Consumer Deception Statute Subclass: All class members who purchased the
 2   JUUL products in the following states, subject to the state’s statute of limitations: Alabama,
 3   Alaska, Arkansas, California, Colorado, Delaware, District of Columbia, Georgia, Idaho, Illinois,
 4   Indiana, Kansas, Maryland, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New
 5   Hampshire, New Mexico, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, Tennessee,
 6   Texas, Utah, Virginia, West Virginia, Wyoming.
 7           300.   Consumer Unfairness/Unlawfulness Subclass: All Class members whose
 8   purchases were made in Alabama, Arizona, California, Connecticut, Delaware, the District of
 9   Columbia, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine,
10   Maryland, Massachusetts, Michigan, Mississippi, Missouri, Montana, Nebraska, New Hampshire,
11   New Mexico, North Carolina, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
12   Vermont, Washington, West Virginia, or Wyoming.
13           301.   Warranty Subclass: All class members whose purchases were made in a state
14   other than Louisiana.
15           302.   Express Warranty Reliance Class: All members of the Warranty Subclass whose
16   purchases were made in Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware,
17   Florida, Iowa, Kentucky, Maine, Maryland, Massachusetts, Michigan, Mississippi, Montana,
18   Nebraska, New York, North Carolina, Ohio, Oklahoma, Oregon, Rhode Island, South Dakota,
19   Tennessee, Texas, Utah, Washington, or Wyoming (together, the “Express Warranty Reliance
20   Class
21           303.   Implied Warranty Privity Subclass: All members of the Warranty Subclass
22   whose purchases were made in Alabama, Arizona, California, Connecticut, Florida, Georgia,
23   Idaho, Illinois, Kentucky, New York, North Carolina, Ohio, Tennessee, Washington, or
24   Wisconsin.
25           304.   Licensure Subclass: All members of the Class whose purchases were made in
26   Alaska, Arkansas, California, Connecticut, the District of Columbia, Hawaii, Iowa, Kansas,
27   Louisiana, Maine, Maryland, Missouri, Montana, Pennsylvania, Rhode Island, Texas, Utah,
28
                                                    -80-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13681ofof439
                                                                        118



     Vermont, or Washington.
 1          305.    Negligent Marketing Youth Subclass: All members of the Youth Subclass whose
 2   purchases were made in a state other than Michigan and Pennsylvania.
 3          306.    Plaintiffs reserve the right to propose further subclasses of the above class and
 4   subclasses or to narrow the above class and subclass definitions, to be limited to persons who,
 5   prior to their purchases of JUUL products, were nonsmokers.
 6          307.    Plaintiffs further reserve the right to propose further subclasses of the above
 7   classes and subclasses, or to narrow the above class and subclass definitions, to be limited to
 8   persons who reside in or made their purchases in one or more identified states (e.g., a single-state
 9   subclass of purchasers from California), including without limitation the states of residence of the
10   plaintiffs named herein and states whose laws are materially the same.
11          308.    Plaintiffs also reserve the right to propose additional or further subclasses or
12   narrowing of the above class and subclass definitions, based on the evidence adduced in
13   discovery, or as necessary and appropriate.
14          309.    Plaintiffs also reserve the right to propose additional or further youth subclasses or
15   narrowing of the above class and subclasses to youth, based on the evidence adduced in
16   discovery, or as necessary and appropriate.
17          310.    In each of the causes of action pled below, a statement that the count is alleged on
18   behalf of a particular class or subclass includes all subclasses thereof, including subclasses that
19   may later be proposed as described in the prior paragraphs.
20          311.    This action has been brought and may properly be maintained as a class action
21   against the Defendant pursuant to the provisions of Rule 23 of the Federal Rules of Civil
22   Procedure because there is a well-defined community of interest in the litigation and the proposed
23   classes are easily ascertainable.
24          312.    Numerosity: Plaintiffs do not know the exact size of the Classes and the
25   Subclasses, but they are each composed of more than 500 persons. The persons in the Classes are
26   so numerous that the joinder of all such persons is impracticable and the disposition of their
27   claims in a class action rather than in individual actions will benefit the parties and the courts.
28
                                                      -81-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13782ofof439
                                                                        118



            313.    Common Questions Predominate: This action involves common questions of law
 1   and fact to the potential classes because each Class Member’s claim derives from the false,
 2   deceptive, unlawful and/or unfair statements and omissions that led Class Members to believe
 3   that: (a) JUUL E-cigarettes and JUULpods were less addictive than traditional cigarettes; (b)
 4   JUUL products could be used without negative health consequences, and (c) they would be able
 5   to stop using and purchasing JUUL products “anytime.” Class Member claims also derive from
 6   common questions of law and fact related to JUUL products falsely advertised as non-addictive.
 7   The common questions of law and fact predominate over individual questions, as proof of a
 8   common or single set of facts will establish the right of each Class Member to recover. Among
 9   the questions of law and fact common to the class are:
10          a.     Whether Defendant’s advertising and marketing regarding the JUUL E-cigarette
11                 and JUULpods were likely to deceive Class Members or were unfair;
12          b.     Whether Defendant intentionally omitted material information from its advertising
13                 and marketing materials;
14          c.     Whether Defendant unfairly, unlawfully and/or deceptively induced Class Members
15                 to purchase JUUL E-cigarettes and/or JUULpods using the promise that they would
16                 be able to stop purchasing JUULpods “anytime”;
17          d.     Whether the JUUL e-cigarette is defective;
18          e.     Whether Defendant knew or should have known about the JUUL’s defect, and, if
19                 yes, how long Defendant has known of the defect;
20          f.     Whether the defective nature of the JUUL e-cigarette constitutes a reasonable fact
21                 consumers would have considered in deciding whether to use or purchase JUUL
22                 products;
23          g.     Whether JUUL had a duty to disclose the defective nature of JUUL e-cigarettes to
24                 Plaintiffs and Class Members;
25          h.     Whether Plaintiffs and the other Class Members are entitled to a declaratory
26                 judgment stating that the JUUL e-cigarettes are defective and/or not merchantable;
27          i.     Whether JUUL had a duty to warn of the risks its products pose;
28
                                                   -82-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13883ofof439
                                                                        118



            j.     Whether Defendant breached its duty to warn of the risks its e-cigarettes pose;
 1          k.     Whether the JUUL e-cigarette is unfit for the ordinary purpose for which they were
 2                 used, in violation of the implied warranty of merchantability;
 3          l.     Whether Defendant engaged in the alleged conduct knowingly, recklessly, or
 4                 negligently;
 5          m.     The amount of revenues and profits Defendant received and/or the amount of
 6                 monies or other obligations lost by Class Members as a result of such wrongdoing;
 7          n.     Whether Class Members are entitled to injunctive and other equitable relief and, if
 8                 so, what is the nature of such relief; and
 9          o.     Whether Class Members are entitled to payment of actual, incidental,
10                 consequential, exemplary and/or statutory damages plus interest thereon, and if so,
11                 what is the nature of such relief
12          314.    Typicality: Plaintiffs’ claims are typical of the class because each Plaintiff was
13   misled into: (a) purchasing a highly addictive nicotine product due to Defendant’s false
14   advertising and unfair business practices; and/or (b) substituting addiction to vaporized nicotine
15   salts in place of addiction to nicotine from cigarette smoking. Thus, Plaintiffs and Class Members
16   sustained the same injuries and damages arising out of Defendant’s conduct in violation of the
17   law. The injuries and damages of each Class Member were caused directly by Defendant’s
18   wrongful conduct in violation of law as alleged.
19          315.    Adequacy: Plaintiffs will fairly and adequately protect the interests of all Class
20   Members because it is in their best interest to prosecute the claims alleged herein to obtain full
21   compensation due to them for the unfair and illegal conduct of which they complain. Plaintiffs
22   also has no interests that are in conflict with or antagonistic to the interests of Class Members.
23   Plaintiffs have retained highly competent and experienced class action attorneys to represent their
24   interests and that of the Classes. No conflict of interest exists between Plaintiffs and Class
25   Members hereby, because all questions of law and fact regarding liability of Defendant are
26   common to Class Members and predominate over any individual issues that may exist, such that
27   by prevailing on his/her own claim, Plaintiffs necessarily will establish Defendant’s liability to all
28
                                                       -83-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              13984ofof439
                                                                        118



     Class Members. Plaintiffs and their counsel have the necessary financial resources to adequately
 1   and vigorously litigate this class action, and Plaintiffs and their counsel are aware of their
 2   fiduciary responsibilities to the Class Members and are determined to diligently discharge those
 3   duties by vigorously seeking the maximum possible recovery for Class Members.
 4          316.    Superiority: There is no plain, speedy, or adequate remedy other than by
 5   maintenance of this class action. The prosecution of individual remedies by members of the
 6   Classes will tend to establish inconsistent standards of conduct for the Defendant and result in the
 7   impairment of Class Members’ rights and the disposition of their interests through actions to
 8   which they were not parties. Class action treatment will permit a large number of similarly
 9   situated persons to prosecute their common claims in a single forum simultaneously, efficiently,
10   and without the unnecessary duplication of effort and expense that numerous individual actions
11   world engender. Furthermore, as the damages suffered by each individual Class Member may be
12   relatively small, the expenses and burden of individual litigation would make it difficult or
13   impossible for individual members of the class to redress the wrongs done to them, while an
14   important public interest will be served by addressing the matter as a class action.
15          317.    Nexus to California: The State of California has a special interest in regulating the
16   affairs of corporations that do business here and persons who live here. Defendant JUUL is based
17   in San Francisco, California. Defendant designed and implemented the unlawful and deceptive
18   conduct described in this Complaint from its headquarters in the San Francisco Bay Area.
19   Additionally, Defendant has more JUUL e-cigarette consumers in California than in any other
20   state. Accordingly, there is a substantial nexus between Defendant’s unlawful behavior and
21   California such that the California courts should take cognizance of this action on behalf of a
22   class of individuals who reside in California and the United States.
23          318.    Plaintiffs are unaware of any difficulties that are likely to be encountered in the
24   management of this action that would preclude its maintenance as a class action.
25   VI.    CAUSES OF ACTION
26
                                        FIRST CAUSE OF ACTION
27
28
                                                      -84-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14085ofof439
                                                                        118



      (False Advertising/Violation of the Deception Prong of Deceptive Trade Practices Statutes)
 1                      On behalf of the Class and the Consumer Deception Subclass
 2          319.    Plaintiffs reallege and incorporate the above paragraphs of this Class Action
 3   Complaint as if set forth herein.
 4          320.    This cause of action is brought on behalf of the Consumer Deception Subclass
 5   (and further subclasses thereof).
 6          321.    Defendant’s actions, representations and conduct have violated, and continue to
 7   violate the CLRA and similar laws of other states, because they extend to transactions that are
 8   intended to result, or which have resulted, in the sale or lease of goods or services to consumers.
 9          322.    Plaintiffs and class members who purchased JUUL e-cigarettes and JUULpod
10   nicotine salt cartridges are “consumers” under these states’ unfair and deceptive practices statutes,
11   which are identified with specificity for this count in Appendix D.
12          323.    The provision of JUUL E-cigarettes and JUULpod nicotine salt cartridges that
13   Plaintiffs, and those similarly situated, purchased are “goods” within the meaning of these states’
14   unfair and deceptive practices statutes. Additionally, the provision of “Autoship” subscriptions
15   for delivery of JUULpod nicotine salt cartridges that Plaintiffs, and those similarly situated,
16   purchased are covered “services” within the meaning of these states’ unfair and deceptive
17   practices statutes. Defendant’s actions, representations and conduct have violated, and continue
18   to violate the deception prong of these statutes because they extend to transactions that are
19   intended to result, or which have resulted, in the sale or distribution of goods or services to
20   consumers.
21          324.    Plaintiffs, and those similarly situated, relied to their detriment on Defendant’s
22   false, misleading and deceptive advertising and marketing practices. Had Plaintiffs, and those
23   similarly situated, been adequately informed and not intentionally deceived by Defendant, they
24   would have acted differently by not purchasing a JUUL E-cigarette and JUULpods. Specifically,
25   the plaintiffs viewed and relied upon the following advertisements and representations by JUUL:
26          325.    Plaintiffs relied on specific advertisements and representations by JUUL as set
27   forth in Appendix A.
28
                                                     -85-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14186ofof439
                                                                        118



            326.    In addition to the specific JUUL advertising described above, each of the plaintiffs
 1   was exposed to JUUL’s deceptive advertising message as a result of JUUL’s adaptation of the
 2   tobacco industry’s long-standing and extensive deceptive advertising campaign to a pervasive
 3   viral marketing campaign delivered via social media and email. From the introduction of the
 4   JUUL e-cigarette through at least 2018, JUUL used social media to inundate consumers with ads
 5   that—like those of the tobacco industry with respect to cigarettes—characterized JUUL e-
 6   cigarettes and JUULpods as a hip, stylish, fun activity that made one cool, rather than a means of
 7   delivering a highly addictive substance with long-term health effects.
 8          327.    Each of the plaintiffs saw at least one advertisement in JUUL’s long, pervasive
 9   advertising campaign, and each was exposed to the false messages conveyed by the campaign
10   (i.e., that JUUL was less—or at least no more—addictive than traditional cigarettes; that JUUL e-
11   cigarettes and JUULpods were a healthy, hip, fun activity, not a means of delivering extremely
12   potent and addictive doses of nicotine). JUUL’s campaign lasted approximately three years and
13   was pervasive on social media. This was a “longstanding” campaign, particularly when
14   compared with the lifespan of the target audience—teens—and as shown by the effectiveness of
15   the Joe Camel advertising of similar length. It was even more effective than a normal three-year
16   advertising campaign because it co-opted the imagery and messaging of the tobacco industry’s
17   decades-long advertising of cigarettes as a stylish, cool activity. Because of the length and
18   pervasiveness of the campaign, it is not reasonable for each Plaintiff to identify in this Complaint
19   every ad seen, but a representative sample of advertisements seen is shown above and in
20   Appendix C. A more complete gallery of marketing materials is available at
21   https://inrejuul.myportfolio.com. Although the individual advertisements within JUUL’s
22   campaign vary in their details, groups of them share common elements such as their use of young,
23   attractive models to convey the idea that JUUL would make one hip and attractive; use of active,
24   healthy individuals to convey the idea that using JUUL was not unhealthy; and depiction of JUUL
25   nicotine salt solutions as a flavorful “treat” rather than an addictive substance with long-term
26   health effects. If known, further details of the timing and manner of each plaintiff’s exposure to
27   portions of JUUL’s long, pervasive advertising campaign is identified in Appendix A. Each
28
                                                     -86-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14287ofof439
                                                                        118



     plaintiff was exposed to JUUL’s campaign and its messaging prior to their purchase of JUUL e-
 1   cigarettes and JUULpods, and continued to be exposed to it even when they tried to quit vaping.
 2          328.    Plaintiffs have complied with all pre-suit requirements for bringing damages
 3   claims under the deception prong of the unfair and deceptive practices statutes by timely seeking
 4   informal resolution of the claims prior to filing suit. Defendant refused to resolve the claims.
 5          329.    Defendant’s practices, acts, policies and course of conduct violated these states’
 6   prohibition on deceptive practices in that Defendant engaged in deceptive acts and practices in or
 7   affecting commerce, through their advertisements and labeling of JUUL e-cigarettes and
 8   JUULpod nicotine salt cartridges. JUUL engaged in a longstanding and extensive marketing
 9   campaign that deceived consumers.
10          330.    Defendant specifically violated the deception prong of these statutes by:
11                  a. Omitting, concealing, and suppressing material facts in the labeling and
12                      advertising of its goods and services;
13                  b. Misrepresenting the sources, sponsorship, approval, endorsement or
14                      certification of goods or services;.
15                  c. Misrepresenting the affiliation, connection, or association with, or certification
16                      by, another for its goods or services;
17                  d. Misrepresenting that the goods or services that they sell have characteristics,
18                      ingredients, uses, benefits, or quantities, which they do not have;
19                  e. Misrepresenting that the goods or services that they sell are of a particular
20                      standard, quality, or grade, or that goods are of a particular style or model,
21                      when they are not;
22                  f. Advertising goods or services with intent not to sell them as advertised;
23                  g. Misrepresenting that the subject of a transaction has been supplied in
24                      accordance with a previous representation when it has not;
25                  h. Using innuendo or ambiguity as to material facts when such failure tends to
26                      mislead;
27                  i. Engaging in unconscionable conduct;
28
                                                     -87-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14388ofof439
                                                                        118



                   j. Directing conduct at disabled persons, namely minors (traditionally recognized
 1                      under these states’ laws as having the “disability of nonage,” “disability of
 2                      infancy,” or similar term) with diminished mental capacity to resist
 3                      Defendant’s advertising, product flavors and addictive nicotine products;
 4                      caused the loss of assets essential to the health or welfare of the disabled
 5                      persons (minors); and caused actual physical, emotional, or economic damage
 6                      to disabled persons (minors), who are substantially more vulnerable than other
 7                      members of the public to the Defendant’s conduct because of their age,
 8                      impaired understanding and diminished mental capacity;
 9                 k. Using coercion in a transaction with respect to minors;
10                 l. Failing to honor a warranty;
11                 m. Soliciting to engage in a consumer transaction without the appropriate permits
12                      or licenses;
13                 n. Misleading about a substance or failing to identify the contents of the package
14                      or the nature of the substance contained inside the package;
15                 o. Misleading or causing misunderstanding as to the effects that a substance
16                      causes when ingested, injected, inhaled, or otherwise introduced into the
17                      human body;
18                 p. Making an assertion of scientific, clinical or quantifiable fact in an
19                      advertisement which would cause a reasonable person to believe that the
20                      assertion is true, even when, at the time the assertion is made, the person
21                      making lacks sufficient factually objective scientific, clinical or quantifiable
22                      evidence which substantiates the assertion; and
23                 q.   Engaging in other conduct which similarly creates a likelihood of deception,
24                      confusion, or misunderstanding.
25          331.   Until the present, Defendant has knowingly accepted the benefits of its deceptive
26   conduct in the form of profits from the sale of JUUL E-cigarettes and JUULpod nicotine salt
27   cartridges.
28
                                                     -88-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14489ofof439
                                                                        118



            332.    As a proximate result of the above-described deceptive acts, Plaintiffs and
 1   members of the Class and subclasses: (a) purchased and used JUUL nicotine products when they
 2   would not otherwise have done so; (b) suffered economic losses consisting of the cost of purchase
 3   of JUUL nicotine products; (c) suffered and/or will suffer additional economic losses in
 4   purchasing JUUL nicotine products to maintain their addiction; and (d) suffered and will suffer
 5   additional economic losses incidental to their addiction..
 6          333.    As a direct and proximate result of these deceptive practices, Plaintiffs and the
 7   members of the Class and subclasses have been damaged and are entitled to recover actual
 8   damages, restitution, statutory damages and punitive damages to the extent permitted by law,
 9   including class action rules, in an amount to be proven at trial.
10                                    SECOND CAUSE OF ACTION
11                                                 (Fraud)
12                                          On behalf of the Class
13          334.    Plaintiffs reallege and incorporate by reference the above paragraphs of this Class
14   Action Complaint as if set forth herein.
15          335.    On the dates set forth in this Complaint, and within the three years prior to the
16   filing of this lawsuit, Defendant fraudulently and deceptively sold JUUL products to Plaintiffs as
17   non-addictive nicotine delivery systems, or less addictive nicotine products than cigarettes, when
18   Defendant knew it to be untrue. On those same dates, Defendant fraudulently and deceptively
19   failed to disclose to Plaintiffs that the JUUL nicotine salts they were purchasing were highly
20   addictive in nature, making it extremely difficult for Plaintiffs to cease purchasing JUULpod
21   refills. On the same dates, Defendant fraudulently and deceptively informed Plaintiffs that they
22   would be able to cease purchasing JUULpods “anytime,” when they knew it to be untrue. On
23   those same dates, Defendant fraudulently and deceptively failed to disclose to Plaintiff that the
24   nicotine benzoate salts in JUULpods delivered nicotine to blood plasma at a rate four times higher
25   than a smoked Pall Mall cigarette, which was likely to make the nicotine addiction associated
26   with JUUL products stronger and more severe than that associated with cigarettes or other E-
27   cigarette products. Defendant made each of these misrepresentations and omissions to those
28
                                                     -89-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14590ofof439
                                                                        118



     similarly situated as Plaintiffs.
 1           336.    Each of these misrepresentations and omissions were material at the time they
 2   were made. In particular, each of the misrepresentations and omissions concerned material facts
 3   that were essential to the analysis undertaken by Plaintiffs, and those similarly situated, as to
 4   whether to purchase a JUUL E-cigarette and JUULpod. Defendant had a fiduciary duty to
 5   accurately provide this information to Plaintiffs, and those similarly situated. In not so informing
 6   Plaintiffs, and those similarly situated, Defendant breached its duty to each of them. Defendant
 7   also gained financially from, and as a result of, its breach.
 8           337.    Plaintiffs, and those similarly situated, relied to their detriment on Defendant’s
 9   fraudulent omissions. Had Plaintiffs, and those similarly situated, been adequately informed and
10   not intentionally deceived by Defendant, they would have acted differently by, without limitation
11   not purchasing a JUUL E-cigarette or JUULpod(s) and not subscribing to Defendant’s “autoship”
12   service.
13           338.    Plaintiffs the following specific fraud allegations with as much specificity as
14   possible absent access to the information necessarily available only to Defendant:
15           339.    Who: Defendant actively concealed the nicotine content and nicotine potency of
16   JUUL e-cigarettes from Plaintiffs and Class Members while simultaneously disclosing false or
17   misleading evidence concerning nicotine content. Defendant also actively concealed the benzoic
18   acid content of the JUUL e-cigarettes, while knowing that benzoic acid played a central role in
19   determining the physiological effects of JUUL e-cigarettes. Defendant also manipulated the
20   formulations of JUUL devices and JUULpods in ways that could and would impact their potency
21   and addictiveness, and Defendant did so without notifying Plaintiffs. Plaintiffs are unaware of,
22   and therefore unable to identify, the true names and identities of those specific individuals at
23   JUUL or PAX responsible for such decisions.
24           340.    What: Defendant knew, or was negligent or reckless in not knowing, that the
25   JUUL e-cigarettes were likely to aggravate nicotine addiction in smokers and posed extreme risks
26   of addiction to children and made misrepresentations about the risks, effects, operation, content,
27   and other attributes of JUUL e-cigarettes. These misrepresentations include both omissions of
28
                                                      -90-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14691ofof439
                                                                        118



     nicotine warning, omission of facts regarding the increased potency and addictiveness of nicotine
 1   salts, misrepresentations about the amount of nicotine in JUULpods and the absorption thereof
 2   through use of JUUL, and misrepresentations of using JUUL as a fun, healthy activity for the
 3   young, without disclosing the long-term health effects and the actual feeling of being addicted to
 4   nicotine.
 5          341.    When: Defendant concealed material information regarding the effect of JUUL e-
 6   cigarettes at all times and made representations from the time when the JUUL e-cigarette was
 7   announced to this day. Defendant still has not disclosed the truth about JUUL e-cigarettes.
 8   Defendant has amplified and cemented these misrepresentations in the minds of the public
 9   through its unprecedented social media efforts, the full scope of which is not yet fully known.
10          342.    Where: Defendant concealed material information and made misrepresentations
11   regarding the true nature of JUUL e-cigarettes’ nicotine formula on JUUL’s websites, interviews
12   with the media, promotional materials, and through social media. Plaintiff is aware of no
13   document, communication, or other place or thing in which Defendant discloses consistent or
14   truthful statements about JUUL e-cigarettes’ potency or its actual nicotine content. Such
15   information is not disclosed on JUUL’s website or in any marketing materials or advertising
16   materials.
17          343.    How: Defendant concealed critical information from Plaintiff and Class Members
18   concerning the potency and effects of JUUL use, or made representations about the nicotine
19   content and potency of the JUUL e-cigarettes that were false or misleading. Defendant actively
20   concealed the truth about the real impact of JUUL e-cigarette use from Plaintiffs and Class
21   Members at all times, even though it knew such information would be important to a reasonable
22   consumer, and Defendant promised in JUUL’s marketing materials that the JUUL e-cigarettes
23   have qualities that they do not have.
24          344.    Why: Defendant actively concealed material information about the potency of
25   JUUL e-cigarettes for the purpose of inducing Plaintiffs and Class Members to purchase and/or
26   use JUUL e-cigarettes. Had Defendant disclosed the truth—that the JUUL e-cigarette was, by
27   design, more physically addictive than cigarettes, for example in its advertisements or other
28
                                                    -91-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14792ofof439
                                                                        118



     materials or communications, Plaintiffs and Class Members (all reasonable consumers) would
 1   have been aware of this fact, and would not have bought JUUL e-cigarettes or would have used
 2   them in a way that posed fewer risks of creating or aggravating nicotine addiction.
 3           345.    More information about each of these elements is provided in greater detail in the
 4   body of this complaint, above.
 5           346.    By and through such fraud, deceit, misrepresentations and/or omissions, Defendant
 6   intended to induce Plaintiffs, and those similarly situated, to alter their positions to their
 7   detriment.
 8           347.    Plaintiffs, and those similarly situated, justifiably and reasonably relied on
 9   Defendant’s misrepresentations and/or omissions, and, accordingly, were damaged by the
10   Defendant.
11           348.    As a direct and proximate result of Defendant’s misrepresentations and/or
12   omissions, Plaintiffs, and those similarly situated, have suffered damages in an amount equal to:
13   (a) the amount that Defendant charged them; and (b) the amount they paid in excess of what they
14   would have paid for a less addictive e-cigarette and refill cartridges containing nicotine in a non-
15   salt formulation.
16           349.    Defendant’s conduct as described herein was willful and malicious and was
17   designed to maximize Defendant’s profits even though Defendant knew that it would cause loss
18   and harm to Plaintiff, and those similarly situated.
19                                       THIRD CAUSE OF ACTION
20                                           (Unjust Enrichment)
21                                           On behalf of the Class
22           350.    Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
23   Complaint as if set forth herein.
24           351.    By means of Defendant’s wrongful conduct alleged herein, Defendant knowingly
25   sold JUUL Products to Plaintiffs and members of the Class in a manner that was unfair,
26   unconscionable, and oppressive.
27           352.    Defendant knowingly received and retained wrongful benefits and funds from
28
                                                      -92-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14893ofof439
                                                                        118



     Plaintiffs and members of the Class. In so doing, Defendant acted with conscious disregard for
 1   the rights of Plaintiffs and members of the Class.
 2             353.   As a result of Defendant’s wrongful conduct as alleged herein, Defendant has been
 3   unjustly enriched at the expense of, and to the detriment of, Plaintiffs and members of the Class.
 4             354.   Defendant’s unjust enrichment is traceable to, and resulted directly and
 5   proximately from, the conduct alleged herein.
 6             355.   Under the common law doctrine of unjust enrichment, it is inequitable for
 7   Defendant to be permitted to retain the benefits it received, without justification, from selling
 8   JUUL Products to Plaintiffs and members of the Class in an unfair, unconscionable, and
 9   oppressive manner. Defendant’s retention of such funds under such circumstances making it
10   inequitable to do so constitutes unjust enrichment.
11             356.   The financial benefits derived by Defendant rightfully belong to Plaintiffs and
12   members of the Class. Defendant should be compelled to return in a common fund for the benefit
13   of Plaintiffs and members of the Class all wrongful or inequitable proceeds received by them.
14             357.   Plaintiffs and members of the Class have no adequate remedy at law.
15                                     FOURTH CAUSE OF ACTION
16                               (Strict Product Liability – Failure to Warn)
17                              On Behalf of the Class and the Youth Subclass
18             358.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
19   herein.
20             359.   Defendant designed, manufactured, distributed and sold JUUL devices and JUUL
21   pods.
22             360.   Defendant was aware that the JUUL devices, when used in conjunction with JUUL
23   pods, had risks that were known and knowable in light of scientific and medical knowledge that
24   was generally accepted in the scientific community at the time of design, manufacture,
25   distribution, and sale of JUUL devices and JUUL pods.
26             361.   The use of JUUL devices and JUUL pods presented a substantial danger of
27   nicotine exposure and addiction as described herein when a JUUL device was used with a JUUL
28
                                                       -93-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              14994ofof439
                                                                        118



     pod. This danger was even greater with regard to youths and adolescents.
 1          362.    Plaintiffs and members of the Class were not aware and would not have
 2   recognized the risks of using a JUUL device with a JUUL pod because Defendant intentionally
 3   downplayed, misrepresented, concealed, and failed to warn of the heightened risks of nicotine
 4   exposure and addiction.
 5          363.    Plaintiffs and members of Youth Subclass also were not aware that the JUUL
 6   device and JUUL pods pose to youths and adolescents. Plaintiffs and members of the Youth
 7   Subclass were unable to appreciate the potential dangers, risks, and consequences of using a
 8   JUUL device with a JUUL pod because of their youth, inexperience and/or immaturity of
 9   judgment.
10          364.    In all forms of advertising as well as social media communications, Defendant
11   failed to adequately warn or instruct foreseeable users, including youth and adolescent users, that
12   JUUL products were unreasonably dangerous to them and created a high level of risk of harms
13   caused by nicotine exposure and addiction as explained herein. Defendant failed to adequately
14   warn in its advertising, social media communications, or anywhere on the product label that the
15   product was not safe for minors and should not be used or consumed by them. Instead, as
16   described herein, Defendant marketed its products to minors and made them available in youth-
17   friendly colors and flavors. Defendant also designed its products to be more palatable to youth
18   and nonsmokers by reducing “throat hit” and increased the level of nicotine that is absorbed by
19   users, making them even more addictive.
20          365.    JUUL also failed to warn that its products were defective and did not conform to
21   JUUL’s representations about JUUL pods’ nicotine content, the pharmacokinetics of JUUL use,
22   and JUUL pods’ cigarette equivalence. JUUL products contain and deliver significantly more
23   nicotine than JUUL represents. As described herein, JUUL pods actually contain 6.3% nicotine
24   salt rather than 5% nicotine as advertised, JUUL delivers up to 52-72% more nicotine per puff
25   than a traditional cigarette and the nicotine content of JUUL pods is closer to 24 cigarettes, or at
26   least 20% more than one pack. These defects cause, maintain, or aggravate nicotine addiction and
27   subject consumers to harm caused by increased exposure to nicotine as described herein.
28
                                                     -94-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              15095ofof439
                                                                        118



               366.   The defects in JUUL Products, including the lack of warnings, existed at the time
 1   the JUUL pods and devices were sold and/or when the JUUL pods and devices left JUUL’s
 2   possession or control.
 3             367.   The JUUL devices and pods were expected to be used by Plaintiffs and Members
 4   of the Class and Youth Subclass without substantial change in their condition from the time of
 5   their manufacture or sale.
 6             368.   By selling JUUL products to consumers like Plaintiffs and Class and Youth
 7   Subclass members when it already knew of the defects and dangerous qualities through internal
 8   testing and published reports, JUUL is strictly liable for the injuries that JUUL pods and devices
 9   have caused and will cause to Plaintiffs and Members of the Class and Youth Subclass.
10             369.   Defendant’s lack of sufficient instructions or warnings were a substantial factor in
11   causing harm to Plaintiffs identified above.
12             370.   Plaintiffs and the members of the Class and Youth Subclass were injured as a
13   direct and proximate result of Defendant’s breach because: (a) they would not have purchased
14   JUUL products, they would have paid less for them, or they would have used them differently if
15   they had known the true facts; (b) they paid a premium price for the JUUL products as a result of
16   Defendant’s failure to warn and misrepresentations; (c) they purchased JUUL products that did
17   not have the characteristics, qualities, or value affirmed and promised by Defendant; and (d) they
18   have become addicted to nicotine and will need to undertake nicotine cessation treatments.
19                                      FIFTH CAUSE OF ACTION
                                    NEGLIGENT FAILURE TO WARN
20                                 On Behalf of the Class and Youth Subclass
21
               371.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
22
     herein.
23
               372.   Defendant owed a duty to all persons, including youths and adolescents, who were
24
     reasonably foreseeable users of Defendant’s products, to design, develop, formulate, test, and
25
     manufacture a product reasonably free of defect. JUUL had a duty to disclose to consumers,
26
     including youths and adolescents, the foreseeable risks associated with the use of JUUL devices
27
28
                                                       -95-
                                  Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              15196ofof439
                                                                        118



     and pods, including that the JUUL devices and pods were particularly unsafe for youths and
 1   adolescents due to their increased vulnerability to nicotine addiction.
 2          373.    At the time Defendant manufactured, distributed and sold JUUL devices and
 3   JUUL pods, Defendant was aware that the JUUL devices, when used in conjunction with JUUL
 4   pods, had risks that were known and knowable in light of scientific and medical knowledge that
 5   was generally accepted in the scientific community at the time of design, manufacture,
 6   distribution, and sale of the products, including that the JUUL devices and pods were particularly
 7   harmful to youths and adolescents.
 8          374.    Defendant was negligent in that it knew or, by the exercise of reasonable care,
 9   should have known that JUUL’s products under ordinary use were harmful or injurious to
10   nonsmokers, youths and adolescents, including the Plaintiffs and members of the Class and Youth
11   Subclass, but failed to use reasonable care to warn Plaintiffs and members of the Youth Subclass
12   of the potentially harmful and injurious effects in the manner that a reasonable person would
13   under the same or similar circumstances.
14          375.    The use of JUUL devices and JUUL pods presented a substantial danger of
15   causing persons, particularly youths and adolescents, the harms of nicotine exposure and
16   addiction as described herein when a JUUL device was used or misused with a JUUL pod in an
17   intended or reasonably foreseeable way by youths and adolescents.
18          376.    Plaintiffs and members of the Class and Youth Subclass were not aware and would
19   not have recognized the risks of using a JUUL device with a JUUL pod because Defendant
20   intentionally downplayed, misrepresented, concealed, and failed to warn of the heightened risks
21   of nicotine exposure and addiction that the JUUL device and JUUL pods pose, particularly to
22   youths and adolescents. Plaintiffs and members of the Class were unable due to Defendant’s
23   conduct to appreciate the potential dangers, risks, and consequences of using a JUUL device with
24   a JUUL pod; the members of the Youth Subclass were particularly unable to so appreciate
25   because of their youth, inexperience, and/or immaturity of judgment.
26          377.    JUUL failed to exercise reasonable care and give adequate warnings or
27   instructions to consumers, particularly youths and adolescents, including Plaintiffs and Members
28
                                                     -96-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              15297ofof439
                                                                        118



     of the Class and Youth Subclass, about the reasonably foreseeable dangers that could result from
 1   using JUUL’s devices and pods under reasonably foreseeable conditions. JUUL knew or had
 2   reason to know that youths and adolescents would not fully realize the dangerous and addictive
 3   nature of the JUUL products and the long-term complications nicotine addiction can present, or
 4   that, due to their youth, inexperience and/or immaturity of judgment, would recklessly disregard
 5   such risks.
 6           378.    In all forms of advertising as well as social media communications, Defendant
 7   failed to adequately warn or instruct foreseeable users, particularly youth and adolescent users,
 8   that JUUL products were unreasonably dangerous to them and created a high level of risk of
 9   harms caused by nicotine exposure and addiction as explained herein. Defendant failed to
10   adequately warn in its advertising, social media communications, or anywhere on the product
11   label that the product was not safe for minors and should not be used or consumed by them.
12   Instead, as described herein, Defendant marketed its products to minors and made them available
13   in youth-friendly colors and flavors.
14           379.    As described herein, JUUL products are also inherently defective and fail to
15   conform to JUUL’s affirmations of fact about JUUL pods’ nicotine content, the pharmacokinetics
16   of JUUL use, and JUUL pods’ cigarette equivalence. JUUL products contain and deliver
17   significantly more nicotine than JUUL represents. As described herein, JUUL pods actually
18   contain 6.3% nicotine salt rather than 5% nicotine as advertised, JUUL delivers up to 52-72%
19   more nicotine per puff than a traditional cigarette, and the nicotine content of JUUL pods is closer
20   to 24 cigarettes, or 20% more than one pack. These defects cause, maintain, or aggravate nicotine
21   addiction and subject consumers, including Plaintiffs, to harms caused by increased exposure to
22   nicotine.
23           380.    By selling JUUL products containing defects to consumers like Plaintiffs and
24   members of the Class and Youth Sublcass when it already knew of the unreasonable dangers and
25   defects through internal testing and published reports, JUUL failed to change the formulation of
26   JUUL products and breached its duty to warn Plaintiffs that the JUUL products were inconsistent
27   with its affirmations of fact.
28
                                                    -97-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              15398ofof439
                                                                        118



            381.    Plaintiffs relied on JUUL’s representations and advertising during the class period.
 1          382.    Plaintiffs identified above were harmed by Defendant’s failure to warn.
 2   Defendant’s lack of sufficient instructions or warnings were a substantial factor in causing harm
 3   to Plaintiffs and members of the Class and Youth Subclass.
 4          383.    Plaintiffs and the members of the Class and Youth Subclass were injured as a
 5   direct and proximate result of Defendant’s breach because: (a) they would not have purchased
 6   JUUL products, they would have paid less for them, or they would have used them differently if
 7   they had known the true facts; (b) they paid a premium price for the JUUL products as a result of
 8   Defendant’s failure to warn and misrepresentations; (c) they purchased JUUL products that did
 9   not have the characteristics, qualities, or value affirmed and promised by Defendant; and (d) they
10   have become addicted to nicotine and will need to undertake nicotine cessation treatments.
11
                                       SIXTH CAUSE OF ACTION
12
                                     (Strict Liability – Design Defect)
13                              On Behalf of the Class and the Youth Subclass
14          384.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.
15          385.    This claim is brought by Plaintiffs on behalf of the Class and the Youth Subclass.
16          386.    Defendant designed, engineered, developed, manufactured, fabricated, assembled,
17   equipped, tested or failed to test, inspected or failed to inspect, labeled, advertised, promoted,
18   marketed, supplied, distributed, wholesaled, and sold the JUUL devices and JUUL pods, which
19   were intended by Defendant to be used as a method of ingesting nicotine and the other
20   aerosolized constituents of JUUL’s nicotine solution.
21          387.    Defendant knew or, by the exercise of reasonable care, should have known that
22   JUUL’s products under ordinary use were harmful or injurious, particularly to youths and
23   adolescents, including the Plaintiffs and members of the Class and Youth Subclass.
24          388.    Nevertheless, as described herein, Defendant designed its products to appeal to
25   nonsmokers, youths and adolescents and to encourage them to buy and use the product, such as
26   by designing fruit- and candy-flavored JUUL pods, reducing throat hit, and by designing youthful
27   and trendy packaging.
28
                                                      -98-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
           MDL No. 2913 Document
                            Document
                                 1-10 82Filed
                                           Filed
                                              07/29/19
                                                 01/30/19Page
                                                           Page
                                                              15499ofof439
                                                                        118



            389.    As a result, Defendant’s products as designed were unreasonably dangerous,
 1   particularly to youths and adolescents, including Plaintiffs and members of the of the Class and
 2   Youth Subclass, and therefore defective. Defendant is strictly liable for the injuries that JUUL
 3   pods and devices have caused and will cause to Plaintiffs and Members of the Class and Youth
 4   Subclass.
 5          390.    Defendant could have utilized cost effective, reasonably feasible alternative
 6   designs to prevent these harms, such as by designing products without fruit and candy flavors, not
 7   reducing throat hit, or by designing less youthful and trendy packaging.
 8          391.    As described herein, JUUL products are also inherently defective because they
 9   contain and deliver significantly more nicotine than JUUL represents. As described herein, JUUL
10   pods actually contain 6.3% nicotine salt rather than 5% nicotine as advertised, JUUL delivers up
11   to 52-72% more nicotine per puff than a traditional cigarette, and the nicotine content of JUUL
12   pods is closer to 24 cigarettes, or 20% more than one pack. These defects cause, maintain, or
13   aggravate nicotine addiction and subject consumers, including Plaintiffs and members of the
14   Class and the Youth Subclass, to harms caused by increased exposure to nicotine, which is
15   particularly injurious to youths and adolescents.
16          392.    As a result, Defendant’s products as designed were unreasonably dangerous,
17   particularly to youths and adolescents, including Plaintiffs and members of the Class and the
18   Youth Subclass, and therefore defective. Defendant is strictly liable for the injuries that JUUL
19   pods and devices have caused and will cause to Plaintiffs and Members of the Class and the
20   Youth Subclass.
21          393.    Defendant could have utilized cost effective, reasonably feasible alternative
22   designs to prevent these harms, such as by designing products that delivered less nicotine per
23   puff, or used less potent and addictive forms of nicotine and without reduction of the “throat hit”
24   that helps deter new users.
25          394.    The risks inherent in the design of the JUUL device and JUUL pods outweigh
26   significantly any benefits of such design
27          395.    Plaintiffs were not aware of the aforementioned defects at any time prior to recent
28
                                                    -99-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page155
                                                               100
                                                                 of of
                                                                    439118



     revelations regarding problems with JUUL products and devices. Further, JUUL knew or had
 1   reason to know that youths and adolescents would not fully realize the dangerous and addictive
 2   nature of the JUUL products and the long-term complications nicotine addiction can present, or
 3   that, due to their youth, inexperience and/or immaturity of judgment, would recklessly disregard
 4   such risks..
 5               396.   Plaintiffs and Class and Youth Subclass Members suffered harm as a result, in the
 6   form of addiction to nicotine or aggravated addiction to nicotine.
 7               397.   The defective design of Defendant’s products was a substantial factor in causing
 8   Plaintiffs’ harm.
 9               398.   As a legal and proximate result of the aforementioned defects of the subject
10   products, Plaintiffs sustained the injuries and damages set forth herein while using the subject
11   JUUL devices and JUUL pods in a reasonably foreseeable manner.
12               399.   Plaintiffs are, therefore, entitled to damages in an amount to be proven at the time
13   of trial.
14                                       SEVENTH CAUSE OF ACTION
15                                   (Strict Liability – Manufacturing Defect)
                                                On Behalf of the Class
16
17               400.   Plaintiffs repeat and reallege the allegations above as if fully set forth herein.
18               401.   This claim is brought by Plaintiffs on behalf of the Class.
19               402.   In manufacturing the JUULpods, Defendant routinely added more nicotine salt to
20   the JUULpods than represented on the JUULpods labels or Defendant’s advertising materials.
21               403.   In manufacturing the JUULpods, Defendant routinely added more benzoic acid
22   than the 4% solution specified in the ‘895 patent, which was the basis of the JUULpods
23   formulation.
24               404.   The variations in the nicotine salt content and/or benzoic acid in Defendant’s
25   products caused harm to Plaintiffs and the Class by exacerbating the narcotic effects of
26   Defendant’s JUUL e-cigarettes, increasing the risks of nicotine addiction or worsening existing
27   nicotine addictions, causing harm to Plaintiffs and the Class.
28
                                                        -100-
                                   Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page156
                                                               101
                                                                 of of
                                                                    439118



            405.    The manufacturing defects in Defendant’s products were a substantial cause of
 1   Plaintiffs’ nicotine addiction or aggravation of their nicotine addiction.
 2          406.
 3                                    EIGHTH CAUSE OF ACTION
 4                             (Product Liability - Negligent Design Defect)
                                     On Behalf of the Youth Subclass
 5
 6          407.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.
 7          408.    This claim is brought by Plaintiffs on behalf of the Youth Subclass.
 8          409.    Defendant designed, engineered, developed, manufactured, fabricated, assembled,
 9   equipped, tested or failed to test, inspected or failed to inspect, labeled, advertised, promoted,
10   marketed, supplied, distributed, wholesaled, and sold the JUUL devices and JUUL pods, which
11   were intended by Defendant to be used as a method of ingesting nicotine and the other
12   aerosolized constituents of JUUL’s nicotine solution.
13          410.    Defendant owed a duty to youths and adolescents, who were reasonably
14   foreseeable users of Defendant’s products, to design, develop, formulate, test, and manufacture a
15   product reasonably free of defect..
16          411.    At the time Defendant manufactured, distributed and sold JUUL devices and
17   JUUL pods, Defendant was aware that the JUUL devices, when used in conjunction with JUUL
18   pods, had risks that were known and knowable in light of scientific and medical knowledge that
19   was generally accepted in the scientific community at the time of design, manufacture,
20   distribution, and sale of the products, including that the JUUL devices and pods were particularly
21   harmful to youths and adolescents. Defendant had a duty to refrain from designing its products in
22   a way that would appeal to youths and adolescents due to their increased vulnerability to nicotine
23   addiction.
24          412.    Defendant was negligent in that it knew or, by the exercise of reasonable care,
25   should have known that JUUL’s products under ordinary use were harmful or injurious to youths
26   and adolescents, including the Plaintiffs and members of the Youth Subclass, but failed to use
27   reasonable care to design its products in a way to prevent youths and adolescents from buying and
28
                                                    -101-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page157
                                                               102
                                                                 of of
                                                                    439118



     using them.
 1          413.    Instead, as described herein, Defendant negligently designed its products in ways
 2   that appeal to youths and adolescents and encourage them to buy and use the product, such as by
 3   designing fruit- and candy-flavored JUUL pods, reducing throat hit, and by designing youthful
 4   and trendy packaging.
 5          414.    Defendant could have utilized cost effective, reasonably feasible alternative
 6   designs to prevent these harms, such as by designing products without fruit and candy flavors,
 7   without reduction of the “throat hit,” and by designing less youthful and trendy packaging.
 8          415.    As described herein, Defendant was also negligent in that it knew or, by the
 9   exercise of reasonable care, should have known that its products contain and deliver significantly
10   more nicotine than JUUL represents. As described herein, JUUL pods actually contain 6.3%
11   nicotine salt rather than 5% nicotine as advertised, JUUL delivers up to 52-72% more nicotine per
12   puff than a traditional cigarette, and the nicotine content of JUUL pods is closer to 24 cigarettes,
13   or 20% more than one pack. These defects cause, maintain, or aggravate nicotine addiction and
14   subject consumers, including Plaintiffs and members of the Youth Subclass to harms caused by
15   increased exposure to nicotine, which is particularly injurious to youths and adolescents.
16          416.    Defendant could have utilized cost effective, reasonably feasible alternative
17   designs to prevent these harms, such as by designing products that delivered less nicotine per
18   puff, or used less potent and addictive forms of nicotine.
19          417.    The risks inherent in the design of the JUUL device and JUUL pods outweigh
20   significantly any benefits of such design.
21          418.    Plaintiffs were not aware of the aforementioned defects at any time prior to recent
22   revelations regarding problems with JUUL products and devices. Further, JUUL knew or had
23   reason to know that youths and adolescents would not fully realize the dangerous and addictive
24   nature of the JUUL products and the long-term complications nicotine addiction can present, or
25   that, due to their youth, inexperience and/or immaturity of judgment, would recklessly disregard
26   such risks.
27          419.    Plaintiffs and members of the Youth Subclass suffered harm as a result, in the
28
                                                    -102-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page158
                                                               103
                                                                 of of
                                                                    439118



     form of addiction to nicotine or aggravated addiction to nicotine.
 1               420.   The defective design of Defendant’s products was a substantial factor in causing
 2   Plaintiffs’ harm.
 3               421.   As a legal and proximate result of the aforementioned defects of the subject
 4   products, Plaintiffs sustained the injuries and damages set forth herein while using the subject
 5   JUUL devices and JUUL pods in a reasonably foreseeable manner.
 6               422.   Plaintiffs are, therefore, entitled to damages in an amount to be proven at the time
 7   of trial.
 8                                         NINTH CAUSE OF ACTION
 9                                             (Negligent Marketing)
10                               On behalf of the Negligent Marketing Youth Subclass
11               423.   Plaintiffs repeat and re-allege the allegations contained in the foregoing paragraphs
12   as though fully set forth herein..
13               424.   JUUL owes numerous duties to Plaintiffs and the other members of the Class.
14   These duties include:
15                      a. to exercise reasonable care in ensuring that its marketing does not target
16                         minors;
17                      b. to exercise reasonable care in ensuring that its electronic cigarette devices and
18                         JUULpods are not sold and/or distributed to minors and are not designed in a
19                         manner that makes them unduly attractive to minors;
20                      c. to use reasonable and adequate procedures that are compliant with industry-
21                         standard practices in ensuring that distributors and retailers of its electronic
22                         cigarette devices and JUULpods do not sell and/or distribute them to minors;
23                         and
24                      d. to implement processes to quickly detect whether its electronic cigarette
25                         devices and JUULpods are sold and/or distributed to minors and to timely act
26                         on this information to eliminate the sale and/or distribution of electronic
27                         cigarette devices and JUULpods to minors.
28
                                                       -103-
                                    Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page159
                                                               104
                                                                 of of
                                                                    439118



            425.    Under several states’ laws, JUUL owes a statutory duty to Plaintiffs and Negligent
 1   Marketing Subclass members to not sell and/or distribute its electronic cigarette devices and
 2   JUULpods to minors and to undertake appropriate measures to comply with this mandate,
 3   including the following laws: ALA. CODE § 28-11-13(a); ALASKA STAT. § 11.76.109; ARIZ.
 4   REV. STAT. § 13-3622(A); ARK. CODE ANN. § 5-27-227(a)(1); CAL. BUS. & PROF. CODE
 5   §§ 22958(a) and 22963(a); CAL. PENAL CODE § 308(a)(1)(A); CAL. BUS. & PROF. CODE §§
 6   22963 (a), (b); COLO. REV. STAT. §§ 18-13121(1)(a) and 44-7-103; CONN. GEN. STAT. § 53-
 7   344b(b); DEL. CODE ANN. tit. 11, §§ 1116(a) and 1118(a); D.C. Code § 7-1721.02; FLA.
 8   STAT. § 877.112(2)–(3); GA. CODE ANN. § 16-12-171(a)(1)(A); HAW. REV. STAT. §
 9   7121258(1) and § 245-(a); IDAHO CODE ANN. §§ 39-5705(1) and39-5714(1); 720 ILL. COMP.
10   STAT. 675/1.5(b) and 720 ILL. COMP. STAT. 675/1.5(c)(2); IND. CODE §§ 35-46-1-10(a), 35-
11   46- 1-10.2(a); §§ 7.1-7-5.5-1; 7.1-7-5.5- 5; 7.1-7-5.5- 3; 7.1-7-5.5-2; IND. CODE § 7.1-7-4-6(b);
12   IOWA CODE ANN. § 453A.2(1); KAN. STAT. ANN. § 79-3321(l); KY. REV. STAT. ANN. §§
13   438.310(1); 438.313(1) 438.315(1); LA. REV. STAT. ANN. §§ 14:91.8(C); 26:911(A)(1); and
14   14:91.6(A); ME. REV. STAT. ANN. tit. 22 § 1555-B (2); MD. CODE ANN., HEALTH GEN. §
15   24- 305(b); MD. CODE ANN., CRIM LAW §§ 10- 107(b)(2), (c)(1); MASS. GEN. LAW ch.
16   270 § 6 (b), 940 MASS. CODE REGS. 21.04(3), and 940 MASS. CODE REGS. 21.04(1)(c),
17   (4)(a); MINN. STAT. §§ 609.685(1)(a), (2)(a); MISS. CODE ANN. § 97-32-51(2); MO. REV.
18   STAT. §§ 407.926.1 and 407.931.1; NEB. REV. STAT. §§ 28-1419; 28-1425; NEV. REV.
19   STAT. ANN. § 202.2493.2; N.H. REV. STAT. ANN. §§ 126-K:4(I); 126K:8(I); N.J. STAT. §§
20   2A:170-51.4(a)(2) and 2C:33-13.1(a); N.M. STAT. ANN. §§ 30-493(A),(E); 30-49-8(A); N.Y.
21   PUB. HEALTH LAW §§ 1399-cc(2), 1399-bb(4), and 1399-bb(5); N.C. GEN. STAT. § 14-
22   313(b) and N.C. GEN. STAT. § 14-313(b2); N.D. CENT. CODE § 12.1-3103(1)(a); OHIO REV.
23   CODE ANN. § 2927.02(B)(1); OKLA. STAT. tit. 37 §§ 600.3(A) and 600.13(A); OR. REV.
24   STAT. ANN. §§ 167.755(1); R.I. GEN. LAWS ANN. §§ 11-9-13, 11-9-13.10 and 11-9-13.8(1);
25   S.C. CODE ANN. §§ 16-17-500(A); 16-17- 502(A); S.D. CODIFIED LAWS § 34-46-2(1);
26   TENN. CODE ANN. § 39-17-1504(a) and § 39-17-1504(d); TEX. HEALTH & SAFETY CODE
27   ANN. §§ 161.082, 161.087 and 161.452(c); UTAH CODE ANN. § 76-10-104(1); 7 VT. STAT.
28
                                                  -104-
                              Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page160
                                                               105
                                                                 of of
                                                                    439118



     ANN § 1003(a); VA. CODE ANN. § 18.2-371.2(A), VA. CODE ANN. § 18.2- 371.2(C);
 1   WASH. REV. CODE ANN. § 26.28.080(1) and § 70.345.090(1)-(7); W. VA. CODE ANN. § 16-
 2   9A-2(b)(3); WIS. STAT. ANN. § 134.66(2)(a); and WYO. STAT. ANN §§ 14-3-302(a),(c).
 3          426.     JUUL knew the risks that minors would be attracted to its electronic cigarette
 4   devices and JUULpods and knew or should have known the importance of ensuring that the
 5   products were not sold and/or distributed to minors.
 6          427.     JUUL knew or should have known that its marketing, distribution, and sales
 7   practices did not adequately safeguard Plaintiffs and the other Class members from the sale
 8   and/or distribution of electronic cigarette devices and JUULpods and, in fact, induced minors to
 9   purchase JUUL products.
10          428.     JUUL breached the duties it owes to Plaintiff and Class members in several ways,
11   including by:
12                   a. designing and manufacturing a product that, due to its ease of inhalation,
13                      deceptive flavoring and nicotine potency, is hazardous to foreseeable users,
14                      namely minors;
15                   b. permitting the implementation of inadequate systems, protocols and practices
16                      by itself and by its distributors and retailers that allowed minors to purchase
17                      and/or receive its electronic cigarette devices and JUULpods, creating a
18                      foreseeable risk of harm;
19                   c. inducing the purchase of JUUL e-cigarettes and JUULpods by minors through
20                      marketing its products to youth and adolescents, such as through the use of
21                      “viral” social media campaigns, and by fostering a “cool,” youthful image;
22                   d. failing to comply with the minimum industry standards with respect to its
23                      distributors and retailers; and;
24                   e. failing to take timely, affirmative steps to eliminate the sale and/or distribution
25                      of e-cigarettes to minors when it knew that minors were purchasing and
26                      receiving its e-cigarettes.
27          429.     But for JUUL’s wrongful and negligent breach of the duties it owed to Plaintiffs
28
                                                      -105-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page161
                                                               106
                                                                 of of
                                                                    439118



     and the other Class members, they would not have been induced to purchase JUUL products and
 1   unable to acquire them.
 2           430.     The injury and harm that Plaintiffs and the other Class members suffered was the
 3   direct and proximate result of JUUL’s negligent conduct.
 4                                      TENTH CAUSE OF ACTION
 5                                       (Negligent Misrepresentation)
 6                                            On behalf of the Class
 7           431.     Plaintiffs repeat and reallege the allegations above as if fully set forth herein.
 8           432.     This claim is brought by Plaintiffs on behalf of the Class.
 9           433.     As alleged above, Defendant has misrepresented the nicotine content of JUULpods
10   on its label. And as alleged above, Defendant has also misrepresented the potency and
11   addictiveness of its nicotine salt formulation, the suitability of JUULpods as a “treat” to be
12   enjoyed with meals, the nicotine content of JUULpods, and the use of JUULpods as a cool, fun,
13   healthy activity rather than a means of delivering a highly addictive dose of nicotine.
14           434.     When making these statements, Defendant was aware that these representations
15   were false or made them without knowledge of their truth or veracity.
16           435.     The negligent misrepresentations and omissions made by Defendant, upon which
17   Plaintiffs and Class members reasonably and justifiably relied, were intended to induce, and
18   actually induced, Plaintiffs and all Class members to purchase the products at issue.
19           436.     Plaintiffs would not have purchased JULL e-cigarettes, or would not have
20   purchased the products on the same terms, if Plaintiffs had known the truth of the facts
21   misrepresented by Defendant.
22           437.     Plaintiffs and Class members are entitled to damages and other legal and equitable
23   relief as a result.
24                                    TWELFTH CAUSE OF ACTION
25                                  (Negligent Per Se – Lack of Licensure)
                                      on behalf of the Licensure Subclass
26
             438.     Plaintiffs repeat and re-allege the allegations contained in the foregoing paragraphs
27
28
                                                      -106-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page162
                                                               107
                                                                 of of
                                                                    439118



     as though fully set forth herein.
 1          439.    JUUL owes statutory duties to Plaintiffs and the other members of their Subclasses
 2   to exercise reasonable care in ensuring that its electronic cigarette devices and JUULpods are not
 3   sold in these states because JUUL lacks the adequate licensing. The following state laws required
 4   JUUL to have a license for retail sale of electronic cigarettes: ALASKA STAT. § 43.70.075(a);
 5   ARK. CODE ANN. §§ 26- 57-214 and 26-57- 215(b); CAL. BUS. & PROF. CODE §§ 22972;
 6   CONN. GEN. STAT. § 21a415(a); D.C. CODE § 47- 2404(a); HAW. REV. STAT. § 28-164;
 7   IND. CODE §§ 7.1-3- 18.5-1 and 7.1-7-5- 1.1(a); IOWA CODE ANN. §§ 453A.47A(1 );
 8   453A.13(1); and 453A.36 (7)(a); KAN. STAT. ANN. § 793303(a); LA. REV. STAT. ANN. §
 9   26:902(1); ME. REV. STAT. ANN. tit. 22 § 1551-A(1); MD. CODE ANN., BUS. REG.§§ 16.7-
10   201, 16.7-211(a), 16.7-213(a); MO. REV. STAT. § 407.934.1; MONT. CODE ANN. § 16-
11   11303(1); 72 PA. CONS. STAT. § 8220-A(a); R.I. GEN. LAWS ANN. § 23-1-56(a); TEX.
12   HEALTH & SAFETY CODE ANN. § 161.456 and 34 TEX. ADMIN. CODE 3.1206(b); TEX.
13   HEALTH & SAFETY CODE ANN. § 161.452(c); UTAH CODE ANN. § 5914-803(1) UTAH
14   CODE ANN. § 2662-201; 7 VT. STAT. ANN. § 1002(a); WASH. REV. CODE ANN. §
15   70.345.030(1)(a)
16          440.    JUUL knew or should have known that it lacked adequate licensing to sell and
17   distribute its electronic cigarette devices and JUULpods in these states.
18          441.    The licensing laws are intended to protect Plaintiffs and Class Members from the
19   unlawful sale of electronic cigarette devices and nicotine pods.
20          442.    JUUL breached the duties it owed to Plaintiffs and Subclass members by selling
21   and distributing electronic cigarette devices and JUULpods in these states without, on information
22   and belief, adequate licensure.
23          443.    But for JUUL’s wrongful and negligent breach of the duties it owed to Plaintiffs
24   and the other Subclass members, they would not have been able to acquire the electronic cigarette
25   devices and JUULpods.
26          444.    The injury and harm that Plaintiff and the other Class members suffered was the
27   direct and proximate result of JUUL’s negligent conduct.
28
                                                   -107-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page163
                                                               108
                                                                 of of
                                                                    439118



            445.
 1                             TWELFTH CAUSE OF ACTION
                     VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
 2                                 (15 U.S.C. §§ 2301, et seq.)
 3                                          On behalf of the Class
 4          446.     Plaintiffs incorporate by reference all preceding allegations as though fully set
 5   forth herein.
 6          447.     Plaintiffs bring this action on behalf of themselves and the Class against Defendant
 7   JUUL Labs, Inc.
 8          448.     This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by
 9   virtue of 28 U.S.C. § 1332 (a)-(d).
10          449.     Plaintiffs and members of the Class are “consumers” within the meaning of 15
11   U.S.C. § 2301(3).
12          450.     Defendant is a “supplier” and “warrantor” within the meaning of 15 U.S.C.
13   § 2301(4) and (5), respectively.
14          451.     The Products are “consumer products” within the meaning of 15 U.S.C. § 2301(1).
15          452.     Plaintiffs have met all requirements for pre-suit notice.
16          453.     Plaintiffs have met all requirements for pre-suit notice.15 U.S.C. § 2310(d)(1)
17   provides a cause of action for any consumer who is damaged by the failure of a warrantor to
18   comply with a written or implied warranty.
19          454.     The amount in controversy of Plaintiffs’ individual claims meets or exceeds
20   $25.00 in value. In addition, the amount in controversy meets or exceeds $50,000 in value
21   (exclusive of interest and costs) on the basis of all claims to be determined in this lawsuit.
22          455.     Defendant provided Plaintiffs and each member of the Class with “written
23   warranties” and “implied warranties,” as identified herein, which are covered under 15 U.S.C. §
24   2301(6) and (7), respectively.
25          456.     Defendant’s written warranty includes written affirmations of fact made in
26   connection with the sale of JUUL products on its website, print advertising, marketing materials,
27   and on its packaging materials that state “1 JUULpod contains ~.7ml with 5% nicotine by
28
                                                    -108-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page164
                                                               109
                                                                 of of
                                                                    439118



     weight” and is “approximately equivalent to about 1 pack of cigarettes,” and that each JUULpod
 1   is “5% Strength.” As described herein, these statements are false and significantly misrepresent
 2   the amount of nicotine in JUUL’s products.
 3          457.    Defendant’s implied warranties include affirmations that the percentage of nicotine
 4   in JUULpods match the represented amount of nicotine on JUUL’s containers, and that JUUL e-
 5   cigarettes are fit for their intended purposes of offering an alternative to cigarettes, despite the
 6   fact that JUUL products, when used as intended or as reasonably foreseeable, merely continue,
 7   worsen or aggravate users’ underlying nicotine addiction while exposing the consumer to new
 8   and increased harm posed by JUUL products, as set forth herein..
 9          458.    The terms of these warranties became part of the basis of the bargain when
10   Plaintiffs and each member of the Class purchased their Products.
11          459.    Defendant breached these written and implied warranties as described in detail
12   herein. Without limitation, the Products share common defects in that they contain and deliver
13   significantly more nicotine than: (a) was expressly and impliedly represented, and (b) was
14   revealed to approving regulators, consumers, and the public.
15          460.    Plaintiffs and each member of the Class have had sufficient direct dealings with
16   either Defendant or its agents (including directly online and through retailers) to establish privity
17   of contract between Defendant, on the one hand, and Plaintiffs and each member of the Class, on
18   the other hand. Nonetheless, privity is not required here because Plaintiffs and each member of
19   the Class are intended third-party beneficiaries of contracts between Defendant and its retailers,
20   and specifically, of Defendant’s implied warranties. The retailers were not intended to be the
21   ultimate consumers of the Products and have no rights under the warranties provided with the
22   Products; the warranty agreements were designed for and intended to benefit consumers only.
23          461.    Affording Defendant a reasonable opportunity to cure its breach of written
24   warranties would be unnecessary and futile. At the time of sale or each Product, Defendant knew,
25   or should have known, of its misrepresentations and/or material omissions concerning the
26   Products’ inability to function as warranted, but nonetheless failed to rectify the situation and/or
27   disclose the defects. Under the circumstances, the remedies available under any informal
28
                                                     -109-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page165
                                                               110
                                                                 of of
                                                                    439118



     settlement procedure would be inadequate and any requirement that Plaintiffs or members of the
 1   Class resort to an informal dispute resolution procedure and/or afford Defendant a reasonable
 2   opportunity to cure its breach of warranties is excused and thereby deemed satisfied.
 3           462.    In addition, given the conduct described herein, any attempts by Defendant, in its
 4   capacity as a warrantor, to limit the implied warranties in a manner that would exclude coverage
 5   of the defects in JUUL products is unconscionable and any such effort to disclaim, or otherwise
 6   limit, liability for the defects is null and void.
 7           463.    As a direct and proximate result of Defendant’s breach of the written and implied
 8   warranties, Plaintiffs and each member of the Class have suffered damages.
 9           464.    Plaintiffs, individually and on behalf of the Class, seek all damages permitted by
10   law, including compensation for the cost of purchasing the Products, along with all other
11   incidental and consequential damages, statutory attorney fees, and all other relief allowed by law.
12
13                                 THIRTEENTH CAUSE OF ACTION
                                   BREACH OF EXPRESS WARRANTY
14                                             U.C.C. § 2-313
15                                  (On behalf of the Warranty Subclass)

16
             465.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.
17
             466.    For the court’s convenience, attached to this complaint as Appendix F is a table
18
     identifying each state statute adopting the U.C.C.’s provision, U.C.C. § 2 313, on express
19
     warranties. Plaintiffs have met all requirements for pre-suit notice.
20
             467.    JUUL has expressly warranted to Plaintiffs and Class members through written
21
     statements, descriptions, and affirmations of fact on its website, print advertising, marketing
22
     materials, and its packaging materials that “1 JUULpod contains ~.7ml with 5% nicotine by
23
     weight” and is “approximately equivalent to about 1 pack of cigarettes.”
24
             468.    JUUL also expressly warranted that JUULpods are “5% Strength” as stated on the
25
     front of JUUL’s product packaging.
26
             469.    JUUL also expressly warranted that one JUULpod is equivalent to “1 pack of
27
     cigarette or 200 puffs” as stated on JUUL’s website and marketing materials.
28
                                                          -110-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page166
                                                               111
                                                                 of of
                                                                    439118



            470.    JUUL also expressly warranted that JUUL use causes less, or at least no more,
 1   nicotine to enter the bloodstream than a cigarette and that one JUULpod is equivalent to “1 pack
 2   of cigarette or 200 puffs” as stated on JUUL’s website and marketing materials.
 3          471.    These affirmations of fact became the basis of the bargain between JUUL and
 4   Plaintiffs and all Class members, thereby creating express warranties that JUUL products would
 5   conform to JUUL’s affirmations of fact, representations, promises, and descriptions.
 6          472.    As described herein, JUULpods actually contain 6.2% nicotine salt rather than 5%
 7   nicotine as advertised, and JUUL delivers more nicotine per puff than a traditional cigarette.
 8   JUULpods contain significantly more nicotine than one pack of cigarettes.
 9          473.    JUUL products are defective and fail to conform to JUUL’s affirmations of fact
10   about JUULpods’ nicotine content, the pharmacokinetics of JUUL use, and JUULpods’ cigarette
11   equivalence in violation of JUUL’s express warranties. JUUL products contain and deliver
12   significantly more nicotine than JUUL represents. These defects cause, maintain, or aggravate
13   nicotine addiction and subject consumers to harm caused by increased exposure to nicotine as
14   described herein.
15          474.    By selling JUUL containing these defects to consumers like Plaintiffs and Class
16   members when it already knew of the defects through internal testing and published reports,
17   JUUL failed to adjust the nicotine content in JUUL products and breached its express warranty to
18   provide JUUL products that were consistent with its affirmations of fact.
19          475.    Plaintiffs and the members of the Class were injured as a direct and proximate
20   result of Defendant’s breach of its express warranty because: (a) they would not have purchased
21   JUUL products, they would have paid less for them, or they would have used them differently if
22   they had known the true facts; (b) they paid a premium price for the Product as a result of
23   Defendant’s misrepresentations and breach of its express warranties; and (c) they purchased
24   Products that did not have the characteristics, qualities, or value affirmed and promised by
25   Defendant.
26          476.    JUUL’s breach of its expressed warranties damaged Plaintiffs and the Class
27   Members in an amount to be proven at trial.
28
                                                   -111-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page167
                                                               112
                                                                 of of
                                                                    439118



            477.    Plaintiffs also allege the following on behalf of the Express Warranty Reliance
 1   Subclass:
 2          478.    Plaintiffs and the proposed Class members relied upon JUUL’s affirmations of fact
 3   regarding the nature of nicotine content and delivery provided by JUUL devices and JUUL pods
 4   in deciding to purchase the JUUL products.
 5                                FOURTEENTH CAUSE OF ACTION
                                  BREACH OF IMPLIED WARRANTY
 6                                            U.C.C. §2-314
 7                                 (On behalf of the Warranty Subclass)
            479.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.
 8
            480.    This claim is brought by Plaintiffs on behalf of the Warranty Subclass.
 9
            481.    For the court’s convenience, attached to this complaint as Appendix G is a table
10
     identifying each state statute adopting the U.C.C.’s provision, U.C.C. § 2 314, on express
11
     warranties. Plaintiffs have met all requirements for pre-suit notice.
12
            482.    Defendant, through the acts and omissions alleged herein, in the sale, marketing,
13
     and promotion of JUUL products impliedly warranted that JUUL e-cigarettes and cigarettes were
14
     equivalent in terms of nicotine content, pharmacokinetics, and puff-count.
15
            483.    Defendant is a merchant with respect to the good which were sold to Plaintiff and
16
     the Class.
17
            484.    A warranty that the JUUL products were in merchantable condition and fit for the
18
     ordinary purpose for which a smoking alternative or smoking cessation device would be used is
19
     implied by law pursuant to U.C.C. § 2 314.
20
            485.    Defendant, through the acts and omissions alleged herein, in the sale, marketing,
21
     and promotion of JUUL products, impliedly warranted that JUUL e-cigarettes were safe, safer
22
     than cigarettes, and that they were equivalent to cigarettes in terms of nicotine content,
23
     pharmacokinetics, and puff-count.
24
            486.    JUUL e-cigarettes are not fit for their intended purposes of offering an alternative
25
     to cigarettes because JUUL e-cigarettes, when used as intended or reasonably foreseeable, worsen
26
     or aggravate users’ underlying nicotine addiction. Furthermore, by worsening users’ addiction,
27
28
                                                    -112-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page168
                                                               113
                                                                 of of
                                                                    439118



     JUUL products have served as a gateway to increased cigarette use.
 1             487.   JUUL also warranted to Plaintiffs and Class members through written statements,
 2   descriptions, and affirmations of fact on its website, print advertising, marketing materials, and its
 3   packaging materials that “1 JUULpod contains ~.7ml with 5% nicotine by weight” and is
 4   “approximately equivalent to about 1 pack of cigarettes.” JUUL also warranted that JUULpods
 5   are “5% Strength” as stated on the front of JUUL’s product packaging.
 6             488.   JUUL products are in fact defective and fail to conform to JUUL’s implied and
 7   express representations about JUULpods’ safety, nicotine content, the pharmacokinetics of JUUL
 8   use, and JUULpods’ cigarette equivalence.
 9             489.   JUUL products are dangerously addictive and contain and deliver significantly
10   more nicotine than JUUL represents. These defects cause, maintain, or aggravate nicotine
11   addiction and subject consumers to harms caused by increased exposure to nicotine as described
12   herein.
13             490.   By selling JUUL containing these defects to consumers like Plaintiffs and Class
14   members when it already knew of the defects through internal testing and published reports,
15   JUUL breached its implied warranties. Despite having received notice of these defects, JUUL
16   continues to misrepresent the nature of its products and breach its implied warranties.
17             491.   Plaintiffs and the members of the Class were injured as a direct and proximate
18   result of Defendant’s breach of its implied warranties, which was a substantial factor in the harm
19   they endured because: (a) they would not have purchased JUUL products, they would have paid
20   less for them, or they would have used them differently if they had known the true facts; (b) they
21   paid a premium price for the Product as a result of Defendant’s misrepresentations and breach of
22   its implied warranties; (c) they purchased Products that did not have the characteristics, qualities,
23   or value affirmed and promised by Defendant, and (d) they were harmed by the defects and
24   increased exposure to nicotine.
25             492.   Plaintiffs allege the following additional allegation for the Implied Warranty
26   Privity Subclass:
27             493.   Plaintiffs and each member of the Class have had sufficient direct dealings with
28
                                                    -113-
                                Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page169
                                                               114
                                                                 of of
                                                                    439118



     either JUUL via its website or its agents (including distributors and dealers authorized by JUUL)
 1   to establish privity of contract between JUUL, on the one hand, and Plaintiffs and each member
 2   of the Class, on the other hand.
 3                                   FIFTEENTH CAUSE OF ACTION
 4      (Violation of the Unfair and Unlawful Prongs of Unfair and Deceptive Trade Practices
 5                                                Statutes)
                          On behalf of the Consumer Unfairness/Unlawfulness Subclass
 6
            494.    Plaintiffs reallege and incorporate by reference the above paragraphs of this Class
 7
     Action Complaint as if set forth herein.
 8
            495.    Plaintiffs bring this claim individually and on behalf of the Consumer
 9
     Unfairness/Unlawfulness Subclass.
10
            496.    Plaintiffs and class members who purchased JUUL e-cigarettes and JUULpod
11
     nicotine salt cartridges are “consumers” under their states’ unfair and deceptive practices statutes,
12
     which are identified with specificity for this count in Appendix E.
13
            497.    The provision of JUUL E-cigarettes and JUULpod nicotine salt cartridges that
14
     Plaintiffs, and those similarly situated, purchased are “goods” within the meaning of these states’
15
     unfair and deceptive practices statutes. Additionally, the provision of “Autoship” subscriptions
16
     for delivery of JUULpod nicotine salt cartridges that Plaintiffs, and those similarly situated,
17
     purchased are covered “services” within the meaning of these states’ unfair and deceptive
18
     practices statutes
19
            498.    Defendant has engaged, and continues to engage, in unfair, unlawful and deceptive
20
     trade practices in California and other states by engaging in the unfair, unlawful, and deceptive
21
     business practices outlined in this Class Action Complaint. JUUL participated in a long-standing
22
     and extensive marketing campaign that deceived consumers. In particular, Defendant has
23
     knowingly and willfully engaged, and continues to engage in, unfair, unlawful and deceptive
24
     trade practices by, without limitation:
25
                    a. developing and marketing a product that contained nicotine levels far in excess
26
                          of what smokers need to comfortably switch from cigarettes, with the intention
27
28
                                                    -114-
                                 Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page170
                                                               115
                                                                 of of
                                                                    439118



                       of creating and fostering long-term addiction to JUUL products;
 1                 b. falsely and deceptively marketing, advertising, and selling JUUL e-cigarettes
 2                     and JUULpods by misrepresenting their nicotine content, nicotine
 3                     pharmacokinetics, and suitability as an “alternative” to cigarettes, and falsely
 4                     implying that they were useful as a smoking or nicotine-use cessation device,
 5                     when in fact, JUUL is likely to aggravate cigarette and nicotine addiction;
 6                 c. falsely and deceptively marketing, advertising and selling JUUL’s “autoship”
 7                     service for use in California as something consumers could cancel “anytime”
 8                     without disclosing to consumers how addiction associated with use of JUUL e-
 9                     cigarettes would interfere with their ability to cancel the JUULpod
10                     subscription;
11                 d. falsely and deceptively marketing, advertising and selling JUULpods and
12                     JUUL e-cigarettes using affiliate and native advertising that deliberately
13                     deceived Plaintiffs and members of the Class into believing that objective,
14                     neutral sources were endorsing JUUL nicotine products when, in reality, those
15                     sources were merely delivering a paid advertisement on behalf of JUUL;
16                 e. creating and disseminating advertising (and allowing third parties to create and
17                     disseminate advertising) that lured underage smokers and non-smokers into
18                     using JUUL e-cigarettes, and disseminating (and allowing third parties to
19                     disseminate) that advertising through unregulated social media platforms that
20                     primarily targeted underage persons;
21                 f. setting the price of JUULpods at an artificially low price that is intended to and
22                     does attract underage users to purchase JUUL products, and using discounts,
23                     product giveaways, and sponsored social events to induce purchase of nicotine
24                     in violation of public policy; and
25                 g. violating other legal standards set forth above.
26          499.   Defendant’s unfair acts and practices led consumers to falsely believe that: (a)
27   JUUL e-cigarettes and JUULpods delivered less nicotine, or the same amount of nicotine, as
28
                                                  -115-
                              Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page171
                                                               116
                                                                 of of
                                                                    439118



     traditional cigarettes; (b) JUUL were less addictive than combustible cigarettes; and (c) with the
 1   autoship services, that Plaintiffs and Class Members would be able to stop using and purchasing
 2   JUUL products “anytime” even though JUUL knew that addiction associated with use of JUUL e-
 3   cigarettes would interfere with their ability to cancel the JUULpod subscription. Defendant knew
 4   it was leaving these impressions and knew that they were false. Defendant developed and
 5   marketed a product that delivered nicotine levels far in excess of what smokers need to
 6   comfortably switch from cigarettes, with the intention of creating and fostering long-term
 7   addiction to JUUL products.
 8           500.       Defendant’s acts and omissions are unfair in that they (1) offend public policy47;
 9   (2) are immoral, unethical, oppressive, or unscrupulous; and (3) cause substantial injury to
10   consumers.
11           501.       Defendant’s acts and omissions are also unfair in that they cause substantial injury
12   to consumers far in excess of any conceivable benefit; and are injuries of a nature that they could
13   not have been reasonably avoided by consumers.
14           502.       Defendant’s acts and omissions are unlawful because they violate various local,
15   state, and federal laws and regulations;48 Plaintiffs and class members are the intended
16   beneficiaries of these laws and regulations; and Defendant’s unlawful acts caused injury to
17   Plaintiffs and class members.
18           503.       Until the present, Defendant has knowingly accepted the benefits of its unfair and
19   unlawful conduct in the form of profits from the sale of JUUL e-cigarettes and JUULpod nicotine
20   salt cartridges.
21           504.       As a proximate result of the above-described unfair and unlawful acts, Plaintiffs
22   and members of the Consumer Unfairness/Unlawfulness Subclass: (a) purchased and used JUUL
23   nicotine products when they would not otherwise have done so; (b) suffered economic losses
24
     47
        Defendant’s conduct violates public policy pursuant to, among other sources of law, the
25
     statutes set forth in the negligence per se sections of this Complaint, statutes identified in
26   Appendices F-G, and pursuant to Federal Trade Commission regulations, including the
     prohibition on misleading affiliate and native advertising.
     48
27      See prior footnote.
28
                                                       -116-
                                  Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page172
                                                               117
                                                                 of of
                                                                    439118



     consisting of the cost of purchase of JUUL nicotine products; (c) suffered and/or will suffer
 1   additional economic losses in purchasing JUUL nicotine products to maintain their addiction; and
 2   (d) suffered and will suffer additional economic losses incidental to their addiction.
 3          505.    Plaintiffs, and those similarly situated, relied to their detriment on Defendant’s
 4   unfair, unlawful, and deceptive business practices. Had Plaintiff, and those similarly situated,
 5   been adequately informed rather than intentionally deceived by Defendant, each would have acted
 6   differently by, without limitation: not purchasing a JUUL E-cigarette or JUULpod and not
 7   subscribing to Defendant’s “autoship” service.
 8                                        PRAYER FOR RELIEF
 9      WHEREFORE, Plaintiffs prays for judgment as follows:
10
        1. For the greater of actual or compensatory damages according to proof;
11
        2. For restitution;
12
        3. For injunctive relief;
13
        4. An award of statutory damages, including as appropriate double or treble damages
14
            authorized by statute;
15
        5. An award of compensatory damages, the amount of which is to be determined at trial;
16
        6. An award of punitive damages, the amount of which is to be determined at trial;
17
        7. For reasonable attorneys’ fees according to proof;
18
        8. For costs of suit incurred; and
19
        9. For such further relief as this Court may deem just and proper.
20
     JURY TRIAL DEMANDED
21
     Plaintiffs hereby demand a trial by jury
22
            Dated: January 25, 2019          GUTRIDE SAFIER LLP
23
24
25
26                                                ________________________________
27                                                 Adam J. Gutride, Esq.
                                                   Seth A. Safier, Esq.
28
                                                    -117-
                               Consolidated Amended Class Action Complaint
     Case
      Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                            Document
                                  1-1082Filed
                                          Filed
                                              07/29/19
                                                01/30/19Page
                                                         Page173
                                                               118
                                                                 of of
                                                                    439118


                                           Todd Kennedy
                                           Anthony J. Patek
                                           Kristen Simplicio
 1                                         100 Pine Street, Suite 1250
                                           San Francisco, California 94111
 2
                                           MIGLIACCIO & RATHOD LLP
 3                                         Nicholas Migliaccio, admitted pro hac vice
 4                                         Jason Rathod, admitted pro hac vice
                                           Esfand Nafisi (State Bar No. 320119)
 5                                         412 H Street NE, Suite 302
                                           Washington, D.C. 20002
 6
                                           BERGER MONTAGUE, P.C.
 7                                         Sherrie R. Savett, pro hac vice forthcoming
                                           Russell D. Paul, admitted pro hac vice
 8                                         Neil Makhija, admitted pro hac vice
                                           1818 Market Street, Suite 3600
 9                                         Philadelphia, PA 19103
                                           Tel.: (215) 875-3000
10                                         Fax: (215) 875-4604
                                           Email: ssavett@bm.net
11                                         Email: rpaul@bm.net
                                           Email: nmakhija@bm.net
12
                                           Attorneys for Plaintiffs
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                           -118-
                          Consolidated Amended Class Action Complaint
                     Case
                      Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                            Document
                                                 1-10 82-1
                                                       FiledFiled
                                                            07/29/19
                                                                  01/30/19
                                                                       PagePage
                                                                            174 of
                                                                                1 of
                                                                                   439
                                                                                     49



              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
              	  
                                              EXHIBIT	  A	  




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                           Document
                                                1-10 82-1
                                                      FiledFiled
                                                           07/29/19
                                                                 01/30/19
                                                                      PagePage
                                                                           175 of
                                                                               2 of
                                                                                  439
                                                                                    49


          JUUL Advertising Over its First Three Years on the Market

          Robert K. Jackler, Cindy Chau, Brook D. Getachew, Mackenzie M. Whitcomb, Jeffrey Lee-Heidenreich,
          Alexander M. Bhatt Sophia H.S. Kim-O’Sullivan, Zachary A. Hoffman, Laurie M. Jackler, Divya Ramamurthi


          Stanford Research into the Impact of Tobacco Advertising
          Stanford University School of Medicine


          Correspondence:
          Robert K. Jackler, MD
          Stanford Research into the Impact of Tobacco Advertising
          801 Welch Road
          Stanford, CA, 94305
          jackler@stanford.edu
          650-725-6500; Fax: 650-725-8502.


          Published: January 21, 2019
          ________________________________________________________________________________

          ABSTRACT:

          Background: JUUL e-cigarette now dominates the          (pleasure/relaxation, socialization/romance, flavors,
          American vapor market and has achieved a cult level     cost savings and discounts, holidays/ seasons,
          of popularity among school aged adolescents             style/identity,     and     satisfaction).    Advertising
                                                                  prominently featured sweet and fruity flavors,
          Objectives: JUUL’s promotional efforts have yet to be   especially mango. The company employed social
          systematically studied.                                 media influencers as brand ambassadors. They also
                                                                  sought individuals who were popular on the internet,
          Methods: JUUL’s advertising (June 2015 - November       enrolled them in JUUL’s affiliate program, and
          2018) derived from its website, social media            compensated them for posting positive reviews while
          (Instagram, Facebook, and Twitter), hashtags, and       insisting that they not reveal this relationship.
          customer directed emails were analyzed.
                                                                  Conclusions: JUUL’s advertising imagery in its first 6
          Results: As of November 2018, 2691 Twitter, 248         months on the market was patently youth oriented.
          Facebook and 187 Instagram posts, and 171 customer      For the next 2 ½ years it was more muted, but the
          directed marketing emails from JUUL controlled          company’s advertising was widely distributed on social
          accounts were available for study. JUUL’s Instagram     media channels frequented by youth, was amplified by
          account had 77,600 followers and #juul had 260,866      hashtag extensions, and catalyzed by compensated
          postings. JUUL’s Vaporized launch campaign featured     influencers and affiliates. JUUL’s mission statement to
          models in their 20s appearing in trendy clothes         “Improve the lives of the world’s one billion adult
          engaged in poses and movements more evocative of        smokers” and their repeated assertion that their
          underage teens than mature adults. Subsequently,        product is meant for “adult smokers only” has not
          JUUL’s principal advertising themes have been closely   been congruent with its marketing practices over its
          aligned with that of traditional tobacco advertising    first 3 years.


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                     Case
                      Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                            Document
                                                 1-10 82-1
                                                       FiledFiled
                                                            07/29/19
                                                                  01/30/19
                                                                       PagePage
                                                                            176 of
                                                                                3 of
                                                                                   439
                                                                                     49
                                                                               JUUL Advertising (2015 – 2018)                2

          INTRODUCTION                                                  25-34 year old group.9 Ever use of JUUL was 9.5% for
                                                                        ages 15-17, 11.2% for 18-21, and 3.2% for 25-34.
                   JUUL is an electronic vaping device which            While not evaluated in this study, the remaining group
          resembles a USB memory stick. The company                     of adult smokers, age ≥35 may well be infrequent
          explained the name as connoting a “jewel” (something          JUUL users. The appeal of JUUL to teenagers includes
          precious) and “joule” (a unit of energy). Many media          its stealthiness (that parents and teachers may not
          articles refer to JUUL as the “iPhone of e-cigarettes”        recognize it for what it is), its youth appealing flavors
          and the package of both products bear a close                 (e.g., mango, crème brûlée, mint, fruit medley), and its
          resemblance.1 Both co-founders James Monsees and              positioning as the latest technology.10
          Adam Bowen are graduates of Stanford’s Design                          Concern over JUUL’s rapid rise among
          School, the alma mater of many Apple designers.               American youth led the US Food and Drug
          JUUL’s vapor delivers an exceptionally high nicotine          Administration (FDA) in April 2018 to announce that it
          concentration (59mg/ml) making it highly addictive for        was considering enforcement actions to counter
          nicotine naïve individuals.                                   underage sales and requested documents from the
                   Since its introduction in June 2015, JUUL has        company to evaluate the drivers of underage use.11 In
          had a meteoric rise in sales and in November 2018             October 2018, as part of its ongoing investigation, the
          represented 76.1% of the US e-cigarette market                FDA seized thousands of documents from JUUL
          according to Nielsen data.2 JUUL’s dollar sales               headquarters.12      In November 2018, the FDA
          increased by 783% in the 52 week for the period               announced a series of measures intended to constrain
          ending June 2018.3 Largely driven by the immense rise         youth access to JUUL and other e-cigarettes.13 The
          in JUUL sales, the entire e-cigarette marketplace grew        attorneys general of Iowa, Massachusetts, and North
          by 97%, to nearly $2 billion, over the same period.3 A        Carolina have launched investigation into underage
          mere 3 years since its product launch the company has         use of JUUL.14-16 Lawsuits have begun to appear, both
          achieved a valuation of $15 billion.4 JUUL is now             by individual litigants and class actions, based upon
          recognized to be the fastest startup to reach $10             JUUL leading to nicotine addiction among youth.17
          billion valuation, achieving this measure 4 times faster               JUUL’s marketing efforts over its period of
          than Facebook.5 Over the 12 month period ending               phenomenal growth have yet to be comprehensively
          August 2018, JUUL has sold $1.29 billion in devices           analyzed in the academic literature. It is important to
          and e-juice containing pods.6                                 study the way the advertising evolved, both its
          The JUUL founders have portrayed their company as             messaging and channel use, to evaluate its intended
          wholly focused upon rescuing millions of adult                targets and what it reveals about the company’s
          smokers. The company’s 2018 mission statement                 awareness that its product was increasingly becoming
          specifies its goal is to: “Improve the lives of the world’s   popular among adolescents. The goal of this study is
          one billion adult smokers” and “dedicated to                  to analyze JUUL’s promotional efforts over its first 3
          eliminating cigarettes by offering existing adult             years on the market including its hosted events as well
          smokers with a better alternative to combustible              as its advertising in print, web, e-mail, and social
          cigarettes.”7 Despite this stated intention, a principal      media channels (Instagram, Facebook, Twitter).
          driver of JUUL’s explosive growth in sales has been its
          adoption by youth. In November 2018, the Center for           METHODS:
          Disease Control and Prevention reported current e-
          cigarette use among American high school students             Assembling a Collection of JUUL Advertising:
          reached 20.8% (3.05 million users) representing a 78%                A multifaceted approach was employed to
          increase from the prior year.8 A 2018 survey of 14,379        gather and analyze JUUL advertisements from the
          teens and young adults between the ages of 15 and 34          time of their market launch in June 2015 through
          years, showed that teens ages 15-17 years were 16             November 2018. Using the Internet Archive Wayback
          times more likely to be current JUUL users than the           Machine the JUUL company website (juul.com,


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                           Document
                                                1-10 82-1
                                                      FiledFiled
                                                           07/29/19
                                                                 01/30/19
                                                                      PagePage
                                                                           177 of
                                                                               4 of
                                                                                  439
                                                                                    49
                                                                           JUUL Advertising (2015 – 2018)                3

          juulvapor.com) was obtained in its iterations including   third party open source module Instaloader.21 The
          versions pre-dating the product launch.18 Brand           study specifically focused on #juul because of its
          postings on Instagram, Facebook, and Twitter were         repeated use by Juul’s official Instagram account
          collected as were customer directed emails. It is         (@juulvapor) and also its popularity among Instagram
          important to note that JUUL removed much of its           users.
          early advertising from 2015 to 2017 from its social               Because of the enormous number of posts
          media channels. Many early JUUL advertisements            appearing on JUUL’s primary hashtags, a sampling
          were collected during 2015 and 2016 by our team at        mechanism was necessary. Inclusion criteria were: 1.
          Stanford Research Into The Impact of Tobacco              posts needed to be related to JUUL; 2. were from the
          Advertising (SRITA).19 These were supplemented by         community rather than the company, and 3. included
          the JUUL e-mail collection from Rutgers University’s      the image of a person or a meme. Tagged images on
          Trinkets and Trash collection.20                          JUUL’s official Instagram page (@juulvapor) were also
                   Much of the early “Vaporized” campaign was       included if they met these criteria. All images on #juul
          reconstructed from alternative sources including the      and tagged at @ juulvapor were collected over two
          campaign’s creative agencies. Quotes relevant to the      one week intervals in mid-2018 (6/28 - 7/4, 7/18-
          company’s advertising strategy by JUUL’s founders         7/24). A total of 9246 posts for the hashtag #juul and
          and senior leadership were gleaned from their web         239 tagged @juulvapor posts were downloaded. A
          and social media sites as well as news media reports.     majority of the #juul posts (8720) and tagged
          Additional sources included reports concerning JUUL       @juulvapor (123) and were excluded from analysis as
          from a wide variety of media outlets including the        they were either not related to JUUL or did not involve
          Wall Street Journal, Wired, New Yorker, CNBC,             the image of a person or meme. The method
          Bloomberg, Axios, AdAge, and others. The                  described above yielded a set of 526 #juul posts and
          investigators also interviewed JUUL leadership,           116 tagged @juulvapor for analysis.
          including one of the co-founders (James Monsees), in
          August 2018 during which the evolution of JUUL            Content Analysis:
          marketing was discussed.                                           Our goal was to evaluate for possible youth
                   A collection of over 1500 JUUL advertise-        orientation in community posts appearing in the same
          ments have been made available on the SRITA website       stream as JUUL marketing. A codebook measured the
          (tobacco.stanford.edu/juul) along with 30 JUUL pro-       following themes: youth appeal, humor, pop culture,
          motional videos (tobacco.stanford.edu /videos/juul)       use of memes, cartoon imagery, covert use of the
          and 82 comparisons between JUUL and traditional           product, JUUL tricks, and JUUL as an alternative to
          tobacco        advertising       (tobacco.stanford.edu    smoking. (Supplemental Table 1) Information on post
          /juultobaccocomparison).                                  origin (consumer, vendor/store, meme account) as
                                                                    well as the number of likes and comments for each
          Hashtag Marketing:                                        post was also recorded. Three independent coders all
                  JUUL employed a hashtag marketing strategy        aged 19 (2 males, 1 female) coded the posts. Inter-
          on Instagram, effectively mingling its advertisements     coder reliability was established on a sample of images
          with postings from a wide variety of users. User          of similar hashtag sites (#juulnation, #juullife, #di4j).
          generated JUUL-related images along with their            Inter-coder reliability was high with Krippendorf alpha
          captions were downloaded from Instagram using a           values ranging from 0.781 to 1.0.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                      Case
                       Case3:18-cv-02499-WHO
                            MDL No. 2913 Document
                                             Document
                                                  1-10 82-1
                                                        FiledFiled
                                                             07/29/19
                                                                   01/30/19
                                                                        PagePage
                                                                             178 of
                                                                                 5 of
                                                                                    439
                                                                                      49
                                                                           JUUL Advertising (2015 – 2018)            4

           RESULTS:

      I.   JUUL SAMPLING EVENTS
                    Around the product launch and over JUUL’s       between June 4 and December 8, 2015. These we held
           first year on the market, the company sponsored a        in metro New York (8), metro Los Angeles (9), Las
           number of promotional events which were featured         Vegas (5), Miami (1) and one each in Southampton,
           on the company’s social media sites and via e-mail       New York and Ventura, California. (Supplemental
           invitation. (Figure 1,2) We were able to identify 25     Online Table 1)
           JUUL sampling events the company sponsored

             Figure 1. Invitations to JUUL Launch Party June 2015




                     .
             Figure 2. Photos from one of many JUUL Sampling events. This event was held September 4-6, 2015, in the San
             Bernardino, California at the Nocturnal Wonderland music festival. Note the numerous hashtags which
             distribute JUUL’s promotion to a wide community including non-tobacco hashtags such as #style, #design,
             #electronics, #technology, #smart, and #gadget.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                           Document
                                                1-10 82-1
                                                      FiledFiled
                                                           07/29/19
                                                                 01/30/19
                                                                      PagePage
                                                                           179 of
                                                                               6 of
                                                                                  439
                                                                                    49


                    These were youth-oriented entertainment          imagery with banners and videos adorned with the
          events, usually either music or cinema themed, whose       JUUL brand name.23 The product was displayed in a
          primary purpose was to distribute free samples of          jewel case, an evident play on its name. According to
          JUUL devices and their flavor pods to a youthful           Boxman Studios: “As people entered the space they
          audience in order to help establish JUUL in the vapor      were greeted by JUUL team members where they got
          marketplace. Photos from these events show                 the chance to experience vapor with JUUL products.
          sophisticated stagecraft stylized on the #vaporized        With four distinct flavors to try out, guests could relax
          theme with a definite youthful and rock music theme.       in the lounge area, check out JUUL products in the
          We know a fair amount about events, not only from          illuminated display, or snap pictures in the Bosco
          the company’s social media postings, but also from         Animated Gif Booth.”22 Images from the events show a
          online descriptions by its event planners and designers    youthful audience, with most attendees appearing to
          as well as photographers who commemorated the              be in their twenties. Some attendees were
          activities.                                                photographed in poses reminiscent of teen behavior,
                    For the JUUL Vapor Lounge, Boxman Studios        such as wearing a hat on backwards, while holding a
          (Charlotte, NC) modified a shipping container (a 20’ x     skateboard, or a girl with purple hair holding a JUUL.
          8’ steel box) into a: “modern, inviting, and unique        Photos show attractive young girls in colorful JUUL tee
          sampling experience for consumers.” 22 The tableau         shirts serving as hosts and distributors of free samples.
          designed by NKdsgn was dominated by vibrant bright         (Figure 3)
          colors which mimicked the brand’s promotional

            Figure 3. JUUL hired attractive young women to distribute its free products at sampling events such as this one
            in the Betsy Hotel, South Beach in Miami.




          BeCore is a Los Angeles firm which manages “sampling       multiple markets across the East Coast . . . the tour has
          tours, experimental marketing, brand activation.”24        been extended to include cities along the West Coast
          The company explained that it “designed, fabricated        and other major cities.” According to BeCore, the
          and managed a custom container to function as a            results from these events were impressive: “On
          mobile sampling lounge.” These JUUL events were            average, BeCore exceeded the sampling goals set by
          geographically dispersed: “touring various events in       JUUL for each location (average number of


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                           Document
                                                1-10 82-1
                                                      FiledFiled
                                                           07/29/19
                                                                 01/30/19
                                                                      PagePage
                                                                           180 of
                                                                               7 of
                                                                                  439
                                                                                    49
                                                                           JUUL Advertising (2015 – 2018)              6

          samples/event distributed equals 5,000+).” (Figure 4)     and nicotine related products.”25 On December 7,
          In July 2015, JUUL tweeted an invitation to an event at   2017 JUUL tweeted an invitation for a “demo event”
          which all attendees: “get a free #juul kit.”25 JUUL’s     for $1 in Miami. As late as April 18, 2018 JUUL
          Twitter account posts numerous invitations for free       tweeted invitation to “Learn how to use your device
          sample events. Repeatedly after October 24, 2017          and sample #juulpod flavors to find your favorite.”25
          JUUL tweeted the following: “FDA regulations prohibit
          manufacturers from providing free samples of nicotine

            Figure 4. Distributing free samples at a JUUL event. The note at the bottom indicated that such events “exceeded
            the sampling goal of distributing 5000+ samples for each location.”




                   The principal focus of these activities was to   held sampling events in large metropolitan cities
          get a group of youthful influencers to accept gifts of    including Miami and New York City. between (Figure
          JUUL products, to try out their various flavors, and      5) In January 2018, JUUL sponsored a “Music in Film
          then to popularize their products among their peers.      Summit” at the Sundance Film Festival in Utah.
          The events were always free and featured popular          Celebrities such as Nicholas Cage, Elijah Wood and
          bands such as CHAPMAN, illumanti AMS, Mary Kwok           Dan Reynolds and Tyler Glen of rock band Imagine
          and others. Other events were movie nights held on        Dragons were photographed at the JUUL lounge.26 The
          rooftops. One Los Angeles event, managed by               design had evolved from the earlier events: “The
          Cinespia, was an all night “slumber party” held in        brand name was displayed with life-sized backlit
          Hollywood’s Forever Cemetery featuring movies such        letters in this sophisticated lounge. Brand
          as: Can't Hardly Wait, SCREAM, and Cruel Intentions.      ambassadors were on hand to provide guests with
                   JUUL events continued well beyond its first      more information.” Celebrities were given special
          year on the market. In 2016 and 2017, the company         treatment: “For VIPs and talent, Juul had an upstairs



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                          Document
                                               1-10 82-1
                                                     FiledFiled
                                                          07/29/19
                                                                01/30/19
                                                                     PagePage
                                                                          181 of
                                                                              8 of
                                                                                 439
                                                                                   49
                                                                        JUUL Advertising (2015 – 2018)                7

          lounge that provided a more exclusive experience and   JUUL ADVERTISING:
          gifting suite. VIPs could even choose to have their
          samples custom-engraved on site.” A social media       JUUL’s Launch Advertising Theme (2015 to early
          post indicated that free samples of JUUL were          2016): “Vaporized”
          provided.27                                                     The initial JUUL marketing campaign,
                   The SRITA website contains 345 images from    designated “Vaporized,” was designed by Creative
          JUUL event (tobacco.stanford.edu/pods/juul/juul        Director Steven Baillie along with Grit (“Grit delivers
          events)                                                strategic yet creative solutions, up-to-the-minute intel
                                                                 and intuition, unearthing what is and will be buzzing in
                                                                 culture”) and Cult Collective (“Cult Collective is
                                                                 devoted to giving brands a cult-like following”)28-30 The
          Figure 5 October 2017 JUUL sampling event offering     targeting of youthful consumers was evident in the
          $1 flavor tasting.                                     design and implementation of the vaporized
                                                                 campaign. “Vaporized” featured models in their 20s,
                                                                 appearing trendy in casual dress. (Figure 6) Their
                                                                 poses were often evocative of behaviors more
                                                                 characteristic of underage teens than mature adults.
                                                                 In their case study for JUUL, Cult creative described
                                                                 their intention: “We created ridiculous enthusiasm for
                                                                 the hashtag “Vaporized,” and deployed rich
                                                                 experiential activations and a brand sponsorship
                                                                 strategy that aligned perfectly with those we knew
                                                                 would be our best customers.”31 Based upon
                                                                 subsequent sales trends it is clear that this imagery
                                                                 resonated with underage teens who aspire to emulate
                                                                 these trendsetting young adults. The central message
                                                                 seems to be that if you try JUUL you will be blown
                                                                 away (i.e.vaporized) by the wonderful new vapor
                                                                 product. Richard Mumby, chief marketing officer over
                                                                 the founding JUUL campaign, described the vaporized
                                                                 theme as possessing “dynamic energy.”32 The vivid
                                                                 color scheme of Vaporized advertisements closely
                                                                 resembles that of Natural American Spirit Cigarettes, a
                                                                 leading youth brand. (Figure 7) Embedded in the
                                                                 Vaporized campaign was the slogan “smoking
                                                                 evolved” which serves to associate the brand with
                                                                 themes of high tech and latest generation (e.g., must
                                                                 have newest iPhone model). The net effect of the
                                                                 initial campaign was to establish a notably youth-
                                                                 oriented brand identity for JUUL.
                                                                      The SRITA website has 50 images from the
                                                                 Vaporized campaign (tobacco.stanford.edu/pods
                                                                 /juul/vaporized) and 24 videos (tobacco.stanford.edu
                                                                 /videos/juul).




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                          Document
                                               1-10 82-1
                                                     FiledFiled
                                                          07/29/19
                                                                01/30/19
                                                                     PagePage
                                                                          182 of
                                                                              9 of
                                                                                 439
                                                                                   49

           Figure 6. JUUL’s “Vaporized” launch campaign of 2015 displayed happy twenty something models in trendy
           dress often playfully posed. The JUUL device was often surrounded by brightly colored triangles which, in digital
           version, flashed through a vivid color rainbow.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            183 10
                                                                                of 439
                                                                                   of 49
                                                                           JUUL Advertising (2015 – 2018)               9

            Figure 7. JUUL ‘s color schema appears to emulate that of American Spirit cigarettes, a popular brand among
            American Youth.




      B. JUUL’s Advertising Themes (2016 – mid-2018):               Pleasure/Relaxation
                  In early 2016, JUUL’s advertising gradually           A central message of JUUL advertising, as with all
         transitioned in both its style and message content to      tobacco promotion, is that using the product adds
         align with 6 main themes: pleasure/relaxation,             comfort and joy to your life. (Figure 8) Slogans such as
         socialization/romance, flavors, economics, holiday/        “Enjoy a JUUL moment” and “Cozy up with JUUL”
         seasons, style/identity, and switching/satisfaction. Our   implants the notion that every period of relaxation
         entire library of JUUL advertisements can be accessed      should be accompanied by JUUL. Reinforcing this
         on the SRITA website.19                                    theme, JUUL frequently posts to the #juulmoment.
                                                                    Weekends have a special marketing appeal: “Ease into
                                                                    the weekend with JUUL” and “Don’t go into the long
                                                                    weekend unprepared.” Conversely, if you only take
                                                                    your JUUL to work, “Monday’s don’t need to be hard.”
                                                                    The message, “Enjoy yourself, you earned it” portrays
                                                                    the device as a reward, a special treat you deserve.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            184 11
                                                                                of 439
                                                                                   of 49
                                                                             JUUL Advertising (2015 – 2018)           10

            Figure 8. This 2018 advertisement is typical of the pleasure/relaxation theme. Note how the model puffs a vapor
            plume while he admires his JUUL.




                                                                      traditional in tobacco marketing. JUUL encourages
          Socialization/Romance:                                      consumers to show their affection via JUUL: “Surprise
               JUUL is frequently portrayed as a social activity to   your love with JUUL for Valentine’s Day” and “Forget
          be shared among friends. (Figure 9) Depictions of           diamonds. Surprise that special someone . . . with
          friends JUULing together are reinforced by slogans          JUUL.” JUUL also exploits the fear of smokers being
          such as “Share JUUL” and “Give JUUL.” Inevitably,           socially ostracized: “Say goodbye to smelling like an
          JUUL is associated with romance such a couple, face to      ashtray.”
          face, mingling their exhaled vapor – yet another motif


            Figure 9 Example of the Socialization/Romance theme.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                           Document
                                                 1-1082-1
                                                       FiledFiled
                                                             07/29/19
                                                                  01/30/19
                                                                        PagePage
                                                                             185 12
                                                                                 of 439
                                                                                    of 49
                                                                           JUUL Advertising (2015 – 2018)             11


          Flavors                                                             Since the product’s inception, flavors have
                   In the US JUUL offer 8 flavors: Virginia         played a central role in JUUL marketing. (Figure 10)
          tobacco, classic tobacco, mint, menthol, cucumber,        Special emphasis has been placed upon sweet and
          mango, creme, and fruit. In late summer 2018 JUUL         fruity flavors such as mango. The frequency of JUUL
          toned down the names of three of its flavors which        advertisements by flavor from social media channels
          were originally cool cucumber, crème brûlée, fruit        and via email in the period June 2015-October 2018:
          medley. As of November 13, 2018 all but Virginia          mango 40, cool mint/classic menthol 25, cucumber 18,
          tobacco, mint, and menthol are available in the US        classic tobacco/Virginia tobacco 18, crème brûlée 12,
          only via the company website.33 JUUL has offered          fruit medley 6, and multiple flavors 34. (Table 1) The
          limited edition flavors for a fixed length of time        emphasis upon dessert flavors is clear: “Have a sweet
          including coco mint.34 JUUL has registered many other     tooth, try bruule.” JUUL’s slogan, “Save room for JUUL”
          flavors with the FDA including peanut and jam, apple      of early 2016 is clearly meant to be evocative of the
          crumble, apple cran, peach ginger tea, chestnut           common phrase “Save room for dessert.” On April
          croissant, mimosa, strawberry limoncello, cinnamon        2017 JUUL posted “Turns out a whole lot of you love
          snap, lemon poppyseed and spicy watermelon which          mango.” Subsequently it became the most
          have not appeared on the market to date.35 A June         prominently featured flavor with laudatory comments
          2017 JUUL customer survey included Berry crumble,         such as: “Get into the tropical mood of summer with
          peanut jam, and classic dessert.36 In the UK, JUUL        mango JUUL Pods” (July 2018) and “Love, love, love
          offers Mango Nectar, Royal Creme, Golden Tobacco,         the mango pods” (August 2018).
          Glacier Mint, Apple Orchard - all in 1.7% (20mg/ml)
          nicotine.

            Figure 10. This 2018 advertisement is a JUUL promotion for mango pods, its most popular flavor. (“Love, Love,
            Love the Mango pods!!”)




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                        Case
                         Case3:18-cv-02499-WHO
                               MDL No. 2913 Document
                                               Document
                                                     1-1082-1
                                                           FiledFiled
                                                                 07/29/19
                                                                      01/30/19
                                                                            PagePage
                                                                                 186 13
                                                                                     of 439
                                                                                        of 49
                                                                                     JUUL Advertising (2015 – 2018)           12

     Table 1: JUUL advertisements (176) with flavor as a principal theme on social media channels and via email June
     2015-October 2018 (a partial list due to company deletions).

                                     Cool Mint      Cool         Classic       Crème         Fruit      Classic Menthol     Multiple
       Channel          Mango        or Classic   Cucumber     Tobacco or      brûlée       Medley         & Classic         Flavor
                                     Menthol                    Virginia                                    Tobacco         Variety
                                                                Tobacco

      Twitter              16           10            10            7            5             2               14              6

      Facebook             6             4             3            3            3             1               3               4

      Instagram            5             4             3            2            2             1               0               2

      Email                13            7             2            6            2             2               6               22

      Total                40           25            18            18           12            6               23              34

      2018 only            18           14             8            10           3             0               12              20




              Cost Savings/Discounts                                        partners, it offers a “JUUL referral program – give $15
                       JUUL’s business model is to get their devices        get $15.” For those price sensitive buyers, JUUL
              into as many customer’s hands as possible and then            promotes its “JUUL savings calculator” so that its
              sell them nicotine containing flavor pods on a                customers realize that using JUUL is a cheaper way of
              recurring basis. (Figures 11,12) This explains why JUUL       satisfying their nicotine addiction than cigarettes.
              regularly advertises discounts for its starter kits. (e.g.    (Table 2)
              15%, 25%, 40% off). Aligned with this strategy, JUUL                   The SRITA website has 45 images of JUUL’s
              heavily promotes its auto-ship subscription purchase          discount advertising (tobacco.stanford.edu/pods/
              plan for its pods. Soliciting its customers as marketing      juul/discounts).

                Figure 11. Discount on a JUUL starter set.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            187 14
                                                                                of 439
                                                                                   of 49
                                                                          JUUL Advertising (2015 – 2018)           13

           Figure 12. JUUL’s reward program encourages it customers to serve as brand ambassadors.




          Holidays/Seasons                                         Thanksgiving, July 4. (Figure 13) Examples of slogans
              On a regular basis, JUUL posts advertisements        include: “Celebrate fall with JUUL,” “The perfect
          referencing changing seasons and major holidays such     holiday companion,” “Enjoy the holidays with JUUL,”
          as Mother’s Day, Father’s Day, St Patrick’s Day,         and “This season give JUUL.”
          Valentine’s Day, New Years, Labor Day, and

            Figure 13. Example of the Holidays/ Seasons theme which also emphasizes that using JUUL is a social activity
            among friends.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                           Document
                                                 1-1082-1
                                                       FiledFiled
                                                             07/29/19
                                                                  01/30/19
                                                                        PagePage
                                                                             188 15
                                                                                 of 439
                                                                                    of 49
                                                                                  JUUL Advertising (2015 – 2018)              14


      Table 2: JUUL advertisements (June 2015-October 2018) featuring discounts and cost savings.
                 (a partial list due to company deletions).

                          Percentage        Dollars        “Pods on us”            Savings         Give $15       Buy 1 Pod Pack
                           Discount*         off +       (free with auto-ship)    Calculator#      Get $15          Get 1 Free
       Twitter                38               8                  0                   5                5                 0

       Facebook                8               3                  0                   0                0                 1

       Instagram               2               1                  0                   0                0                 0

       Email                  11               8                 10                   4                2                 5


       Total                   59             20                 10                   9                7                 6
       *Percentage Discounts ranges from 15 to 40% off starter kits
       +Dollars discounts range from $15 to $20 off starter kits
       #Purported savings switching to JUUL from cigarettes



          Style/Identity                                                   symbols sought after by advertisers. In January 2016,
                  In its early advertising, JUUL depicted stylish          JUUL posted images on both its Facebook and
          and attractive models of a type youthful consumers               Instagram accounts of Katy Perry holding a JUUL at the
          would like to emulate. Attractive girls in pants torn at         Golden Globes. (Figure 14) One of its models in the
          the knee dressed in crop tops with their navel                   Vaporized campaign resembles Ariana Grande in pose
          showing. Men wearing jeans or khaki pants. Many                  and coiffure. (Figure 15) The style of the product itself
          smiling broadly and in whimsical poses, always with a            is emphasized with limited edition colors such as blush
          JUUL in hand. Celebrities are important cultural                 gold, silver, navy blue, and turquoise.

            Figure 14. JUUL posted Katy Perry holding a JUUL at the Golden Globes in January 2016. Use of the image of a
            celebrity using the company’s product is an example of the style/identity theme.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                           Document
                                                 1-1082-1
                                                       FiledFiled
                                                             07/29/19
                                                                  01/30/19
                                                                        PagePage
                                                                             189 16
                                                                                 of 439
                                                                                    of 49
                                                                               JUUL Advertising (2015 – 2018)              15


            Figure 15. The pose and hairstyle of this 2015 Vaporized campaign advertisement are reminiscent of popular
            singer Ariana Grande. This is an example of the style/identity theme.




          Company Messages                                              dominated since mid-2018, in response to intense
              Across its social media platforms, JUUL often             negative media attention and threatened FDA action
          posts messages expressing the company’s position on           in response to widespread use among non-smoking
          regulation and public policy. JUUL also conducts              youth. Since May 2018 a string of advertisements have
          customer surveys and criticizes research with findings        appeared with a JUUL device portrayed as the “I” in
          contrary to its business interest (e.g., Truth Initiative).   the word switch. Simultaneously, a series of video
          Frequently, the postings portray the company’s                testimonials of former smokers crediting JUUL for
          marketing practices in a positive light: “We market our       helping them transition appeared on their website and
          products responsibly, following strict guidelines to          in social media channels.
          have material directly exclusively toward adult                    The term satisfaction has a long history in tobacco
          smokers and never to youth audiences.” (March 14,             advertising as a code word for overcoming the urges
          2018)                                                         of nicotine addiction. JUUL advertising copy has
              The SRITA website has 45 images of JUUL                   numerous variants on the satisfaction theme:
          company messaging (tobacco.stanford.edu/pods                  satisfying, intensely satisfying, simply satisfying, most
          /juul/companymessage).                                        satisfying, satisfaction with no stink attached, share
                                                                        the satisfaction, etc. A series of Instagram posts from
          Switching/Satisfaction                                        the JUULVapor account depict JUUL devices next to
               Despite FDA rules which prohibit scientifically          coffee cups accompanied by phrases such as “Good
          unsupported advertising claims promoting e-cigarette          morning! Have you had a #juulmoment today?” The
          as a means of quitting combustible cigarette smoking,         urge to reach for a cigarette immediately upon arising
          the practice is widespread among electronic nicotine          is a well known behavioral marker of nicotine
          delivery systems.37 Many JUUL advertisements                  addiction. Continuity of nicotine dosing throughout
          promote its use in “switching” from traditional               daily activities is imbedded in JUUL advertising: upon
          cigarettes. (Figure 16) Examples of this genre of slogan      arising and subsequently when eating, socializing with
          include: “make the switch,” “help a smoker switch to          friends, partying at night, etc. Making JUUL an integral
          JUUL,” “help mom switch to JUUL,” “the right tool to          part of ordinary life is the goal: “Before you head out
          switch, alternative to cigarettes,” etc. This theme has       remember wallet, keys, phone, #juul.” Images such as


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            190 17
                                                                                of 439
                                                                                   of 49
                                                                             JUUL Advertising (2015 – 2018)           16

          those with suitcases accompanied by the slogan:“Pack      any effort to quantify its product use among underage
          the essentials” reinforce the central role of JUUL (ie.   non-smoker. Seeking to deflect regulatory attention
          nicotine) in daily life.                                  from its messaging, JUUL’s website maintains that:
              The company touts internal “research,” without        “Consistent with FDA regulations, JUUL Labs can not
          providing methodology or data for scrutiny. In 2018, it   and does not promote its products as less harmful or
          made the bold assertion that: “The company’s              safer than cigarettes.”39
          research shows more than one million smokers have             The SRITA website has 112 images of JUUL’s
          already switched to JUUL.”38 It is interesting to note    switch themed advertising (tobacco.stanford.edu/
          that JUUL’s researchers do not make publicly available    pods/juul/switch).

            Figure 16. In 2018, JUUL social media promotion focused on the switching/satisfaction theme. The appearance
            of an elderly model is extremely rare in tobacco advertising.




      C. JUUL’s Advertising Themes (late 2018):               II.   JUUL ADVERTISING CHANNELS:
           As regulatory pressures intensified, over the
         summer of 2018 JUUL re-focused its advertising to          JUUL Traditional Media:
         focus upon its ‘switch” theme. (Figure 17,18) This
         included older models, primarily middle aged or older,     Print:
         and included numerous testimonial videos on                         JUUL has minimally used traditional channels
         Instagram, Facebook, and Twitter. Meanwhile,               used by tobacco advertisers such a magazines,
         marketing emails continued to promote flavors such         newspapers, billboards, radio, and television. In 2015,
         as mango, offer discounts, and to encourage signing        JUUL chose a single magazine to launch their
         up for auto-ship subscription. A series of defensive       advertising campaign. It was VICE magazine, a glossy
         press statements from JUUL leadership also appeared        pop culture focused publication which markets itself
         in response to FDA and other regulatory attention.19       to advertisers as “#1 youth media company.”40
                                                                    Contrary to their stated purpose, JUUL chose VICE to


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            191 18
                                                                                of 439
                                                                                   of 49
                                                                         JUUL Advertising (2015 – 2018)             17

          launch its initial campaign to fulfill its mission of     Figure 18. December 2018 newspaper switch
          reaching “adult smokers.” The full page advertise-        themed advertisement
          ments on the inside of the cover page were colorful
          and showed 20-something models in playful poses.
          Beginning in late summer of 2018 JUUL began to run
          full page newspaper advertisements on the switch
          theme.
                  The SRITA website has 12 images from Vice
          Magazine (2015) and the San Francisco Chronicle
          (2018) (tobacco.stanford.edu/pods/juul/print).

          Figure 17 December 2018 newspaper switch themed
          advertisement




                                                                  Billboards: JUUL Times Square
                                                                           As part of JUUL’s launch in 2015, brightly
                                                                  colored 12-unit billboard display flashed images of
                                                                  attractive and fashionably casual young models
                                                                  smiling, joyously jumping, and kissing while
                                                                  enthusiastically vaping.28 (Figure 19) The display,
                                                                  which was up for a month, was designed by Georgia, a
                                                                  creative production center based in Soho, New York
                                                                  City.41 While striking in still pictures, their youthful
                                                                  emphasis is most vividly depicted in animated gifs.19,28
                                                                  Animated tobacco billboards in Times Square have a
                                                                  long history. A block long Camel Cigarette billboards
                                                                  (1941-1966) puffed impressive “smoke rings” made of
                                                                  steam followed by an illuminated Joe Camel (1989-
                                                                  1994), Marlboro, Winston, Kool and others. In 1999,
                                                                  major American tobacco companies agreed to halt
                                                                  outdoor billboards.42 (Figure 20)
                                                                           The SRITA website has 14 images and 3
                                                                  videos of JUUL’s Time Square Billboard Promotion
                                                                  (tobacco.stanford.edu/pods/juul/timessquare)



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           192 19
                                                                               of 439
                                                                                  of 49


           Figure 19. A collage of images from JUUL’s 2015 Times square animated billboard which were vividly colorful and
           featured twenty something models in playful activities while vaping a JUUL.




           Figure 20. Times Square advertisements for JUUL (2015) and Camel (1940s).




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                        Case
                         Case3:18-cv-02499-WHO
                               MDL No. 2913 Document
                                               Document
                                                     1-1082-1
                                                           FiledFiled
                                                                 07/29/19
                                                                      01/30/19
                                                                            PagePage
                                                                                 193 20
                                                                                     of 439
                                                                                        of 49
                                                                           JUUL Advertising (2015 – 2018)             19

          Point of Sale:                                            remove youth-oriented content with some 4000 such
                   Vaporized imagery predominated in early          posts removed from Instagram and Facebook.45 For
          JUUL point of sale promotions. (Ref Georgia In Store)     example,     the     entire    inventory     of   JUUL
          According to the creative team (Georgia) campaign         communications from its initial marketing campaign
          appeared in over 20,000 retailers.41 Discounts            “Vaporized” have been expunged by the company.
          predominate in store window posters. In product           “Vaporized” would have remained vaporized had we
          displays JUUL kits and pods are often elegantly           not been able to resurrect this campaign from other
          arranged in clear plastic “jewel” cases.                  sources. Instagram postings prior to June 17, 2017
                   The SRITA website has 49 store window            were entirely deleted prior to mid-2018 and then a
          posters and displays. (tobacco.stanford.edu/pods          second deletion occurred in August 2018 leaving only
          /juul/stores)                                             new postings on the switch theme. As of October
                                                                    2018, JUUL’s Instagram had reduced to 46 posts. On
          Mobile Phone Advertising                                  November 14, 2018 JUUL ceased using Instagram and
            Over the calendar year of 2015, even though it was      Facebook in the United States.38
          not introduced until mid-year, JUUL did by far the                 While non-company posting were not a
          most paid mobile advertising of any e-cigarette           primary subject of this study, even a cursory
          company.43 JUUL’s 5 different advertising impression      evaluation shows them to be voluminous. Over a
          appeared in 468 mobile advertising observations           quarter of a million followers of #juul on Instagram is
          which comprised 74% of all e-cigarette advertising for    dwarfed by the multitudes of YouTube videos
          the entire year. The advertisements were to be part of    returned by a search on JUUL which includes 11 with
          the youth-oriented “Vaporized” campaign.                  >1,000,000 views and 109 with >100,000 (October
                                                                    2018). Scanning through voluminous social media
          Radio:                                                    show it to be permeated with postings by teenagers.
                   In mid-2018, JUUL launched radio advertise-               The SRITA website has 223 Twitter, 175
                   44
          ments. The messages are focused upon the “switch”         Facebook, and 216 Instagram samples of JUUL
          theme. Unlike other major e-cigarette companies, we       promotion (tobacco.stanford.edu/juul).
          are not aware of television advertising by JUUL.
                                                                    Social Media Influencers:
                                                                             JUUL has employed influencers - social media
          JUUL Social Media
                                                                    users with sizable followings recruited to increase
          Instagram, Facebook, Twitter                              brand awareness and to inspire sales. (Figure
            We collected advertisements from JUUL’s Twitter,        21,22,23) Confirming that JUUL used influencers since
          Facebook, and Instagram accounts.19 Our assembled         its inception was a June 2015 listing for an Influencer
          collection included a total of 2691 tweets collected      Marketing Intern. The job description makes the
          from JUUL’s official twitter handle for the years 2015    strategy clear: “The Influencer Marketing Intern will
          to November 2018 [2015 (172), 2016 (216), 2017 (927)      create and manage blogger, social media and celebrity
          and 2018 (1376)]. We also collected 248 Facebook          influencer engagements. . . to build and nurture
          posts from the same time period [2015 (12), 2016          appropriate relationships with key influencers in order
          (25), 2017 (62) and 2018 (149)]. On Instagram, our        to drive positive commentary and recommendations
          collection included 187 Instagram posts. As of            through word of mouth and social media channels,
          November 2018, followers of JUUL’s Instagram was          etc.”46
          77,600, Twitter 19,700, and Facebook 10,280.                       Influencers are a form of paid promotion. For
                   It is important to acknowledge that JUUL has     example, an influencer may earn $1000 for each
          deleted a large portion of its social media history. In   100,000 followers.47 A particularly well documented
          July 2018, a JUUL spokesperson indicated that the         example is that of DonnySmokes (Donny Karle, age
          company has worked with social media companies to         21), whose JUUL “unboxing” YouTube video garnered


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            194 21
                                                                                of 439
                                                                                   of 49
                                                                          JUUL Advertising (2015 – 2018)             20

          some 52,000 views.48 With 120,000 subscribers on his     Influencers.” 49 The application requires candidates to
          YouTube channel, Mr. Karle was able to earn a good       disclose their profiles for Instagram, Twitter,
          income stream from vapor companies before YouTube        Facebook, blogs, and vlogs along with their number of
          interrupted his channel. In October 2018, JUUL’s         followers for each.
          website still requests applications to “Join the JUUL

            Figure 21. 2015 JUUL summer influencer marketing internship solicitation from Internships.com.
            (https://www.internships.com/marketing/influencer-marketing-intern-i7391759)




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           195 22
                                                                               of 439
                                                                                  of 49
                                                                            JUUL Advertising (2015 – 2018)         21

           Figure 22. Invitation on JUUL’s website (October 2018) to recruit social media Influencers.




           Figure 23: From JUUL website in November, 2018, JUUL “marketing spend” may refer only to spending external
           to the company. It may, or may not, include hired social media managers and influencers. Superimposing the
           number of social media postings on this curve would likely show a vast frequency during the time of little
           reported market spending. Because the company has deleted much of its social media history over its period of
           rapid growth, such a quantitative depiction is not possible.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            196 23
                                                                                of 439
                                                                                   of 49
                                                                            JUUL Advertising (2015 – 2018)             22


          JUUL Affiliate Program:                                    between your web site and the juulvapor.com web
            JUUL has used an affiliate program which makes           site” and “At all times, you must clearly represent
          payouts to online sites which refer business to them.      yourself and your web sites as independent from
          In the vaping industry, this most often takes the form     juulvapor.com.” (Figure 20)
          of sites which review the product favorably and               JUUL offers payment of 25% of net sales for new
          include a link to the product’s website, especially to     customer and 10% of net sales for existing customers.
          their “buy now” section. JUUL partnered with the           On October 31, 2018 JUUL halted its affiliate
          company Impact Radius (https://impact.com/) whose          program.51 JUUL did not wait for an internet admirer
          goal     is    to: “optimize    partner       marketing    to apply to its affiliates program. In response to a
                        50
          investments.” In their affiliation application, JUUL       complimentary tweet on JUUL’s Twitter feed, the
          explained: How it works: You get paid by advertising       company replied with an invitation for the individual
          performance campaigns to your audience on your             to join the affiliates program 18 times (15 in 2017 and
          blog, website, newsletter, search landing page.            3 in 2018).
          Depending on the specific terms of our agreement you
          can get paid as frequently as daily using direct deposit
          into your bank account.50 It goes on to specify: “The
          purpose of this Agreement is to allow HTML linking

            Figure 24. Application to Join JUUL Affiliates program (Novemeber 2018)




          JUUL e-Mails to Customers                                  customers spanning 2015-2018. In 2018, JUUL’s claims
                  JUUL has sent out marketing e-mails to             that it employs a strict system to prohibit purchasing
          customers and those who have signed up to their            of their products via their website by those under age
          newsletter on a regular basis since the company            21 sales. To test its efficiency, in July 2018 we have
          launched its product and continues to do so as of          had 5 underage student summer interns (ages 15-19)
          November 2018. We examined 189 JUUL emails to its          attempt to purchase JUUL products from the company


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            197 24
                                                                                of 439
                                                                                   of 49
                                                                          JUUL Advertising (2015 – 2018)             23

          website. All were appropriately rejected after           of November 2018 (tobacco.stanford.edu/pods
          uploading their demographic data. However, within a      /juul/hashtagjuul). Of note, these #juul community
          day each received a follow up e-mail notice that read    posts were gathered after JUUL had halted use of
          “Welcome to JUUL.” Shortly thereafter they received      Instagram and deleted all of its earlier posts.
          a series of advertising emails from JUUL including a
          discount coupon to buy a starter kit. After notifying    Table 3. JUUL Hashtags cited on company Twitter
          senior leaders of JUUL of this practice, they promptly   account during JUUL’s first year on the market (June
          discontinued it.                                         2015 – May 2016)
                   The SRITA website has 189 JUUL emails to its
          customers (tobacco.stanford.edu/pods/juul/email)         JUUL Specific              Vapor related
                                                                   #juul                      #vape
          JUUL Brand Website:                                      #jullvapor                 #vapelife
                  Numerous versions of the JUUL website were       #juulpods
          captured by the internet archive Wayback Machine.18      #juultip                   Other Hashtags
          At the time of JUUL’s launch (June 19, 2015) JUUL’s      #juulallnight              #nyc
          website prominently featured the Vaporized campaign      #vaporized                 #DomenicoSpano
          imagery including an animated gif. A link to its         #cocomiint                 #NYFWM
          Instagram, Facebook, Twitter, and YouTube sites were     #tabaac                    #LifeIsBeautiful2015
          included. Six months later (Jan 19, 2016) the website    #LightsCameraVapor         #CyberMonday
          showed popular singer Katy Perry at the Golden                                      #recipe
          Globes holding a JUUL, the image was reposted on                                    #foody
          JUUL’s social media channels.

          JUUL HASHTAGs                                            JUUL Hashtag Content Analysis:
                                                                             The three 19 year old content reviewers
          JUUL Hashtag Marketing:                                  evaluating JUUL related community posts, which
                   Hashtags are of special interest as they have   contained either the image of a person or a meme,
          been extensively used by JUUL and greatly expand the     identified 68.8% (362/526) on #juul and 48.3% of
          reach of the company’s social media postings. (Figure    images tagged @juulvapor (56/116) to be “youthful.”
          25) Hashtags connections used in their Instagram         (Table 5). Among #juul community posts humor
          postings can be considered in several categories:        (40.7%), memes (31.2%), and pop culture references
          Those created by JUUL (eg. #juul, #juulvapor,            (29.1%) were most commonly identified. The average
          #switchtojuul, #vaporized); JUUL focused but created     number of likes for #juul was 80 (range 0-1879) and
          by customers or vendors (eg. #juulnation,#juullife);     @juulvapor 395 (range 12-13,733). Intercoder
          and trending topics unrelated to JUUL (eg.               reliability via Krippendorf’s alpha values ranging from
          #mothersday, #goldenglobes, #nyc). Comparing JUUL’s      0.781 to 1.0. In order to provide others the
          first year on the market with its third, JUUL actually   opportunity to independently examine the images
          ramped up its hashtag use substantially. (Tables 3,4)    coded, the entire set coded will be made available to
          As of 1/21/2019 the company’s premier hashtag            any researcher who requests it.
          (#juul) has 336,308 posts. The growth in hashtag
          posting remains robust. In the 27 days between
          October 17, and November 12, 2018 #juul alone
          added 23,676 or an average of 877 posts per day.
                   The SRITA website has 212 examples of youth
          oriented community posts to #juul from the last week



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           198 25
                                                                               of 439
                                                                                  of 49

          Figure 25. A sampling of community images from #juul. While JUUL halted its own Instagram posts in
          November 2018, a vast community, predominantly young people continue to post to #juul it created. As of
          January 21, 2019, #juul has 336,308 posts.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            199 26
                                                                                of 439
                                                                                   of 49
                                                                            JUUL Advertising (2015 – 2018)             25

          WARNINGS                                                   warning. In November 2018, the FDA published
                                                                     detailed guidance labelling requirements for tobacco
                    While JUUL advertisements and social media       products regarding nicotine addiction.52
          posts routinely carry warnings against underage use                 Warnings against use of JUUL by underage
          and disclose nicotine content in 2018, these               youth have also evolved over the years. JUUL’s e-mails
          notifications were not always included and have            and tweets were each studied. A search of JUUL
          evolved over time. A review of the earliest among 171      company tweets from 2015 to 2018 in the SRITA
          JUUL promotional e-mails found that between product        collection, the terms “adult” or “adult smoker” first
          launch in June 2015 to April 7, 2016 no mention was        appeared on July 5, 2017, where it stated that: “Here
          made of JUUL nicotine content. After that, JUUL            at JUUL we are focused on driving innovation to
          emails carried the message about the addictiveness of      eliminate cigarettes, with the corporate goal of
          nicotine discreetly positioned in fine print at the        improving the lives of the world's one billion adult
          bottom of the e-mail. JUUL’s Twitter feed containing       smokers.” A December 12, 2017, tweet references a
          2691 tweets did not add a nicotine warning until           section in JUUL’s website titled “How JUUL Labs is
          October 6, 2017. In 2017-2018, JUUL’s Instagram posts      Combating Underage Use of our Product.”
          carried the admonition: “Warning: This product                       Review of JUUL emails to customers showed
          contains nicotine.” Nicotine is an addictive chemical.”    “Intended for adult smokers only” first appeared on
          In late June 2018, the Instagram warning text changed      Nov 26, 2015 and appeared sporadically after.
          to: “WARNING: Contains nicotine, which can be              Beginning with an April 7, 2016 email, this changes to:
          poisonous. Avoid contact with skin and eyes. Do not        “Intended for adult smokers only – not for sale to
          drink. Keep out of reach of children and pet. In case of   minors.” In August 2017 the wording changed again
          accidental contact, seek medical help.” Beginning on       to: “Age restricted product. Not for sale to minors” and
          July 30, 2018, advertising imagery on JUUL’s Twitter       later to:“For adults 21+ years old only. Not for sale to
          feed placed a black box nicotine warning above the         minors.” A black box was added to the underage use
          image. Since August 9, 2018, JUUL’s video testimonials     warning in October 2018 to JUUL advertisements
          on Instagram commence with a prominent black box           which include a visual.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           200 27
                                                                               of 439
                                                                                  of 49
                                                                            JUUL Advertising (2015 – 2018)                26

           Table 4. Hashtags used by JUUL on the advertisements they posted to their Instagram account over the
           brand’s third year on the market with number of postings to each hashtag (as of October 17, 2018). Note that
           many other JUUL related hashtags exist (eg #juultricks, #juulgod, #juuling, #doitforjuul, #juul memes,
           #juulinschool) but were not used in JUUL advertising postings. (*still in use by JUUL as of October, 2018)

           JUUL Specific
           #juul*                   260,866                            #thesmokingalternative               21
           #juulvapor*               33,945                            #juulmiami                           15
           #juulnation               23,273                            #juulinhand                          17
           #juulpods                 28,741                            #juulfacts                            6
           #coolmint                 11,940                            #sharejuul                            1
           #juullife                 10,299                            #juulhandcheck                        2
           #fruitmedley                5,163
           #fruitfriday                3,694
           #coolcucumber               3,558                           Non-JUUL Specific
           #mangomonday                3,488                           #TBT                      454,246,460
           #juulpod                    3,189                           #nyc                      105,612,598
           #virginiatobacco            2,418                           #miami                     55,280,014
           #switchtojuul*               997                            #tgif                      32,260,047
           #tobaccotuesday              914                            #mothersday                16,047,324
           #juulmoment                  797                            #mango                     12,207,495
           #classictobacco              389                            #fathersday                 8,512,901
           #classicmenthol              319                            #laborday                   2,6262,705
           #juulnyc                      81                            #cremebrulee                  659,193
           #mintpod                      33                            #taxseason                    493,694




           Table 5: Content analysis of youthful attributes of community posts to #juul and tagged
                       @juulvapor (6/28 - 7/4, 7/18-7/24). Krippendorf’s alpha is a measure of inter-coder reliability.

           Themes*                     #juul       Tagged @juulvapor            Krippendorf’s Alpha
           Youthful                    362 (69%)   56 (48%)                     0.891
           Humorous                    214 (41%)   8 (7%)                       0.831
           Meme                        164 (31%)   3 (3%)                       1.0
           Pop Culture                 153 (29%)   15 (13%)                     0.781
           Animated Character          75 (14%)    4 (3%)                       1.0
           JUUL tricks                 55 (10%)    5 (4%)                       1.0
           Covert Use                  29 (6%)     2 (2%)                       1.0
           Alternative to Smoking      24 (5%)     5 (4%)                       1.0
           Total                       526*        116
           * Count exceeds total as some posting had multiple themes




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                           Document
                                                 1-1082-1
                                                       FiledFiled
                                                             07/29/19
                                                                  01/30/19
                                                                        PagePage
                                                                             201 28
                                                                                 of 439
                                                                                    of 49
                                                                             JUUL Advertising (2015 – 2018)              27

          DISCUSSION:                                                 The Roots of JUUL Promotion in Traditional Tobacco
                                                                      Advertising:
          Evolution of JUUL advertising:                                       JUUL’s     principal    advertising     themes
                   JUUL’s advertising has evolved over the three      (pleasure/relaxation, socialization/romance, flavors,
          plus years since its introduction to the market in three    cost savings and discounts, holidays/ seasons,
          recognizable phases. Between its launch in June 2015        style/identity, and satisfaction) are closely aligned
          and early 2016 JUUL’s Vaporized campaign featured           with that of traditional tobacco advertising. In an
          patently youth-oriented imagery and messaging.              interview with the authors, JUUL co-founder James
          Vaporized advertisements were distributed via the           Monsees indicated that design of JUUL’s advertising
          brand website, emails, multiple social media channels,      had been informed by traditional tobacco
          and in an enormous animated billboard in New York           advertisements and that our SRITA online tobacco
          City’s Times Square. Vaporized had neither nicotine         advertising collection had been quite useful to them.
          nor underage use warning messages. The campaign             The SRITA website includes 82 comparisons between
          included distribution of thousands of free samples at       JUUL and historical cigarette advertisements
          parties hosted in a number of major America cities.         (tobacco.stanford.edu/juultobaccocomparison).
          Ultimately, JUUL’s Vaporized campaign initiated a           (Figures 26-36)      Clear references exist to both
          surge in demand for their product among American            historical and contemporary tobacco advertising
          youth. In a recent interview, co-founder James              themes. Contemporary examples include the
          Monsees admitted the early Vaporized campaign as            coloration of American Spirit, the playful twenty
          “flawed.”53                                                 somethings of Newport (Alive with Pleasure), the
                   Few products have disrupted a market as            relaxed poses of Camel (Pleasure to Burn), the stylish
          quickly and thoroughly as JUUL has to e-cigarettes.         smoking of Virginia Slims (“You’ve Come a Long Way
          Aside from becoming its dominant player, JUUL’s rise        Baby), among many others.The one theme not
          also expanded the size of the overall e-cigarette           characteristic of traditional tobacco marketing is the
          market. Over its first few years, the Vaporized             “switch” theme which predominates in 2018. To avoid
          campaigns and its successors fulfilled the aspirations      possible action by the FDA regarding therapeutic
          of its creative agency (Cult Collective) to give the        claims, JUUL has avoided explicit messaging that its
          brand “a cult-like following.” In so doing it, it pursued   customers use its product to quit smoking.37
          the path advocated by its creative Director Steven          Transitioning from conventional cigarettes to JUUL as
          Baillie by aligning to: “what is and will be buzzing in     a means of satisfying nicotine addiction is also a better
          culture.”28                                                 business model for JUUL, whose profit is based upon
                                                                      long term use of their consumables (nicotine e-liquid
                                                                      pods). The term satisfaction, used by JUUL in some
                                                                      advertisements, has long been used by tobacco
                                                                      advertisers as a proxy for satisfying one’s craving
                                                                      driven by nicotine addiction.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           202 29
                                                                               of 439
                                                                                  of 49
                                                                         JUUL Advertising (2015 – 2018)            28

           Figure 26. Tobacco advertisements have long featured attractive young women in suggestive poses.




           Figure 27. Similarities between a JUUL advertisement and the 2000 Camel “Pleasure to Burn” campaign.
           Tobacco products are promoted both as a way of relaxing and perking up, an example of elasticity of meaning.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           203 30
                                                                               of 439
                                                                                  of 49
                                                                           JUUL Advertising (2015 – 2018)            29

           Figure 28. Similarities between a JUUL advertisement and a 2002 advertisement typical of the “Newport
           Pleasure” campaign of 1973 – 2016. Playfully arranged groups of young people.




           Figure 29. Similarities between a JUUL advertisement and a 1987 advertisement typical of the Virginia Slims
           “You’ve Come a Long Way Baby” campaign of 1968 – 1990.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           204 31
                                                                               of 439
                                                                                  of 49
                                                                         JUUL Advertising (2015 – 2018)            30


           Figure 30. Similarities between a JUUL “Smart” advertisement and a 1950s advertisement from a 1955
           Parliament “Smart” advertisement. In both the term ‘smart”conveys a message of health reassurance.




           Figure 31. JUUL’s ”smoking evolved” conveys a similar message of health reassurance to L&M’s “miracle tip.”




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           205 32
                                                                               of 439
                                                                                  of 49
                                                                         JUUL Advertising (2015 – 2018)           31

           Figure 32. Tobacco advertisements often showed romantic couples mingling smoke. In this 1932 Lucky Strike
           advertisement the future groom exhales a set of wedding rings.




           Figure 33. Tobacco marketers use myriad themes suggesting that their products foster success in romance.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                           206 33
                                                                               of 439
                                                                                  of 49
                                                                           JUUL Advertising (2015 – 2018)            32

           Figure 34. Both the JUUL and Lark advertisement suggest giving the gift of a safer product to enhance a loved
           one’s health.




           Figure 35. Similarities between a JUUL “Mother’s Day” advertisement and a 1950s advertisement from
           Chesterfield.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            207 34
                                                                                of 439
                                                                                   of 49
                                                                          JUUL Advertising (2015 – 2018)              33

            Figure 36. The slogan “Save room for JUUL” emulates the phrase of “Save room for dessert” reinforcing the
            notion that JUUL is a sweet treat (eg.Creme brulee)




          JUUL’s Advertising Appeal to Youth:                      age 13-14 and 78% ages 15-17.57 The time spent online
                   Advertisers tailor their advertising to the     is high.58 In 2018, 89% of teens were online either
          channels of the age ranges they intend to target (eg.    “almost constantly” (45%) or “several times a day”
          baby boomers, Gen X-Y-Z). Use of media channels          (44%).58 Minimally used in JUUL’s advertising are the
          frequented by underage youth, such as teen               traditional media channels (eg. magazines,
          magazines, has long been prohibited in the US for        newspaper, radio, television) principally used in
          tobacco products. Gen Y, commonly referred to as         targeting baby boomers and Gen X.59 While under
          millennials (born 1980-1994), are known to be tech       intense regulatory scrutiny, in mid 2018 JUUL began
          savvy and were the first consumer age group to           newspaper and radio advertising on the adult oriented
          heavily use social media. Their attention to product     switch theme.
          promotion could be grabbed by graphic content (eg.                The generational focus of JUUL’s advertising
          videos, animations) and they have less interest in       has clearly been upon Gen Y young adults and Gen Z
          television than earlier generations.54 Present day       school age youth. JUUL’s channels are clearly not
          middle and high school students fall into Gen Z (born    aligned to the media preferences typical of the baby
          1995 to 2012). Gen Z youth have never experienced        boom generation (1946-1964) and Gen X (1965-1980)
          the world without the internet and live immersed in      generations. JUUL’s advertising regularly carries the
          social media, most often viewed on mobile phones.55      phrase “for adult smokers only.” Among Adults, in
          They are especially technology driven, are drawn to      2016 the CDC estimated there were some 37.8 million
          entertaining interactions, and are easily swayed by      cigarette smokers in the US of whom 18-24 (3.9
          messages that the company is committed to doing          million), 25-44 (14.7 million), 45-64 (15.0 million), and
          good for humanity.56 Gen Z’s social media engagement     ≥65 (4.5 million).60 Among adolescents, in 2017 CDC
          is even more intensive than their older Gen Y            reported there were approximately 1.35 million
          brethren. As of April 2018 Instagram, an image and       cigarette smokers in the US (high school 1.1 million,
          video sharing platform which is the favorite social      middle school 0.25 million).61 This implies that only
          media site among US teens, was used by 63% of teens      about 10% of American cigarette smokers are among


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            208 35
                                                                                of 439
                                                                                   of 49
                                                                             JUUL Advertising (2015 – 2018)             34

          the age group of those most heavily frequenting                       Sophisticated social media marketers use
          JUUL’s social media advertising channels, highlighting      various methods to achieve diffusion of their message
          that JUUL’s promotional efforts are notably misaligned      beyond their brand account. Creating a hashtag (eg.
          with its professed purpose.                                 #juul) is free and powerful method of mingling brand
                                                                      advertising messages with large audiences. These
          Efforts to Achieve Maximal Reach for JUUL’s Social          include both interested parties and those for example,
          Media Channels:                                             who know #juul to be popular among their peer group
                                                                      and use it to post their unrelated material to enhance
          JUUL funds its advertising differently from most of its
                                                                      its visibility. Similarly, JUUL uses unrelated hashtags
          competitors. After its initial 6 months, it did not use
                                                                      (eg. #goldenglobes, #nyc, #mothersday) to display its
          paid advertisement until newspaper and radio
                                                                      advertisements to a potentially vast audience who
          promotion appeared in mid-2018. This does not mean
                                                                      have not yet indicated any interest in their products.
          that it did not have a budget for promotion, quite the
                                                                      Tagging of images enabled on JUUL’s Instagram page
          contrary. Searches on LinkedIn, Glassdoor, and other
                                                                      was another means of linking youthful imagery to
          job listing sites reveal that JUUL maintains a sizable in
                                                                      their brand advertising. The scope and scale of JUUL’s
          house social media team including managers and staff
                                                                      hashtag distribution is noteworthy with over a quarter
          overseeing content, community, and analytics.62 Social
                                                                      of a million community posts to #juul. Even after JUUL
          media, which was originally used for conversation and
                                                                      ceased posting to its Instagram account in November
          content, has become a well established channel for
                                                                      2018, the vibrant community of #juul lives on,
          customer acquisition. Unlike many competing e-
                                                                      including an abundant representation of youthful
          cigarette brands, JUUL has avoided paid social media
                                                                      postings.
          advertisement. It may be relevant that, in 2018, 46%
                                                                                JUUL’s affiliates program was a means of
          of those ages 15-25 use ad blocking software,
                                                                      incentivizing positive reviews by what consumers
          substantially the highest of any consumer age group.63
                                                                      believed to be independent evaluators who were
             The goal of unpaid, often referred to as organic,
                                                                      actually compensated for their favorable commentary
          social media marketing is to stimulate conversation
                                                                      by as much as 25% of net sales using a customized link
          about their product to encourage creation of a
                                                                      crediting them as the source. That JUUL shut down its
          community who will contribute favorable user
                                                                      affiliate program when under focused regulatory
          generated comments. JUUL’s organic social media
                                                                      attention (October 31, 2018) was a tacit admission
          marketing helped to create a community who came to
                                                                      that the company feared that scrutiny of this program
          call themselves “JUULers.” Enthusiasm among this
                                                                      would not reflect well on its marketing practices.
          group was ginned up by JUUL’s “influencers” -
          individuals with large inventories of followers on social
                                                                      JUUL Flavors
          media who are compensated to serve as brand
                                                                               As part of their action plan in advance of
          ambassadors. JUUL has used influencers to create and
                                                                      anticipated FDA regulation JUUL issued a press release
          nurture conversations about their brand. Influencers
                                                                      (November 13, 2018 – 2 days before the FDA
          contribute what appears to be independent user
                                                                      announcement) with the following statement: We
          generated content which is influential, in part, due to
                                                                      launched flavors like Mango, Fruit, Creme, and
          its perceived independence from marketers’
                                                                      Cucumber as effective tools to help adult smokers
          influences. JUUL has used celebrities in its promotion
                                                                      switch from combustible cigarettes, and we do not sell
          such as Katy Perry at the Golden Globes holding a
                                                                      flavors like Gummy Bear or Cotton Candy, which are
          JUUL and an Ariana Grande look-a-like. A study of e-
                                                                      clearly targeted to kids.33 In their statement, JUUL
          cigarettes advertisements on Instagram showed that
                                                                      makes a distinction for which the demarcation line is
          celebrities increased positive attitudes towards the
                                                                      unsupportable. JUUL flavors currently on the market
          product and intentions to use it compared with non-
                                                                      such as mango and crème (recently crème brûlée) may
          celebrity advertisements.64


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                    Case
                     Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                           Document
                                                 1-1082-1
                                                       FiledFiled
                                                             07/29/19
                                                                  01/30/19
                                                                        PagePage
                                                                             209 36
                                                                                 of 439
                                                                                    of 49
                                                                              JUUL Advertising (2015 – 2018)             35

          be preferred by some adult smokers, but they have            smoking.75 The frequency of postings in October 2018
          differential appeal to youth. In addition, the limited       on #juul (237,190) and #juulvapor (32,560) compared
          edition flavor coco mint (a mix of chocolate and mint)       with #switchtojuul (901) suggests that its customer
          as well as many of their developmental flavors (eg.          base are not especially engaged in the switching
          peanut and jam, classic dessert, cinnamon snap)              message.
          would similarly have youthful orientation.                             Social media conversations relating to e-
                                                                       cigarettes have been studied. Between April and
          Literature on the Impact of E-cigarette Advertising:         December 2017 over 80,000 tweets discussed JUUL.
                   A number of academic studies have appeared          Most common were direct communication from one
          over the last few years evaluating the impact of e-          person to another, usually in the form of
          cigarette advertising. A recent study analyzed the           recommending JUUL to a friend. The topic of school,
          volume of JUUL related postings on Twitter,                  most often as a place for JUULing, was found in 3.66%
          Instagram, and YouTube.65 The vast majority of the           of posts. 75A study of JUUL’s official Twitter account
          postings counted were community generated, while             found that 25% were youth ≤18 and that they often
          the present study focuses upon postings originating          shared the tweet with other adolescents.76 On
          from the company as part of their marketing                  Instagram, images showing the e-cigarettes in use
          campaigns. Multiple studies have shown that                  (e.g., blowing vapor) or the vaping device received the
          exposure to e-cigarette advertising on social                most likes.77 Also on Instagram, 38% of images related
          networking sites among youth who had never used e-           to customization of the device, 18% juices/flavors, and
          cigarettes increases the likelihood of subsequent e-         13% performing vape tricks.78 Among JUUL related
          cigarette use.66-68 In addition, the number of channels      twitter posts most notify friends about buying or using
          of e-cigarette advertising exposure increased the            JUUL.75 A study of a vaping related hashtag on
          probability of use among youth.69 The ability of teens       Instagram (#vapelife) suggested that user generated
          to recall e-cigarette advertising is associated with both    posts establish a social identity among e-cigarette
          susceptibility and actual use.70 Exposure to digital e-      users and that communication within a peer network
          cigarette advertising was associated with lower              escalated usage.79
          perceived harm.71The regulatory environment also has                   Youth perceived that flavored e-liquids
          an effect. Adults smokers in countries with few e-           advertisements are meant for them.80 An fMRI study
          cigarette advertising restrictions and less restrictive e-   among college age youth showed greater nucleus
          cigarette regulations, such as the United States, were       accumbens activity (function is reward and
          more likely to notice advertisements.72                      reinforcement) for sweet/fruit versus tobacco flavor e-
                   The message content of e-cigarette                  cigarette advertisement.81Exposure to e-cigarette
          advertisements appears similar to the findings of this       advertisement is associated with use of multiple
          study. An analysis of e-liquid Instagram postings found      tobacco products including cigarettes, hookah, and
          that messages emphasized positive experiences,               cigars.82 In general, Pod based e-cigarette are
          personalization,      aspirational    identities,   taste,   associated with a high rate of polytobacco use,
          pleasurable physical and emotional effects, edgy/cool        especially cigarettes, among adolescents.83 While use
          themes, and tended not to emphasize health and               of traditional cigarettes is higher among lower
          cessation claims.73 Socially themed advertisements           socioeconomic groups, the demographics are different
          (eg. as fashionable, socially approved, socially             for e-cigarettes. Higher socioeconomic status was
          enhancing) more effectively communicated reduced             associated with greater recent exposure to e-cigarette
          harm message among young adults than health                  advertising.84
          themed advertisements.74 Despite JUUL’s claims that
          it is meant as an alternative to smoking, less than one-
          third of 1% of tweets mentioned using JUUL to quit



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            210 37
                                                                                of 439
                                                                                   of 49
                                                                           JUUL Advertising (2015 – 2018)                36

          JUUL as a Fad:                                            Measures Taken by JUUL in Response to Regulatory
                    The ultimate metric of success of efforts to    Criticism of its Marketing Practices:
          spur viral marketing is creations of a fad - an intense            The JUUL founders have portrayed their
          and widely shared enthusiasm for the company’s            company as wholly focused upon rescuing billions of
          product. Attaining such a level of feverish purchasing    adult smokers.7 (figure 37) Suggesting an awareness
          is rare. Beanie Babies of the 1990s and fidget spinners   of underage uptake, on August 23, 2017 JUUL raised
          in 2017 are well known examples.85 Fads are triggered     purchase via JUUL’s website from 18 to 21 years.
          by an informational cascade among potential               Beginning in the last quarter of 2017, a flurry of media
          customers.86 Information transmission, which earlier      reports appeared expressing concern over the rapid
          might have been driven by phone conversation, is          adoption of JUUL by American high school students.
          greatly facilitated by the speed and ubiquity of social   On October 15, 2017, New York Senator Charles
          media. One of the best examples of viral social media     Schumer pushed for regulation of JUUL.87 The
          driven marketing is the 2014 Ice Bucket Challenge         company publicly admitted their problem with teen
          which stimulated donations to the charity supporting      sales on their website in November 2017.88
          research into amyotrophic lateral sclerosis. Teens,                On April 18, 2018, eleven senators signed a
          who demonstrate their individuality by conforming to      letter to JUUL with a series of pointed interrogatories
          the behaviors of their peers, are especially vulnerable   concerning youth uptake of their product.89 Shortly
          to fads. There is little controversy that JUUL has        thereafter, on April 25, 2018, FDA requested
          greatly benefited from the craze for its products         documents from JUUL on the drivers of youth sales
          among the Gen Z cohort. While fads are idiosyncratic,     (marketing, design, flavors) and the issued citations
          they are also typically fragile and short lived.          and warning to 40 retailers for underage sales of
          Companies benefiting from such frenzy of purchasing       JUUL.11 On April 25, 2018 the day after the FDA
          have roles in both the initiation and propagation of      announced that it was focusing regulatory attention
          the craze. While JUUL’s creators certainly could not      on its products, JUUL issued a press release
          have predicted the extraordinary rate of adoption of      announcing their “comprehensive strategy to combat
          their product, the company’s initial Vaporized            underage use” stating: “Company Will Support State
          campaign certainly triggered the interest among US        and Federal Initiatives to Raise Minimum Purchase Age
          teens and its prolific presence on youth consumed         to 21+ and Work with a Group of Public and Tobacco
          social media channels, enhanced by company paid           Control Officials as Part of $30 Million Initiative.” The
          influencers, undoubtedly sustained the craze and          company’s $30 million commitment over the next
          furthered its attaining a fevered pitch.                  three years was designated for “youth prevention and
                    Once the initial youth-oriented Vaporized       community engagement.”90 This proposal rapidly drew
          campaign introduced JUUL to youthful trendsetters,        criticism from the public health community based
          the growth of JUUL in 2017 and 2018 may have been         upon the long history of tobacco industry youth
          driven predominantly by viral peer to peer spread         education being either ineffective or disguised
          among teens both in person and via social media.          tobacco promotion.91 The proposed JUUL youth
          Advertisers dream that their product will ride the        education curriculum has been criticized as having
          wave of such a consumer craze, but advertising alone      little mention of either JUUL itself or the role of flavors
          cannot achieve this level of growth realized by JUUL.     in attracting youth.92 In response to the upwelling of
          The growth of JUUL may be attributed to its               criticism, JUUL halted this program.93
          perception as the latest high tech gadget, its
          stealthfulness making it easily hidden from parents
          and teachers, and its offering of youth appealing
          sweet and fruity flavors (eg. mango, crème brûlée).




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            211 38
                                                                                of 439
                                                                                   of 49
                                                                          JUUL Advertising (2015 – 2018)             37

          Figure 37. October 2018 public relations newspaper                 During this period of JUUL’s efforts to assuage
          advertisement                                            regulators concerns, it also engaged in political appeals
                                                                   which many would consider contrary to the goal of
                                                                   youth protection. On June 6, San Francisco voters
                                                                   overwhelming rejected a tobacco industry supported
                                                                   referendum to reverse their ban on flavored tobacco
                                                                   products.96 On June 7, 2018 JUUL appealed to its
                                                                   customers via email to oppose flavor bans by posting
                                                                   comments to the FDA in support of flavored nicotine
                                                                   products with the plea: “If flavors have been important
                                                                   to your switching journey, please let the FDA know.
                                                                   Furthermore, please tell your friends and family that
                                                                   their voices should also be heard, and encourage them
                                                                   to speak out against flavor bans.”97 (Figure 38). A
                                                                   second such appeal was sent on December 8, 2018,
                                                                   targeted to citizens of California, making the plea that
                                                                   they contact their legislators to voice opposition to
                                                                   proposed flavor limiting legislation.
                                                                             In November, 2018, one day before the FDA
                                                                   announced its proposed steps to prevent youth
                                                                   access, JUUL announced its own “action plan” to
                                                                   counter youth use. This included halting social media
                                                                   advertising in the United States and limiting sale of
                                                                   flavors other than tobacco and mint/menthol to the
                                                                   company’s age-gated website.33 JUUL’s decision to halt
                                                                   its social media only in the US (but not Canada, United
                                                                   Kingdom, or Russia where JUUL is also on the market)
                                                                   suggests that their action is more a defensive tactic in
                                                                   response to threatened regulation than a genuine
                                                                   commitment to stemming underage use. It is hard to
                  On June 12, 2018, JUUL announced that only
                                                                   escape the impression that JUUL seems willing to give
          adult models would be used on their Instagram, Twitter
                                                                   up social media marketing in the US, where it has a
          or Facebook who are former smokers who switched to
                                                                   dominant market share, and keep using it in a global
          JUUL.94 JUUL Also announced a new Marketing and
                                                                   markets.
          Social Media Policy and indicated that it was taking
          down some social media posts.95 In mid-August 2018,
          JUUL removed all posts from its Instagram account
          except those relating to the “switch” theme.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            212 39
                                                                                of 439
                                                                                   of 49
                                                                            JUUL Advertising (2015 – 2018)              38

            Figure 38. JUUL e-mail to customer soliciting them to support their flavor offerings by submitting comments to
            the FDA. (June 7, 2018)




          Study Limitations:                                        peer to peer social media traffic in popularizing JUUL
             The primary limitation of this study was the sizable   was likely substantial. While a fraction of these
          fraction of JUUL’s social media history which had been    communications may have been independent of
          deleted by the company. Drawing upon a disparate          company influence, an indeterminate component of
          number of sources we have been able to reconstruct a      this activity was influenced by compensated brand
          comprehensive picture of the company’s promotion,         ambassadors.
          but we cannot exclude the possibility that relevant                The content analysis was limited in that it only
          material was out of our purview. Another limitation       involved community posts accompanying JUUL
          stemmed from our primary focus upon online                advertising in #juul, not JUUL’s advertising itself.
          marketing. The retail environment, both point-of-sale     Content analysis, by its nature, raises the possibility of
          advertising and product displays, has an important        bias. While we have tried to minimize this potential by
          influence over purchase decisions. A 2016 survey          using a carefully configured code book and validating
          showed that 68% of middle and high school students        intercoder reliability, our three 19 year old coders all
          were exposed to e-cigarette advertisements in the         came from a single age group and were all highly
          retail environment.98As our focus was on brand            accomplished students. In order to provide others the
          advertising, company generated social media postings      opportunity to independently examine the images
          were emphasized. While advertising likely played a        coded, the entire set coded will be available to
          major role in the rapid growth of JUUL, the role of       researchers who requests it.


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                   Case
                    Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                          Document
                                                1-1082-1
                                                      FiledFiled
                                                            07/29/19
                                                                 01/30/19
                                                                       PagePage
                                                                            213 40
                                                                                of 439
                                                                                   of 49
                                                                            JUUL Advertising (2015 – 2018)                39

          Perspective:                                               manager that the company was aware as early as 2015
                   In a Twitter posting (March 14, 2018) JUUL        that its product was finding its way to teenagers.99
          stated: “We market our products responsibly,                          Positioning itself as a high tech alternative to
          following strict guidelines to have material directed      traditional combustible smoking has been central to
          exclusively toward adult smokers & never to youth          JUUL’s brand identity since its inception. In 2018, JUUL
          audiences.”25 JUUL leadership has repeatedly denied        differentiated itself from the tobacco industry by
          that the company targets youth in its marketing. In        asserting: “JUUL Labs is not big tobacco.”101
          August 2018, co-founder James Monsees described            Positioning itself as the rebel outsider seeking to
          selling JUUL to youth was “antithetical to our mission.”   disrupt the tobacco industry while saving billions of
          99
             JUUL describes their Marketing and Social Media         lives is likely a core element of the brand’s appeal to
          Code as “our responsibility” and “we adhere to strict      youth. Marketers know that promoting their brand as
          guidelines” including:                                     “doing good for humanity” resonates with idealistic
                                                                     youth. Internal tobacco industry documents have
           “We do not feature images or situations intended for a    shown that traditional tobacco companies claim that
          youth audience.”                                           their advertising targets only adult smokers, while in
                                                                     reality they systematically target youthful “starter
          “We only share user generated social media content that
                                                                     smokers.”102 In many senses, in its promotional
          does not feature underage users”
                                                                     practices JUUL has faithfully recapitulated the
          “We ensure responsible placement of our product            playbook of traditional cigarette marketers. JUUL’s
          designed to limit exposure to an underage demographic.”    transition from disruptive upstart into a mainstream
          “We only post social media content targeting adult         tobacco company is increasingly evident.
          smokers, and always demonstrate the product in a                      In December 2018, the maker of Marlboro
          mature context.” 95                                        cigarettes (Altria Group, Inc., Richmond, Virginia)
                                                                     announced a $12.8 billion investment to acquire a
                    This study shows that during the phenomenal
                                                                     35% equity interest in JUUL giving the 3+ year old
          upswing in demand over 2015 to 2018 JUUL continued
                                                                     company a valuation of $38 billion.103 The combining
          to engage in advertising either targeted to youth
                                                                     of Altria’s flagship brand Marlboro with JUUL brings
          (initial year) or by placing its promotional material
                                                                     together the leading cigarette and e-cigarette starter
          preferentially in youth consumed media channels
                                                                     brands among American high school students.
          (later 2 years). During its meteoric growth, JUUL
                                                                     Concern that the two brands have a strong potential
          posted a prodigious volume of advertisements via
                                                                     for marketing synergies led FDA Commissioner Scott
          social media, promoted them via paid influencers, and
                                                                     Gottlieb to express concern that the alignment of the
          distributed its messages to a wide community via
                                                                     brands will undermine efforts to reduce youth
          hashtags. The credibility of JUUL leadership denials of
                                                                     initiation to nicotine addiction.104 That Marlboro and
          youth targeting is undermined by their diligent efforts
                                                                     JUUL promotional tactics each separately led to
          to expunge their social media history. It seems
                                                                     dominance among youth, their joining forces
          improbable that a company which describes itself as
                                                                     highlights the pressing need for regulatory
          the “most educated company, the most diligent, the
                                                                     intervention.
          most well-researched,” would not have early on
          recognized that underage youth were an important
          driver of their phenomenal revenue growth.100
          Evidence in support of this inference comes from a
          New York Times article which quoted a former JUUL



          The authors have no financial relationships relevant to this article to disclose


Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1082-1
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/30/19
                                                                              PagePage
                                                                                   214 41
                                                                                       of 439
                                                                                          of 49
                                                                                               JUUL Advertising (2015 – 2018)                                         40

   References.                                                                                 884.htm?utm_source=Eloqua&utm_medium=email&utm_term=stratcomms&
                                                                                               utm_content=pressrelease&utm_campaign=CTP%20News%26Connect%26SO
   1. Pierce D. This might be the first great e-cig. Wired. April 21, 2015.                    S%3A%20November%2015%20Policy%20and%20NYTS%20-%20111518
         https://www.wired.com/2015/04/pax-juul-ecig (accessed December 5, 2018).              (accessed December 5, 2018).

   2. Carver R. Juul expands top US e-cig market share; traditional cigarettes volume     14. Iowa Attorney General Attorney General Miller announces initiative with JUUL
        continues to slip. Winston – Salem Journal. November 27, 2018.                        Labs to fight underage use. April 25, 2018.
        https://www.journalnow.com/business/juul-expands-top-u-s-e-cig-market-                https://www.iowaattorneygeneral.gov/newsroom/attorney-general-miller-
        share-traditional/article_9bdfd55c-68b5-5c08-aeb8-edb4a616ca9e.html                   juul-labs-ecigarette/ (accessed December 5, 2018).
        (accessed December 5, 2018).
                                                                                          15. Massachusetts Attorney General. AG Healey Announces Investigation into
   3. LaVito A. Popular e-cigarette Juul's sales have surged almost 800 percent over          JUUL, Other Online E-Cigarette Retailers Over Marketing and Sale to Minors.
        the past year. CNBC. July 2, 2018. https://www.cnbc.com/2018/07/02/juul-e-            July 24, 2018. https://www.mass.gov/news/ag-healey-announces-
        cigarette-sales-have-surged-over-the-past-year.html (accessed December 5,             investigation-into-juul-other-online-e-cigarette-retailers-over-marketing
        2018).                                                                                (accessed December 5, 2018).

   4. Primack D. Scoop: The numbers behind Juul's investor appeal. Axios. July 2, 2018.   16. North Carolina Attorney General Josh Stein announces investigation into e-
         https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-             cigarette maker JUUL. Press release. October 15, 2018.
         4a48-acee-5da64e3e2f82.html (accessed December 5, 2018).                             https://www.ncdoj.gov/News-and-Alerts/News-Releases-and-
                                                                                              Advisories/Attorney-General-Josh-Stein-Announces-Investigatio.aspx
   5. Yahoo Finance. Juul surpasses Facebook as fastest startup to reach decacorn             (accessed December 5, 2018).
        status. October 9, 2018. https://finance.yahoo.com/video/juul-surpasses-
        facebook-fastest-startup-210149619.html (accessed December 5, 2018).              17. JUUL Lawsuits Could Change e-Cigarette Marketing. Consumer Safety. July 27,
                                                                                              2018. https://www.consumersafety.org/news/safety/juul-lawsuit-e-cigarette-
   6. LaVito A. E-cigarette sales are booming thanks to Juul. CNBC. August 21, 2018.          marketing/ (accessed December 5, 2018).
        https://www.cnbc.com/2018/08/21/e-cigarette-sales-are-booming-thanks-to-
        juul.html (accessed December 5, 2018).                                            18. Internet Archive Wayback Machine. JUUL’s websites 2015- 2018.
                                                                                              https://web.archive.org/web/*/juulvapor.com (accessed December 5, 2018).
   7. JUUL mission statement. https://www.juul.com/mission-values (accessed
        December 5, 2018).                                                                19. Stanford Research into the Impact of Tobacco Advertising. JUUL.
                                                                                              tobacco.stanford.edu/juul (accessed December 5, 2018).
   8. Cullen KA, Ambrose BK, Gentzke AS, Apelberg BJ, Jamal A, King BA. Notes from
        the Field: Use of Electronic Cigarettes and Any Tobacco Product Among Middle      20. Trinkets & Trash. JUUL. www.trinketsandtrash.org (accessed December 5,
        and High School Students — United States, 2011–2018. MMWR Morb Mortal                 2018).
        Wkly Rep 2018; 67:1276–1277.
                                                                                          21. GitHub. Instaloader. https://github.com/instaloader/instaloader (accessed
   9. Vallone DM, Bennett M, Xiao H, Pitzer L, Hair EC. Prevalence and correlates of          December 5, 2018).
        JUUL use among a national sample of youth and young adults. Tob Control.
        2018; doi:10.1136/tobaccocontrol-2018-054693. [Epub ahead of print]               22. Boxman Studios (Charlotte N.C). Juul & Becore.
        PubMed PMID: 30377241.                                                                http://boxmanstudios.com/portfolio/juul-vapor-lounge/(accessed December
                                                                                              5, 2018).
   10. Ramamurthi D, Chau C, Jackler RK. JUUL and other stealth vaporisers:
       hidingthe habit from parents and teachers. Tob Control. 2018; pii:                 23. NKdsgn LLC. JUUL container. https://www.nkdsgn.com/juul/ (accessed
       tobaccocontrol-2018-054455. doi: 10.1136/tobaccocontrol-2018-054455.                   December 5, 2018).
       [Epub ahead of print] PubMed PMID: 30219794.
                                                                                          24. Becore (Los Angeles) Sampling tours, Experimental marketing, brand
   11. U.S.Food and Drug Administration. Statement from FDA Commissioner Scott                activation. https://becore.com/portfolio/juul-sampling-tour/ (accessed
       Gottlieb, M.D., on new enforcement actions and a Youth Tobacco Prevention              December 5, 2018).
       Plan to stop youth use of, and access to, JUUL and other e-cigarettes. April 24,
       2018.https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm                25. Stanford Research into the Impact of Tobacco Advertising. JUUL twitter
       605432.htm (accessed December 5, 2018).                                                http://tobacco.stanford.edu/pods/juul/twitter (accessed December 5, 2018).

   12. Hoffman J. F.D.A. Seizes Documents from Juul Headquarters. New York Times.         26. Mirrored Media. Sundance Film Festival 2018- Park City Live Attractions.
       October 2, 2018. https://www.nytimes.com/2018/10/02/health/juul-                       February 2, 2018. http://www.mirroredmedia.com/2018/02/02/sundance-
       ecigarettes-fda-raid.html (accessed December 5, 2018).                                 film-festival-2018- park-city-live-activations/ (accessed December 5, 2018).

   13. Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new              27. Reddit. Got the slate blue juul for free at a party in Sundance, I love it. January
       steps to protect youth by preventing access to flavored tobacco products and           26,2018.https://www.reddit.com/r/juul/comments/7t0uad/got_the_slate_blu
       banning menthol in cigarette.                                                          e_juul_f or_free_at_a_party_in/ (accessed December 5, 2018).
        https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm625



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1082-1
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/30/19
                                                                              PagePage
                                                                                   215 42
                                                                                       of 439
                                                                                          of 49
                                                                                              JUUL Advertising (2015 – 2018)                                        41
   28. Creative Director Steven Baille. JUUL advertisements. Vimeo.                      44. Friedman R. Vaping Cigarette Company Juul is Going Hard with Radio Ads
       https://vimeo.com/user32215494 (accessed December 5, 2018).                           Despite 48 Year Old Cigarette Ad Ban. ShowBiz411. October 4, 2018.
                                                                                             http://www.showbiz411.com/2018/10/04/vaping-cigarette-company-juul-is-
   29. Grit: About Grit. http://www.gritcreativegroup.com/#/about (accessed                  going-hard-with-radio-ads-despite-48-year-old-cigarette-ad-ban (accessed
       December 5, 2018).                                                                    December 5, 2018).

   30. Newlands M. Join The Engagement Advertising Cult: An Interview With Cult          45. Brodwin E. The wildly popular e-cig startup Juul is valued at $15 billion, but it
       Collective's Ryan Gill. Forbes September 16, 2016.                                    faces a growing backlash of lawsuits and investigations. Business Insider . July
       https://www.forbes.com/sites/mnewlands/2016/09/26/join-the-engagement-                28, 2018. https://www.businessinsider.com/juul-e-cig-booms-amid-backlash-
       advertising-cult-an-interview-with-cult-collectives-ryan-gill/#1d1ab7291016           lawsuits-investigations-2018-7 (accessed December 5, 2018).
       accessed December 5, 2018).
                                                                                         46. JUUL Influencer Marketing Intern.
   31. Cult Creative JUUL case study. http://cultideas.com/case-study/juul (accessed         https://www.internships.com/marketing/influencer-marketing-intern-
       September 21, 2018).                                                                  i7391759 (accessed Nov 14, 2018).

   32. Harty H. JUUL hopes to reinvent e-cigarette ads with ‘vaporized’ campaign.        47. Chen Y. What influencer marketing really costs. Digiday June 5, 2017.
       AdAge June 23, 2015. https://adage.com/article/cmo-strategy/juul-hopes-               https://digiday.com/marketing/what-influencer-marketing-costs/ (accessed
       reinvent-e-       cigarette-ads-campaign/299142/ (accessed December 5,                December 5, 2018).
       2018).
                                                                                         48. Conti A. This 21-Year-Old Is Making Thousands a Month Vaping on YouTube.
   33. JUUL. JUUL Labs Action Plan. November 13, 2018.                                       Vice. February 5, 2018. https://www.vice.com/en_us/article/8xvjmk/this-21-
       https://newsroom.juul.com/2018/11/13/juul-labs-action-plan/ (accessed                 year-old-is-making-thousands-a-month-vaping-on-youtube (accessed
       December 5, 2018).                                                                    December 5, 2018).

   34. Tinnerz. Coco mint juulpod . YouTube. November 24, 2015.                          49. JUUL. Join the JUUL Influencers. https://www.juul.com/influencers (accessed
       https://www.youtube.com/watch?v=7dJxzHxV4uY (accessed December 5,                             December 5, 2018).
       2018).
                                                                                         50. JUUL. Affiliate program application. https://app.impact.com/campaign-promo-
   35. Reddit. Complete JUUL registered FDA product list. August 22, 2018.                   signup/JUUL-Vapor.brand?execution=e1s1 (accessed December 5, 2018).
       https://www.reddit.com/r/juul/comments/99abd4/ive_mentioned_this_many
       _times_on_this_sub_here_is/ (accessed December 5, 2018).                          51. Reynoldson JR. JUUL Labs cancels payments to vaper reviewers: Here’s the
                                                                                             email they sent us. Vapor Vanity. October 30, 2018.
   36. JUUL SurveyMonkey Survey: June 2017.                                                  https://www.vaporvanity.com/juul-labs- cancels-payments-vape-reviewers-
       https://www.surveymonkey.com/r/Juuljune (accessed December 5, 2018).                  email-they-sent/ (accessed December 5, 2018).

   37. Ramamurthi D, Gall PA, Ayoub N, Jackler RK. Leading-brand advertisement of        52. Food and Drug Administration. FDA deems certain tobacco products subject to
       quitting smoking benefits for e-cigarettes. Am J Public Health. 2016;106: 2057-       FDA authority, sales, and distribution restrictions, and health warning
       2063.                                                                                 requirements for packages and advertisements. November 2018.
                                                                                             https://www.fda.gov/downloads/TobaccoProducts/Labeling/RulesRegulations
   38. JUUL Labs implements new social media policy. June 14, 2018.                          Guidance/UCM499354.pdf. (accessed December 4, 2018).
       https://support.juul.com/learn/read/juul-labs-implements-new-social-media-
       policy (accessed December 5, 2018).                                               53. Yankowicz W. Inside Juul: The Most Promising, and Controversial, Vape
                                                                                             Company in America. Inc. September 24, 2018. https://www.inc.com/will-
   39. JUUL . The smoking alternative unlike any other e-cigarette or vape.                  yakowicz/2018-private-titans-juul-labs-vaporizer-nicotine-electronic-
       www.juul.com (accessed September 15, 2018).                                           cigarettes.html (accessed December 4, 2018).

   40. VICE. Digital Media Kit. https://kit.vice.com/ (accessed December 5, 2018).       54. Naumovska L. Marketing communication strategies for generation Y–
                                                                                             millennials. Business Management and Strategy. 2017; 8:123-133.
   41. Georgia Creative Production Studio. JUUL in store visuals.
       http://www.ggeeoorrggiiaa.com/new-page-37/ (accessed December 5, 2018).           55. Forbes Expert Panel: 13 Strategies For Marketing To Generation Z. February
                                                                                             22, 2018.
   42. Meier B. Lost Horizons: The Billboard Prepares to Give up Smoking. New York           https://www.forbes.com/sites/forbesbusinessdevelopmentcouncil/2018/02/2
       Times. April 19, 1999. https://www.nytimes.com/1999/04/19/us/lost-                    2/13-strategies-for-marketing-to-generation-z/#1f442d8c31c3 (accessed
       horizons-the-billboard-prepares-to-give-up-smoking.html (accessed December            December 4, 2018).
       5, 2018).
                                                                                         56. Southgate D, Brown KW. The Emergence of Generation Z and Its Impact in
   43. Cantrell J, Ganz O, Emelle B, Moore R, Rath J, Hair EC, Vallone D. Mobile             Advertising. J Advertising Research 2017; 57:227-234.
       marketing: an emerging strategy to promote electronic nicotine delivery
       systems. Tob Control. 2017; e2:e1-e3.                                             57. Pew Research Center. Percentage of teenagers in the United States who use
                                                                                             Instagram as of April 2018, by age group. In Statista - The Statistics Portal.



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1082-1
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/30/19
                                                                              PagePage
                                                                                   216 43
                                                                                       of 439
                                                                                          of 49
                                                                                               JUUL Advertising (2015 – 2018)                                       42
        Retrieved November 2, 2018, from                                                  71. Reinhold B, Fischbein R, Bhamidipalli SS, Bryant J, Kenne DR. Associations of
        https://www.statista.com/statistics/419372/us-teen-instagram-users-age-               Attitudes towards electronic cigarettes with advertisement exposure and
        reach/. (accessed December 4, 2018).                                                  social determinants: a cross sectional study. Tob Induc Dis. 2017. 13;15:13.

   58. Anderson M, Jaing J. Teens, Social Media & Technology. Pew Research Center.        72. Wadsworth E, McNeill A, Li L, Hammond D, Thrasher JF, Yong HH, Cummings
       May 31, 2018. http://www.pewinternet.org/2018/05/31/teens-social-media-                KM, Fong GT, Hitchman SC. Reported exposure to E-cigarette advertising and
       technology-2018/ (accessed December 4, 2018).                                          promotion in different regulatory environments: Findings from the
                                                                                              International Tobacco Control Four Country (ITC-4C) Survey. Prev Med.
   59. Morrissey J. Baby Boomers to Advertisers: Don’t Forget About Us. New York              2018;112:130-137.
       Times. October 15, 2017.
       https://www.nytimes.com/2017/10/15/business/media/baby-boomers-                    73. Laestadius LI, Wahl MM, Pokhrel P, Cho YI. From Apple to Werewolf: A content
       marketing.html (accessed December 4, 2018).                                            analysis of marketing for e-liquids on Instagram. Addict Behav. 2018; pii:
                                                                                              S0306-460: 31012-18.
   60. Jamal A, Phillips E, Gentzke AS, et al. Current Cigarette Smoking Among Adults
       — United States, 2016. MMWR Morb Mortal Wkly Rep. 2018; 67:53–59.                  74. Pokhrel P, Herzog TA, Fagan P, Unger JB, Stacy AW. E-cigarette Advertising
                                                                                              Exposure, Explicit and Implicit Harm Perceptions, and E-Cigarette use
   61. Wang TW, Gentzke A, Sharapova S, Cullen KA, Ambrose BK, Jamal A. Tobacco               Susceptibility Among Non-Smoking Young Adults. Nicotine Tob Res. 2018; doi:
       Product Use Among Middle and High School Students - United States, 2011-               10.1093/ntr/nty030. [Epub ahead of print] PubMed PMID: 29444275.
       2017. MMWR Morb Mortal Wkly Rep. 2018; 67:629-633.
                                                                                          75. Allem JP, Dharmapuri L, Unger JB, Cruz TB. Characterizing JUUL-related posts
   62. Community Manager - Social Media at JUUL Labs https://angel.co/juul-                   on Twitter. Drug Alcohol Depend. 2018;190:1-5.
       labs/jobs/396733-community-manager-social-media. (accessed December 4,
       2018).                                                                             76. Chu KH, Colditz JB, Primack BA, Shensa A, Allem JP, Miller E, Unger JB, Cruz TB.
                                                                                              JUUL: Spreading Online and Offline. J Adolesc Health. 2018; 63:582-586.
   63. AudienceProject. Share of internet users who used an adblocker in the United
       States as of 2nd quarter 2018, by age group. In Statista - The Statistics Portal   77. Chu KH, Allem JP, Cruz TB, Unger JB. Vaping on Instagram: cloud chasing, hand
       https://www.statista.com/statistics/352030/adblockign-usage-usa-age/                   checks and product placement. Tob Control. 2016; 26:575-578.
       (accessed December 4, 2018).
                                                                                          78. Lee AS, Hart JL, Sears CG, Walker KL, Siu A, Smith C. A picture is worth a
   64. Phua J, Jin SV, Hahm JM. Celebrity-endorsed e-cigarette brand Instagram                thousand words: Electronic cigarette content on Instagram and Pinterest. Tob
       advertisements: Effects on young adults' attitudes towards e-cigarettes and            Prev Cessat. 2017; 3: pii: 119.
       smoking intentions. J Health Psychol. 2018; 23:550-560.
                                                                                          79. Laestadius LI, Wahl MM, Cho YI. #Vapelife: An Exploratory Study of Electronic
   65. Huang J, Duan Z, Kwok J, Binns S, Vera LE, Kim Y, Szczypka G, Emery SL. Vaping         Cigarette Use and Promotion on Instagram. Subst Use Misuse. 2016; 51:1669-
       versus JUULing: how the extraordinary growth and marketing of JUUL                     1673.
       transformed the US retail e-cigarette market. Tob Control. 2018; doi:
       10.1136/tobaccocontrol-2018-054382. [Epub ahead of print] PubMed PMID:             80. McKelvey K, Baiocchi M, Ramamurthi D, McLaughlin S, Halpern-Felsher B.
               29853561.                                                                      Youth say ads for flavored e-liquids are for them. Addict Behav. 2018;
                                                                                              pii:S0306-4603: 30957-62.
   66. Camenga D, Gutierrez KM, Kong G, Cavallo D, Simon P, Krishnan-Sarin S. E-
       cigarette advertising exposure in e-cigarette naïve adolescents and                81. Garrison KA, O'Malley SS, Gueorguieva R, Krishnan-Sarin S. A fMRI study on
       subsequent e-cigarette use: A longitudinal cohort study. Addict Behav.                 the impact of advertising for flavored e-cigarettes on susceptible young adults.
       2018;81:78-83.                                                                         Drug Alcohol Depend. 2018;186: 233-241.

   67. Pokhrel P, Fagan P, Herzog TA, Laestadius L, Buente W, Kawamoto CT, Lee HR,        82. Auf R, Trepka MJ, Selim M, Ben Taleb Z, De La Rosa M, Cano MÁ. E-cigarette
       Unger JB. Social media e-cigarette exposure and e-cigarette expectancies and           marketing exposure and combustible tobacco use among adolescents in the
       use among young adults. Addict Behav. 2018;78:51-58.                                   United States. Addict Behav. 2018;78:74-79.

   68. Dai H, Hao J. Exposure to Advertisements and Susceptibility to Electronic          83. McKelvey K, Baiocchi M, Halpern-Felsher, B. Adolescents’ and young adults’
       Cigarette Use Among Youth. J Adolesc Health. 2016; 59: 620-626.                        use and perceptions of pod-based electronic cigarettes. JAMA Network Open.
                                                                                              2018; e183535-e183535.
   69. Mantey DS, Cooper MR, Clendennen SL, Pasch KE, Perry CL. E-Cigarette
       Marketing Exposure is Associated with E-Cigarette Use Among US Youth. J            84. Simon P, Camenga DR, Morean ME, Kong G, Bold KW, Cavallo DA, Krishnan-
       Adolesc Health. 2016;58:686-90.                                                        Sarin S. Socioeconomic status and adolescent e-cigarette use: The mediating
                                                                                              role of e-cigarette advertisement exposure. Prev Med. 2018;112:193-198.
   70. Nicksic NE, Harrell MB, Pérez A, Pasch KE, Perry CL. Recall of E-cigarette
       Advertisements and Adolescent E-cigarette Use. Tob Regul Sci. 2017; 3:210-         85. Duhigg C. From Beanie Babies to fidget spinners, the evolution of toy fads
       221.                                                                                   shows how technology has thrown the consumer economy into chaos. New
                                                                                              York Times Magazine. August 20, 2017.
                                                                                              https://www.nytimes.com/2017/08/15/magazine/the-rise-of-the-fidget-



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1082-1
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/30/19
                                                                              PagePage
                                                                                   217 44
                                                                                       of 439
                                                                                          of 49
                                                                                              JUUL Advertising (2015 – 2018)                                     43
        spinner-and-the-fall-of-the-well-managed-fad.html (accessed December 5,               https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
        2018).                                                                                marketing.html   (accessed December 5, 2018).

   86. Bikhchandani A, Hirshleifer D, Welch I.A theory of fads, fashions, and cultural   100. .Haar MV. Pax stays ahead of the curve. Convenience Store News. October
       change as informational cascades. J Political Economy.1992;100: 992-1026.              14,2015. https://www.cspdailynews.com/category-
                                                                                              news/tobacco/articles/pax-stays-ahead-curve (accessed December 5, 2018).
   87. Logan S, Campanile E. - Schumer pushes for regulations on e-cigs as more kids
       vape. New York Post. October 15, 2017.                                             101.Fact: JUUL labs in not big tobacco. (June 22, 2018)
       https://nypost.com/2017/10/15/schumer-pushes-for-regulations-on-e-cigs-as-             http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/i
       more-kids-vape/ (accessed December 5, 2018).                                           g_143. jpg (accessed December 5, 2018).

   88. JUUL Labs is Combating Underage Use of our Product (Nov 22, 2017)                  102. U.S. Department of Health and Human Services. Preventing tobacco use
       https://web.archive.org/web/20171122022800/https://www.juullabs.com/                   among youth and young adults. A report of the Surgeon General. 2012.
       (accessed December 5, 2018).                                                           https://www.surgeongeneral.gov/library/reports/preventing-youth-tobacco-
                                                                                              use/full-report.pdf. (accessed December 5, 2018).
   89. Durbin & Senators Press JUUL Labs, Inc. For Answers On Marketing Addictive
       E-Cigarette Vaping Product To Teens, Urge FDA To Take Swift Action. April 18,      103. Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm
       2018 durbin.senate.gov/newsroom/press-releases/durbin-and-senators-press-              Reduction and Drive Growth. Altria Press release (December 20, 2018)
       juul-labs-inc-for-answers-on-marketing-addictive-e-cigarette-vaping-product-           (http://investor.altria.com/file/Index?KeyFile=396169695). (Accessed January
       to-teens-urge-fda-to-take-swift-action- (accessed December 5, 2018).                   9, 2019)

   90. JUUL Labs Announces comprehensive strategy to combat underage use.                 104. Kaplan S. FDA accuses JUUL and Altria of backing of plan to stop youth
       https://support.juul.com/learn/read/juul-labs-announces-comprehensive-                 vaping. New York Times. January 4, 2019.
       strategy-to-combat-underage-use (accessed December 5, 2018).

   91. Landman A, Ling PM, Glantz SA. Tobacco industry youth smoking prevention
       programs: protecting the industry and hurting tobacco control. Am J Public
       Health. 2002; 92:917-30.

   92. Liu J, Halpern-Felsher B. The Juul Curriculum Is Not the Jewel of Tobacco
       Prevention Education. J Adolesc Health. 2018; 63:527-528.

   93. Boyles S. Juul Drops E-Cig Education Program for Schools. MedPage Today.
       October 25, 2018.
       https://www.medpagetoday.com/pulmonology/smoking/75918(accessed
       December 5, 2018).

   94. Woolf J. E-Cig Maker Juul Won't Tempt Instagrammers With Models Anymore.
       Bloomberg. June 14, 2018. https://www.bloomberg.com/news/articles/2018-
       06-14/e-cig-maker-juul-won-t-tempt-instagrammers-with-models-anymore
       (accessed December 5, 2018).

   95. JUUL marketing and social media code. https://www.juul.com/our-
       responsibility (accessed December 5, 2018).

   96. McClurg L. San Francisco Passes First-in-the-Nation Flavored Tobacco, Vaping
       Ban. KQED June 6, 2018. https://www.kqed.org/futureofyou/441395/sf-
       voters-may-ban-vape-flavors-menthol-cigarettes (accessed December 5,
       2018).

   97. JUUL flavor appeal (email of June 7, 2018)
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/email/large/emai
       l_132.j pg. (accessed December 5, 2018).

   98. Marynak K, Gentzke A, Wang TW, Neff L, King BA. Exposure to Electronic
       Cigarette Advertising Among Middle and High School Students - United States,
       2014-2016. MMWR Morb Mortal Wkly Rep. 2018; 67:294-299.

   99. Richtel M, Kaplan S. Did Juul Lure Teenagers and Get ‘Customers for Life’? New
       York Times. August 27, 2018.



Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                                                            JUUL Advertising (2015 – 2018)                                   1
                    Case
                     Case3:18-cv-02499-WHO
                           MDL No. 2913 Document
                                           Document
                                                 1-1082-1
                                                       FiledFiled
                                                             07/29/19
                                                                  01/30/19
                                                                        PagePage
                                                                              218 45
                                                                                  of 439
                                                                                      of 49



           Supplemental Table 1: Content Analysis Coding Tool:

           Coders are to analyze the post using the image/video in the post, the caption of the post (excluding
           hashtags), and the username associated with the post. Coders are permitted to search through a post’s
           username to discern post origin and intent.

               1. Coder Name
                      a. Clearly write in the name of the coder in the space provided.
               2. Post Number
                      a. Clearly write in image number.
               3. Post Origin
                      a. Consumer: User name of individual or group of people, no mention of store/vendor in
                          content. Can be an account that consumers send posts to.
                      b. Vendor/Store: A company or person selling a product
                      c. Meme Account: An account that primarily posts memes

           Notes: If you are uncertain of the origins of an account you may look up their page on Instagram. A meme
           account is an account where the majority of posts are memes. Consumer pages can be accounts where
           individuals send in posts to a single page (i.e. multiple consumers present).

               4.    Meme: A humorous image, video, piece of text, etc., that is copied (often with slight variations) and
                    spread rapidly by Internet users. If it is a cartoon with text, consider it a meme. Screenshotted
                    snapchats, Twitter pages, altered texts, cartoons etc. count as memes.

               5. Reference pop culture: The accumulation of cultural products such as movies, TV shows, video
                  games, sports, fads, literature, music, art, celebrities, etc. that are aimed at and/or appealing to
                  younger people. Please be sure to consider captions in your answer.

           Note: Fads can include dance moves such as flossing, fidget spinners, In My Feelings challenge, Fortnight,
           eating TidePods etc. Do not consider fashion style to be ‘pop-culture’. Do not consider ‘Juuling’ and/or vaping
           in itself as pop-culture.

               6. Is the post youthful? Youthful people, typical high school/college behavior, peer pressure, youthful
                  paraphernalia or accessories (i.e. friendship bracelets), partying, immature behavior, etc.

                    Note: Please do not consider fashion trends as youthful

               7. Quit Smoking, Switch, Alternative: i.e. promotes product as safer than cigarettes, alternative to
                  cigarettes, no second hand smoke, less toxins than cigarettes, etc. **Adapted from Curry Codebook

               8. Are there animated characters/cartoons/illustrations/animal?
                      a. No
                      b. Yes

               9. Social: Only count real people whose faces you can see.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                                                          JUUL Advertising (2015 – 2018)                                    2
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                            219 46
                                                                                of 439
                                                                                    of 49



                        a.   No People (only inanimate objects featured)
                        b.   1 Person
                        c.   More than 1 person
                        d.   ONLY body parts are discernable in post

               10. Age of people: Estimate age only if face is visible. If a group of people, estimate age of youngest
                   person ONLY ANSWER FOR REAL PEOPLE

               11. Themes * Adapted from Brianna A Lienemann et al (Methods for Coding Tobacco-Related Twitter
                   Data: A Systematic Review)
                       a. Party Scene (at a bar, club, party, concert, etc.)
                       b. Joke or Humorous (contains a pun, an understatement, joke, something ludicrous, satire,
                           exaggeration, irony, or humorous intent) *** The Impact of Humor in Advertising,
                           Weinberger.
                       c. Action, Adventure (Person is actively engaged in activity)
                       d. Romance (people are holding hands, showing affection, kissing, etc.)
                       e. Other

           Note: If there are multiple themes present, please select the primary theme in the image.
           Consider the INTENT of the post and read captions carefully when making your decision.

               12. Sexual Appeal: Libido; horny. Sexual attractiveness beyond beauty or glamour because the image or
                   texts convey a feeling of sexiness or sexuality. Revealing outfits, regardless of gender. Sexually
                   suggestive poses. Images with exaggerated, enhanced, or exposed sex organs (e.g., breasts,
                   cleavage, crotch, backside) in focus. Sexual entendres. Hooking up.

               13. Is any person in the post using a Juul covertly or stealthily and/or referring to covert Juul use? Ie. in
                   covert locations, in a public location hiding use, using in bathroom, classroom, under clothing, etc.

           Note: Locations listed are considered inherently covert (i.e. if using a Juul in a bathroom this is a covert
           behavior).

               14. Place/Location Indicate the setting of the ad. Look at the surroundings, what the model is wearing,
                   props, etc. Also select a location if the image is referencing a specific location (i.e. high school
                   bathroom) ***definition from Divya’s codebook
                       a. Bar, Nightclub, day or night time party, Concert, or Restaurant Scene- Bar, nightclub, party,
                            or restaurant scene is primarily an indoor scene, unless it is a bar, nightclub, or restaurant in
                            the open air (sometimes found on beach resorts).
                       b. School Property - Post takes place on school property including classrooms, bathrooms,
                            sporting events, school assemblies, etc.
                       c. Other/Not Applicable - Cannot discern background, none of the above categories fit but you
                            can still discern a background (i.e. you cannot make sense of the location, it is unclear where
                            the subject is, shot is zoomed in on face, text only, etc.)




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                                                          JUUL Advertising (2015 – 2018)                        3
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                            220 47
                                                                                of 439
                                                                                    of 49



           Supplemental Table 2 JUUL Events at which samples were distributed:

           June 4, 2015. JUUL Launch Party. Jack Studios, Chelsea, NY
           Event Photos:
           (https://www.shutterstock.com/editorial/search/vapor?search_source=base_search_form&sort=date&cat=
           &page=eyJ2IjoxLCJzIjo2MzJ9&date_range=)

           June 6, 2015. The JUUL Vapor Lounge. Marquee, New York City, NY
           Partner: BeCore, Boxman Studios
           Becore. https://becore.com/portfolio/juul-sampling-tour/
           Boxman Studios. http://boxmanstudios.com/portfolio/juul-vapor-lounge/
           Event Photos:
           (https://www.flickr.com/photos/boxmanstudios/albums/72157654940327559/with/19167315070/)

           June 16, 2015. Yacht Party. New York City, NY
           Partner: Insidehook
           Event Photo: Instagram post (community user)

           June 18, 2015. The Chinese Major! Old American Can Factory, Brooklyn, NY
           “After Party Sponsored by New Amsterdam Vodka, featuring a Vapor Lounge by JUUL.”
           Partner: Rooftop Films
           Via: (https://docs.google.com/forms/d/e/1FAIpQLSfPUfJtUPnMvfjUcxa-_TJ0iFggG7lEgk-
           hEoIBV79CsjV8NQ/viewform)
           (https://www.facebook.com/search/top/?q=Rooftop%20Films%2C%20juul)

           June 19, 2015. New York Non-Fiction. Industry City, NY
           Partner: SPIN, Rooftop Films
           Event Photos: (https://www.spin.com/2015/06/dj-parler-spin-juul/)

           July 11, 2015. Party @ 1OAK. Southampton, NY
           Partner: TURBZ
           Invitation via: Twitter (JUUL) and JUUL E-mail

           July 18, 2015. The Chinese Mayor! New York City, NY
           Partner: Rooftop Films
           Invitation via: Twitter & Facebook post (both JUUL)

           July 23, 2015. NY VICE Photo Show. New York City, NY
           Partner: PioneerWorks, VICE
           Invitation via: JUUL E-mail

           August 6, 2015. LA VICE Photo Show. Los Angeles, CA
           Partner: VICE
           Invitation via: JUUL E-mail

           August 8, 2015. Saturdays at Create. Los Angeles, CA
           Partner: SBE Group
           Invitation via: JUUL E-mail

           August 13, 2015. Art Walk. (Downtown) Los Angeles, CA.




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                                                          JUUL Advertising (2015 – 2018)                            4
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                            221 48
                                                                                of 439
                                                                                    of 49



           Partner: unknown
           Invitation via: JUUL E-mail

           August 15, 2015. Movies All Night Slumber Party. Los Angeles, CA
           Partner: Cinespia
           Invitation via: Instagram Post (JUUL Scrubbed)

           August 23, 2015. Sundays at VIX. Los Angeles, CA
           Partner: SBE Group
           Invitation via: JUUL E-mail

           August 27-30, 2015. LA Food & Wine Festival. Los Angeles, CA
           Partner: LA Food and Wine Festival
           Invitation via: JUUL E-mail

           September 4-6, 2015. JUUL Vapor Lounge. San Manuel Amphitheater, San Bernardino, CA
           Partner: Nocturnal Wonderland (music festival)
           Invitation via: Instagram (scrubbed) and Twitter post (both on @juulvapor)

           September 12-13, 2015. Bite of Las Vegas. Desert Breeze Park, Las Vegas, NV
           Partner: Bite of Las Vegas
           Invitation via: JUUL E-Mail and Twitter Post (JUUL)

           September 18-20, 2015. California Beer Festival. Plaza Park, Ventura, CA
           Partner: California Beer Festival
           Invitation via: JUUL E-mail and Twitter Post (JUUL)

           September 18, 2015. JUUL @Cinespia. Hollywood Forever Cemetery, Los Angeles, CA
           Partner: Cinespia, BeCore
           Invitation via: Facebook Post (BeCore)

           September 27, 2015. JUUL Vapor Lounge. Downtown Las Vegas, Las Vegas, NV
           Partner: Life is Beautiful (music festival)
           Event Photo: Twitter (Life is Beautiful & JUUL’s account) and Yelp images from community
           (https://www.yelp.com/biz_photos/life-is-beautiful-festival-las-vegas-2?select=KuVlBmtGIFA9a7pe5ljnOQ)

           October 2, 2015. NASCAR Truck Series. Las Vegas, NV
           Partner: NASCAR
           Invitation via: JUUL E-mail

           October 9-10, 2015. Wine Amplified. Las Vegas, NV
           Partner: Wine Amplified
           Invitation via: JUUL E-Mail, Twitter (JUUL), and Instagram (community user)

           October 14, 2015. The Players Club. Die Fabrik Nightclub, New York City, NY
           Partner: American Two Shot
           Event Photos: (https://www.wmagazine.com/story/american-two-shot-justine-skye-players-club)
           (https://bfa.com/home/photo/1710575?collection-fk=13840)

           October 17-18, 2015. Las Vegas Red Bull Air Races. Las Vegas, NV




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
                                                          JUUL Advertising (2015 – 2018)                        5
                  Case
                   Case3:18-cv-02499-WHO
                         MDL No. 2913 Document
                                         Document
                                               1-1082-1
                                                     FiledFiled
                                                           07/29/19
                                                                01/30/19
                                                                      PagePage
                                                                            222 49
                                                                                of 439
                                                                                    of 49



           Partner: Red Bull
           Invitation via: JUUL E-Mail

           October 31-November 1, 2015. Hard: Day of the Dead. Pomona, CA
           Partner: HARD
           Invitation via: JUUL E-Mail

           December 8-9, 2015. Wynwood Smoke & Lounge. Miami, FL
           Partner: Wynwood Smoke & Lounge
           Invitation via: Twitter post

           April 7-8, 20?? (assuming 2016/2017). JUUL Vapor Lounge. Miami Beach, Miami, FL
           Event Photos: (https://www.ohellomedia.com/all-projects/juul)

           October 13-14, 2017. JUUL in NYC. New York City, NY
           Partner: Iconic Magazines
           Invitation via: Facebook Post (JUUL)

           February 8, 2018. Partner: Sundance Film Festival. Park City, UT
           Event Photos: (http://www.mirroredmedia.com/2018/02/02/sundance-film-festival-2018-park-city-live-
           activations/)




Exhibit A to First Amended Consolidated Complaint, In re JUUL Prods. Lit., No. 3:18-cv-02499-WHO
      Case3:18-cv-02499-WHO
     Case  MDL No. 2913 Document 1-1082-2
                            Document   FiledFiled
                                             07/29/19   PagePage
                                                  01/30/19   223 of 439
                                                                 1 of 88




                APPENDIX A - INDIVIDUAL PLAINTIFF ALLEGATIONS



A.      Hasnat Ahmad                                                          3

B.      Liliana Andrade                                                        6

C.      Jose Angullo                                                           9
D.      B.C., a minor, through his Parent and Natural Guardian Mary Baker ....12
E.      Adam Banner                                                          13
F.      Tommy Benham                                                         16
G.      D.C. through his parent and natural guardian Kisha Chandler          19
H.      Bradley Colgate                                                      20
I.      Kaytlin McKnight                                                     22
J.      Q.C. through his parent and natural guardian Anjie Comer             23
K.      A.U., and her mother and natural guardian, Lisa Commitante           24
L.      D.C. and his mother and Natural Guardian Renee Deeter                24
M.      D.D. and C.D., minors, through their Parent and Natural Guardian
        Joseph DiGiacinto                                                    25
N.      K.S. though his parent and Natural Guardian Rachelle Dollinger       28
0.      J.D. through his parent and natural guardian Nicole Dramis           30
P.      Jillian Furey                                                        32
Q.      M.H., and her mother and natural guardian, Jennifer Hellman          33
R.      Austin Hester                                                        35
S.      Edgar Kalenkevich                                                    37
T.      David Kugler                                                         42
U.      Tracie Kugler, on behalf of her son, Z.K, a minor                    44
V.      Kacie Ann Lagun (née Durham)                                         46
W.      David Langan                                                         49
X.      Jonathan Mardis                                                       51
Y.      M.C. through his Parent and Natural Guardian Jeannine Manning         52
Z.      David Masessa                                                         54
AA.     Ron Minas                                                             59
BB.     L.B., and her mother and natural guardian Jill Nelson                 60

App'x A (Plf Allegations), 1st Consol. Compl.,   1
In re JUUL Prods. Lit.
      Case
       Case3:18-cv-02499-WHO Document
            MDL No. 2913 Document       Filed Filed
                                  1-10 82-2         01/30/19
                                              07/29/19   PagePage 2 of
                                                              224 of   88
                                                                     439



CC.      S.G., a Minor, through her Parent and Natural Guardian Ashley Noble. 62
DD.      D.O. through her mother and natural guardian Atoyia Orders          64
EE.      Jack Roberts                                                        66
FF.      W.T. and A.R.T., both minors, through their parent and Natural
         Guardian Tonya Rowan                                                70
GG.      Amber Royce                                                         72
HH.      D.S., a minor, through his Parent and Natural Guardian Amber Selfridge
                                                                             73
II.      Laura Staller                                                       75
JJ.      Anthony Smith                                                       77
KK.      Corey Smith                                                         79
LL.      T.B.T. through his parent and Natural Guardian Marlene Thomseth-
         Belcher                                                             79
MM.      Michael Viscomi                                                     81
NN.      O.V. through her parent and natural guardian Tanya Viti             84
00.      S.W. through his parent and natural guardian Joe Weibel             86
PP.      J.Y., a Minor, through his Parent and Natural Guardian Barbara Yanucci

                                                                             87




App'x A (Plf Allegations), 1st Consol. Compl.,   2
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           225 3
                                                               ofof
                                                                 43988



A. Hasnat Ahmad
         1.             Plaintiff Hasnat Ahmad ("Ahmad") attends university in Chicago,
Illinois but resided in Euless, Texas when the transactions described below
occurred.
        2.              Before using a JUUL for the first time in October 2017, at the age of 17,
Ahmad had seen JUUL advertisements and promotions on Instagram and Twitter.
These advertisements promoted JUUL's flavors, discounted Starter Kits and Auto -
ship service. In stores, Ahmad also saw JUUL point of sale materials promoting
JUUL's discounted Starter Kits, flavors, and high-tech design. Prior to using a JUUL,
none of the advertisements or in-store promotions Plaintiff saw disclosed the nature
or addiction risks of JUUL's products, the existence or amount of nicotine in JUUL's
products, or that the JUUL was engineered to deliver nicotine to the bloodstream
more rapidly and in greater quantities than a cigarette. Nor did they indicate that
the JUUL was an age -restricted product. Instead, these advertisements portrayed
JUUL as a stylish, high-tech way to "beat the August heat" or "enjoy dessert without
the spoon."

                                                                                                     0.11J1.1....aor      Mug 2017
               JUUL kIIJUULvapor 4 Aug 2017                                             KIM Do you Ors*, RT         you orglay <Maw. wtaleut the ;peen with our Cnern Br...100
         MLA A new month means you can stock up on as many as 15 NJUULpoct packs.             .J1.11_01,306..1 ly,Rvol34,18
               Shop now: bit_ty/2wfavVi




                                                                 JUUL
                               Beat The
                          August Heat
                        With Cool Mint
                            Crisp peppermint flavor with
                                 Oleos°. of toito.o
                                                           1111
                0   2




         3.             When Ahmad was offered a mango -flavored JUUL by one of his many
high school friends who had taken up JUUL use, he had never smoked a cigarette or

App'x A (Plf Allegations), 1st Consol. Compl.,                                      3
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           226 4
                                                               ofof
                                                                 43988



used any other tobacco product. Ahmad decided to try the JUUL because everything
he had seen had led him to believe that JUUL use was fun and harmless. Though
Ahmad would have known to avoid a Tobacco or Menthol flavored e -cigarette
offered to him, he did not think a mango -flavored JUUL could be dangerous or
addictive. Had Ahmad known the risks, he would not have used a JUUL.
         4.       Ahmad enjoyed the feeling and social acceptance of JUULing. He soon
started purchasing JUUL products from friends at school and, on rare occasions,
from sellers on eBay using his parents' credit card, explaining to his parents that the
resulting charges were school -related. This deception caused him a great deal of
guilt, but he was so desperate to obtain nicotine that he could not restrain himself.
         S.       After Ahmad visited JUUL's website for the first time in 2017, JUUL
began sending him promotional e -mails offering discounts and promoting JUUL
flavors, including what would become his preferred flavor, Cool Mint. None of those
promotions disclosed the nicotine content of Mint pods or that Mint pods could
contain up to 94 mg/mL nicotine. If they had, Ahmad would not have used Mint
pods.
         6.       On February 27, 2018, when Ahmad was still 17, he purchased a
"Basic Kit" directly from JUUL's website using his parent's credit card and
identification.
         7.       On social media, Ahmad saw a significant amount of JUUL promotional
content from third parties, including the Instagram accounts @Doit4JUUL and
@JUULTricks. On YouTube, Ahmad saw numerous videos from Donny Smokes,
including the JUUL Challenge. On Snapchat, Ahmad saw similar JUUL content
created by his own friends and classmates. The social media content Ahmad saw
and which drove the surge in popularity among his friends was overtly youth -
oriented and promoted nicotine abuse, downplayed or normalized addiction

App'x A (Plf Allegations), 1st Consol. Compl.,   4
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           227 5
                                                               ofof
                                                                 43988



risks, encouraged JUUL use in school, provided guidance on how to
conceal a JUUL, created the impression that JUUL use was more common than it was,
and that JUULing was the "cool" thing to do. These accounts also encouraged viral
content creation by encouraging viewers to post their own JUUL-related content,
including selfies, nicotine abuse "tricks" like inhaling ten JUULs at once, memes
normalizing addiction and adolescent use of JUUL products, and imagery suggesting
that JUUL use might improve a person's dating prospects. Ahmad did not know that
much of the content he saw was being created, distributed, and promoted by JUUL
vendors whose aim was to promote JUUL use to adolescents and profit from their
addiction. Had Ahmad known that he was being bombarded by marketing as part of
a scheme to addict him to nicotine, he would have rejected offers to use a JUUL or
would have attempted to stop using a JUUL far sooner than he did.
         8.       Copying the behavior that had been modeled for him by cool,
attractive social media influencers and accounts, Ahmad mimicked many of the
behaviors he saw on social media and posted his own JUUL-related content to
Snapchat. For example, Ahmad posted pictures of a JUUL on March 23 and 26, 2018.
         9.       Soon after he started using a JUUL, Ahmad was consuming one to two
JUUL pods per day, which cost him about $35 each week.
         10.     A little over a year after his first JUUL use, Ahmad began smoking
combustible cigarettes on a trip abroad. He now smokes Marlboro cigarettes and
uses a JUUL.

         11.      Currently a freshman in college, Ahmad is badly addicted to nicotine
but has been unable to quit either JUUL or cigarettes. When he goes more than a day
without nicotine, he suffers from severe headaches, dizziness and blurred vision.
         12.     Ahmad still consumes one to two JUUL pods per day along with up to
half a pack of cigarettes. He starts using JUUL within 5 minutes of waking up, and he

App'x A (Plf Allegations), 1st Consol. Compl.,   5
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           228 6
                                                               ofof
                                                                 43988



JUULs and smokes throughout the day. He considers the decision to start JUULing as
one of the worst mistakes of his life.
B. Liliana Andrade
         13.            Plaintiff Liliana Andrade ("Andrade") is a resident of Sanford, Florida.
         14.            Andrade started using JUUL in 2015 when she was 15 years old. Prior
to her first JUUL experience, she had tried cigarettes a few times but had never been
a regular smoker.
         15.            Before Andrade used a JUUL for the first time, she had seen JUUL
advertisements in local gas stations and JUUL posts on Twitter. The in-store
advertisements promoted JUUL's flavors and offered discounts on the JUUL device
and "Starter Kit." The Twitter posts portrayed fashionable young people using JUUL
while engaging in playful poses. None of the JUUL content Andrade saw disclosed
that JUUL was an age -restricted product, that it contains nicotine, and delivers
nicotine to the bloodstream at least as efficiently as cigarettes and presents a risk of
nicotine addiction.
                   JUSA 0JUULvapor 4 Jun 2015                                  JUUL 0.1LJULvepor 4 Jun 2015
            JUUt   o.   aVaporued wit NJUUL eLohtsCarneraVapor       113111.   4JUUL Vapor Love aUgnIsCameraVapor aVaponzed




         16.            Andrade also visited JUUL's website before using a JUUL. She
remembers that the website presented the JUUL as a lifestyle product instead of a
highly addictive nicotine delivery system. She does not remember seeing any
warnings about nicotine or addiction on JUUL's homepage.
         17.            She does remember seeing the JUUL chart in 138 below, comparing a
cigarette to a JUUL and showing the JUUL to be less harmful than a cigarette.
App'x A (Plf Allegations), 1st Consol. Compl.,                   6
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           229 7
                                                               ofof
                                                                 43988



         18.      During one visit to JUUL's website, Andrade signed up to receive e-
mail updates. Since then, JUUL has sent her numerous e-mail promotions and
surveys.
         19.     Although Andrade was not a smoker looking to switch from cigarettes,
when her friend offered her a Fruit Medley JUUL, she decided to try it because she
thought the "fruit medley" flavor sounded appealing and she did not understand the
risks JUUL posed. She would not have tried a JUUL if it was not fruit flavored.
         20.     Andrade found that she liked the fruit flavor, the vapor's lack of
harshness, and the "buzz," or nicotine impact, of the Fruit Medley pods. After her
first JUUL experience, she would use her friends' JUULs every time she
could. Within a few weeks, she purchased her own JUUL device from a friend and
began purchasing JUULpods from classmates.
         21.      Once she had a JUUL device of her own, Andrade's JUUL consumption
quickly escalated. Within a short time, she was consuming one JUULpod every day.
         22.      Like many of her friends in high school, Andrade was very active on
social media platforms including Facebook, Twitter, and Instagram. On these
platforms, Andrade saw posts from JUUL suggesting that she "beat the August heat
with Cool Mint" and that she take the time to "enjoy a JUUL moment." Other posts
presented JUUL as an "essential" device to have on hand when traveling or simply
leaving the house for the day. This messaging convinced Andrade that JUUL was an
indulgence that she should make a part of her daily routine. Andrade followed or
otherwise closely observed JUUL's social media accounts starting in late 2015 and
was exposed to the themes, images and hashtag marketing campaigns described in
the complaint.
         23.      On Facebook, Andrade saw JUUL's promotion of images of Katy Perry
and Orlando Bloom sharing a JUUL, multiple flavor promotions for JUUL's "Make it a

App'x A (Plf Allegations), 1st Consol. Compl.,   7
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           230 8
                                                               ofof
                                                                 43988



Mango Monday" campaign, Cool Mint JUULpods, and several other flavor
promotions.
         24.     Andrade saw JUUL's Vaporized promotions on Twitter, which
included several advertisements featuring stylish young women holding JUUL
products as well as images of from JUUL's launch parties.




                                           JUUI

                                       Buy Nowl.

         25.      On the social media platform Snapchat, Andrade has been exposed to
JUUL-related posts that normalize nicotine abuse among teenagers, promote
websites that sell JUUL products and JUUL-compatible products and encourage
other adolescents to create similar content. These JUUL promotions often include
hashtags from social media campaigns started or promoted by JUUL including
#juulnation, #juul, and #juulvapor.
         26.      On Instagram, Andrade saw JUUL's promotions of influencer Zayas.
Andrade did not know that Zayas was being paid to use a JUUL and promote JUUL on
Instagram.
         27.     Andrade's favorite flavors are Cool Cucumber, Mango and Fruit
Medley. Although she has tried every pod flavor, she has never purchased tobacco or
menthol -flavored pods.

App'x A (Plf Allegations), 1st Consol. Compl.,   8
In re JUUL Prods. Lit.
    Case
     Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       Filed Filed
                                1-10 82-2         01/30/19
                                            07/29/19  PagePage
                                                           231 9
                                                               ofof
                                                                 43988



         28.      Though Andrade is now over 18 and buys JUULpods legally, she is
aware of multiple stores and gas stations in her area that sell JUULpods-often at
significant markups-to minors without age verification. The nearest is a less than
five-minute walk from her high school.
C. Jose Angullo
        29.      Jose Angullo is a 23 year old resident of Virginia.

         30.     Plaintiff Angullo started using JUUL products in 2018 after hearing a

radio commercial on station DC101, seeing advertisements in gas stations, and he also

saw JUUL content on social media including Facebook, and received promotional emails
from JUUL.

         31.     Plaintiff bought JUUL to see what it was because the marketing made it

seem like a safer alternative to smoking and did not contain any warnings. He
specifically saw this ad (available at https://bit.ly/2UbgJRo)



                                                 JUR
                                                 SMOKING EVOLVED

                                             EXPERIENCE INTENSLY
                                              SATISFYING VAPOR


                                                                   "I,




                                                    JUUtrapoccon




         32.     Prior to using JUUL, Plaintiff Angullo used to smoke between 10-20

cigarettes per day.

App'x A (Plf Allegations), 1st Consol. Compl.,      9
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           232 10 of 88
                                                               of 439




         33.     He now purchases JUUL at $17/per pack at the 7-11 convenience stores

and smokes one JUUL pod per day, and sometimes more.

         34.     Angullo noticed the 5% strength label on the JUUL pod and thought it

meant it was 5% of the nicotine of a regular cigarette.

         35.     JUUL's in-store displayed belied the true nature of the nicotine content



                                                      JUUi




and delivery from JUUL. Plaintiff saw these displays before using the product:
         36.     Plaintiff prefers to use the mango flavor, which is more palatable. He saw

specific ads related to mango that downplayed the or omitted the harms of exposure to

nicotine or warned of the content of nicotine in JUUL, including the following online and
on Twitter and Instagram:


                                                         ,ClTry our newest flavor.
                                                      Available for a limited time.


                                                  mango

App'x A (Plf Allegations), 1st Consol. Compl.,   10
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           233 11 of 88
                                                               of 439




                                          JUUL
                                 11.1Ul                                         I   Swine
                                          PJUULvapor


                                #JUUL Starter Kits are available with our
                                most -liked flavor: Mango #JUULpods:
                                bit.ly/2JbKmB4




                                     MANGO


                                1220 -    pin 2018


                                3Retwests 46J awns     10     1111, eel   11,

                                Oa               3     Osa




                                                                                     AAA    iuulvapor o Following


                                                                                    juulvapor Experience a new kind of tropical
                                                                                    getaway. Mango aJUULpois take you there_




                                                                                    WARNING: ThiS product contains nicotine.
                                                                                    Nicotine is an addictive cher. nice!. ajuul
                                                                                    aluJlvapor eiuulmorrient


                                                                                    juulvapor (i;>stefling_shore Thank you for
                                                                                     the suggestion Sterling! Well share that
                                                                                     vnth our product team.
                                                                                    sterling_shore Or have it come vnth a case
                                                                                    so it's not as easily lost
                                                                                                        rtnam. an, ais aro ..eine

                                                                                            Q
                                                                                    836 likes




         37.     Plaintiff has received promotional emails and online content from JUUL,

none of which contained warnings explaining that JUUL pods contain and delivered more
nicotine than a pack of cigarettes.

App'x A (Plf Allegations), 1st Consol. Compl.,               11
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            23412
                                                                of of
                                                                   43988




         38.      He smokes JUUL within 5 minutes of waking up. JUUL is stuck on his
mind more than cigarettes ever were and he feels completely addicted.
         39.      Plaintiff coughs every day and has a persistent cough that never goes
away.

         40.      Plaintiff would never not have purchased JUUL products if he knew
the true nature of nicotine content and delivery, including that content in relation to
a pack of cigarettes.
D. B.C., a minor, through his Parent and Natural Guardian Mary Baker
         41.      Plaintiff B.C. and his Parent and Natural Guardian Mary Baker
("Baker") are residents of Huntington, West Virginia.
         42.      B. C. used a JUUL for the first time in 2016 at the age of 14.
         43.      Prior to his first JUUL use, B.C. had seen point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
These promotional materials featured images of JUUL's multicolored fruit- and
dessert -flavored pods and offers of discounts on the JUUL "Starter Kit." B.C. did not
see any warnings or disclosures in these POS materials about JUUL's nicotine levels
or the risks JUUL posed. The representations and omissions in JUUL's in-store
promotions materially impacted B.C.'s assessment of, and eventual decision to use,
JUUL products.

         44.     JUUL's methods of promoting its products on social media platforms
foreseeably triggered the viral spread of JUUL-promotional content that encouraged
teens to take up JUUL use, promoted drug -like behaviors, distorted and omitted the
risks of JUUL use, and misled youth about the nature and risks of JUUL use. These
promotions reached B.C. and B.C.'s social network, including classmates, leading to
an increase in uptake on JUUL products and widespread misperceptions about the
nature and risks of JUUL products. But for JUUL's social media advertising, B.C.

App'x A (Plf Allegations), 1st Consol. Compl.,   12
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            23513
                                                                of of
                                                                   43988




would not have been exposed to, and would not have used, JUUL products.
         45.     When one of B.C.'s friends offered him his first puff of a JUUL, B.C.

accepted. Shortly thereafter, he started buying JUUL products of his own. At this
time, B.C. did not know that JUULpods contain nicotine and can cause nicotine
addiction. Had B.C. known that JUULpods have been formulated to deliver nicotine
more effectively than a cigarette, he would not have started using JUUL products.
         46.     Although well below the minimum legal age to purchase JUUL
products, B.C. was nevertheless able to purchase JUUL products from local stores
and classmates.
         47.      B.C. was still below the legal age to purchase JUUL products when he
obtained warranty service for his JUUL device from the JUUL website in 2018.
         48.      Like many other students, B.C. has used his JUUL at school. Due to this
in -school JUUL use, B.C. was suspended from school three times in 2017 and two
more times in 2018.
         49.      Baker has sought assistance for B.C.'s nicotine addiction but, to date,
B.C. is still hooked.

         50.      B.C.'s currently consumes one JUULpod a day. He takes his first puff of
JUUL within 5 minutes of waking up.
E. Adam Banner
         51.      .   Plaintiff Adam Clayton Banner ("Banner") is a resident of Asheville,
North Carolina. When he used a JUUL for the first time in 2017, at the age of 33,
Banner was a social smoker who smoked less than one pack of cigarettes a month, if
that.
         52.      Prior to using a JUUL, Banner saw JUUL advertising in stores that
promoted JUUL's devices, JUULpods, flavors, and discounted Starter Kits. Those
promotions did not disclose that the JUUL contained nicotine, warn of nicotine's

App'x A (Plf Allegations), 1st Consol. Compl.,   13
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            23614
                                                                of of
                                                                   43988




risks, or disclose that the JUUL could deliver more nicotine per puff than a cigarette
and delivered that nicotine to the bloodstream faster than a cigarette. Had JUUL
disclosed this information, Banner would not have used a JUUL.
         53.      Prior to using a JUUL, Banner saw a significant amount of JUUL-
related promotions and content on Instagram, Facebook and Twitter. These
promotions presented JUUL as a high-tech lifestyle product for young adults like
him, promoted JUUL's flavors, discounts on Starter Kits, and did not provide any
meaningful information for smokers looking to switch about the nicotine content,
delivery, or pharmacokinetics that JUUL had carefully engineered. Nor did the
postings indicate that the JUUL's central function was to deliver doses of nicotine
that could exceed that of a cigarette, that the JUUL contains at least 59 mg/mL
nicotine, or that the JUUL's nicotine had been chemically altered to create nicotine
impact that equals or exceeds a cigarette.
         54.      Banner also saw JUUL content on social media including on Facebook,
Twitter, and Instagram. This focus -flavored content encouraged Banner to try
Mango JUULpods and "start [his] week with Cool Mint JUULpods." The "Cool" Mint
advertisements did not disclose that the Mint pods contained up to 94 mg/mL
nicotine - more than twice the "5% strength" labeling statement indicated.
         55.      Many of JUUL's posts included what appeared to be user -generated
posts from young adults sharing a "#JUULmoment." Banner does not recall seeing
disclosures about nicotine or warnings about nicotine or nicotine addiction in any of
JUUL's social media content.
         56.     When Banner's brother, Zachary Shane Goforth, returned from college
in the summer of 2017, he brought the JUUL he had begun using at the start of the
year. Banner decided to try his brother's JUUL because the fruit flavors were
appealing to him and his brother insisted he try JUULing instead of smoking

App'x A (Plf Allegations), 1st Consol. Compl.,   14
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            23715
                                                                of of
                                                                   43988




cigarettes.
         57.     About two months later, Banner bought a discounted Starter Kit of his
own similar to his brother's.
         58.      Banner visited JUUL's website and soon thereafter began receiving
emails from JUUL. Banner did not see any disclosures on JUUL's website that JUUL's
Mint pods contain at least 59 mg/mL nicotine and can exceed 90 mg/mL. The emails
Banner received promoted JUUL's flavored pods and the lifestyle appeal of JUUL use.
Nothing he saw on JUUL's website or in JUUL's emails indicated that the JUUL
contained at least 59 mg/mL of nicotine, that the JUUL delivered at least as much
nicotine per puff as a cigarette, or that the nicotine from a JUUL entered the
bloodstream faster, or caused a higher peak blood -nicotine concentration than a
cigarette. Instead, his impression was that the JUUL was a device for quitting
smoking and therefore posed less risks of addiction than cigarettes.
         59.      Banner saw and relied on the representation that a JUUL is equivalent
to a pack of cigarettes, which is imprinted on JUULpod packaging, posted on JUUL's
website, and posted by third parties in reviews and on social media. He assumed
that a JUUL was delivering the same kind and amounts of nicotine as a cigarette. Had
he known that the JUUL was chemically designed to deliver stronger nicotine impact
than a cigarette or that the JUUL delivered more nicotine than a cigarette, he would
not have bought a JUUL.

         60.      Banner understood JUUL's labeling representation that it was an
"alternative to cigarettes" to mean that the JUUL was a way to move away from
smoking. Had he known that the JUUL could so rapidly foster an uncontrollable
addiction to nicotine-a chemical he had been consuming in amounts he found
manageable for approximately ten years-he would not have used or purchased a
JUUL.


App'x A (Plf Allegations), 1st Consol. Compl.,   15
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            23816
                                                                of of
                                                                   43988




         61.      Had Banner known that JUUL's "5% strength" labeling statement
meant that Mint pods always contained at least 20% more nicotine than the label
disclosed and sometimes nearly 100% nicotine than the label disclosed-he would
not have purchased or used a JUUL.
         62.      Soon after he started using JUUL, Banner found that he would smoke
more than he used to when his JUUL was empty.
         63.      Banner also found that his consumption rapidly increased and within
a short period of time, he was consuming up to two "Cool" Mint JUULpods a day.
         64.      Recognizing that his addiction had spiraled out of control, Banner
switched to cigarettes because they were more economical than JUULpods and
because he felt like cigarettes allowed him to control his addiction better than a
JUUL.

         65.      Banner now consumes at least half a JUULpod and one pack of
cigarettes every day.
         66.      Banner has repeatedly attempted to quit JUULing and smoking with
no luck. After seeking medical help from his physician, Banner was prescribed
Wellbutrin, which was not effective.
F. Tommy Benham
         67.      Plaintiff Tommy Benham is a resident of Michigan.
         68.      Benham, who is 20 years old, purchased a JUUL starter kit at the age
of 18. He was a smoker prior to his purchase. Benham decided to try JUUL products
based on advertising that he saw in posters, magazines, and Facebook depicting
JUUL e -cigarettes as a safe, less addictive alternative to smoking cigarettes. He was
smoking a pack of cigarettes a day at the time and thought that the JUUL would help
him quit smoking by weaning him from cigarettes. He also found the variety of
flavors appealing, and was attracted to the eye-catching colors and bold fonts used

App'x A (Plf Allegations), 1st Consol. Compl.,   16
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            23917
                                                                of of
                                                                   43988




in the JUUL ads.

         69.     A number of the ads Benham saw on Facebook are archived on the
web page for Stanford University Research into the Impact of Tobacco Advertising
("SRITA"). See http://tobacco.stanford.edu/tobacco_main/images_pods.php?
token2=fm_pods_st661.php&token1=fm_pods_img36435.php&theme_file=fm_pods_
mt068.php&theme_name=JUULSzsubtheme_name=Facebook (accessed December
17, 2018).
         70.     Among the JUUL ads that Benham saw were numerous ads placed on
Facebook as part of JUUL's "Switch" campaign. These included testimonial ads
touting the switch to JUUL as an improvement over cigarette smoking, similar to
ADdvertisements 57 ("Switch") and 66 (testimonial). These ads led Benham to
believe that using JUUL products would decrease his appetite for nicotine.
         71.      Benham also saw a number of "Smoking Evolved" ads. See, e.g.,
Appendix C, Advertisements 69-70. Benham liked the sleek, high tech look of the
device and the bright colors of the JUULpods. The tag line "Smoking Evolved" led
Benham to believe that the JUULpod had been designed to avoid unhealthy side
effects and be less addictive than traditional cigarettes.
         72.      Benham saw numerous JUUL ads on Facebook touting the various
JUULpod flavors, including limited edition flavors such as mango (before it became a
"permanent" flavor), menthol, and cool cucumber. Id., Ads 24, 59, 62, and 71-73.
The variety of flavors was a major factor in his use of JUUL, and he tried essentially
every new flavor that came out. JUUL's use of invitations to comment on "which
flavor is your favorite" was also engaging to Benham, who commented on the
various flavors in response to those ads. Benham also saw ads framing JUULpod
flavors as something to be paired with foods, such as ads with "featured chef"
pairings of JUULpod flavors with recipes. Appendix C, Ad 76 ("Save Room for JUUL"


App'x A (Plf Allegations), 1st Consol. Compl.,   17
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24018
                                                                of of
                                                                   43988




ad).
         73.      Benham also saw numerous ads on Facebook that touted limited
edition JUUL e -cigarettes in new colors such as Navy and Gold. Id., Ads 74-75.
Benham purchased these limited edition e -cigarettes because he felt they had more
pizazz than a standard black JUUL e -cigarette.
         74.      Benham also saw JUUL ads leveraging the fact that JUUL e -cigarettes
would avoid "smelling like an ashtray."
         75.     Among the ads discussed above that Benham saw were ads using
discounts to promote new styles of e -cigarettes and JUULpod flavors. He sometime
purchased JUUL products at least in part in response to seeing these discounts. See,
e.g., Id. at Ad 67 (point -of -sale poster with discount, similar to Facebook ads
showing discounts).
         76.      Benham also saw JUUL ads on Facebook with celebrity images, such as
a 2016 ad showing Orlando Bloom and Katy Perry sharing a JUUL e -cigarette.
Benham perceived these images as glamorizing JUUL products and making them
seem trendy.
         77.      Many of the ads that Benham saw, including those circulated prior to
November 2017, contained no nicotine warning. Nor did any of the ads disclose the
increased potency of nicotine salts or the relatively high concentrations of nicotine
in JUULpods compared to other e -cigarette nicotine solutions.
         78.     Although Benham thought JUUL would help him quit smoking, he has
found it even more addictive than cigarettes, to the point where even tobacco is an
inadequate substitute. Benham now finds that he has to interrupt his routine
throughout the day to vape with his JUUL, and that he is consuming at least eight
JUULpod packs per week. Benham favors Cool -Mint flavored JUULpods. None of the
ads mentioned above informed Benham that JUUL's nicotine salt formulation would

App'x A (Plf Allegations), 1st Consol. Compl.,   18
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24119
                                                                of of
                                                                   43988




deliver higher, more potent doses of nicotine than cigarettes or other vaping
solutions. Had Benham known that the nicotine salts in JUULpods were more potent
and addictive than traditional cigarettes, he would not have purchased JUUL
products.
G. D.C. through his parent and natural guardian Kisha Chandler
         79.      D.C. and his mother Kisha Chandler ("Chandler") are residents of
Williston Park, New York.
         80.      Prior to using a JUUL for the first time in August 2017, at the age of 15,
D.C. D.C. had viewed increasing amounts of JUUL-related content on various social
media platforms. He had also seen online JUUL advertisements promoting JUUL
flavors. None of this JUUL messaging disclosed that JUUL products contain at least
59mg/mL of nicotine and deliver nicotine to the bloodstream more effectively than
cigarettes.
         81.     When D.C. was offered a mango -flavored JUUL by one of his many high
school friends who had taken up JUUL use, he had never smoked a cigarette before
or used any other tobacco product. D.C. decided to try the JUUL because everything
he had seen had led him to believe that JUUL was fun, harmless, and "cool." When
Chandler caught her son with JUULpods in his bedroom, D.C. told her JUUL was safe
and nicotine -free; he told his mom the JUULpods only contained water vapor.
         82.      D.C. enjoyed the "buzzed" feeling he received from the JUUL's
powerful nicotine hit, and he quickly became addicted to nicotine. D.C. and his
friends obtained their JUULpods from nearby gas stations and a small local deli.
Initially, the gas stations and deli sold JUUL products directly to D.C. and his friends.
Thereafter, D.C. and his friends would approach adults and ask them to purchase the
JUULpods for them.

         83.      Chandler does not provide D.C. with cash; instead, if D.C. needs to

App'x A (Plf Allegations), 1st Consol. Compl.,   19
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24220
                                                                of of
                                                                   43988




purchase something, D.C. uses apps on his phone, which are linked to Chandler's
bank accounts. Thus, in order to obtain JUULpods, D.C. would trade food for
JUULpods (i.e. "I'll give you $20 worth of Wendy's for a JUULpod).
         84.      Even though Chandler has confiscated numerous JUUL devices and
JUULpods from her son, D.C. has continued to find ways to obtain JUUL products. At
his peak consumption, D.C. was consuming two (2) to three (3) JUULpods a day and
spending hundreds of dollars each week on JUUL products.
         85.      D.C.'s JUUL use has taken a significant toll on his physical and
psychological health. Since D.C. started using JUUL, he has developed a chronic
cough. D.C. also has severe ADHD. D.C.'s JUUL use counteracted with his ADHD

medication to the point where D.C.'s psychiatrist had to increase the level of ADHD
medication he was prescribed. Chandler also believes her son's JUUL use has
increased his anxiety levels.
         86.      Chandler fears D.C. will continue using JUUL when he returns home.
D.C. has expressed to his mother that he wants to stop using JUUL, but he cannot
because it makes him feel so good.
H. Bradley Colgate
         87.      Plaintiff Bradley Colgate is a resident of California.
         88.      In 2017, Bradley Colgate ("Colgate") purchased a JUUL e -cigarette and
JUULpods at the age of 24 in an effort to curtail his nicotine addiction and quit
smoking. He had smoked Marlboros for approximately seven years, and hated being
a smoker.
         89.      In the summer and fall of 2017, Colgate started seeing JUUL ads across
social media. He typically used Instagram and Facebook, and recalls seeing many
JUUL ads on both platforms. In particular, he remembers seeing a series of
Instagram posts that included testimonials from people who had switched from

App'x A (Plf Allegations), 1st Consol. Compl.,   20
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24321
                                                                of of
                                                                   43988




cigarettes to JUUL. When logging into Instagram, he would see "Instagram
sponsored stories," which were short one minute video advertisements, and often,
he'd be presented with a JUUL sponsored story that was in the form of a testimonial.
These testimonials typically involved people describing how JUUL helped them quit
smoking cigarettes. While he did not watch the videos, he often observed the brief
caption that appeared beneath the video, which typically encouraged him to
"switch" from cigarettes to JUUL. While the precise testimonials that Colgate saw are
no longer available online, Colgate recalls seeing testimonials that looked similar to
Advertisement 66 of Appendix C. In particular, he recalled seeing in these
testimonials phrases that described JUUL as an "alternative" to cigarettes, which he
understood to mean not unhealthy and less addictive. He also recalls seeing
advertisements on both Instagram and Facebook that simply contained the word
"SWITCH," including the advertisement appearing at image 57 of Appendix C.
         90.     Around that same time, he also began seeing advertisements at stores.
He noticed how large the store advertisements were, and was surprised to see the
ads on display not just at smoke shops, but at convenience stores and gas stations,
such as 7-11. He also noticed that these stores displayed JUUL on the counter,
instead of behind it with the other cigarettes.
         91.      Before Colgate purchased JUUL for the first time, he saw other JUUL
advertisements on Facebook and Instagram. In particular, he recalls seeing
Instagram advertisements 57 ("Switch"), 58 (JUUL with coffee); 59 (using JUUL like
a toy to make cool visual patterns), and 60 (JUULpods displayed as Warhol -inspired
pop art), 61 (enjoying a view), 62 (JUUL with coffee, nearly identical to Ad 24) of
Appendix C. He also recalls seeing Facebook ads in September 2017 for a "Device
Kit" and another on or around October 4, 2017 that encouraged him to "[c]ustomise
a plan that fits your lifestyle." Id., Advertisements 63-64. He believed that JUUL

App'x A (Plf Allegations), 1st Consol. Compl.,   21
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24422
                                                                of of
                                                                   43988




would make it easier to stop being a smoker.
         92.      On the basis of JUUL's advertising campaign, including the ads
described in the previous paragraph, Colgate decided to purchase JUUL in or around
October 2017. While he knew prior to purchasing JUUL for the first time that JUUL
contained nicotine, he believed based on the advertisements that it contained less
nicotine than cigarettes, and that it was akin to a nicotine chewing gum or other
product designed to help people quit smoking. At no time was he informed that it
had more nicotine than cigarettes. Had JUUL disclosed in the advertisements that it
had more nicotine per pod than a pack of cigarettes, he would not have made the
decision to purchase JUUL.
         93.      Rather than weaning Colgate off of nicotine, the intense dosage of
nicotine delivered by the JUUL products resulted in an increased nicotine addiction,
and an increased consumption of nicotine and JUUL products by Colgate. Colgate
found JUUL so addictive that he did not subscribe to JUUL's pod service, as he was
concerned that by having so many pods in the house, he would smoke more than his
typical pod a day due to its addictive nature. Moreover, not only has the increased
nicotine made JUUL harder to quit than regular cigarettes, but because of the way in
which JUUL relentlessly continued to advertise to him on social media, Colgate has
found quitting JUUL to be even more difficult than quitting cigarettes due to the fact
that he is continuously reminded of it.
         94.      Had Colgate known the truth of the matter about JUUL, he would not
have purchased JUUL products.
I. Kaytlin McKnight

         95.      Kaytlin McKnight ("McKnight") is a resident of Arroyo Grande, San
Luis Obispo County, California.

         96.      In 2017, Class representative Kaytlin McKnight purchased a JUUL e-

App'x A (Plf Allegations), 1st Consol. Compl.,   22
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24523
                                                                of of
                                                                   43988




cigarette and JUULpods. McKnight subsequently became addicted to nicotine salts.
McKnight now consumes several JUULpods each week.
         97.      Had McKnight known the truth of the matter about JUUL, she would
not have purchased JUUL products.
J. Q.C. through his parent and natural guardian Anjie Comer
         98.      Q.C. and his mother and natural guardian Anjie Comer ("Comer") are
residents of Fort Worth, Texas. Q.C. began using JUUL around March 2018 at the age
of 16.

         99.      Before Q.C. even tried JUUL, he viewed point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
These promotional materials featured images of JUUL's multicolored fruit -flavored
pods. Q.C. did not see any warnings or disclosures in these POS materials about
JUUL's nicotine levels or the risks JUUL posed. The representations and omissions in
JUUL's in-store promotions materially impacted Q.C.'s assessment of, and eventual
decision to use, JUUL products.
         100.    When Q.C. was offered a JUUL by a friend at school, he had never
smoked or used any other tobacco product; he decided to try a JUUL because the
fruit flavors sounded intriguing, he believed the JUUL posed no serious risks, and
JUULing had grown increasingly common at his school. Q.C. had seen
advertisements for JUUL on social media and was led to believe JUUL did not contain
any nicotine.
         101.     Q.C. would not have started using JUUL if he knew it contained
nicotine. Additionally, Q.C. would not have used a tobacco or menthol -flavored JUUL
because he associates both of those flavors with cigarettes, which he knew to avoid.
         102.     Peer pressure and JUUL's narcotic effect of nicotine led Q.C. to use his
friend's JUUL repeatedly over the course of the next few weeks. Using JUUL became

App'x A (Plf Allegations), 1st Consol. Compl.,   23
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24624
                                                                of of
                                                                   43988




a social activity that Q.C. engaged with regularly with his friends during and after
school.

          103.    Corner has noticed that since her son began using JUUL, it has made
him experience severe mood swings.
          104.    Had Q.C. known the risks of using a JUUL or that the sudden
popularity of JUUL was not because the JUUL was "cool" but because JUUL was using
deceptive advertising tactics to lure teenagers to its powerfully addictive product,
he would not have used a JUUL.
K. A.U., and her mother and natural guardian, Lisa Commitante
          105.   A.U. and her parent and legal guardian, Lisa Commitante, are residents
of New York.

          106.   A.U. began JUULing at the age of 14, after purchasing a JUUL and
JUULpods at a smoke shop. A.U. was attracted to the fruit flavors produced by the
JUULpods, and did not realize that it contained nicotine. She subsequently began
consuming JUULpods, enticed by the fact that it looked cool and her friends were
vaping JUUL products. She used the JUUL frequently until her mother found and
confiscated it. A.U. would not have purchased the JUUL starter kit if she had known
it contained nicotine.
L. D.C. and his mother and Natural Guardian Renee Deeter
          107.    Plaintiff D.C. and his mother and Natural Guardian Renee Deeter
("Deeter") are residents of Tucson, Arizona.
          108.   When D.C. used a JUUL for the first time in 2015, he was 13. He had
never smoked or used tobacco products before. He also did not-and does not-
understand that nicotine causes addiction or that he is addicted to nicotine.
          109.    Because D.C. is convinced that JUUL use is safe and non -addictive, he
does not share details of his use with his parents.

App'x A (Plf Allegations), 1st Consol. Compl.,   24
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24725
                                                                of of
                                                                   43988




         110.     D.C. maintains that nicotine is not addictive, even though he suffers
withdrawal symptoms when he doesn't use JUUL.
         111.     Deeter does not know what JUULpod flavor D.C. tried first, but she
believes that he only consumes fruit -flavored JUUL products.
         112.     D.C. actively uses Instagram, Snapchat, and YouTube where he is
exposed to JUUL-related content from other adolescents and from JUUL-related
accounts.
         113.     D.C. typically purchases JUUL products from classmates.
         114.     Other parents inform Deeter that they have seen JUUL-themed
Snapchat posts posted by D.C. as well as videos of D.C. smoking JUULs, but Deeter
does not have access to D.C.'s account to verify.
         115.     D.C. begins JUUL within 30 minutes of waking up every morning. His
preferred flavor is Fruit Medley. Deeter believes that D.C. consumes at least one
JUULpod every two days.
M. D.D. and C.D., minors, through their Parent and Natural Guardian Joseph
    DiGiacinto
         116.     Plaintiffs D.D. and C.D. and their Parent and Natural Guardian Joseph
DiGiacinto are residents of Cotati, California.
         117.     Before D.D. used a JUUL for the first time in 2015, he was not a
smoker. As he told C.D. the night before he used a JUUL for the first time, his friends
were peer pressuring him into using a JUUL because "everyone was doing it" at
D.D.'s high school.

         118.     D.D. continued using a JUUL and, like many of his classmates, became
addicted to nicotine.
         119.     D.D. eventually convinced C.D. to use a JUUL, too. Before C.D. had ever

tried a JUUL, he had seen point -of -sale ("POS") promotional materials for JUUL


App'x A (Plf Allegations), 1st Consol. Compl.,   25
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24826
                                                                of of
                                                                   43988




devices and products, including signs and displays. These promotional materials
featured images of JUUL's multicolored fruit- and dessert -flavored pods and offers
of discounts on the JUUL "Starter Kit." C.D. did not see any warnings or disclosures
in these POS materials about JUUL's nicotine levels or the risks JUUL posed. The
representations and omissions in JUUL's in-store promotions materially impacted
C.D.'s assessment of, and eventual decision to use, JUUL products.
                  WARNING: This product
                 contains nicotine. Nicoll,
                  is an addictive chemical.




                $20 OFF                                       JUUL
                                                               PODS
                     STARTER KIT

                                    Milt                                       595'XJ


                 411)                                         Z. A At
                 SWITCH                                         11,i, .111.
                 .SAVE                                       AUTHORIZED JUUL RETAILER




         120.     C.D. looked up to his brother D.D. and eventually bought a JUUL from a
classmate who had a spare for sale.
         121.    JUUL's methods of promoting its products on social media platforms
foreseeably triggered the viral spread of JUUL-promotional content that encouraged
teens to take up JUUL use, promoted drug -like behaviors, distorted and omitted the
risks of JUUL use, and misled youth about the nature and risks of JUUL use. These
promotions reached C.D. and D.D.'s social network, including classmates, leading to
an increase in uptake on JUUL products and widespread misperceptions about the
nature and risks of JUUL products. But for JUUL's social media advertising, C.D.
would not have been exposed to, and would not have used, JUUL products.
         122.     D.D. and C.D. are both active on Instagram and Facebook.
         123.     On Instagram, D.D. and C.D. were exposed to a significant amount of
JUUL promotional content from third parties, including the Instagram accounts
@Doit4JUUL and @JUULNation. These accounts led D.D. and C.D. to believe that

App'x A (Plf Allegations), 1st Consol. Compl.,   26
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            24927
                                                                of of
                                                                   43988




JUUL use was "cool," safe, and appropriate for minors. The accounts also
encouraged the unlawful purchase and use of JUUL products by youth. On YouTube,
D.D. and C.D. saw numerous JUUL-themed videos from Donny Smokes and Supreme
Patty. On Snapchat, C.D. saw JUUL-themed content from EonSmoke and OG Nick,
and even his own friends. This content was overtly youth -oriented and promoted
nicotine abuse, downplayed or normalized addiction risks, encouraged JUUL use in
school, provided guidance on how to conceal a JUUL, created the impression that
JUUL use was more common than it was, and that JUULing was the "cool" thing to
do. These accounts also sold JUUL products directly through Instagram and
promoted websites that sold JUUL products with inadequate age verification
procedures, if any at all. C.D. did not know that much of the content he saw was
being created, distributed, and promoted by JUUL vendors or paid
influencers whose aim was to promote JUUL use to adolescents and profit from their
addiction. Had D.D. or C.D. known that they were being targeted by vendors of JUUL
products, or that JUUL's own viral marketing had promoted and facilitated these
accounts, D.D. and C.D. would have rejected offers to use a JUUL or would have made
efforts to stop using JUUL sooner than they did.
         124.    Although C.D. was, and is, under 18 years of age, he was able to
continually acquire and use JUUL products through D.D. and countless other older
high school students, and thus maintain his addiction to nicotine. DiGiacinto does
not know where D.D. buys JUUL products.
         125.     Though C.D. is a minor, he has been receiving a steady stream of
promotional e -mails from JUUL for months.
         126.     C.D.'s Instagram and Snapchat streams are bombarded with
advertisements for JUUL products and JUUL-related products.



App'x A (Plf Allegations), 1st Consol. Compl.,   27
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25028
                                                                of of
                                                                   43988



  voed...                 Oa pow

                         *JULIO


                                                                                     °":"IFIPSIZIr"i75:EFI
                 luus-

                                                                                      --            .._kvai
                                                                                                  PODS
                                                                                                             1


                                                              0 CZ)   '47

                                                               Gilk   CIL   0   0

      Q
 20 Dims
 greennro_du JUUL nods      JUL/I pods and meal
 JUUL 0oals
 caOkulture 01   A
                                    c7



              127.        DiGiacinto has enlisted the aid of school administrators and his family
doctor in efforts to halt C.D. and D.D.'s nicotine addiction. He has also attempted to
keep C.D. and D.D. from associating with friends who use JUULs. None of these
efforts have been successful.


N. K.S. though his parent and Natural Guardian Rachelle Dollinger
              128.        K.S. and his mother and Natural Guardian Rachelle Dollinger are
residents of Brownsburg, Indiana.
              129.        In 2017, K.S. used a friend's JUUL for the first time. K.S. and his friend
were both 13 -year -olds in the eighth grade. K.S. was not a smoker and had not used
tobacco products in the past.
              130.        K.S. would not have used a JUUL if he were not offered a product in a
candy -like flavor.

              131.        Dollinger did not know what a JUUL was until one day K.S. told her.
When Dollinger later found out that K.S. was using a
JUUL, K.S. told Dollinger that JUUL use was harmless and safe and did not contain
nicotine. K.S. told Dollinger that he had reviewed JUUL's website, and that
if Dollinger reviewed the website, she too would learn that JUUL use was harmless
and safe.
App'x A (Plf Allegations), 1st Consol. Compl.,        28
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25129
                                                                of of
                                                                   43988




          132.               Although K.S. well below the minimum legal age to buy tobacco
products, he is nevertheless able to purchase JUUL products from the local
Speedway gas station.
          133.               Like many high school students, K.S. is active on social media. On
Instagram and Facebook, he has seen JUUL advertisements inviting him to "start
your week with Cool Mint JUULpods," to "experience a new kind of tropical
getaway" with Mango JUULpods, or simply to "find your favorite flavor." Other ads
he has seen present JUUL products alongside cell phones, laptops, tablet computers,
books and coffee cups, all items familiar to K.S. None of these ads disclose that
JUULpods contain at least 59mg/mL of nicotine and that they deliver nicotine to the
bloodstream as effectively or more effectively than cigarettes. Rather, JUUL's ads led
K.S. to conclude that JUUL is a tasty indulgence that he can enjoy without
consequences.

      MS IN.( MOneay. 5,00 COO. Man   IsOw: FIllia://rarl.lyi   LSO        -fis the season and the tine to stock up on JUULpods. Limits are reset for
                                                                           the month, so shop now: hthaditatty/21.1$3av
        Start Your Week
        With Cool Mint                                                     11. --December
                                                                              Is Here
        JUULpods
                    .'
         Cr1511, mint with
         n ittimmont aftertaste

                                                                              Num,
                                                                                     pled Onincrt   h....es...PP..

                                                                           OC
                                                                                     crLt   tam                0 comment            A   share




          134.               Dollinger recently found approximately 30 empty JUUL pods while
cleaning K.S.'s room. K.S. claimed that there are videos on YouTube that explain
how to refill empty pods.
          135.               At 14 years of age, K.S. is addicted to nicotine. According to Dollinger,
he has a "meltdown" if he cannot get JUULpods.




App'x A (Plf Allegations), 1st Consol. Compl.,                        29
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25230
                                                                of of
                                                                   43988




0. J.D. through his parent and natural guardian Nicole Dramis
         136.     Plaintiff J.D. and his parent and natural guardian Nicole Dramis
("Dramis") reside in Miller Place, New York.
         137.    J.D. began using JUUL in November 2017, at the age of 14. Prior to this,
J.D. did not smoke cigarettes or use other tobacco products.
         138.     Before using JUUL for the first time, J.D. had seen numerous JUUL
Vaporized images online, which promoted JUULpod flavors and depicted
fashionably dressed young people striking playful poses with JUUL devices in hand.
See, e.g., Appendix C, Advertisement 46; see also
https://inrejuul.myportfolio.com/vaporized. None of the advertisements J.D. saw
disclosed the nature or addiction risks of JUUL's products, the existence or amount
of nicotine in JUUL's products, or that the JUUL was engineered to deliver nicotine to
the bloodstream more rapidly and in greater quantities than a cigarette.
         139.     Before J.D. even tried JUUL, he also viewed point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
These promotional materials featured images of JUUL's multicolored fruit -flavored
pods. J.D. did not see any warnings or disclosures in these POS materials about
JUUL's nicotine levels or the risks JUUL posed. The representations and omissions in
JUUL's in-store promotions materially impacted J.D.'s assessment of, and eventual
decision to use, JUUL products.
         140.    When offered a JUUL by a friend at school, J.D. accepted because he
was interested in trying the fruit flavors. J.D. believed that JUULpods did not contain
nicotine but were simply "fruit -flavored juice."
         141.    JUUL's use of fruit -based flavors, fruit -based flavor names and fruit -
based advertising images was a substantial factor in J.D.'s decision to use and
continue using a JUUL. JUUL's fruit -based promotions misled J.D. about the nature of

App'x A (Plf Allegations), 1st Consol. Compl.,   30
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25331
                                                                of of
                                                                   43988




JUUL's product and distorted the risks JUUL products posed. J.D. would not have
started using JUUL if he knew it contained nicotine. Additionally, J.D. would not have
used a tobacco or menthol -flavored JUUL because he associates both of those flavors
with cigarettes, which he knew to avoid.
         142.     Peer pressure was also a significant contributing factor in J.D.'s
decision to use and continue using a JUUL. J.D. has conveyed to Dramis that
everyone at his high school was using JUUL, and he did not want to be the "odd man
out."

         143.    J.D. and his friends have purchased JUULpods from older students at
school and at vape shops in the area.
         144.    At his peak level of consumption, J.D. was consuming up to three
JUULpods per day; he began using JUUL within five minutes of waking up in the
morning and continued using JUUL throughout the day.
         145.    J.D. began using JUUL regularly at school; he would leave class and
take extended visits to the bathroom to use JUUL. Because of this, Dramis has
received phone calls from J.D.'s teachers informing her of her son's absence from
class.

         146.     Dramis states J.D.'s JUUL use has had significant psychological and
social effects on her son. Dramis says J.D. becomes very nasty and irritated when he
cannot consume JUUL due to his severe addiction to nicotine. J.D. enjoys using JUUL
because it gives him a high and makes him feel good.
         147.     Socially, Dramis says her son has always been a nice, respectful child.
However, since using JUUL, J.D. has started hanging out with a different crowd and
veers the other way. J.D. has made friends with older kids that have easier access to
JUUL.

         148.     Dramis has made many efforts to get her son to stop using JUUL.

App'x A (Plf Allegations), 1st Consol. Compl.,   31
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25432
                                                                of of
                                                                   43988




Dramis has grounded J.D., taken away his spending money, and banned him from
hanging out with "bad influences." Dramis would like to send her son to a
rehabilitation program in order to treat his addiction to nicotine and put a stop to
his JUUL use.



P. Jillian Furey
         149.     Plaintiff Jillian Furey is 20 years old and a resident of Washington, D.C.
         150.     Plaintiff Furey started using JUUL in 2018 because she heard of JUUL
products as an alternative to cigarettes. JUUL's marketing, including in-store
displays and radio advertisements, led her to believe JUUL was less risky and not
addictive. She heard a JUUL ad on the radio station DC101 and 97.9FM during the
class period telling her she could "switch."
         151.     Plaintiff Furey used to smoke Marlboro lights, and she initially used
one JUUL pod per week, but now uses up to 1 entire JUUL pod per day.
         152.     She has purchased JUUL from gas stations and convenience stores and
pays approximately $20 per pack of JUUL pods and up to $30 per day or every other
day.

         153.     She did not see any warnings in JUUL ads or on JUUL ads in gas
stations or convenience stores.
         154.     She used to smoke a few cigarettes per day (less than ten) and now
smokes significantly more in nicotine in JUUL pods.
         155.     She saw the JUUL packages said 5% nicotine, which to her
represented a smaller amount of nicotine than cigarettes.
         156.    JUUL's flavors played a significant role in her choosing to try JUUL, as
she primarily smokes "Cool Mint".
         157.    JUUL has increased her dependence on nicotine and aggravated her

App'x A (Plf Allegations), 1st Consol. Compl.,   32
In re JUUL Prods. Lit.
    Case
   Case   MDL No. 2913 Document
        3:18-cv-02499-WHO             FiledFiled
                                1-1082-2
                          Document               01/30/19
                                            07/29/19  PagePage
                                                           25533
                                                               of of
                                                                  43988




addiction. She smokes JUUL within 5 minutes of getting up and finds herself far
more addicted than when she smoked cigarettes. She has to use JUUL every 30
minutes.
          158.    She has also been coughing significantly more often, and has been
feeling sick on a regular basis, exhibiting symptoms such as shortness of breath and
breathing issues.
          159.    If she does not have her JUUL or cannot find it she becomes more
agitated and anxious; she feels more better when she knows she has it on her and
can use it at any time.
          160.   Jillian would never have tried or purchased JUUL had she known the
truth about its nicotine content and delivery, and the nature of its impact on her
health.


Q. M.H., and her mother and natural guardian, Jennifer Hellman
          161.    Plaintiff M.H. and her mother and natural guardian Jennifer Hellman
("Hellman") are residents of New Hope, Pennsylvania but lived in Robbinsville, New
Jersey until July 2018.
          162.    In 2016, M.H.'s older brother started using a JUUL along with many of
his friends in high school.'
          163.    M.H.'s brother told her what he believed to be true: the JUUL comes in
fun flavors and he allowed her to use his JUUL.
          164.    Prior to and after using a JUUL, M.H. saw and relied on JUUL's signs
and promotions in local gas stations.
          165.   When M.H. tried the JUUL, she liked the way it tasted and the buzz
from nicotine. Because many of her friends had started using JUULs, too, M.H. found


I- Due to an oversight by counsel, inaccurate allegations had been made in the First Amended
Complaint that have now been corrected.
App'x A (Plf Allegations), 1st Consol. Compl.,   33
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25634
                                                                of of
                                                                   43988




herself using a JUUL.

         166.      M.H. and her friends are active on social media, where M.H. saw posts
from her and her brother's friends about JUUL use, saw posts that encouraged
adolescent use of JUUL products and promoted using JUUL products at school. This
online content reinforced M.H.'s belief that the JUUL was a harmless product made
for teenagers. M.H.'s mother saw posts from her daughter of M.H. using JUUL,
mimicking what she had seen on other's social media.




                                                             Ilk
                                                           VQ,
             why are there toilets in the juul room




                                                                   MI641   A
         167.      Now 17 years old, M.H's spending on JUULpods and JUUL devices has
totaled at least $2000, some of which she earned herself and some of
which Hellman provided through gifts of money, not realizing that she was funding
M.H.'s addiction.
         168.      All of M.H.'s friends in New Jersey were JUUL addicts. Although many
of them are below the legal age to purchase JUUL products, they easily purchased
JUULpods from local gas stations and other students at M.H.'s school.
         169.      Hellman has spent in excess of $7,000 in her efforts to help M.H. with
behavioral issues that coincided when M.H. began JUULing. In 2018, Hellman moved
the family to Pennsylvania, where JUUL use is just as common in M.H.'s new high
school. M.H. has tried cigarettes at times where she could not get JUULpods.
         170.      Hellman had taught M.H. and her brother that smoking was
dangerous, but she did not know to warn them about the JUUL-or what a JUUL
App'x A (Plf Allegations), 1st Consol. Compl.,        34
In re JUUL Prods. Lit.
      Case
       Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       FiledFiled
                                   1-1082-2         01/30/19
                                               07/29/19  PagePage
                                                               25735
                                                                   of of
                                                                      43988




was-until it was too late. Schools educated M.H. and her brother about tobacco
though the DARE program, but never addressed JUUL use.
         171.     Though M.H. was not a smoker or a nicotine user before using a JUUL,
her current consumption of nicotine is consistent and frequent.
         172.     M.H. has tried repeatedly to quit JUUL use but has been unable to do
so.

R. Austin Hester
         173.     Plaintiff Austin Hester ("Hester") lives in Roxboro, North Carolina but
resided in St. Louis, Missouri when the transactions below occurred.
         174.     .   Prior to using a JUUL for the first time in 2016, at the age of 20,
Hester did not smoke or use tobacco products because he knew that cigarettes
cause addiction and can lead to serious illness or death. He also found the smell of
cigarette smoke noxious.
         175.    Although he had not yet tried a JUUL, Hester saw and relied on JUUL's
point -of -sale ("POS") promotional materials, including JUUL signs and displays. The
POS materials Hester saw promoted JUUL's fruit- and dessert -flavored pods. If the
materials disclosed the existence or risks of nicotine in JUUL's products, Hester did
not see them. The representations and omissions in JUUL's in-store promotions
materially impacted Hester's assessment of the nature, risks and benefits of JUUL's
products.
         176.    When some of Hester's friends back from college offered him a JUUL
in the summer of 2016, Hester, like his JUUL-using friends, was unaware of the
addiction risks JUUL posed. Hester liked the taste of the Fruit Medley pods and
continued to accept puffs from his friends when they socialized, which usually
occurred a few times a week.
         177.     Over the course of the summer, Hester continued to use his friends'

App'x A (Plf Allegations), 1st Consol. Compl.,   35
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            25836
                                                                of of
                                                                   43988




JUUL when he would see them. And Hester continued to see JUUL promotions in-
store and online. JUUL's use of flavor -based nicotine pods and JUUL's flavor -based
advertising images played a significant role in Hester's decision to use and continue
using a JUUL. Had he known that JUUL's "Fruit Medley" product posed a risk of
fostering a life -altering addiction, or could lead to smoking, he never would have
used or purchased a JUUL.
         178.     Hester also saw JUUL advertising content on @JUULvapor Instagram
account and through the account of third parties discussing or promoting JUUL.
Hester's friends and peers also posted about JUUL on Instagram and Snapchat. The
social media content Hester saw led him to believe that JUUL products were made
for non-smokers like him and posed little risk.
         179.    When Hester's friends returned to school in the fall of 2016, Hester
realized that he had become addicted to nicotine and purchased his own JUUL
Starter Kit from the local QuikTrip store.
         180.     Hester filled out the registration card that came in his "Starter Pack"
and returned it to JUUL. Thereafter, Hester routinely received promotional emails,
which, during the time period included discount offers, store locators, and flavor
promotions, from JUUL, such as the email below promoting JUUL's Mango:




App'x A (Plf Allegations), 1st Consol. Compl.,   36
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           259 37 of 88
                                                               of 439



                                                          Start Your Week Right


                                     MANGO IS HERE
                                            Turns out there's a whole lot of you who love mango.

                                             But we're only able to produce mango JUULpods
                                              in limited quantities. That's why s's here today,
                                                         but may be gone tomorrow.



                                                                     GET YOURS




                                  t                         out 10 pod packs per customer)




                                                             Try Our Classic Flavors




                                                                 C001 Tint             ,ma rri,:ey    creme Orulee



                                                                        SHOP FOOS




                                        000
                                        OlUIRIMPOO                             JUIA
                                                                  660 Oucoorno sneer Moo, 2
                                                                 Sm kenr-wco. CA 94110 USA
                                                                                                      JUULvAPOR.COM
                                                                                                        Olfat./11r2i
                                                                                                        Ltayslolgal

                                                            10114.11.? le:91.13 reOt FOR Y. rOhMICO



                                                     *1100.0 Ova fooPoll an.. SWIM 1.11      00.4.0




                                                              S01,11.




         181.     Hester's budding addiction to nicotine quickly spiraled out of control,
and Hester was soon consuming three JUULpods a day.
         182.     Hester currently consumes one JUULpod a day. He takes his first puff
of JUUL within 5 minutes of waking up. He finds that the harshness or throat hit of
the Mint flavor prevents him from excessive nicotine consumption.
         183.     Hester tried the Mango pods but found the smoothness of the vapor,
coupled with the flavor, led to an unwanted spike in usage.
S. Edgar Kalenkevich
         184.     Plaintiff Edgar Kalenkevich is a resident of Brooklyn, New York. When
he used a JUUL for the first time in 2015, at the age of 25, he was a non-smoker. He
had tried cigarettes before but found them disgusting and rough on his throat.

App'x A (Plf Allegations), 1st Consol. Compl.,                 37
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26038
                                                                of of
                                                                   43988




         185.     Plaintiff Edgar Kalenkevich is a resident of Brooklyn, New York. When
he used a JUUL for the first time in 2015, at the age of 25, he was a non-smoker. He
had tried cigarettes before but found them disgusting and rough on his throat.
         186.     Kalenkevich recalls that the JUUL brand appeared out of nowhere in
New York City in the summer of 2015. Suddenly, all of his friends had JUUL devices
and some of his friends spoke of attending events where free JUUL products were
distributed. Kalenkevich recalls seeing an invitation to a JUUL movie event in 2015
as well, in which JUUL promised free "starter kit" to each attendee.

                                       JUUL shared an event.
                      JUUL
                                       June 16, 2015 0

                     Hey Brooklyn. We will be in Industry City this Friday at Rooftop Films
                     Inc.'s screening, and we have FREE tickets just for you. All attendees will
                     receive a complimentary #JUUL starter kit. Please PM us for the code




                      121,   .1i1^,1   In 2016
                     Rooftop Films Presents: New York Non -Fiction
                                                                                    * Interested
                     Industry City Brooklyn, New York
                     1,377 people went




         187.    Although he had not as yet used a JUUL, Kalenkevich had seen
advertisements from JUUL's "Vaporized" campaign. These colorful ads featured
fashionably dressed young people striking playful or seductive poses reminiscent of
pop music idols, either with JUUL in hand or next to an enlarged image of a JUUL
device. Kalenkevich did not see any warnings about nicotine or addiction in these
App'x A (Plf Allegations), 1st Consol. Compl.,                 38
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26139
                                                                of of
                                                                   43988




ads.

         188.     Prior to using a JUUL, Kalenkevich had also seen point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
Kalenkevich did not see any warnings or disclosures on these POS materials about
JUUL's nicotine levels of the risks JUUL posed. Instead, he saw claims that JUUL
offered "intensely satisfying vapor" and promotions for fruit- and dessert -flavored
pods. These representations and omissions in JUUL's in store promotions materially
impacted Kalenkevich's assessment of dessert -flavored JUUL he would later be
offered.
         189.     Kalenkevich also remembers seeing JUUL advertisements on his
mobile phone in 2015. None of the JUUL-related content Kalenkevich saw on his
phone indicated that the JUUL contained nicotine, could deliver more nicotine than
cigarettes, or posed at least the same risks of addiction as cigarettes.
         190.     Kalenkevich had his first JUUL experience when his friend offered him
a puff in a movie theater in the summer of 2015. Kalenkevich enjoyed the Crème
Brulee flavor and the feeling it gave him. Although he knew smoking to be
dangerous and addictive, he thought that JUUL would not be dangerous, in part
because the colorful pods and the sweet, candy -like flavors. Kalenkevich would not
have used a tobacco- or menthol -flavored JUUL.
         191.    After trying a JUUL, Kalenkevich visited JUUL's site where he saw a
chart indicating that the JUUL delivered about 20% less nicotine than a cigarette. He
assumed this meant that the JUUL was less addictive and less dangerous than a
cigarette.




App'x A (Plf Allegations), 1st Consol. Compl.,   39
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26240
                                                                of of
                                                                   43988



      Without nicotine salts, average vapor products (like e -cigarettes) can only accommodate about half
      of JUUL's nicotine strength - much less than what's in your average cigarette. For us smokers, this
                                        leaves something to be desired.

     JUUL's nicotine salts allow you to quickly vaporize an amount of nicotine that is closer to what you'd
                      normally receive from a cigarette - 1-2mg of nicotine per 10 puffs.

                                           Voila, breakthrough satisfaction.




          25
                                                                                                      3x
                                                                                           VAPOR QUANTITY
          20
                               A,
          15
                                                                                                      2x
                                                                                                NICOTINE
                                                                                       CONCENTRATION (5%)
          10




           5
               0                               10                                 20                     30
                                                    time after first puff (min)


                             Data calculated by PAX Labs, Inc. based on clinical testing
                   * Based on typical cartridge -based e -cigarette with 24 mg/mL nicotine strength
                                     Actual nicotine consumed may vary by user




         192.        Starting in June 2015, Kalenkevish frequently viewed JUUL's posts on
Facebook and Instagram JUUL's use of food -based names, food -based advertising
images, and food -based flavors was a substantial contributing factor in
Kalenkevich's decision to start using and continue using a JUUL. JUUL's food -based
promotions misled Kalenkevich about the nature of JUUL's products and distorted
the risks JUUL's products posed. But for JUUL's flavorings and flavor -based
promotions, Kalenkevich would not have started using a JUUL or would not have
continued using a JUUL.

         193.        On Facebook, he saw posts encouraging him to "start your week with
Cool Mint JUULpods" as well as promotions for Mango pods and other JUUL flavors.

App'x A (Plf Allegations), 1st Consol. Compl.,             40
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26341
                                                                of of
                                                                   43988




         194.    When Kalenkevich's friends began posting or re -posting social media
content related to JUUL, Kalenkevich started following some of the JUUL-related
accounts, including @JUULnation and @doit4juul. Through these, and other,
accounts Kalenkevich saw numerous JUUL-related posts featuring popular cartoon
characters, teenagers using JUUL devices, teens combining JUUL with cigarettes, and
JUUL as an essential - indeed irresistible - element of young adult life.
         195.    JUUL's use of celebrities like Katy Perry and Orlando Bloom also
influenced his decision to use JUUL products. These celebrities' endorsement led
him to believe that JUUL was a safe product.
                           JUUL
                     ARA
                           January 12, 2016 San Francisco, CA *

                    Looks like JUUL, Katy Perry and Orlando Bloom were hanging out at the
                    Golden Globes! Read about it here from Vanity Fair!




                    VANITYFAIR COM
                    Katy Perry and Orlando Bloom Share a Vape Pen at Golden
                    Globes, Ignite Dating Rumors

                    0 17                                                                5 Share!-;


                            02) Like                    Comment            4;:> Share




         196.     Kalenkevich visited JUUL's website in 2015 and 2016 and began
receiving promotional emails from JUUL. Nothing in those emails disclosed that
JUUL contained at least 59 mg/mL nicotine or that the JUUL could deliver more
nicotine per puff than a cigarette.
         197.     Kalenkevich's JUUL use caused him to become addicted to nicotine.
App'x A (Plf Allegations), 1st Consol. Compl.,           41
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26442
                                                                of of
                                                                   43988




Though cigarettes had disgusted him in the past, his addiction to nicotine was so
intense that he started smoking when he did not have access to JUUL. Like many
non-smokers who are introduced to nicotine through JUUL, Kalenkevich became a
user of multiple tobacco products.
         198.     Kalenkevich now smokes ten cigarettes and vapes at least half of a
Cool Mint or Mango pod a day. In his experience, the sweeter flavors generate more
vapor and are smoother on the throat.
         199.     But for JUUL's deceptive and unfair promotional practices,
Kalenkevich would have never used a JUUL and would have never become a smoker.
T. David Kugler
         200.     Plaintiff David Kugler is a resident of Illinois.
         201.     David is 18 years old, he turned 18 in January 2019.
         202.     David. is addicted to JUUL, he started at age 15 in the summer of 2016;
He had tried a cigarette before.
         203.    JUUL seemed trendy or cool and "everyone was doing it" so he tried
too.

         204.     David Kugler has seen JUUL ads on social media, instagram, at gas
stations, and smoke shops during the class period, including this ad and similar ads,
which provide no warning:


                                                   JUUL
                                                   SMOKING EVOLVED




                                                 EXPERIENCE I NTENSLY
                                                  SATISFYING VAPOR

                                                         RA/Unagarasem




App'x A (Plf Allegations), 1st Consol. Compl.,      42
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26543
                                                                of of
                                                                   43988




         205.     David Kugler first tried JUUL at a party and one of his classmates
offered him to try using a JUUL device and JUUL pod that was "Cool Mint" flavor. D.K.

did know what nicotine was and did not try nicotine before that point. There were
no warnings on the device or pod.
         206.     If David Kugler. had known how addictive JUUL was or how it worked,
he would definitely not try it. At peak use in 2017, D.K. was smoking a pack of pods
or $20-$25 per week.
         207.     David Kugler was consistently struggling with addiction and
withdrawl to JUUL, and it hurt his relationship with his parents.
         208.     David prefers flavored JUUL pods, including mango. D.K. avoids
tobacco or menthol flavored JUUL pods.
         209.     David would never have used JUUL had it not been for the flavors.
         210.     David had seen JUUL's packaging and advertisements in gas stations
and on social media.
         211.     David's mother Tracie Kugler does not sleep anymore because of her
sons' condition.
         212.     David saw online ads for JUUL skins and saw @juulnation on
instagram. When mango first came out, he saw a lot of social media promotion over
new appealing flavors. He has seen many memes such as people inhaling multiple
JUULs at once. He saw a lot of online memes.
         213.     David saw a photo of, Baker Mayfield the NFL quarterback, posted a
photo with a JUUL devide.
         214.     David purchased JUUL from a classmate who purchased pods in bulk
off of the JUUL website. He also purchased JUUL pods through gas stations and
smoke shops and through the help of some of his classmates who looked older.
         215.     David lost weight (111bs) and visited a physician, who recognized that

App'x A (Plf Allegations), 1st Consol. Compl.,   43
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26644
                                                                of of
                                                                   43988




nothing was wrong with him except for his nicotine addiction.
         216.     David's nicotine addiction has contributed to his slower athletic
performance and has now diminished his opportunities to play college soccer.
         217.     David had received help from a counselor and was eventually able to
recover from his addiction in the summer of 2017. This program cost approximately
$2,000.
         218.     David would never have used JUUL had it not been for flavors and
marketing that made him believe JUUL was safe.
U. Tracie Kugler, on behalf of her son, Z.K, a minor.
        219.     Kugler and Z.K. are residents of Illinois.

         220.     Z.K., Kugler's son, is 15 years old.
         221.     Z.K. is addicted to JUUL. Z.K. started at age 14 in 2017.

         222.     Z.K. had ever tried a cigarette before trying JUUL.
         223.     Z.K. saw JUUL ads on Facebook advertising JUUL's newest flavor,
mango. He specifically saw this ad in early 2017 before he started smoking JUUL,
which does not warn of any dangers of using JUUL, or the nature of nicotine content
and delivery in the device:




App'x A (Plf Allegations), 1st Consol. Compl.,   44
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26745
                                                                of of
                                                                   43988




                        m     JUUL
                              January 19, 2017 *

                       Introducing our newest flavor, Mango!
                       Available February 1st online and in select authorized retail locations for a
                       limited time.
                       Pre -sale begins today at https://www.juulvapor.com/shop-pods/




                                                                  Try ow oewett flavor.
                                                               Available for a limited time.


                                                         mango
                                                                        JUUI


                       OV 0                                                     74 Comments 6 Shares


                                [(5 L.ke               Q   Comment                  g) Share



         224.    When Z.K. first tried JUUL, it was clear to him that he only liked
flavored JUUL pods, including mango.
         225.     Z.K. avoids tobacco or menthol flavored JUUL pods, finding them
"digusting".
         226.     Z.K. became addicted to JUUL in 2017 has been caught using JUUL at
school multiple times in the past several years.
         227.     Z.K. purchases JUUL on a regular basis through other people who
obtain it from gas stations, online, or retailers.
         228.     Z.K. has seen JUUL's packaging and advertisements in gas stations and
on social media. He did see the 5% nicotine strength as well. None of the ads he saw,
including specifically the one below, warned Z.K. of the true harms and nature of
JUUL:




App'x A (Plf Allegations), 1st Consol. Compl.,           45
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26846
                                                                of of
                                                                   43988



                                                                              -1111,111114114

                                      JGGI




                                     En
                                             c of            mint'
                                          oy wint Jr 's chill, no coat required




         229.     Plaintiff Kugler does not sleep anymore because of Z.K.'s condition.
         230.     Z.K. has been caught using JUUL three times in school. He has
performed poorly in school due to his addiction, and had to be put in a drug rehab
program mandated by the school.
         231.     Z.K. was also caught using JUUL in a summer school program, after
which he was placed in an out patient rehab facility that cost at least $4,000 and
therapy that cost $160 per session with approximately 25 visits. Z.K. continued to
use JUUL through the program due to his addiction.
         232.     Z.K.'s mood has significantly changed and his nicotine addiction has
contributed to anxiety and depression.
         233.     Z.K.'s addiction has contributed to negative impacts on his negative
health, and conflicts with parents and others.
         234.     Z.K. would never have used JUUL had it not been for the flavors.


V. Kacie Ann Lagun (née Durham)
         235.     Plaintiff Kacie Ann Lagun (née Durham) is a resident of Pennsylvania.
         236.     Lagun is a U.S. Army veteran and health sciences student.
         237.     Lagun purchased a JUUL to help her quit smoking and as a healthy
alternative to smoking.
App'x A (Plf Allegations), 1st Consol. Compl.,       46
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            26947
                                                                of of
                                                                   43988




         238.     Lagun saw JUUL advertisements when she went to purchase
cigarettes, which led her to go to the JUUL web site for more information. These ads
included discounts, and advertised to switch to JUUL. She also saw point of sale
displays for JUUL, presenting a variety of flavors, each with its own bright primary
color. Samples of such ads are shown below:

                                           WARNING: This product
                                         contains nicotine. Nicotine

                             9            is an addictive chemical.

                             b.



                                    $20 OFF      STARTER         KIT
                                                  1.1.0 Virg 4.1
                                                         ....




App'x A (Plf Allegations), 1st Consol. Compl.,      47
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           270 48 of 88
                                                               of 439




                           I       I       I        =

                            Juin                   JUUL



                                               d



                                                                        Inn(
                                                   JUUli
                            JUUI
                                                                  I
                                                                 innr

                      vp   M U(                           JUU1
                                                                        OA

                      II               I

                  JUU1      JUUI               JUUL       JUUL
                                                                        JUUL
                            mor                inni
                                                                        )nn,
                      14/II                             P&I''
         239.     On Defendant's web site, she saw the JUUL as a sleek, portable device
with a variety of appealing flavors, particularly menthol. The devices were
advertised using bright, primary colors in ads such as the one below:


                      JUUI
                                                                 THE JUUL
                                                                 ELECTRONIC CIGARETTE

                                                                  1 1


                                                                               AA
App'x A (Plf Allegations), 1st Consol. Compl.,                   48
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            27149
                                                                of of
                                                                   43988




         240.     Lagun did not know at the time she purchased the JUUL that
JUULpods deliver more nicotine than a regular cigarette.
         241.     Lagun is now addicted to JUULpods.
         242.     Had Lagun known that JUULpods were more addictive than cigarettes,
she would not have purchased them.
W. David Langan
         243.     Plaintiff David Langan is a resident of Massachusetts.
         244.     Langan, who is now 24 years old, bought his first JUUL from a friend.
Langan had been smoking 4-5 years before he purchased his first JUUL and had
unsuccessfully tried to quit a few times. He particularly wanted to quit smoking
because he had a child on the way, and did not want to smoke around his pregnant
wife or infant.
         245.     He felt like he had almost quit cigarettes when a friend introduced
him to JUULpods in or about March 2017. Shortly afterwards, he purchased his
JUUL.

         246.     Langan had seen ads from JUUL's "Switch" campaign prior to his

App'x A (Plf Allegations), 1st Consol. Compl.,   49
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            27250
                                                                of of
                                                                   43988




purchase. He also remembers seeing the slogan "Smoking Evolved."
         247.     Langan remembers JUUL coming out of nowhere, and suddenly being
everywhere, both in social media ads, gas station/point of sale ads and displays, and
being used by friends, as well as many high school students in his neighborhood. He
remembers JUUL advertising being so widespread it became part of the
subconscious backdrop of his every day life.
         248.    At the time of his early JUUL purchases, Langan was active on
Instagram and Facebook. He viewed Instagram "Switch" clips where JUUL users
talked about their experiences switching to JUUL.
         249.     Langan's first store purchase of JUULpods was a pack of the Cool Mint
flavored pods, which was triggered by a poster advertising the Cool Mint flavor at
his local gas station. Langan saw advertising materials describing the fruity and
menthol flavors of JUULpods, which influenced his purchase. Langan favors Menthol
JUULpods, and has also purchased Mango -flavored and Cool Mint JUULpods that
were advertised.
         250.     Langan also received ads promoting JUUL from his local smoke shop,
in the form of text messages.
         251.     Based on what Langan had heard and seen, he was under the
impression that JUUL was healthier than cigarettes. He was also under the
impression that JUULpods were not only no more addictive than cigarettes, but
were actually useful as a means of weaning himself from nicotine. He did not know
that JUULpods actually contained a higher, more potent dose of nicotine than
cigarettes, or that JUUL use would aggravate his nicotine addiction.
         252.     Subsequently, he found that his nicotine addition increased
significantly. When Langan lost his first JUUL, he could not go without one, so he
bought a replacement. Langan also found that if he did not have a working JUUL on

App'x A (Plf Allegations), 1st Consol. Compl.,   50
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            27351
                                                                of of
                                                                   43988




him, he felt compelled to ask for cigarettes from smokers around him. Had Langan
known that the nicotine salts in JUULpods were more potent and addictive than
traditional cigarettes, he would not have purchased JUUL products.
         253.     If Langan had known the truth of JUULpods' nicotine content and
addictiveness, he would not have purchased the products.
X. Plaintiff Jonathan Mardis
         254.     Plaintiff Jonathan Mardis is a twenty-four year old resident of
Mississippi.
        255.     Plaintiff started using JUUL products in mid -2018. He learned about

JUUL from Facebook ads including those contained in JUUL's marketing led plaintiff to
believe that using JUUL was healthier than smoking cigarettes.
        256.     Plaintiff purchased JUUL from Citco, a convenience store, for

approximately $17 for a pack. He did not see any warnings on the JUUL ads and posters

in the gas station, including the ads that said "JUUL was sold here" in gas stations in his

area.

        257.     Plaintiff also saw JUUL content on Snapchat and Facebook, including the

images presented at the page http://www.classlawdc.com/2019/01/25/juul-images-2/.
        258.     He used to smoke approximately 20 cigarettes every two days, and

smoked for 6.5 years before trying JUUL. Now Mardis is smoking a full JUUL pod per

day and still craving cigarettes.
        259.     He smokes approximately 1.5 JUULpods per day and starts consuming

these as soon as he wakes up.
        260.      On occasion Plaintiff gets bad headaches when he uses JUUL and other

consequences. He has spent a significant amount of money on JUUL and cannot kick his

addiction.

        261.     Plaintiff only purchased JUUL because he thought it would help him end


App'x A (Plf Allegations), 1st Consol. Compl.,   51
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            27452
                                                                of of
                                                                   43988




his addiction, but instead, his addiction has gotten worse. He would have never purchased

JUUL has he known the truth about the nature of its nicotine content, delivery, and the

harms that it poses.

Y. M.C. through his Parent and Natural Guardian Jeannine Manning
         262.    Plaintiff M.C. and his Parent and Natural Guardian Jeannine Manning
("Manning") are residents of Walpole, Massachusetts.
         263.    When M.C. used a JUUL for the first time in 2016, at the age of 14, he
was not a smoker and had never used tobacco products.
         264.     Prior to his first experience with a JUUL, M.C. had seen advertisements
from JUUL's "Vaporized" campaign. One of the ads M.C. saw portrayed an attractive
young woman with bleached hair, elevated boots, ripped jeans, a distressed denim
jacket and a JUUL device in her hand. M.C. did not see any disclosures or warnings
about nicotine or addiction in these advertisements.
         265.     Prior to using a JUUL, M.C. had also seen point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
M.C. did not see any warnings or disclosures in these POS materials about the
existence or amount of nicotine in a JUUL or the risks nicotine posed. Instead, he
saw promotions for JUUL's fruit- and dessert -flavored pods. The representations
and omissions in JUUL's in-store promotions materially impacted M.C.'s assessment
of the JUUL he would later be offered by a friend at school.
         266.     Though he was not a smoker, when M.C.'s classmate offered him his
first puff of a JUUL, M.C. accepted it because he thought it would be safe and
harmless.
         267.     M.C. did not know that JUUL vapor contains nicotine and presents a
risk of addiction. To this day, though he is addicted to nicotine, M.C. thinks that
JUUL use is "ok" and "safe."


App'x A (Plf Allegations), 1st Consol. Compl.,   52
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            27553
                                                                of of
                                                                   43988




         268.    JUUL's use of food -based names, food -based advertising images, and
food -based flavors played a substantial contributing factor to M.C.'s decision to start
using and continue using a JUUL. JUUL's food -based promotions misled M.C. about
the nature of JUUL's product and distorted the risks JUUL products posed. But for
JUUL's flavorings and flavor -based promotions, M.C. would not have used a JUUL or
would not have continued using a JUUL.
         269.    JUUL's methods of promoting its products on social media platforms
foreseeably triggered the viral spread of JUUL-promotional content that encouraged
teens to take up JUUL use, promoted drug -like behaviors, distorted and omitted the
risks of JUUL use, and misled youth about the nature and risks of JUUL use. These
promotions reached M.C. and M.C.'s social network and were intended to promote
the JUUL brand and products to youth. But for JUUL's social media advertising, M.C.
would not have been exposed to and would not have used a JUUL.
         270.     M.C. and his friends are active on Instagram and Snapchat and follow a
number of JUUL-promoting accounts. Through these accounts, M.C. has seen
content that encourages teenage JUUL use by depicting teens using JUUL, depicting
"cool" cultural icons using JUUL and making light of teen dependence on JUUL. M.C.
and his friends now post videos of themselves JUULing on SnapChat that are similar
to the videos and images they see on Instagram.
         271.     M.C. and his friends purchase JUUL products through classmates when
they cannot purchase them through stores or online. Manning knows that M.C. has
at least once purchased JUUL products online using a Visa gift card that he
purchased with cash. But Manning does not know if M.C. bought them from JUUL or
from a JUUL reseller. More recently, M.C. admitted to having purchased a JUUL
device and 20 pods from a stranger he met on Snapchat.
         272.     Like many of his friends and classmates, M.C. supports his JUUL

App'x A (Plf Allegations), 1st Consol. Compl.,   53
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            27654
                                                                of of
                                                                   43988




addiction by selling JUULpods to classmates at a markup.
         273.     To date, Manning has confiscated at least 5 JUUL devices from M.C.
Each time she does so, M.C. becomes extremely irritable, belligerent and verbally
abusive due to nicotine withdrawal. Since he started using a JUUL, M.C.'s health and
performance in school have suffered, with M.C. being more withdrawn and moody
than he was before he became addicted to nicotine.
         274.     MC's physician has not been able to help MC break his addiction. MC
now sees a counselor because Manning found that he was vaping marijuana oil
through his JUUL device. To date, Manning has spent in excess of $1150 on
interventions to address M.C.'s JUUL addiction, but without success.
         275.     M.C. currently consumes at least 1 fruit -flavored JUULpod (either
Fruit Medley or Mango) per day.
Z. David Masessa
         276.     Plaintiff David Masessa is an adult citizen of New Jersey and resides in
Chatham, NJ.

         277.     In 2015, Mr. Masessa began using JUUL products in an effort to cease
smoking cigarettes and wean himself from nicotine consumption. He had been
smoking from one half of a pack to a pack of cigarettes each day. He believed the
JUUL pods would quench his desire for nicotine, allow him to stop smoking and
using e -cigarettes, and allow him to cease consuming all nicotine products
altogether.
        278.      Prior to consuming JUUL pods, Mr. Masessa was exposed to and did see
JUUL advertising, promotional and marketing materials in various online publications

(such as Wired, Verge and Engadget), which caused him to believe that JUUL products

would allow him to wean himself off of cigarettes and nicotine products. These materials

sometimes included the word "Vaporized" and always featured attractive, youthful-


App'x A (Plf Allegations), 1st Consol. Compl.,   54
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           277 55 of 88
                                                               of 439




looing models, including specifically the following:




        279.     Prior to consuming JUUL pods, he visited the JUUL website in June 2015,

where he saw claims and representations about the product. He relied on those claims

and representations when he then purchased the JUUL starter kit from the JUUL website.

Such claims include the following graph, implying that JUUL contains less nicotine than
cigarettes:
                                     25
                                                                                                                           3x
                                                                                                                 VAPOR QUANTITY
                                     20



                                     15
                                                                                                                           2x
                                                                                                                     NICOTINE
                                                                                                            CONCENTRATION (5%)
                                     10




                                                                    10                                 20
                                                                         time after first puff (min)


                                                  Data calculated by PAX Labs, Inc. based on clinical testing
                                          Based on typical cartridge -based e -cigarette with 24 mg/mL nicotine strength
                                                          Actual nicotine consumed may vary by user




        280.     At around this time, Mr. Masessa also saw posts on JUUL's Facebook
page, including the following ad:




App'x A (Plf Allegations), Pt Consol. Compl.,                 55
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           278 56 of 88
                                                               of 439




                                              JUULJUUl

                                              June 30, 2015

                                     "A sturring addition to the world of electronic cigarettes" - #0a kniron
                                     Read reviews by WIRED, TechCrunch, The Verge and more:




                                                                                NIP


                                     JUULVAPOR.COM
                                     Introducing JUUL - Smoking Evolved
                                     Check it out: https://www.JUULvapor.com

                                     0                                                                    1 Share


                                               5 Like                   Q Comment              4. Share

                                              Wnte a comrnent                                  0 ra e
                                          P       Er     u pp s:




           281.   After June 2015 when he purchased the JUUL started kit, he visited or

came across additional posts from JUUL's facebook page, including a post that pictured a

JUUL crème brulee-flavored pod next to a real crème brulee with the words "this

JUULpod lets you indulge in dessert without the spoon", and a post with the word

"SWITCH" in large letters across the face of the post along with the words "JUUL was

designed with smokers in mind. Have you made the switch?"
           282.   After June 2015, he also saw advertisements on social media for rooftop

JUUL parties in Brooklyn and Manhattan, which further enticed him to begin using and

to continue to use JUUL products. He saw the following ad and several others that were
similar:




App'x A (Plf Allegations), Pt Consol. Compl.,                      56
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           279 57 of 88
                                                               of 439




        283.     He saw JUUL's representation of "5% strength" on JUUL packaging and
believed that this meant the product contained 5% nicotine.

        284.     After June 2015, he also saw JUUL's representation that one JUULpod is

equivalent to one pack of cigarettes and believed this to mean that one JUULpod has a

nicotine content equivalent to one pack of cigarettes.

        285.     He also saw JUUL's representation that JUUL products were an
"alternative for adult smokers" and believed this to mean that JUUL products were a

smoking -cessation device that was a healthier alternative to cigarettes. Although he

ultimately reduced, but did not cease, his consumption of cigarettes, he became addicted

to JUULpods, which increased his anxiety and desire for nicotine. He experienced strong

withdrawal symptoms when he did not use JUUL.

        286.     He relied on these representations in deciding to use JUUL and in

continuing to use JUUL.

        287.     From the JUUL marketing materials and representations that he saw, he

did not know that the JUUL contained 59mg/mL nicotine (6%); that the JUUL could

deliver more nicotine per puff than a cigarette; or that the nicotine delivered by the JUUL

entered the bloodstream faster than a cigarette. He believed that the nicotine salts in the

JUUL broke down in the blood over a longer period of time than nicotine inhaled through

a cigarette, and that this was supposed to reduce his desire for nicotine.

        288.     He purchased JUUL products at convenience stores and local smoke shops

near where he lives. At those stores and in other locations, he saw JUUL advertisements
and in-store signs, promotional materials, sales and discount information, and poster -

sized enlargements of the product packaging. He saw several displays including the
following display, none of which warned him of the truth of JUUL's nicotine content and

delivery:




App'x A (Plf Allegations), 1st Consol. Compl.,   57
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           280 58 of 88
                                                               of 439




        289.     He has tried all of the JUUL flavors. He had seen JUUL advertisements

touting all of the flavors it offered before trying those flavors, including advertisements

that pictured real fruit next to the corresponding JUUL flavor, such as ripe mangoes next

to a picture of the mango -flavored JUUL pod, crème brulee-flavored JUUL pods next to

a cup of coffee as if those pods were a sweet dessert, and sliced cucumber next to the

cucumber -flavored JUUL pod. His favorite flavor is Crème Brulee because it causes him

the least amount of irritation and inflammation of his throat and mouth.
        290.     Mr. Masessa on average consumed four to six JUUL pods every week.
        291.      Since starting to consume JUUL pods, Mr. Masessa became addicted to

the nicotine salts they contain. Indeed, JUULing was on his mind more than smoking
cigarettes was, and not having a JUUL nearby caused him anxiety. Rather than weaning

Mr. Masessa off of cigarettes and nicotine, the JUUL products delivered a high dose of

nicotine that resulted in an increased nicotine addiction, an increased consumption of

nicotine, and an increase in the number of JUUL products he consumed.

        292.     Mr. Masessa would not have purchased JUUL products had he known that

the nicotine salts in JUUL pods were highly addictive and more potent and addictive than

the traditional cigarettes from which he was attempting to wean himself.



App'x A (Plf Allegations), 1st Consol. Compl.,   58
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28159
                                                                of of
                                                                   43988




AA.     Ron Minas
         293.     Ron Minas ("Minas") is a resident of Lebanon, Connecticut.
         294.     Prior to using JUUL, Minas smoked about ten to 20 cigarettes daily.
         295.     Minas first learned about JUUL from his brother. He later saw JUUL
advertisements online and decided to buy a JUUL device. He hoped that the JUUL
would help him stop smoking and break his addiction to nicotine.
         296.     Minas first purchased mango -flavored JUULpods. Minas would not
have used tobacco- or menthol -flavored JUUL.
         297.     Before purchasing JUUL, Minas visited JUUL's website and began
receiving promotional emails from JUUL. Neither JUUL's website nor JUUL's emails
disclosed that the JUUL easily delivers more nicotine per puff than a cigarette or that
the JUUL delivers nicotine to the bloodstream faster than a cigarette.
         298.     Minas' nicotine consumption has increased since he switched to JUUL.
Minas now consumes at least one JUULpod per day, sometimes more.
         299.     Minas believes that using JUUL has only worsened his nicotine
addiction, as he can consume JUUL anywhere; the JUUL device is constantly in his
hand.
         300.     Nothing on JUUL's labeling suggested to Minas that the nicotine levels
of a JUUL would exceed those of a cigarette. Minas would not have purchased JUUL
products if he had known that the JUUL delivered more nicotine than cigarettes and
posed a risk of worsening his addiction to nicotine.
         301.     Minas's JUUL use has also impacted his family. Minas once caught his
11 -year -old son inhaling his mango -flavored JUULpods. Luckily, Minas was able to
stop his son before he became addicted to nicotine, but the situation could have
turned out very differently.

App'x A (Plf Allegations), 1st Consol. Compl.,   59
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28260
                                                                of of
                                                                   43988




         302.     Minas says he has tried to stop using JUUL, but he just cannot kick his
nicotine addiction. Minas has tried to use a nicotine patch and received treatment at
the V.A., as he is a veteran, but he cannot seem to shake it.
         303.     If Minas had known how much nicotine JUULpods contained, he
would never have started using the product and exposed himself to the risk of
developing a more serious nicotine addiction.
BB.     L.B., and her mother and natural guardian Jill Nelson
         304.     L.B. and her mother and natural guardian Jill Nelson are, and at all
times relevant hereto were residents of San Diego, San Diego County, California.
         305.     L.B. was introduced to JUUL products by her friends at school when
she was in the eighth grade. The JUUL device bears no warning labels about nicotine
or content, and L.B.'s friends did not warn of her of the risks of JUUL use. Had L.B.
known, or understood, the risks that the JUUL posed, she would never have used it.
         306.     L.B. would not have tried a JUUL but for the fruit flavors offered to her
by her friends. The fruit flavored JUUL product her friends offered her led L.B. to
believe that the product was safe to use. She did not know she was ingesting
nicotine from a nicotine delivery system that delivered as much-or more-nicotine
than a cigarette. She knew not to smoke but did not understand the risks of
ingesting nicotine from ENDS.
         307.     Through her use of her friends' JUULs, L.B. became addicted to
nicotine and eventually purchased a JUUL of her own from an unknown source.
         308.     L.B. has reported to Nelson that JUUL use is common at her high
school, where older students sell individual pods to younger students for profit.
         309.     L.B. told Nelson that the local gas stations readily sell JUUL pods to
minors and that one young gas station employee even trades JUUL pods for fast food
that children bring him.

App'x A (Plf Allegations), 1st Consol. Compl.,   60
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28361
                                                                of of
                                                                   43988




         310.     On at least one occasion, Nelson knows of L.B. purchasing JUULpods
from eBay.

         311.     In October 2017, L.B. also obtained a device directly from JUUL
through the company's warranty department.
         312.     L.B. also received promotional emails from JUUL, starting no later
than October 2017.
         313.     Nelson is unsure how much L.B. uses her JUUL but she constantly
finds the orange and green caps of mango and "Cool" Mint JUULpods in L.B.'s room.
Nelson has talked to L.B.'s doctor and other medical providers. None of them are
trained, or equipped, to treat adolescents with severe addictions to nicotine caused
by JUUL products.

         314.     Since the filing of the First Amended Complaint, L.B. has been subject
to disciplinary actions at school for truancy relating to JUUL usage and was put in a
court -ordered program called Diversion as a result.
         315.     In October, Nelson took away L.B.'s smartphone for disciplinary
reasons. In doing so, she also removed L.B.'s access to her network of friends who
are also addicted to JUUL. L.B.'s anger and panic caused her to flee the house and
L.B. was apprehended for erratic behavior in public by the police.
         316.     Nelson and L.B.'s father put L.B. in a one -month -long inpatient
treatment program.
         317.     The day after she returned from treatment, L.B. acquired another
JUUL. She continues to JUUL daily.

         318.     Because of her extended absence from school, L.B. is unable to
complete her freshman year of high school with her classmates. She now attends an
alternative school and is attempting to salvage her year.



App'x A (Plf Allegations), 1st Consol. Compl.,   61
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28462
                                                                of of
                                                                   43988




CC.      S.G., a Minor, through her Parent and Natural Guardian Ashley Noble
         319.     S.G. and her parent and Natural Guardian Ashley Noble are residents
of Ocean Springs, Mississippi.
         320.    When S.G. began using e -cigarettes in 2017, at the age of 14, she was
not a smoker. Nor did she understand the risks of ENDS or addiction.
         321.     In 2018, JUULing became very popular at S.G.'s high school. When
offered a fruit -flavored JUUL, she found that she liked the flavor and the fact that it
gave her a far stronger "buzz" than her older brother's 1.8% nicotine ENDS she had
used in the past.
         322.    JUUL's use of flavors played a substantial contributing factor in S.G.'s
decision to take up and continue using a JUUL. But for JUUL's dessert- and fruit -
based nicotine flavors, and JUUL's promotion of those flavors, S.G. would not have
used a JUUL.

         323.     Though S.G. had used ENDS in the past, after her first JUUL experience,
S.G. developed an uncontrollable addiction to nicotine, consuming up to 2 JUULpods
a day in either "Cool" Mint or Mango flavor.
         324.     Because S.G. had used ENDS before using a JUUL, she read and
understood JUUL's labeling statement of "5% strength" to mean 5% nicotine by
volume. S.G. did not know that JUUL contained at least 5.9% nicotine-more
than three times the potency of the solution she had used before-or that JUUL's
Mint pods had been found to contain up to 9.4% nicotine. JUUL's misleading labels
also made it difficult for S.G. to find alternative ENDS to JUUL or understand what
lower potency products might exist.
         325.     Since becoming taking up a JUUL, S.G. has developed behavioral
problems linked to her addiction.
         326.     Noble has purchased urine cotinine screens, nicotine patches,

App'x A (Plf Allegations), 1st Consol. Compl.,   62
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28563
                                                                of of
                                                                   43988




and nicotine gum as part of her efforts to understand and assist S.G. with her
addiction. In addition to trying to help S.G. wean herself off of nicotine, Noble has
sought professional treatment to no avail. Noble recently took away S.G.'s JUUL. The
resulting nicotine withdrawal prompted S.G. to begin smoking cigarettes, which she
could access more easily than a new JUUL.
         327.     Prior to using a JUUL, S.G. had seen point -of -sale ("POS") promotional

materials for JUUL devices and products, including signs and displays. S.G. did not
see any warnings or disclosures about JUUL's nicotine levels or the risks a JUUL
posed on those POS materials and instead saw promotions for JUUL's fruit- and
dessert -flavored pods. The representations and omissions S.G. saw JUUL's in-store
materially impacted S.G.'s assessment of the fruit -flavored JUUL she would be
offered by a friend at school.
         328.     Social media drove the popularity of JUUL at S.G.'s high school. Both
before and after taking up JUUL use, S.G. saw a significant amount of JUUL-
promotional content that encouraged teens to take up JUUL use, promoted drug -like
behaviors with JUUL products, distorted and omitted the risks of JUUL use, and
omitted or downplayed the nature and risks of JUUL use. These promotions
including reached S.G. and S.G.'s social network, including classmates, leading to an
increase in uptake on JUUL products and widespread misperceptions about the
nature and risks of JUUL products. S.G. has seen viral media content that normalizes
the role of JUUL in teen life by, among other things, portraying teens using JUUL,
portraying teens dressed in JUUL-themed costumes, depicting JUUL as an element of
a "high school starter pack" and giving humorous treatment to teen dependence on
JUUL products. But for JUUL's viral marketing activity, S.G. would not have been
exposed to and would not have used a JUUL.



App'x A (Plf Allegations), 1st Consol. Compl.,   63
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28664
                                                                of of
                                                                   43988




      i7446.3h ',144W7727,'??'


                  a              11114.1111111111M

                  0
                  0

      ma. --    a isyme


                  ny




         329.          S.G. is very active on Instagram where she followed the account
"@Doit4Juul" and "@JUULnation." S.G. routinely saw promoted images of
adolescents her age using JUUL products and believed that JUULing was the cool
thing to do and would help her fit in with her peers.
         330.          On SnapChat, S.G. has seen content from the JUUL influencers
DonnySmokes and Supreme Patty. S.G. and her friends and classmates mimic the
mannerisms and techniques they observe copying the tricks and content. In effect,
they are imitating within their social circles the activity they see on "Dolt4Juul," and
similar social media accounts. Through SnapChat, S.G. can also readily
purchase JUULpods from classmates or other peers.
         331.          S.G. currently consumes at least one Crème Brulee JUULpod a day and
smokes cigarettes when she cannot use a JUUL.
DD.      D.O. through her mother and natural guardian Atoyia Orders
         332.          D.O. and his mother and natural guardian Atoyia Orders ("Orders")
are residents of London, Ohio.
         333.          D.O. began using JUUL around June 2016, at the age of 16.
         334.        When D.O. was offered a JUUL by a friend at school, he had never
smoked or used any other tobacco product; he decided to try a JUUL because the

App'x A (Plf Allegations), 1st Consol. Compl.,       64
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28765
                                                                of of
                                                                   43988




mint flavor sounded appealing, he believed the JUUL posed no serious risks, and
JUULing had grown increasingly common at his school. D.O. had seen
advertisements for JUUL on social media and was led. to believe JUUL did not
contain any nicotine.
         335.     Before D.O. even tried JUUL, he also viewed point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
These promotional materials featured images of JUUL's multicolored fruit -flavored
pods. D.O. did not see any warnings or disclosures in these POS materials about
JUUL's nicotine levels or the risks JUUL posed. The representations and omissions in
JUUL's in-store promotions materially impacted D.O.'s assessment of, and eventual
decision to use, JUUL products.
         336.     D.O. told Orders that smoking JUUL was "smooth and easy" and eased
his anxiety.
         337.     Shortly after trying his friend's JUUL at school, D.O. purchased a JUUL
"starter pack" from a local gas station and consumed all the JUULpods contained
therein.
         338.     D.O. now consumes two or three JUULpods each day.
         339.     D.O. attempted to quit using JUUL. However, because he was highly
addicted to nicotine, D.O. turned to cigarettes. Now, D.O. uses JUUL and cigarettes.
         340.     Orders says D.O.'s JUUL use has had significant physical, financial, and
social effects on her son. D.O. has his JUUL in hand "24/7" and becomes very fidgety
and irritated when he cannot use JUUL. D.O. has also lost a significant amount of
weight since he started using JUUL.
         341.     Financially, D.O.'s JUUL use consumes a large portion of his budget, as
he spends a significant amount of money on JUULpods each week. D.O. now works to
feed his nicotine addiction, but before he started working, he would steal money

App'x A (Plf Allegations), 1st Consol. Compl.,   65
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28866
                                                                of of
                                                                   43988




from his mother in order to purchase JUULpods.
         342.     Socially, Orders says her son now hangs out with the "wrong crowd,"
as he spends most of his time with friends that also use JUUL incessantly.
         343.     Orders is confident that D.O. would not have started using JUUL if he
had known that JUUL contained nicotine and put him at a serious risk of developing
a debilitating nicotine addiction.
EE.     Jack Roberts
         344.     Plaintiff Jack Roberts is a resident of Kentucky.
         345.     Before Roberts used a JUUL for the first in November 2017, at the age
of 17, he had seen numerous JUUL displays, signs and promotions in local gas
stations. These materials promoted JUUL's flavors, JUUL's discounted Starter Kits,
and "Limited Edition" JUUL flavors and devices. Roberts does not recall seeing any
disclosures or warnings on those promotional materials including disclosures or
warnings that the JUUL was an age -restricted product, could deliver larger doses of
nicotine than a cigarette, and was at least as pharmacokinetically potent as a
cigarette.
         346.    When Roberts was offered a JUUL by a friend at school, he had never
smoked or used any other tobacco product. He decided to try a JUUL because the
Cool Mint flavor sounded appealing, he believed the JUUL posed no serious risks,
and JUULing had grown increasingly common at his school. Roberts would not have
used a tobacco or menthol -flavored JUUL because he associates both of those flavors
with cigarettes, which he knew to avoid.
         347.     The JUUL's narcotic effect of nicotine and the peer reinforcement
accompanying it led Roberts to use his friend's JUUL repeatedly over the course of
the next few weeks. Deciding that he wanted to try different flavors, Roberts bought
his own JUUL "Starter Kit" through an 18 -year -old classmate. Roberts consumed the

App'x A (Plf Allegations), 1st Consol. Compl.,   66
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            28967
                                                                of of
                                                                   43988




Fruit Medley, Crème Brulee and "Cool" Mint pods included in the Starter Kit over the
course of a week. Roberts gave away the Tobacco pod. After finishing his Starter Kit,
Roberts bought a box of Mango JUULpods from a classmate and continued
purchasing Mango pods from that point forward.
         348.    When Roberts sent in the registration card for the JUUL device in his
Starter Kit, JUUL began sending Roberts promotional emails, including an invitation
to combat federal efforts to regulate ENDS flavors by writing the FDA to report how
JUUL's flavors played an important role in Roberts' journey as a smoker. The email
also contained a survey inviting Roberts to list which JUUL flavors he had used.
         349.     Roberts saw and relied on JUUL promotional materials, Instagram
account, website, and emails heavily promoting JUUL's Mango. Though Roberts
knew the JUUL contained nicotine, JUUL's promotion of its flavors led him to believe
that JUUL use posed minimal risks and was appropriate for him to use.
         350.     Roberts quickly developed a pod -a -day nicotine addiction, which cost
about $40 a week to maintain. In an attempt to save money, Roberts purchased
bottles of nicotine salt e -liquid from a local store, which he used to refill
empty JUULpods. Relying on JUUL's labeling, Roberts purchased bottles of 5%
nicotine salt e -liquid to refill his empty JUULpods. Because JUULpods contain at least
5.9% nicotine, the third party e -liquids Roberts purchased were not potent enough
to satisfy his addiction, leading Roberts to discard the bottle and purchase
Defendant's premium -priced JUULpods.
         351.     Once he turned 18, Roberts, like many other JUUL-addicted seniors in
his high school, supported his addiction by legally purchasing packages of JUULpods
at local gas stations and reselling the pods to younger students at a markup. Though
Roberts deeply regrets this decision now, he justified it at the time as him "helping
out" younger classmates in the same way that older classmates had "helped" him

App'x A (Plf Allegations), 1st Consol. Compl.,   67
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29068
                                                                of of
                                                                   43988




before he turned 18.
         352.     On social media, Roberts saw a significant amount of JUUL promotion
from third parties, some of which include Instagram accounts by: @Doit4JUUL,
@JUUL_break, @JUULwraps, @Juulzi.co, @DonnyKl7, and @SupremePatty. Many of
the posts from these accounts promoted or included JUUL's name and hashtags that
JUUL promoted, including #juul, #juulvapor, and #juulnation. On SnapChat and
YouTube, Roberts followed or saw content from Donny Smokes, including the JUUL
Challenge, and other "tricks" that Roberts and his friends mimicked. All of these
JUUL-related promotions created the impression that JUUL was more popular than
it was, JUUL was made for teenagers, and that JUUL use was for "cool" kids.
         353.     These JUUL-promoting accounts promoted nicotine abuse,
downplayed or normalized addiction risks, encouraged JUUL use in school and
provided guidance on how to conceal a JUUL, created the impression that JUUL use
was more common than it was, and that JUULing was the "cool" thing to do. These
accounts also sold JUUL products directly through Instagram and promoted
websites that sold JUUL products with inadequate age verification procedures, if any
at all. These accounts also encouraged viral content creation by encouraging
viewers to post their own JUUL-related content, including selfies, nicotine abuse
"tricks" like inhaling ten JUULs at once, memes normalizing addiction and
adolescent use of JUUL products, and imagery suggesting that JUUL use might
improve a person's dating prospects.
         354.     Roberts did not know that much of the content he saw was being
created, distributed, and promoted by JUUL vendors whose aim was to promote
JUUL use to adolescents and profit off of their addiction. Had Roberts known the
truth, he would have rejected offers to use a JUUL or would have attempted to stop
using a JUUL far sooner than he did.

App'x A (Plf Allegations), 1st Consol. Compl.,   68
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29169
                                                                of of
                                                                   43988




         355.    JUUL's viral marketing campaign ensnared Roberts, who shared his
own JUUL-themed "promposal" in the spring of 2018. Had Roberts known that his
creation of JUUL-related content was the result of JUUL's efforts to turn young JUUL
users into unpaid youth advertisers for JUUL's products, Roberts would not have
posted the content or would not have consented to being used to promote JUUL to
other adolescents.
                                                    All Posts

                                  cutest_proposals




                                   Q
                             30,794 likes
                             cutest_proposals Follow me @cutest_proposals for
                             more... more
                             View all 1,681 comments
                             kylie_uhl @topper.24
                                topper.24 @kylie_uhl bro
                             SEPTEMBER 5




         356.     In or around the summer of 2018, Roberts joined "JUUL Talk." An
"exclusive insights community" developed by Defendant, JUUL Talk's welcome email
warned that any information shared by JUUL Talk was "confidential (subject to the
non -disclosure agreement) and not to be shared with others."
         357.    Within days of joining, Roberts received his first JUUL Talk survey
App'x A (Plf Allegations), 1st Consol. Compl.,         69
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29270
                                                                of of
                                                                   43988




invitation, which was purportedly designed to help JUUL "design activities and
experiences that are relevant and valuable to you."
         358.     On November 20, 2018, after JUUL announced that it would remove
flavored JUULpods from gas stations, JUUL Talk sent Roberts the first of three
separate emails he would receive, urging him to complete a survey detailing how the
removal of Mango and other flavored JUULpods from gas stations would impact him.
         359.     Had Roberts known the truth about JUUL or its marketing activities,
he would not have joined JUUL Talk or submitted any other information about
himself to JUUL.

         360.     Now a freshman in college, Roberts still consumes at least one
JUULpod a day. He sleeps with his JUUL next to him on a nightstand and begins using
his JUUL as soon as he wakes up each morning. He has been unable to quit or taper
down to less potent e -liquids than the JUUL. He estimates that his JUUL addiction
has cost him thousands of dollars since 2017.
         361.     Roberts recently learned that his younger brother, who is a freshman
at Roberts' former high school, is now using a JUUL, too.
         362.     Had Roberts known the risks of using a JUUL or that the sudden
popularity of JUUL was not because the JUUL was "cool" but because JUUL was using
deceptive advertising tactics to lure teenagers to its powerfully addictive product,
he would not have used a JUUL.


FF.     W.T. and A.R.T., both minors, through their parent and Natural Guardian
        Tonya Rowan
         363.     Plaintiffs W.T. and A.R.T, and their mother and Natural Guardian
Tonya Rowan ("Rowan"), are residents of Red Wing, Minnesota.
         364.    W.T. used a JUUL for the first time in 2016 at the age of 13. A.R.T used
a JUUL for the first time in 2017 at the age of 16.

App'x A (Plf Allegations), 1st Consol. Compl.,   70
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29371
                                                                of of
                                                                   43988




         365.     Before using a JUUL, neither W.T. nor A.R.T. had ever smoked a
cigarette or used other tobacco products.
         366.     Prior to their first JUUL use, both W.T. and A.R.T. had seen point -of -

sale ("POS") promotional materials for JUUL devices and products, including signs
and displays. These promotional materials featured images of JUUL's multicolored
fruit- and dessert -flavored pods and offers of discounts on the JUUL "Starter Kit."
Neither W.T. nor A.R.T. saw any warnings or disclosures in these POS materials
about JUUL's nicotine levels or the risk of addiction JUUL posed. The
representations and omissions in JUUL's in-store promotions materially impacted
W.T. and A.R.T.'s assessment of, and eventual decisions to use, JUUL products.
         367.     Both W.T. and A.R.T. had their first JUUL experience when offered a
puff from a friend's JUUL device.

         368.     Both W.T. and A.R.T. started purchasing their own JUUL products
within a short time after their first JUUL experience.
         369.    Although W.T. and A.R.T. are still below the minimum legal age to buy
tobacco products, they have always been able to buy JUUL products from their
friends and classmates.
         370.     Both W.T. and A.R.T. became addicted to nicotine within a short time
after they started JUULing.
         371.    Although they had never smoked before, both W.T. and A.R.T. now
smoke cigarettes to satisfy their nicotine addiction when they do not have access to
JUUL.

         372.     Rowan reports that, without nicotine, W.T. and A.R.T. become "crazy
and ornery."
         373.    W.T. currently consumes one JUULpod per day and A.R.T. consumes
one JUULpod every 2 or 3 days. They both start JUULing within 5 minutes of waking

App'x A (Plf Allegations), 1st Consol. Compl.,   71
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29472
                                                                of of
                                                                   43988




up.

GG.     Amber Royce
         374.    Amber Royce ("Royce") is a resident of Lebanon, Connecticut.
         375.     Royce began using JUUL in 2017 after seeing advertisements for JUUL
products at gas stations and hearing about JUUL from friends and family. She first
tried JUUL her cousin.
         376.     Prior to using JUUL, Royce was a daily cigarette smoker. She hoped
that the JUUL would help her stop smoking and break her addiction to nicotine.
         377.     Initially, Royce believed that JUUL did not contain any nicotine. After
she started purchasing JUUL products, she read on JUUL's label that it was "5%
strength," but she did not understand this meant JUUL contained at least 59mg/mL
nicotine. Royce did not know that JUUL was engineered to deliver nicotine to the
bloodstream more rapidly and in greater quantities than a cigarette.
         378.     Royce began purchasing JUUL products online and at local gas stations
and vape shops. She started consuming at least (1) JUULpod per day.
         379.     Royce believes she is now even more addicted to nicotine than in the
past when she was only smoking cigarettes. She uses JUUL continuously throughout
the day and night, and the JUUL device is constantly in her hand. There have been
occasions where Royce has fallen asleep and later woken up with her JUUL device,
still gripped in her hand.
         380.     Royce has tried to wean herself off JUUL by using a nicotine patch, but
her attempts have been unsuccessful.
         381.     If Royce had known how much nicotine JUULpods contained, she
would never have started using the product and exposed herself to the risk of
developing a more serious nicotine addiction.



App'x A (Plf Allegations), 1st Consol. Compl.,   72
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29573
                                                                of of
                                                                   43988




IIII.   D.S., a minor, through his Parent and Natural Guardian Amber Selfridge
         382.     Plaintiff D.S. and his mother and Natural Guardian Amber Selfridge
("Selfridge") are residents of Butler, Pennsylvania. When D.S. used a JUUL for the
first time in 2018, at the age of 16, he was not a smoker and had never tried
cigarettes.
         383.     Prior to using a JUUL for the first time, D.S. had seen numerous JUUL
advertisements online. Some of these JUUL advertisements depicted fashionably
dressed young people striking playful poses with JUUL devices in hand. Other online
JUUL ads promoted JUULpod flavors, encouraging D.S. to "start your week with Cool
Mint JUULpods" or to "indulge in dessert without the spoon" with Crème Brulee
JUULpods. None of the advertisements D.S. saw disclosed the nature or addiction
risks of JUUL's products, the existence or amount of nicotine in JUUL's products, or
that the JUUL was engineered to deliver nicotine to the bloodstream more rapidly
and in greater quantities than a cigarette.
         384.     Prior to using a JUUL, D.S. had also seen point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
D.S. did not see any warnings or disclosures about JUUL's nicotine levels or the risks
a JUUL posed on those POS materials and instead saw promotions for JUUL's fruit -
and dessert -flavored pods. The representations and omissions in JUUL's POS
promotions materially impacted S.G.'s assessment of the fruit -flavored JUUL he
would later be offered.
         385.    When offered a JUUL by a friend, D.S. accepted because he was
interested in trying the fruit flavors. JUUL's use of food -based flavors, food -based
flavor names and food -based advertising images was a substantial contributing
factor in S.C's decision to use and continue using a JUUL. JUUL's food -based
promotions misled D.S. about the nature of JUUL's product and distorted the risks

App'x A (Plf Allegations), 1st Consol. Compl.,   73
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29674
                                                                of of
                                                                   43988




JUUL products posed. Were it not for JUUL's flavorings and flavor -based promotions,
D.S. would not have used a JUUL or would not have continued using a JUUL.
         386.     D.S. liked the sweet flavor of the first JUUL product he used and he
continued to take puffs of his friends' JUULs until he purchased his own.
         387.    After purchasing his own JUUL device, D.S.'s JUUL consumption
increased so rapidly that he soon found himself going through 4 JUULpods a day.
         388.     Reasoning that he would not be able to smoke the equivalent of 4
JUULpods a day in combustible tobacco products, D.S. tried to switch from JUUL to
cigarettes.
         389.    JUUL's methods of promoting its products on social media platforms
foreseeably triggered the viral spread of JUUL-promotional content that encouraged
teens to take up JUUL use, promoted drug -like behaviors, distorted and omitted the
risks of JUUL use, and misled youth about the nature and risks of JUUL use. These
promotions reached D.S. and D.S.'s social network, including classmates, leading to
an increase in uptake on JUUL products and widespread misperceptions about the
nature and risks of JUUL products. But for JUUL's social media advertising, D.S.
would not have been exposed to and would not have used a JUUL.
         390.     D.S. and his friends followed many of the popular JUUL accounts on
Instagram. Among the posts D.S. saw were those that encouraged, among other
things, consuming massive quantities of JUUL vapor, using multiple JUUL devices at
the same time and using JUUL in conjunction with combustible cigarettes.
         391.     D.S. has posted social media content about JUUL, mimicking the JUUL-
related content he has seen on other accounts.
         392.       D.S. still consumes more than 1 JUULpod a day, in addition to at least
half a pack of cigarettes. He takes his first puff of JUUL within 5 minutes of waking
up. His favorite JUULpod flavor is Cucumber..

App'x A (Plf Allegations), 1st Consol. Compl.,   74
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           297 75 of 88
                                                               of 439




II. Laura Staller
        393.     Plaintiff Laura Staller lives in Germantown, Wisconsin.

        394.     Plaintiff began using JUUL in September of 2017 as an alterative to

smoking, and saw marketing that led her to believe it was a better alternative and that it

would be one way to quit smoking altogether. Around that time and before she started she

saw the following in-store display, among others:


                                            Simply Sa
                                                1ME ALTERNATIVE FOR ADULT SM ORE,' S




        395.     Plaintiff Staller believed there would be less nicotine in JUUL than in
cigarettes, because she thought the "5% strength" on the label indicated that the amount

of nicotine content of JUUL pods was significantly less than a pack of cigarettes.

        396.     Before she started, she saw in-store displays and advertisements that

indicated the strength but failed to include any warning, including this display:




App'x A (Plf Allegations), Pt Consol. Compl.,          75
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           298 76 of 88
                                                               of 439




         397.    Plaintiff also heard ads about JUUL on the radio station 97.3FM and saw

ads on gas stations, none of which warned her of JUUL's dangerous levels of nicotine or

potential harms it could cause.

         398.    Plaintiff went on JUUL's website when she first started looking into it.

The website indicated that it was a better alternative to smoking and would help her quit

smoking.

         399.    Plaintiff uses one and one half JUULpods a day which is equivalent to

more than a pack and a half of cigarettes a day. When she was using cigarettes, she was

using less than a pack a day. So she is now consuming much more nicotine because of
JUUL.

        400.     Plaintiff has had unusual fainting spells since using JUUL and has noticed

that her ability to take deep breaths and her endurance has decreased since using JUUL.

She has had to wear a heart monitor for 48 hours. The only thing in her lifestyle that has

changed has been her use of JUUL.

        401.     Plaintiff's use of JUUL seems to be affecting her respiratory health worse

than when she was smoking.

        402.     Plaintiff uses the mango JUULpods, which feel easier to breathe in than a
cigarette. She started with Tobacco flavor and didn't like it.

App'x A (Plf Allegations), 1st Consol. Compl.,   76
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            29977
                                                                of of
                                                                   43988




        403.     Laura has not been able to quit and it has been over one and a half years.

She was hoping to quit in 2018, but she is addicted.

        404.     Plaintiff was led to believe JUUL would help her quit her nicotine

addiction, instead of becoming more addicted to another product.

        405.     Laura saw advertising from JUULs online, which never warned of how

addictive it was. Not on the website, or anywhere else.

        406.     Laura would never have purchased JUUL if she had known the true nature

of nicotine content and delivery.

JJ. Anthony Smith
         407.    Anthony Smith obtained his first JUUL e -cigarette and JUULpods in an
effort to curtail his nicotine addiction and quit smoking.
         408.     In early 2015, Smith was 17 and he began seeing JUUL advertised via
Twitter and Instagram. In particular, he remembers seeing Advertisement 65 of
Appendix C on Twitter. He recalls that many of the ads had images of young
people-young enough to be in high school-who often looked like his friends, and
they appeared to be having fun, vaping and enjoying a hip, cool activity.
        409.      Smith also recalls seeing an ad highly similar to Advertisement 66
(young woman promoting switch to JUUL) of Appendix C on Instagram. In
particular, he recalls a young, blond woman that reminded him of a good friend of
his, except that the ad he recalls seeing did not include a disclaimer about the
nicotine content. It was Smith's typical habit to scroll through images on Instagram
quickly, and he rarely paused to open posts to read any content, thus had any such
disclaimer been there, he would not have seen it. Because of the model's similarity
to his good friend, that ad in particular piqued his curiosity about JUUL. He also
began noticing JUUL's ads for their flavored pods, which also made him interested.
In general, the ads touted JUUL products as a safe, healthy alternative to smoking,

App'x A (Plf Allegations), 1st Consol. Compl.,   77
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30078
                                                                of of
                                                                   43988




which Smith believed meant it was delivering less nicotine.
         410.     Shortly after viewing the advertisement with the blond woman, Smith
visited a Circle K. He saw a large advertisement there for a JUUL starter pack, which
included the device and four different flavored pods. The advertisement was similar
to Advertisement 67 of Appendix C (poster using discount to promote JUUL starter
kit). However, he did not see any warning that the product contained nicotine, or
that one pod contained more nicotine than a pack of cigarettes. He reasoned that a
starter pack would allow him to try several flavors for a lower price, so he decided
to try it. The starter pack was purchased for approximately $29.
         411.     Smith began using the product, noticed that he would get a quick
nicotine buzz that was more intense than cigarettes, but he attributed that to the
fact that it was a vapor instead of a smoke. Rather than weaning Anthony Smith off
of nicotine, the intense dosage of nicotine delivered by the JUUL products resulted in
an increased nicotine addiction, and an increased consumption of nicotine and JUUL
products, upping his consumption of one JUULpod per day. The fact that the mint
flavor of the JUULpods is pleasant has also played a role in his continued use of JUUL
products.
         412.    At the age of 18, Anthony Smith switched to use exclusively of
JUULpods as a source of nicotine. Until approximately the spring of 2018, Anthony
Smith had consumed JUULpods on a daily basis for over three years, and found it far
more addictive than traditional cigarettes, to the point where he spent several years
unable to make it through a day without JUULing. At times, he would try to quit, but
found it difficult due to the fact that the advertising was continually being delivered
to him via social media. At one point, he did quit, and then he saw an ad for a new
mango flavored pod, see Appendix C, Advertisement 68, which caused him to
purchase more pods and begin using JUUL again.

App'x A (Plf Allegations), 1st Consol. Compl.,   78
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30179
                                                                of of
                                                                   43988




         413.     If Anthony Smith had known that the JUULpods contained a nicotine
salt that delivered a more potent dose of nicotine than a traditional cigarette, he
would not have purchased the JUUL product.
KK.      Corey Smith
         414.     Corey Smith is 18 years old, and started consuming JUULpods when
he was 17. Corey Smith saw JUUL advertisements prior to his purchase, especially
on social media such Instagram, where he saw ads posted by JUUL. Corey found the
JUUL products appealing based on those advertisements, which did not convey the
fact that nicotine salts deliver an effective dose of nicotine higher than a traditional
cigarette. Corey Smith also found the USB-drive shape of the JUUL appealing based
on its sleek design. Corey Smith was also attracted by the fruit -like flavors and the
Cool Mint flavor in particular. Corey Smith is now addicted to JUULpods, and
consumes a pack of JUULpods per week.
         415.     If Corey Smith had known that JUUL's use of nicotine salts deliver an
effective dose of nicotine higher than a traditional cigarette, he would not have
purchase JUUL products.
LL.      T.B.T. through his parent and Natural Guardian Marlene Thomseth-Belcher
         416.     Plaintiff T.B.T. and his parent and Natural Guardian
Marlene Thomseth-Belcher ("Thomseth-Belcher") reside in Minneapolis,
Minnesota.
         417.     Prior to using a JUUL for the first time in 2017, at the age of 15, T.B.T.
had seen JUUL signs and displays in local stores promoting JUUL flavors and offering
discounts on JUUL "Starter Kits." He had also seen online JUUL advertisements
promoting JUUL flavors. None of this JUUL messaging disclosed that JUUL products
contain at least 59mg/mL of nicotine and deliver nicotine to the bloodstream more
effectively than cigarettes.

App'x A (Plf Allegations), 1st Consol. Compl.,   79
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30280
                                                                of of
                                                                   43988




         418.     In the time leading up to his first JUUL experience, T.B.T. saw
increasing amounts of JUUL-related content on the social media platforms
Instagram and Snapchat. This content, which often featured young people
performing "tricks" with exhaled JUUL vapor, led T.B.T. to believe that using JUUL
was a "cool" activity that would improve his social status.
         419.    When one of T.B.T.'s friends offered him a JUUL, he accepted. He
enjoyed the "buzzed" feeling he received from the JUUL's powerful nicotine hit. He
does not recall which flavor he tried first, but he knows it was not tobacco. T.B.T.
would not have tried JUUL if it were only available in tobacco flavor.
         420.     Shortly after he started using JUUL, T.B.T. began experimenting with
marijuana. He continued to use marijuana until late 2018.
         421.     Now 17, T.B.T. acknowledges that he is addicted to nicotine.
         422.     Despite being below the minimum legal age to purchase JUUL
products, T.B.T. is able to buy JUUL products from local stores. Although Thomseth-
Belcher has asked, T.B.T. refuses to disclose which stores sell him JUUL products.
         423.     T.B.T. gets money to pay for JUUL products by selling items for cash.
He also resells JUUL products to finance his own habit.
         424.     T.B.T. has, from time to time, refilled his JUULpods with e -liquid from
other manufacturers. However, most commercial e -liquid contains far less nicotine
than the e -liquid in JUULpods and thus fails to satisfy T.B.T.'s nicotine addiction.
Therefore, T.B.T. continues to use JUULpods with their original JUUL-manufactured
e -liquid.

         425.     The online social media content that T.B.T. has seen, and continues to
see, online normalizes teen JUUL use by, for example, presenting the JUUL device
alongside earbuds, cellphones and other common items that comprise a "high school
starter pack."

App'x A (Plf Allegations), 1st Consol. Compl.,   80
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30381
                                                                of of
                                                                   43988




         426.     T.B.T.'s spent 5 months in an outpatient addiction program that cost
several thousand dollars. The program proved ineffective and T.B.T. is still addicted
to nicotine.
         427.     T.B.T. currently consumes more than 1 JUULpod per day. He starts
JUULing within 5 minutes of waking up.
         428.     Thomseth-Belcher has asked T.B.T. to move out of the family home so
his JUUL and marijuana use will not provide a bad example for his younger sibling.
MM. Michael Viscomi
        429.     Plaintiff Michael Viscomi is a citizen of Pennsylvania and resides in

Bethlehem, PA.
        430.     In 2014, Mr. Viscomi smoked a pack of cigarettes each day, which he

started to reduce to a few cigarettes each day. Prior to March, 2018, he had reduced his

cigarette consumption down to several cigarettes per day through the use of alternative

products, such as nicotine gum, chewing tobacco and non-JUUL vaping products.
        431.      On March 1, 2018, Mr. Viscomi switched from smoking cigarettes to

consuming JUUL pods in an attempt to quit smoking cigarettes completely and wean

himself off of his nicotine addiction. At that time, Mr. Viscomi believed that one JUUL

pod would supply him with the same quantity of nicotine as one pack of cigarettes.
        432.     Prior to consuming JUUL pods, Mr. Viscomi was exposed to and did see

JUUL advertising, promotional and marketing materials, particularly in the form of

JUUL Instagram posts featuring young, attractive people using the product. He

specifically followed @SupremePatty on Instagram. He also visited the JUUL website

and thereafter regularly and consistently received JUUL emails. Specifically, he saw the
following image asking him to "Find [His] Favorite Flavor" and others similar ads:




App'x A (Plf Allegations), 1st Consol. Compl.,   81
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           304 82 of 88
                                                               of 439




                                                 Find Your Favorite Flavor



                                                   --I           -.4




                                                     WAIIINNG.     p. d.   carte. axed.. Kedin a an odd.. droMeel




        433.      Some of these social media posts show abuse of JUUL and encourage

youth to smoke JUUL, or multiple JUULs at once, including these post that Mr. Viscomi

saw during the class period:




        434.     Prior to consuming JUUL pods, Mr. Viscomi was not aware of the actual

amount or potency of nicotine that JUUL products would deliver into his body or that the

product was developed to maximize the effects on him of the nicotine it contained. He

did see JUUL's representation of "5% strength" on its packaging and thought that meant
5% nicotine content. He also saw JUUL's statement that a JUULpod is equivalent to a

pack of cigarettes and understood that to mean "equivalent nicotine content." He also saw

JUUL's representation that "1 JUULPOD = 1 pack of cigarettes" and "alternative for
adult smokers" and believed those to mean that JUUL is a less addictive alternative to
cigarettes.

        435.     After March 1, 2018, Mr. Viscomi continued to be exposed to and saw
App'x A (Plf Allegations), 1st Consol. Compl.,      82
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           305 83 of 88
                                                               of 439




JUUL advertising, promotional and marketing materials in the form of JUUL Instagram

posts and radio advertisements.

        436.      Since that time, Mr. Viscomi began consuming JUUL consistently and

constantly at a rate of at least one JUUL pod each day, or taken approximately 200 hits

from his JUUL device each day. He has consumed every flavor JUUL offers, including

purchasing and consuming a JUUL starter kit, which contains all of the flavors offered.

        437.     Based on the JUUL marketing, advertisting and promotional mateirals to

which he was exposed, Mr. Viscomi was not aware that JUUL could deliver more

nicotine per puff than a cigarette, or that the nicotine delivered by the JUUL entered the

bloodstream faster than a cigarette
        438.     In fact, the JUUL marketing Mr. Viscomi saw contained no warnings,

either on JUUL's website, in-store displays, or on the packaging itself, including the

following ads which Mr. Viscomi saw during the class period, among many others:
                                    JUUL
                                                                       JUUl
                                           AAA


                                           ai
                                   JUUL    JUUL    JUUL     JUUL       JUUL




                             MAN             JUULpods
                                             Available in 8 flavors.




        439.      Since starting to consume JUUL pods, Mr. Viscomi has become addicted

to the cool mint JUULpods and the nicotine salts they contain, an addiction he considers

worse than his previous addiction to cigarettes. Indeed, JUULing (the commonly used
phrase among users of JUUL products to mean the use of JUUL products) is on his mind
more than smoking cigarettes was. Rather than weaning Mr. Viscomi off of cigarettes

App'x A (Plf Allegations), 1st Consol. Compl.,              83
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30684
                                                                of of
                                                                   43988




and nicotine, the JUUL products delivered a high dose of nicotine that resulted in an

increased nicotine addiction, an increased consumption of nicotine, and an increase in the

number of JUUL products he consumed.

        440.     Mr. Viscomi purchases his JUUL products at gas stations, Wawa and

Sheetz at an approximate price of $23 per pack of four pods.

         441.    Mr. Viscomi would not have purchased JUUL products had he known that

the nicotine salts in JUUL pods were highly addictive and more potent and addictive than

the traditional cigarettes from which he was attempting to wean himself.

NN.      O.V. through her parent and natural guardian Tanya Viti
        442.      O.V. and her mother Tanya Viti ("Viti") are residents of Dedham,

Massachusetts.

        443.      O.V. first started using JUUL at the age of twelve, while in sixth grade.

D.C. actively uses Instagram, Snapchat, and YouTube where she is exposed to JUUL-

related content from other adolescents and from JUUL-related accounts.

        444.      On Instagram, O.V. saw a significant amount of JUUL promotional

content from third parties, including the Instagram accounts @Doit4JUUL and

@SupremePatty. On YouTube and SnapChat, O.V. saw numerous JUUL-themed videos
from EonSmoke and Supreme Patty. This content was overtly youth -oriented

and encouraged JUUL use, depicting JUULing as the "cool" thing to do. O.V. did not

know that much of the content she saw was being created, distributed,

and promoted by JUUL vendors or paid influencers whose aim was to promote JUUL

use to adolescents and profit from their addiction.

        445.     Before O.V. even tried JUUL, she also viewed point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.

These promotional materials featured images of JUUL's multicolored, flavored pods.

O.V. did not see any warnings or disclosures in these POS materials about JUUL's


App'x A (Plf Allegations), 1st Consol. Compl.,   84
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           307 85 of 88
                                                               of 439




nicotine levels or the risks JUUL posed. The representations and omissions in JUUL's in-

store promotions materially impacted O.V.'s assessment of, and eventual decision to use,

JUUL products.

        446.     After discovering JUUL on social media and in stores, O.V. sought out

friends in neighboring towns that were already using JUUL. When O.V. started using

JUUL, she had no idea the product contained nicotine. When Viti confronted her

daughter about her JUUL use, O.V. told her mother JUULpods were "flavored juice,"

which is what she was led to believe based on the advertisements she had viewed. Even

after Viti informed her daughter that JUUL contained nicotine, O.V. chose to follow her

perception of JUUL, cultivated from an overload of advertisements, versus the advice of
her mother.

        447.     After trying JUUL with friends, O.V. quickly became addicted to nicotine

and started using JUUL regularly. Once O.V. entered seventh grade, JUUL use had

become rampant in her school. O.V. told her mother that kids in her school would hide

JUUL devices in their shoes and try to use them while in class; it was considered "cool"

to be able to smoke JUUL in class and get away with it. According to O.V., there are very

few students in her school that do not use JUUL.

        448.      O.V. and her friends regularly posted photographs of themselves with

JUUL on social media. In October 2018, O.V. was suspended from school after her and a

friend posted an image of themselves "JUULing" in the bathroom on social media.

        449.      O.V. has admitted to her mother that she is addicted to nicotine. Recently,

Viti found a jar of nicotine in O.V.'s bedroom.

        450.      O.V. has suffered academically due to her JUUL use. In addition to her

suspension from school, O.V. went from being an "A -student" to receiving all "F"s.

        451.      O.V. has also experienced severe physical, financial, psychological, and

social repercussions from her JUUL use and severe nicotine addiction.


App'x A (Plf Allegations), 1st Consol. Compl.,   85
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30886
                                                                of of
                                                                   43988




        452.     Physically, O.V. now experiences acute headaches and stomachaches and

becomes visibly irritated and fidgety when she cannot consume nicotine.
        453.     Financially, O.V.'s JUUL use has had a significant impact on her parents.

O.V. has stolen large quantities of money from her parents to purchase JUUL products.
         454.    Viti has confiscated numerous JUUL devices and JUULpods from O.V.
Unfortunately, none of her efforts have been successful. O.V. has told her parents
that she will just use a friend's JUUL device as soon as she gets to school.
00.      S.W. through his parent and natural guardian Joe Weibel
         455.     S.W. and his father and natural guardian Joe Weibel ("Weibel") are
residents of Chadwicks, New York.
         456.     Before S.W. even tried JUUL, he also viewed point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays.
These promotional materials featured images of JUUL's multicolored fruit -flavored
pods. S.W. did not see any warnings or disclosures in these POS materials about
JUUL's nicotine levels or the risks JUUL posed. The representations and omissions in
JUUL's in-store promotions materially impacted S.W.'s assessment of, and eventual
decision to use, JUUL products.
         457.     S.W. did not understand the risks of nicotine when he used a JUUL for
the first time, or the effects it could have on him. JUUL use is rampant in S.W.'s town
and high school. S.W. has told Weibel that his basketball team even uses JUUL in the
locker room, which his coaches cannot detect because JUUL products release no
odor or visible smoke.
         458.     Older students at S.W.'s high school sell individual pods to younger
students for profit. S.W.'s older sister has even encouraged S.W. to start selling
JUULpods.

         459.     Even though Weibel has forbidden S.W. from using JUUL products,

App'x A (Plf Allegations), 1st Consol. Compl.,   86
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
          MDL No. 2913 Document       FiledFiled
                                1-1082-2         01/30/19
                                            07/29/19  PagePage
                                                            30987
                                                                of of
                                                                   43988




Weibel believes he continues to sneak JUUL. Weibel's 19 -year -old daughter is also
highly addicted to JUUL; Weibel believes his daughter purchases JUULpods from
local gas stations and shares them with S.W. Weibel believes his children spend a
significant amount of money on JUUL products each week.
         460.    When S.W. started using JUUL, he believed that JUUL products were
safe and non -addictive.
         461.     S.W. would not have started using JUUL if he knew it contained
nicotine. Additionally, S.W. would not have used a tobacco or menthol -flavored JUUL
because he associates both of those flavors with cigarettes, which he knew to avoid.
         462.    Weibel is confident that had S.W. or his 19 -year -old daughter known
the risks that the JUUL posed, they would never have used it.
PP.     J.Y., a Minor, through his Parent and Natural Guardian Barbara Yanucci
        463.     Plaintiff Barbara Yanucci is the mother of J.Y., a minor who is a citizen of

Florida, residing in Port St. Lucie.

        464.     J.Y. is presently 16 years old and began using JUUL pods at the age of 15

because he thought it was fun.

        465.     Prior to using a JUUL, J.Y. had also seen point -of -sale ("POS")

promotional materials for JUUL devices and products, including signs and displays. J.Y.

did not see any warnings or disclosures in these POS materials about the existence or

amount of nicotine in a JUUL or the risks nicotine posed. Instead, he saw promotions for
JUUL's fruit- and dessert -flavored pods. The representations and omissions in JUUL's

in-store promotions materially impacted J.Y. assessment of the JUUL he would later try.

Specific representations J.Y. saw are available at

http://www. cl as sl awdc. com/2019/01/25/j uul-images-2/.

        466.     When he first tried a JUUL, J.Y., as a minor, could not appreciate the

dangers posed by the nicotine and other chemicals contained in the JUUL, and was not


App'x A (Plf Allegations), 1st Consol. Compl.,   87
In re JUUL Prods. Lit.
   Case
    Case3:18-cv-02499-WHO Document
         MDL No. 2913 Document       FiledFiled
                               1-1082-2         01/30/19
                                           07/29/19  PagePage
                                                           310 88 of 88
                                                               of 439




aware how much nicotine a JUUL contained or that the JUUL had specifically been

developed to maximize the addictive effects of the nicotine it contained and to put

extremely high doses of nicotine into the bloodstream.

        467.     J.Y. states that many of his friends in high school were consuming JUUL

products at the time he began using JUUL and continue to do so. JUUL products were

and still are popular, ubiquitous and easy to obtain.

        468.     J.Y., a minor, has himself purchased JUUL products at a Wawa

convenience store.

        469.     J.Y. now considers himself addicted to JUUL pods and has consumed

JUUL pods up to 12 times per day. His favorite flavor is mint. His craving for nicotine

has increased while using the JUUL pods, and he now uses vaping devices that deliver

even more nicotine than JUUL.

        470.     J.Y. is not aware of any label on JUUL packaging indicating that the

product contains nicotine or warning of the dangers of the nicotine because he does not

read the packaging.

        471.     J.Y. initially concealed his use of JUUL from his mother and Natural

Guardian Barbara Yannucci, who, after learning that JUUL products contain nicotine and

appreciating the dangers of nicotine, has done and continues to do everything in her

power to get her son to quit using JUUL products. She has not been successful to date.




App'x A (Plf Allegations), 1st Consol. Compl.,   88
In re JUUL Prods. Lit.
       Case
       Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                             Document
                                  1-10 81-2
                                        Filed 07/29/19
                                              Filed 01/25/19
                                                         Page Page
                                                              311 of1439
                                                                     of 4




                                  Appendix B: Charts

Chart 1




Chart 2




App’x B, 1st Consol. Compl., In re JUUL Prods. Lit.
       Case
       Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                             Document
                                  1-10 81-2
                                        Filed 07/29/19
                                              Filed 01/25/19
                                                         Page Page
                                                              312 of2439
                                                                     of 4



Chart 3




Chart 4




App’x B, 1st Consol. Compl., In re JUUL Prods. Lit.
Given
n give           Case
                 Case3:18-cv-02499-WHO
                      MDL No. 2913 Document
                                       Document
                                            1-10 81-2
                                                  Filed 07/29/19
                                                        Filed 01/25/19
                                                                   Page Page
                                                                        313 of3439
                                                                               of 4
 d for
 ation
which     Chart 5
direct
  e for
clipse
 those
ded a
   here
y for
   The
orting
          Figure 2. 1H NMR spectra showing the chemical shift changes for
          nicotine in a propylene glycol + glycerol (PG + GL) stock mixture
 were     with the addition of acid and base, independently. (A) 1 × t-
e (Ha     butylamine added (relative to moles nicotine). (B) PG + GL e-liquid
those     stock (no acid or base additives). (C) 5 × acetic acid added. Stock
s and     mixture contained 54 PG:46 GL (by moles) and 24 mg/mL nicotine.
Hd to     Samples were prepared by isolating the e-liquid sample in an inner
ds on     concentric NMR tube, with DMSO-d6 lock solvent in the outer tube,
          Chart 6
 shift    at 40 °C.


   (3)

G/GL
 d to
 es of
   and
 matic
utions
otons
cial e-   Figure 3. Free-base nicotine fraction (αfb) in commercial e-liquids as
 h the    an average using aromatic protons Ha and Hb. The ranges between free
          base values are indicated. Nicotine amounts as indicated to the right of
          each name were determined by NMR integrations, relative to the PG
          and GL resonances.

   (4)    liquid was found to have a post-vaporization αfb of 0.05 ± 0.03
          App’x B, 1st Consol. Compl., In re JUUL Prods. Lit.
 ts):     (range), also comparable to its unvaporized value of 0.07 ±
          0.02. JUUL e-liquids are advertised to contain benzoic acid,
       Case
       Case3:18-cv-02499-WHO
            MDL No. 2913 Document
                             Document
                                  1-10 81-2
                                        Filed 07/29/19
                                              Filed 01/25/19
                                                         Page Page
                                                              314 of4439
                                                                     of 4




Chart 7




Chart 8




App’x B, 1st Consol. Compl., In re JUUL Prods. Lit.
          Case
           Case3:18-cv-02499-WHO Document
                MDL No. 2913 Document       Filed Filed
                                      1-10 81-3         01/25/19
                                                  07/29/19   PagePage 1 of
                                                                  315 of   25
                                                                         439

                                  Appendix C - Advertisements
Advertisement 1




                                               SMOKING




Advertisement 2

           JUUL @JUULvapor 4 Jun 2015
   JUUL     Ready for our close up. #LightsCameraVapor #JUUL




            Q          1-i




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-3         01/25/19
                                               07/29/19   PagePage 2 of
                                                               316 of   25
                                                                      439


Advertisement 3



             JUUL
    JUUI
             June 30, 2015 *

    "A stunning addition to the world of electronic cigarettes" - #Oaknlron
    Read reviews by WIRED, TechCrunch, The Verge and more:




   JUULVAPOR.00","
    Introducing JUUL - Smoking Evolved
   Check it out: https://www.JUULvapor.com

   04                                                                     1 Share


              EC) Like              L71 Comment                   Share


   0 i.      Write a comment..                                  00
           Press Enter to post.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
        Case3:18-cv-02499-WHO
       Case  MDL No. 2913 Document 1-10 81-3
                              Document   Filed Filed
                                               07/29/19   PagePage
                                                     01/25/19 317 of 439
                                                                   3 of 25


Advertisement 4

            JUUL
     MLR
            December 6, 2017 *

    With the flavors of vanilla cake, silky custard and of course creme brulee
    this JUULpod is the perfect evening treat. http://bit.ly/2BCBZqS




                   creme brulee
                           The perfect evening treat.




                        VIMONING 1164 gredc, towenark erroarot   ray....   Os   oild106. draicat


    0020                                                                                              13 Comments


             [o Like                          (:) Comment                                          4 Share


Advertisement 5



            JUUL     @JUULvapor 10 Dec 2015                                                 \./
   JUUL     What are your favorite foods to pair with our pod flavors? Get some inspiration
            from our featured... instagram.com/p/_IayD7H9QS/

                                                         C) 2




In re JUUL Prod. Lit., Appendix C - Plf s                        Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-3         01/25/19
                                               07/29/19   PagePage 4 of
                                                               318 of   25
                                                                      439

Advertisement 6

                                                                   AAA Wolper

                                                                   linagspor 1111 t bourrnor bac' Clso
                                                                     AAA        0.260               or7




                                                                   VAPPIPIO tH vallaci arbors metro
                                                                   Madre an aidarve ~mat
                                                                   *AA... re ALIJULroper }.....therac
                                                                   Una non arrviires
                                                                   tAlaup OmoldignOmm
                                                                   -441003 eihopore Imrasolipir
                                                                   Way
                                                                   ikajhuger wane _p-tacm Pi Nr1 or car
                                                                   pocfteas a' pa:Mu on ...A.Aaxri a a
                                                                   soislir roar we Nal duct 1w woe =may
                                                                   ono" Oda
                                                                   filievdawria7111 Om% evirts

                                                                   0 0
                                                                   Mew




Advertisement 7

           christinazayas
           New York, New York




     C7 Q
     1,509 likes
     christinazayas When smoking cigarettes is not an
     option, I've turned to @juulvapor. Read why, via the
     link in my bio! #JUULmoment #ad
     View all 46 comments
     NOVEMBER 13, 2017
In                                                          aint
         Case
          Case3:18-cv-02499-WHO Document
               MDL No. 2913 Document       Filed Filed
                                     1-10 81-3         01/25/19
                                                 07/29/19   PagePage 5 of
                                                                 319 of   25
                                                                        439

Advertisement 8

                          TOP POSTS
                         #jUulmoment

          maggiescenna Follow
     -    Fontainebleau Miami Beach




  C7 Q V                                               .^
  233 likes
  maggiescenna sponsored by @juulvapor
  #juulmoment
  View all 9 comments
  asap_kevina Lmao                                       CJ

  monicadelareyes Lovely post
     I UGLt< Lb, ZU I/




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
             Case3:18-cv-02499-WHO
            Case  MDL No. 2913 Document 1-1081-3
                                   Document  FiledFiled
                                                   07/29/19  Page
                                                        01/25/19  320 6ofof
                                                                 Page     439
                                                                            25

Advertisement 9 (reduced smell)

No Stink Attached
1 message

JUUL <ogoolpAupor. am>                                                                             %Ma Feb 22, 2017 et 7:00 PM
limply -To: JOU. 4101140kikepoi corn'
TO:




                                           IUUI
                                                                                                         VA;
                                        Satisfaction                                                        \
                                         With No
                                Stink Attached


                \-\                       EXPERIENCE /UM




                           Gone are the days of smelling like an ashtray.
                                                                                                         #* 0



                               JUUL is discreet with minimal odor.
                                   Your friends will thank you.




Advertisement 10 (reduced smell)

 KEEP KISSABLE
                                                                  .   WITH
                                                            OLD GOLDS
                                                        OLD GOLDS were created to give you
                                                        THROAT -EASE ... as well as a more de-
                                                        lightful tasting cigarette. But the makers
                                                        also consider.' your breath, your lips,
                                                        your teeth, as well as your THROAT.

                                                        They created a pure -tobacco
                                                        ... free of coriander and other greasy
                                                        artificial flavorings. .that burn into
                                                        clinging,     staining,     breath - tainting
                                                        vapors.

                                                        To avoid unpleasant aftermaths, smoke
                                                        pure-tobocco OLD GOLDS. Their clean,
                                                        sun -Opened, riaftirol.flavored tobaccos
                                                        will be like honey to your THROAT. And
                                                        they leave no objectionable ado,. either
                                                        on your breath or clothing,. in The room.

                                                                                   THR PRO011.1.-
                                                                    0.n up e         el uto Pot. end

                                                                    11..1.114.1. Judd* let ...11
                                                                    whult          aaaaaa 1, pl... et,


                                                                    .11. ta sme.                 uure-
                                                                    lo.. cno PPM.




      ARTIFICIAL FLAVORS" TO TAINT THE BREATH   .   .   .   CR SCRATCH THE THROAT




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-3         01/25/19
                                               07/29/19   PagePage 7 of
                                                               321 of   25
                                                                      439

Advertisement 11 (Graphic with technology claim)




    Yor so smart to smoke
                            adianwills

Advertisement 12 (Graphic with technology claim)




    SMOKING
     EVOLVED
               SHOP JUUL




       Simple, smart, intensely satisfying


In re JUUL Prod. Lit., Appendix C - Plf s 1Cons.
                                          st     Complaint
       Case3:18-cv-02499-WHO
      Case  MDL No. 2913 Document 1-1081-3
                             Document   FiledFiled
                                              07/29/19  Page
                                                   01/25/19  322 8ofof439
                                                            Page       25

Advertisement 13 (Billboard with smoke)




  NOTE
  LINO?



                                      COSTLI7R, TOE ACC.74

          47)/ZIC      GELMART--
             DRII1K5   ENNARROW S




Advertisement 14 (Billboard with vapor)




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
           Case3:18-cv-02499-WHO
          Case  MDL No. 2913 Document 1-1081-3
                                 Document  FiledFiled
                                                07/29/19    PagePage
                                                      01/25/19   323 of 439
                                                                     9 of 25

Advertisement 15 (Colors)




                                             wws4xmer


                                                              hAIURAL
                                           AMERICAN           AMERICAN
                                           SPIRIT SPIRIT
                                                                                     Paha,


    Natural American Spirit began with a simple     We use only 100% additive.free, whole
    mission - do away with all of the extras.       leaf natural tobacco in every cigarette.
    Use only tobacco without additives, without     That alone would make Natural American
    shortcuts, without compromises.                 Spirit different, but it doesn't stop there.
                                                    We also work with formers dedicated to
    We have 13 styles of Natural American           responsibly using the earth's resources.
    Spirit cigarettes, each one suited to
    Hafer,. taste.                                  So V. enjoy hearing things        the    "This
                                                    doesn't taste like my usual cigarette." That's
                                                    because it's not supposed to.




    EXPERIENCE NATURAL AMERICAN SPIRIT

              PROMO CODE 89983                TryArnenconSpirit.com or call 1-800 435 5515           .--
                                                 wwlel iv omeeeeelemlelelfteieween eien W.
                                              wen mono "lee
                                              .rewea .5 mote wesequesrele urge ele mt. or
                                                rx. peva ...114adolineaNal OlOrrls1M1.001
                                                 epee 1.12




   SURGEON GENERAL'S WARNING- Smoking
   By Pregnant Women May Result in Fetal                           No additives m our tobacco
   Injury, Premature Eilh, And Low Birth Weight.                does NOT mean a safer cigarette

                       _inabb.1111111.1(.111.1111.11.irdea.01.1CTIII              111,       .




  Ma                                                STARTER KIT




In re JUUL Prod. Lit., Appendix C - Plf s 14 Cons. Complaint
            Case
           Case   MDL No. 2913 Document
                3:18-cv-02499-WHO       1-1081-3
                                  Document    FiledFiled
                                                    07/29/19   Page
                                                         01/25/19   32410
                                                                  Page  of 439
                                                                           of 25

Advertisement 17

                                                                                                                     goals state {S)




               100%
  ADDITIVE -FREE
         NATURAL
          TOBACCO

                                     NA   I   11   iL   A
                                                                                                                 I    .1   F   A

                                                                AMERICAN                                             RICAN

                                                                SPI                10




                                                            Kos .conot..,...rhat




    No additives in our tobacco
  does NOT mean a safer cigarette.

                                          TRY 1 PACK FOR $2.00*
    Organic tobacco does NOT                  VISIT NASCIGS.COM OR CALL I-800-435-5515
      mean a safer cigarette.                            PROMO CODE 96343


                                                            CIGARETTES                                      ftsapp,..911 sales la.
                                                            Orrer le, neo     1 ter 02 VI twIrteeter 64664 Ire an, Wheel Harman Spiel
     SURGEON GENERAL'S WARNING Cigarette                    Opera. pearleet ...leen RIO porrares            1154 tinSI .1 II be es.
     Smoke Contains Carbon Monoxide.                        rerZr:.gres!VOl:{1:::l'erre'r'lrZ.;eene11:6.6':;.;e"snr:6:1!'eVrt
                                                            Orer es6rer 06 3016




Advertisement 18




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
         Case
          Case3:18-cv-02499-WHO Document
               MDL No. 2913 Document       FiledFiled
                                     1-1081-3         01/25/19
                                                 07/29/19  PagePage
                                                                 325 11 of 25
                                                                     of 439

Advertisement 19

    SURGEON GENERAL'S WARNING: Ouining Smoking
    Now Greatly Reduces Serious Risks to Your Health.




Advertisement 20




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       FiledFiled
                                   1-1081-3         01/25/19
                                               07/29/19  PagePage
                                                               326 12 of 25
                                                                   of 439

Advertisement 21 (Food)




             EAT more vegetables-less meat You'll
                  better, and help the Government,
                feel
           besides.
           Here are two you can't beat-new string beans,
           perfectly cooked in butter, and new creamed onions.
           You don't need meat.
           How the cooking brings out their flavor! Cooking helps
           everything. Just try Lucky Strike Cigarette-its toasted,




 LUCKY STRIKE
      ,q1tr..--        ;CIGARETTE

                                     uaranteed by

                                   stinu,,:ea,xq,eateo&
                                               ...D



Advertisement 22 (Food)

                                   SHOP-         AUTO -SHIP           STORE LOCATOR   SUPPORT-   MY ACCOUNT
JUUL




      SAVE ROOM
       FOR JUUL
   JUUL's medley of satisfying flavors
     makes it easy to pair with your
     favorite foods. We asked three
      chefs to try JUUL and create
    recipes inspired by their favorite
                pod flavors.

                 LEARN MORE




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
              Case3:18-cv-02499-WHO
             Case  MDL No. 2913 Document 1-1081-3
                                    Document   FiledFiled
                                                     07/29/19  Page
                                                          01/25/19  327 13
                                                                   Page of 439
                                                                           of 25

Advertisement 23 (Food and relaxation)




         Keep it Basic

  SURGEON GENERAL'S WARNING: Quitting Smoking
  Now Greatly Reduces Serious Risks to Your Health.




Advertisement 24 (Food and relaxation)




                          Cozy Op With JUUL

111K                                                                                  aircqq111
                                                      JUUL JUULvapof
                                                      Nothing goes better with cooler mornings than staying +-Node and enioyng the simple
                                                      sahshiction of IIJUUL. Shop: bitlytTiP91151.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
             Case
            Case   MDL No. 2913 Document
                 3:18-cv-02499-WHO       1-1081-3
                                   Document    FiledFiled
                                                     07/29/19   Page
                                                          01/25/19   32814
                                                                   Page  of of
                                                                            43925

Advertisement 25 (Food and relaxation)




 SURGEON GENERAL'S WARNING: Cigarette
 Smoke Contains Carbon Monoxide




Advertisement 26 (Food and relaxation

                                  JV/

                              4
                             4
                            4
                     4
                                             C                  of mint
                                 En     oy winte r's chill, rho coat required
                                                                                                                      ,...




                                         WARNING: This p oduct contains nicotine Nicotine is on addictive chemical.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
           Case3:18-cv-02499-WHO
          Case  MDL No. 2913 Document 1-1081-3
                                 Document   FiledFiled
                                                  07/29/19  Page
                                                       01/25/19  329 15
                                                                Page of 439
                                                                        of 25

Advertisement 27 (Reduced Smell)


 KEEP KISSABLE
                                               WITH
                                                              GOLDS
                                               He other rig             offers you
                                               these purity and quality features:

                                               II OLD GOLD contains no greasy
                                               arakial flavorings to stain A.
                                               teeth, taint the breath, or scratch
                                               A. throat.
                                               O OLD GOLD is a Nature-Aavored
                                               Cigarette; mode exclusively of
                                               sun -ripened tobaccos.
                                                  OLD GOLD tobaccos are heed of
                                               impurities by heat -treating and
                                               other processes.
                                                  OLD GOLDS are packed in CELLO-
                                               PHANE wrapping ...air-tight,germ-
                                               proof... guaranteeing their fresh-
                                               ness and purity...no matter where
                                               you buy them.


                                               NOT A C00011       IN    A CARLOAD




  0.Cas. ARE LIKE HONEY TO YOUR. THROAT




 NO "ARTIFICIAL FLAVORS" TO TAINT THE {REATH ... OR SCRATCH THE THROAT




Advertisement 28 (Reduced Smell)




                     Say Goodbye
                  To Smelling Like
                    An Ashtray




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
        Case
         Case3:18-cv-02499-WHO Document
              MDL No. 2913 Document       FiledFiled
                                    1-1081-3         01/25/19
                                                07/29/19  PagePage
                                                                330 16 of 25
                                                                    of 439

Advertisement 29 (Style & Romance)




  "What dogs it take to smoke a cigarette like that?"




    SURGEON GENERAL'S WARNING: Smoking
    Causes Lung Cancer. Heart Disease.
    Emphysema, And May Complicate Pregnancy.




Advertisement 30 (Style & Romance)




                      We're Almost There...




                                               oduct contains nicotine. Nicotine is an acildicti.ie chemical.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
          Case
           Case3:18-cv-02499-WHO Document
                MDL No. 2913 Document       FiledFiled
                                      1-1081-3         01/25/19
                                                  07/29/19  PagePage
                                                                  331 17 of 25
                                                                      of 439

Advertisement 31 (Food & Relaxation)




    STE_   ING
      mLNTHoL




            ITS ONLYA CIGARETTE
            LIKE REMY MARTIN
            IS ONLYA COGNAC.

                                                                                   Available in Regular
                                                                                   and Menthol.




                                                               REMY MARTIN° rs a trademaIrt of E. Remy Mann Co
     Warning- The Surgeon General Has Determined
                                                               Muolt does not mem or Mettle STERIAG.Cd-,ormtes
     That Cigarette Smolong Is Dangerous to Your Health
                                                          12 Rm.-PITA° mg. none      mr clown by FTC method.




Advertisement 32 (Food & Relaxation)




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
      Case
       Case3:18-cv-02499-WHO Document
            MDL No. 2913 Document       FiledFiled
                                  1-1081-3         01/25/19
                                              07/29/19  PagePage
                                                              332 18 of 25
                                                                  of 439

Advertisement 33 (Relaxation after work)



                PLE_ASURE
                     "Trp
                   BIU R IN




                        SURGEON GENERAL'S WARNING: Smoking
                        By Pregnant Women May Result in Fetal
                        Injury. Premature Birth. And Low Binh Weight.




Advertisement 34 (Relaxation after work)




                            WARNING This product contains nicotine. Nicotine is an addictive chemical.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
      Case
       Case3:18-cv-02499-WHO Document
            MDL No. 2913 Document       FiledFiled
                                  1-1081-3         01/25/19
                                              07/29/19  PagePage
                                                              333 19 of 25
                                                                  of 439

Advertisement 35 (Style & Romance)




                                           o more need be said

                                                                                             "It's toasted"




Advertisement 36 (Style & Romance)

                                                         Juul
                                                JUUL


                                               Photos by Simon Ackerman Photography
                                                    simonackarrnan cauk   ..1 Jack Stachos



                                               br,e   Cerement Share




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case3:18-cv-02499-WHO
      Case   MDL No. 2913 Document 1-1081-3
                             Document    FiledFiled
                                               07/29/19   Page
                                                    01/25/19   33420
                                                             Page  of 439
                                                                      of 25

Advertisement 37 (Rebellion)



   THE                         AK                 Wrost
TASTE 4:4"
      OF
  NOW.
    W9st




     Las Autoridades Sanitarias advierten que el tabaco
               perjudica seriamente la salud.


Advertisement 38 (Rebellion)




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case3:18-cv-02499-WHO
      Case   MDL No. 2913 Document
                             Document    FiledFiled
                                   1-1081-3         01/25/19
                                               07/29/19  PagePage
                                                               335 21 of 25
                                                                   of 439

Advertisement 39 (Relaxation)




                                  Smoke
                                  easy.
                                      Why let other menthols
                                      rough up your taste?




                                                   Ring Of   Kin.



                                   Tried a Salem lately?




                 ow law.:      4.. MIKA 11,


Advertisement 40 (Relaxation)



     LAST CHANCE



     Be Ready For Your
     Holiday Travels
      Order by 4pm EST Today,
  #.1. for Free Standard Shipping*
vel"that arrives by Wed, Nov. 22'



                            juuL111UULrepor 16 Nov 2017
                            Daft Ni MI6 long nnklay wookond ungmlconcl P o yon fJ1 J16 rro orr. nnH-
                            blt.FplPP6Rr.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case3:18-cv-02499-WHO
      Case  MDL No. 2913 Document 1-1081-3
                             Document   FiledFiled
                                              07/29/19  Page
                                                   01/25/19  336 22
                                                            Page of 439
                                                                    of 25

Advertisement 41



                                                                         I look

                                                                       temptation
                                                                 right in
                                                                          the eye

                                                                 and. their -
                                                                          I make
                                                                my owl.
                                                                  docisio,



                                                        VIRGINIA SUMS
                                                                   r


                                                                 SURGEON GENERAL'S WARNING         Smoking
                                                                 By Pregnant Women May Result      in   fetal
                                                                       Plematute Birth, And low Ruth Weight
                                     .1%   )'irx   r,

                                              ,.?, ;
Advertisement 42




       JUUL                                 SMOKING EVOLVED




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
      Case
       Case3:18-cv-02499-WHO Document
            MDL No. 2913 Document       FiledFiled
                                  1-1081-3         01/25/19
                                              07/29/19  PagePage
                                                              337 23 of 25
                                                                  of 439

Advertisement 43 (Harm reduction through technology)


  lhe cigarette ilia! takes
        the FEE out of smoking!
                             OM%

                          1'111111'                   molly
                              iii     IIi-.I...11i,   real
                                          ilkrown
                           protect. ou from rerlain
                            harsh irrilanl fmmil in
                          MIT oilier leading rigarMIr


                              oh or nithotet filters...
                           oo oetoore all these irritants




                                                  List. Ora...ire




        0:1
                       (ig PHILIP MORRIS


Advertisement 44 (Harm reduction through technology)


                                                                             $49.99




                                               BUILT TO SATISFY
                                               The right nicotine strength and vapor
                                               quality to provide a powerful and
                                               smooth experience controlled power
                                               and temperature allow for a smooth
                                               delivery system liquid -to -wick cartridge
                                               system ensures thick, consistent,
                                               flavorful vapor.

                                              NOW AVAILABLE ONLINE & IN-STORE
                                              FREE SNIKING ONLINE FOR DOMESTIC ORDERS $25


                                              WWW VAPORSHARK.COM




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       FiledFiled
                                   1-1081-3         01/25/19
                                               07/29/19  PagePage
                                                               338 24 of 25
                                                                   of 439

Advertisement 45 (Style & Beauty)




           Slim 'n sassy.

     SURGEON GENERAL'S WARNING: Smoking
         Pregnant Women May Result in Fetal
                                                     Slim price.
     ,:jury. Premature Birth. And Low Binh Weight.   Sassy pack.


Advertisement 46 (Style & Beauty)




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       FiledFiled
                                   1-1081-3         01/25/19
                                               07/29/19  PagePage
                                                               339 25 of 25
                                                                   of 439

Advertisement 47 (Style & Beauty)



  CAPRI
         the
     slimmest
         slim!

               .00




                                                       LIGHTS 1
     SURGEON GENERAL'S WARYNG Ewarrne




Advertisement 48 (Style & Beauty)

                                         BUY BAIL


I-



                                                                  fiCLICK TO BUY YOUR JUUL
                                                                      AND JUUL PODS DIRECT




                                        BUY JUULpods




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
             Case
              Case3:18-cv-02499-WHO Document
                   MDL No. 2913 Document       Filed Filed
                                         1-10 81-4         01/25/19
                                                     07/29/19   PagePage 1 of
                                                                     340 of   18
                                                                            439

Advertisement 49 (Belonging)




   SURGEON GENERAL'S WARNING. Owning Smoking
   Now GreatN Reduces Serious Risks to Your Health.




Advertisement 50 (Belonging)




  Labor
  Day
  Weekend
  is Here!
                        W




                                                      JUUL       UULvapor            of
                                                      Enjoy you NLaborDay wee., <7 and start the month right. NJUULcarl hinds are reset so
                                                      place your order today: boly,:?wtaluxi




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-4         01/25/19
                                               07/29/19   PagePage 2 of
                                                               341 of   18
                                                                      439

Advertisement 51


                                                                           JUUL   juulvapor 0 Follow


                                                                       juulvapor Just the essentials. This
                                                                       #JUULmoment by @subOhmbre




                                                                       WARNING: This product contains nicotine.
                                                                       Nicotine is an addictive chemical. #JUUL
                                                                       #JUULVapor
                                                                       I   rimr1 mnro rnrnrnantc



                                                                       535 likes
                                                                       OCTOBER 18, 2017



                                                                       Add a comment...




Advertisement 52


                                                           JUUI    juulvapor Following


                                                           juulvapor The freedom of a #JUULmoment.
                                                            = by @devinwhetstone




                                                           WARNING: This product contains nicotine.
                                                           Nicotine is an addictive chemical. #juul
                                                           #juulvapor
                                                           spencerhcain @Chelsea.grieco cash me in
                                                           the office bathroom
                                                           sleepyboy369 @chrimoulto freedom hell
                                                           yea
                                                           ohmcityvapes Beautiful
                                                           katemorganmcleod @doresandre you look
                                                           amaze! You a star *
                                                           scootsadam i just lost mine in my own



                                                           640 likes



                                                           Add a c,r-ment




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-4         01/25/19
                                               07/29/19   PagePage 3 of
                                                               342 of   18
                                                                      439

Advertisement 53

               JUUL @JUULvapor 8 Jun 2016                                                                                                                               \./
     JUUL      A satisfying morning brought to you by @_jacobfischer




                                  CZ   5                      12



Advertisement 54

                                                       --
                                                                                                                                                    tavo WI' Or DONATING MU', AROUND



                                                                                                                                                    IwYn pmamn
                                                                                                                                                    Rophomeolah..

                                                                                                                                                    rnm y yke   p.m...1m
                                                                                                                                                                    nwawYw
                                                                                                                                                                           I.
                                                                                                                                                    w.f.,.        off.f.,,f. awv   "ff.



                                                                                                                                                    .Wrw..grara
                                                 n
                                                 4.5.71.6a
                                                                                                                                                    00
                                                                                                                                                    >An




            https://www.instagram.com/p/BaaUZ10Fb01/                            https://www.instagram.com/p/BYbB9071 VZfitaken-by=juulcentral

                                                                                                    POddollege
                                                                   rmutel cut
                                                                                                                                        d.114.. does es NM a NM. POST
                                                                                        -WO...I MAW. and Odj Ill                                       pm, wit.
                                                                                        shutdown                                        1.,            a...1.y OW

                                                                                        Over 25014 rollovers altogether                 gem wo11.1 way to ril.rnrmlul
                                                                                                                                        allaitarres1.01Ne110                   I


                                                                                                                                        YIUM.1 NOBODY IN 1.4 COL/WWI
                                                                                        I would suggest taking rout out of              Oiangt         Orane SO ikur tf tr,

                                                                                        your name too
                                                                                                                                        IN., ...pull
                                                                                                                                                  rfw, fnaanf
                                                                                                                                        rduownat,,anauan nave. nturna
                                                                                        They are shutting down everything               -"Wwtwnfr         fwarranwt.nareo
                                                                                        with nut in the title nOW                                           nahw
                                                    wcul,ms
                                                                                                                                        ...Am rat..
                                                   O0                                                                        very sad


                                                                                        For woe                                         00
                                                                                                                                              Was

                                                                                        You should probably C011.51dCI 13.0
                                                                                  ,uul Out of the di tag
          https://www.instagram.com/p/Bb9 zcAAmsP/?taken-by=juulnation




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-4         01/25/19
                                               07/29/19   PagePage 4 of
                                                               343 of   18
                                                                      439

Advertisement 55

                                                     It Alt


                                                     101-11.                                                        ezfumes02
                                                   AAA


                                                   11JUL
                                                                                                         ezfumes02 We still have some mango left!!
                                                                                                         #juul #juulnation #juulmango #mangopods
                                                                                                         #juulpods #juulvapor #juulgang #juullife
                                   JUUU
                                       ANGO
                                      00




                                                  JUUL
                                                               JUUL
                   JUUl
                  MANGO

                 =en.

                                                                                                         CQu
                                                                                                         13 likes
                                                                                                                                               11

                 The Atte   0 For Adulf Smoker,                   h Alt ernat we For Adult Smokers       4 HOURS AGO


                     WARNING:                                         WARNING:                           Add a comment...
             This product contains                             This rirriritirt rroviminc

Advertisement 54

                                                                                                     ,j Int pod.gang Follow


                                                                                                     pod.gang Tag someone who could hit more
                                                                                                     than one Juul
                                                                                                     I like juuling :)




                                                                                                     #juulgang #myle #rolo #juulmemes
                                                                                                     #juulpods #juulnation #juultricks #juulpods
                                                                                                     #juulvapor #alcohol
                                                                                                     sandrogalvezz @nicolasarnaizprr
                                                                                                     @lucah.all6prr @leonardo.delaguilapr
                                                                                                     pod.gang 6 juuls at once
                                                                                                     thejice A
                                                                                                     vapeologyny Cool co
                                                                                                     olivia.pagan0 @jamesonmeyerr
                                                                                                     beffenglish @anavictory



                                                                                                     C7      (1)
                                                                                                     247 views
                                                                                                     3 HOURS AGO



                                                                                                     Add a comment...




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-4         01/25/19
                                               07/29/19   PagePage 5 of
                                                               344 of   18
                                                                      439

Advertisement 55


                                                                                      juul_monster Follow


                  If your a wholesaler or                                   joul_monster Stores, wholesalers and
                                                                            distributors if you need Mango or any of the


                  store and need Juul
                                                                            other fruit flavors, DM US! #juulmonster
                                                                            #mangopods #doit4juul #juulnation
                                                                            #juulwholesale
                                                                            akouzas I'll def dm y'all
                  Mango, I got you! Hit us




Advertisement 56
                          ups                                               oar
                                                                            48 likes
                                                                            NOVEMBER 18




               JUUL CHALLENGE
               468,967 views


                                            lir          AO'       0
                                            4.6K   989   Share   Download      Save


                     Nate420                                                                                111 SUBSCRIBE
                      182,868 subscribers




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-4         01/25/19
                                               07/29/19   PagePage 6 of
                                                               345 of   18
                                                                      439

Advertisement 57




                      JUUL @JUULvapor        th
                      Simple and portable, #JUUL was designed with smokers in mind. Make the
                      #SwitchToJUUL today and see for yourself: bit.ly/2ENBku


                      O                           U                        0   7




Advertisement 58


                                                                                               AAA       juulvapor 0 Follow


                                                                                               juulvapor #TobaccoTuesdays, for the taste of
                                                                                               rich, unmistakable American tobacco. Double
                                                                                               tap if Virginia Tobacco is your go -to
                                                                                               #JUULpod flavor..




                                                                                               WARNING: This product contains nicotine.
                                                                                               Nicotine is an addictive chemical..


                                                                                               #JUUL #JUULvapor #SwitchToJUUL
                                                                                               #juulvapor #JUUL #JUULmoment


                                                                                                      Q
                                                                                               514 likes
                                                                                               JULY 18, 2017



                                                                                               Add a comment...




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case
        Case3:18-cv-02499-WHO Document
             MDL No. 2913 Document       Filed Filed
                                   1-10 81-4         01/25/19
                                               07/29/19   PagePage 7 of
                                                               346 of   18
                                                                      439

Advertisement 59


                                                                 !WI juulvapor 0 Follow


                                                                juulvapor Photographer @r.jl.a lights up the
                                                                summer night with #JUUL. Show us your
                                                                #JUULmoment
                                                                #JUULlife #JUULnation #JUULvapor
                                                                #thesmokingalternative




                                                                C:7    (I)
                                                                285 likes
                                                                AUGUST 8, 2017



                                                                Add a comment...




Advertisement 60


                                                                        juulvapor 0 Follow


                                                                juulvapor #LaborDay is almost here - enjoy
                                                                the long weekend with #JUULvapor and
                                                                 stock up on #JUULpods! Click link in bio to
                                                                 shop now.




                                                                WARNING: This product contains nicotine.
                                                                Nicotine is an addictive chemical. #JUUL
                                                                #JUULvapor #SwitchToJUUL
                                                                Load more comments
                                                                juulvapor @trevorgulyas We have Mango
                                                                available for purchase on our website, just not
                                                                shown in this picture.
                                                                juulvapor @onnorthboundtrain Hey there!

                                                                       Q
                                                                634 likes
                                                                AUGUST 25, 2017



                                                                Add a comment...




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
            Case
             Case3:18-cv-02499-WHO Document
                  MDL No. 2913 Document       Filed Filed
                                        1-10 81-4         01/25/19
                                                    07/29/19   PagePage 8 of
                                                                    347 of   18
                                                                           439

Advertisement 61

                                                                  juulvapor _ Follow
                                                         JUR
                                                                  New York, New York



                                                         juulvapor Ready to make the switch from
                                                         cigarettes? We're coming to #NYC October
                                                         13th & 14th and we're giving you the chance
                                                         to experience #JUUL for only $1! See for
                                                         yourself from 4-8pm both days at select
                                                         locations. 21+ only. Click link in bio to learn
                                                         more! #JUULNYC #JUULvapor




                                                         WARNING: This product contains nicotine.
                                                         Nicotine is an addictive chemical. #JUUL
                                                         #JUULvapor #SwitchToJUUL
                                                         View all 38 comments
                                                         manbuntrustfundofficial @mich_alicious
 0     0e
                                                         C7
 44                                                      329 likes
                                                         OCTOBER 6, 2017
      *04# 00000
      '*-4"4140.4.46
                y e40
                                                         Add a comment...
                        0


Advertisement 62


                                                                     JUUI     juulvapor 0 Follow


                                                                     juulvapor Nothing goes better with cooler
                                                                     mornings than staying inside and enjoying the
                                                                     simple satisfaction of #JUUL. Cozy up and
                                                                     have a #JUULmoment today..




                                                                     WARNING: This product contains nicotine.
                                                                     Nicotine is an addictive chemical.
                                                                     #JUULvapor
                                                                     View all 45 comments
                                                                     g.rayray Juul release a blue rasburry flay it's
                                                                     game over
                                                                     lucascrea I love you guys
                                                                     acizzzzle When is cool cucumber coming out


                                                                     CQ
                                                                     646 likes
                                                                     OCTOBER 30, 2017



                                                                     Add a comment...




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
           Case
            Case3:18-cv-02499-WHO Document
                 MDL No. 2913 Document       Filed Filed
                                       1-10 81-4         01/25/19
                                                   07/29/19   PagePage 9 of
                                                                   348 of   18
                                                                          439

Advertisement 63

          JUULJUUL

          September 18, 2017 *

 Back to Basics: Our JUUL Basic Kits (Device + USB Charger) have re-
 stocked so shop now: http://bit.ly/2fg5sk4




                                                              THE
                                                           DEVICE KIT
                                                               IS HERE
                                                           JUUL Device + USB Charger
                                                            + 1Year Limited Warranty
                                                                  JUST $34.99




 0017                                                               20 Comments 2 Shares


            e) Like                            Q Comment                le> Share



Advertisement 64

         JUULJUUL

         October 4, 2017 *

 Customize a plan that fits your lifestyle and get select JUULpod flavors
 delivered to you every month. Join Auto -ship today and save %15
 http://bit.ly/2xbenGt




     JOIN AUTO -SHIP
    Get your favorite JIJUI.pods delivered
    to your door each month & sove IS%




                                                                       11 Comments


           e) Like                           (:) Comment          r.> Share




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
          Case
           Case3:18-cv-02499-WHO Document
                MDL No. 2913 Document       FiledFiled
                                      1-1081-4         01/25/19
                                                  07/29/19  PagePage
                                                                  349 10 of 18
                                                                      of 439

Advertisement 65

               JUUL 0 @JUULvapor 4 Jun 2015
   AAA Vape game is stong #JUUL #Vaporized #LightsCameraVapor




               Q                                             2




Advertisement 66

 IUUI   juulvapor




        Q
 639 likes
 juulvapor "I'm constantly encouraging people to use this and not smoke your cigarettes."
  Learn more about Lauren's #SwitchToJUUL story and share your own with us at
 JUUL.com/community .


 WARNING: This product contains nicotine. Nicotine is an addictive chemical. #juul
 #juulvapor




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
         Case3:18-cv-02499-WHO
        Case  MDL No. 2913 Document 1-10 81-4
                               Document   Filed Filed
                                                07/29/19  PagePage
                                                      01/25/19 350 of
                                                                   11439
                                                                      of 18

 Advertisement 67

            WARNING: This product
           contains nicotine. Nicotine
            is an addictive chemical.




      $20 OFF       STARTER KIT




              wt.   LIIKSUMEIsa N
                                    101003111.11
        naana MOM                                  111117411101.0..




Advertisement 68

             JUUL b @JUULvapor 28 Jul 2017                                                \/
   JUUL      #ICYMI: Mango is now in Auto -ship! Get the #JUULpod flavor you love delivered
             & save 15%. Sign up today: bit.ly/2su3cXJ




                                                                           mango
                                                                           now in auto -ship

             Q                         ta 5                           19



In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
            Case
             Case3:18-cv-02499-WHO Document
                  MDL No. 2913 Document       FiledFiled
                                        1-1081-4         01/25/19
                                                    07/29/19  PagePage
                                                                    351 12 of 18
                                                                        of 439

Advertisement 69

           JUUL
 JUUI
           June 3, 2015 *

 "For me, they've found the balance -- it gives me the hit I need, with none
 of the fiddly drawbacks I associate with e-cigs."
 Thanks to Aaron Souppouris at Engadget for the review. Read more
 through the link:




 JUULVAPOR.COM
 Introducing JUUL - Smoking Evolved
 Check it out: https://www.JUULvapor.com

 O 11                                                                      4 Comments


             ro Like                    Comment                   ,:! Share



Advertisement 70

          JUUL
          June 30, 2015

 "A stunning addition to the world of electronic cigarettes" - #Oaknlron
 Read reviews by WIRED, TechCrunch, The Verge and more:




                       ,,..




 JUULVAPOR.COM
 Introducing JUUL - Smoking Evolved
 Check it out: https://www.JUULvapor.com

 04                                                                   1 Share


                 Like            J   Comment               4) Share

 41.1 C1-Nrite a comment...                               ©ae
        Press Enter to post.




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
         Case
          Case3:18-cv-02499-WHO Document
               MDL No. 2913 Document       FiledFiled
                                     1-1081-4         01/25/19
                                                 07/29/19  PagePage
                                                                 352 13 of 18
                                                                     of 439

Advertisement 71

         JUULJUUL

         January 19, 2017 *

 Introducing our newest flavor, Mango!
 Available February 1st online and in select authorized retail locations for a
 limited time.
 Pre -sale begins today at https://www.juulvapor.com/shop-pods/




        41 mango                                    Try our newest flavor.
                                              Available for a limited time.




                                                          JUUL


 0%30 76                                                          74 Comments 6 Shares


          e) Like                   (;)   Comment                     ,e). Share



Advertisement 72

        JUUL
 IUUI
        December 6, 2017

 With the flavors of vanilla cake, silky custard and of course creme brulee
 this JUULpod is the perfect evening treat. http://bit.ly/2BCBZqS




                    creme brulee
                      The perfect evening treat.




                     WAMiNG               Iv< om   cm *OM dam..

 00 20                                                               13 Comments


         6 Like                 Q   Comment                        Share




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
         Case
          Case3:18-cv-02499-WHO Document
               MDL No. 2913 Document       FiledFiled
                                     1-1081-4         01/25/19
                                                 07/29/19  PagePage
                                                                 353 14 of 18
                                                                     of 439

Advertisement 73

        JUUL
 AIM
        October 17, 2017 *

 Hey JUUL fans, here's an update from us on the Limited Edition Flavor
 Cool Cucumber: http://bit.ly/2yS0041




           JUUI
       Cool Cucumber Update



                                                               63 Comments 7 Shares




Advertisement 74

        JUUL
        March 8

 Back online but only while supplies last - purchase Limited Edition Navy:
 http://bit.ly/2FDhbEv


                    AVAILABLE WHILE SUPPLIES LAST




            LIMITED EDITION


         NAVY
                    WA    .lh.aaelmo eavens *en. Nica ia   ed.* *sal
 00 46                                                             25 Comments 1 Share


         05 Like                         Comment                       (4> Share




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
        Case
         Case3:18-cv-02499-WHO Document
              MDL No. 2913 Document       FiledFiled
                                    1-1081-4         01/25/19
                                                07/29/19  PagePage
                                                                354 15 of 18
                                                                    of 439


Advertisement 75

        JUUL
 IUUI
        March 19 -*

 Go for the gold. Limited Edition Blush Gold arrives this week at select
 retailers nationwide. Use our store locator to contact locations near you
 for availability. http://bit.ly/2poIMPt




           LIMITED EDITION
                                             4406:4 44fr

         13&L.1151



 00Y 83
                      wARNING:1, pock,          Ma*.
                                                       A;N
                                                       119 Comments 11 Shares


         6 Like                          (:) Comment        g> Share


Advertisement 76

     J
  MU!UUL
     January 4, 2016            San Francisco, CA *

 Read up on what our featured chefs created to pair with our pod flavors in
 this article by Por Homme. Read up, try them out, enjoy!




 PORHOMME.COM
 JUUL's 'Save Room' Campaign Yields 3 Special JUUL Recipes
 JUUL's 'Save Room' campaign features three chefs and three delicious

 005                                                                         6 Comments




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
       Case3:18-cv-02499-WHO
      Case  MDL No. 2913 Document 1-1081-4
                             Document   FiledFiled
                                              07/29/19  Page
                                                   01/25/19  355 16
                                                            Page of 439
                                                                    of 18

Advertisement 77




Advertisement 78




In re JUUL Prod. Lit., Appendix C - Plf s 14 Cons. Complaint
      Case
       Case3:18-cv-02499-WHO Document
            MDL No. 2913 Document       FiledFiled
                                  1-1081-4         01/25/19
                                              07/29/19  PagePage
                                                              356 17 of 18
                                                                  of 439

Advertisement 79

          JUUL. @JUULvapor 4 Jun 2015
  JUUI    Having way too much fun at the #JUUL launch party #LightsCameraVapor #NYC




           Q         U

Advertisement 80



                COACD INVITES YOU TO                                     coacd Follow
         \ THE JUUL PRODUCT LAUNCH PARTY /
                  FROM THE MAKERS OF PAX
                                                              U.:111UUclbU11UbLUUIU U 1 iuy 1111c1U   ICJ II   d

                                                              coacd @travisdeluca would love to see u


                                                              coacd @kircherabdul in town Wed/thurs.
                                                              coacd @mynamesdiana get ur ID ready
                                                              juulvapor #JUUL #JUULvapor #
                                                              @coacd
                                                              petergiangbang Cool!! I'll be back in time
                                                              from Nicaragua! Put me on the list :) hope
                                                              your well !!
                                                              coacd @petergiangbang yes sir !


                        MUSIC BY
                                                              CQ
                                                              51 likes
          CHAPMAN / illuminati AMS / May Kwok
               + Special Guest Performance                    JUNE 1, 2015


                  THURSDAY JUNE 4TH                           Add a comment...




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
      Case
       Case3:18-cv-02499-WHO Document
            MDL No. 2913 Document       FiledFiled
                                  1-1081-4         01/25/19
                                              07/29/19  PagePage
                                                              357 18 of 18
                                                                  of 439


Advertisement 81

     NE/WaNNI-
     \i/NI/NI/No/'                                       Juul
     CINESPIA PRESENTS                        JUUL       August 11




     SLUMBER                                  Hello Los Angeles. We have tickets for you to the sold -



     PARTY
                                              out Movies All Night Slumber Party hosted by Cinespia
                                             this weekend. All you have to do is:

                                             1) Follow our Twitter   htlps://twittercorn/JUULvapor
     MOVIES ALL NIGHT
     FEATURING                               and Instagram .https://instagram.comfjuulvapor/

                                             2) Make a public post tagging #JUULallnight along with
     "CAN'T HARDLY WAIT"                     our account and our favorites will get a pair of tickets
     "SCREAM" AT MIDNIGHT                        - at Hollywood Forever.

     "CRUEL INTENTIONS"                      Like Comment Share
     SATURDAY AUGUST 15                       6 2 people like this.
     HOLLYWOOD FOREVER
                                                       Write a comment...
     \INI"'"\00"\i/Nlie-                              Press Enter to post




     e."%           @             11 Aug 2015
            @JUULvapor giving away 2 tickets to SOLD OUT Cinespia got me
            like...#JUULallnight AL AL A


                                        12 Aug 2015
            Let's slumber under the stars this Saturday! #JUULallnight

            Q




In re JUUL Prod. Lit., Appendix C - Plf s 1st Cons. Complaint
                    Case
                     Case3:18-cv-02499-WHO
                          MDL No. 2913 Document
                                           Document
                                                1-10 81-5
                                                      FiledFiled
                                                           07/29/19
                                                                 01/25/19
                                                                      PagePage
                                                                           358 of
                                                                               1 of
                                                                                  439
                                                                                    66



          CHART OF 50 STATES AND WASHINGTON D.C.’S DECEPTIVE TRADE PRACTICES STATUTES


                   COUNT 1: FALSE ADVERTISING/DECEPTIVE TRADE PRACTICES STATUTES

  STATE      GENERAL                  ENUMERATED                         CATCHALL AND/OR BROAD                  NOTES
            STATUTORY PROHIBITIONS PRESENTED                            PROHIBITION ON DECEPTIVE
             CITATION             IN THE COMPLAINT                                 CONDUCT
Alabama     Ala. Code § 8- Ala. Code § 8-19-5                           Ala. Code § 8-19-5
            19-1, et seq.
                           (2) Causing        confusion        or       (27) Engaging in any other
                           misunderstanding as to the source,           unconscionable, false, misleading, or
                           sponsorship,        approval,       or       deceptive act or practice in the
                           certification of goods or services.          conduct of trade or commerce.

                             (3)      Causing    confusion      or
                             misunderstanding      as     to   the
                             affiliation,     connection,       or
                             association with, or certification by
                             another, provided that this section
                             shall not prohibit the private
                             labeling of goods or services.

                             (5) Representing that goods or
                             services have sponsorship, approval,
                             characteristics, ingredients, uses,
                             benefits, or qualities that they do not
                             have or that a person has
                             sponsorship,      approval,      status,
                             affiliation, or connection that he or
                             she does not have.

                             (7) Representing that goods or
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  359 of
                                                                                      2 of
                                                                                         439
                                                                                           66



                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another.

                                     (9) Advertising goods or services
                                     with intent not to sell them as
                                     advertised.

                                     (24) Engaging in the sale,
                                     distribution, possession, acquisition,
                                     importation, or transportation of any
                                     cigarettes that do not comply with
                                     all applicable requirements imposed
                                     by or pursuant to federal law and
                                     federal implementing regulations.

Alaska            Alaska Stat.       Alaska Stat. Ann. § 45.50.471(b)         Alaska Stat. Ann. § 45.50.471           Alaska Stat. Ann. §
                  Ann.                                                                                                45.50.545
                  § 45.50.471, et    (3) causing a likelihood of              (a) Unfair methods of competition
                  seq.               confusion or misunderstanding as to      and unfair or deceptive acts or         In interpreting AS
                                     the     source,   sponsorship,    or     practices in the conduct of trade or    45.50.471 due
                                     approval, or another person’s            commerce are declared to be             consideration     and
                                     affiliation,    connection,       or     unlawful.                               great weight should
                                     association with or certification of                                             be      given      the
                                     goods or services                        (b) The terms “unfair methods of        interpretations of 15
                                                                              competition”      and    “unfair   or   U.S.C. 45(a)(1) (§
                                     (4) representing that goods or           deceptive acts or practices” include    5(a)(1)     of     the
                                     services have sponsorship, approval,     the following acts:                     Federal         Trade
                                     characteristics, ingredients, uses,      (11) engaging in any other conduct      Commission Act).
                                     benefits, or quantities that they do     creating a likelihood of confusion or
                                     not have or that a person has a          of misunderstanding and that
                                     sponsorship,     approval,     status,   misleads, deceives, or damages a

                                                                      2
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  360 of
                                                                                      3 of
                                                                                         439
                                                                                           66



                                     affiliation, or connection that the buyer or a competitor in connection
                                     person does not have;                  with the sale or advertisement of
                                                                            goods or services;
                                     (6) representing that goods or
                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;

                                     (8) advertising goods or services
                                     with intent not to sell them as
                                     advertised;

                                     (12) using or employing deception,
                                     fraud, false pretense, false promise,
                                     misrepresentation, or knowingly
                                     concealing, suppressing, or omitting
                                     a material fact with intent that
                                     others rely upon the concealment,
                                     suppression, or omission in
                                     connection with the sale or
                                     advertisement of goods or services
                                     whether or not a person has in fact
                                     been misled, deceived, or damaged;

                                     (14) representing that an agreement
                                     confers or involves rights, remedies,
                                     or obligations that it does not confer
                                     or involve, or that are prohibited by
                                     law;

Arizona           Ariz. Rev.         This Arizona statute broadly Ariz. Rev. Stat. § 44-1522                    Ariz. Rev. Stat.
                  Stat.              prohibits deceptive and unfair                                             § 44-1522

                                                                      3
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  361 of
                                                                                      4 of
                                                                                         439
                                                                                           66



                  § 44-1521, et      conduct without enumeration.             (A) The act, use or employment by
                  seq.                                                        any person of any deception,            (C) It is the intent of
                                                                              deceptive or unfair act or practice,    the legislature, in
                                                                              fraud, false pretense, false promise,   construing
                                                                              misrepresentation, or concealment,      subsection A, that
                                                                              suppression or omission of any          the courts may use
                                                                              material fact with intent that others   as       a       guide
                                                                              rely    on     such     concealment,    interpretations given
                                                                              suppression     or    omission,    in   by the federal trade
                                                                              connection with the sale or             commission and the
                                                                              advertisement of any merchandise        federal courts to 15
                                                                              whether or not any person has in fact   United States Code
                                                                              been misled, deceived or damaged        sections 45, 52 and
                                                                              thereby, is declared to be an           55(a)(1).
                                                                              unlawful practice.
Arkansas          Ark. Code          Ark. Code Ann. § 4-88-107(a)             Ark. Code Ann. § 4-88-107(a)            Ark. Code Ann. §
                  Ann. § 4-88-                                                                                        4-88-107
                  101, et seq.       (1) Knowingly making a false         (10) Engaging     in   any    other
                                     representation       as     to     the
                                                                          unconscionable, false, or deceptive (b) The deceptive
                                     characteristics, ingredients, uses,  act or practice in business, and unconscionable
                                     benefits,     alterations,     source,
                                                                          commerce, or trade;                 trade practices listed
                                     sponsorship,        approval,       or                                   in this section are in
                                     certification of goods or services or                                    addition to and do
                                     as to whether goods are original or                                      not limit the types of
                                     new or of a particular standard,                                         unfair           trade
                                     quality, grade, style, or model;                                         practices actionable
                                                                                                              at common law or
                                     (3) Advertising the goods or                                             under other statutes
                                     services with the intent not to sell                                     of this state.
                                     them as advertised;

                                     (8) Knowingly taking advantage of
                                     a consumer who is reasonably

                                                                      4
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  362 of
                                                                                      5 of
                                                                                         439
                                                                                           66



                                     unable to protect his or her interest
                                     because of:
                                     (A) Physical infirmity;
                                     (B) Ignorance;
                                     (C) Illiteracy;
                                     (D) Inability to understand the
                                     language of the agreement; or
                                     (E) A similar factor;

                                     Ark. Code Ann. § 4-88-108

                                     (1) The act, use, or employment by
                                     any person of any deception, fraud,
                                     or false pretense; or

                                     (2) The concealment, suppression,
                                     or omission of any material fact
                                     with intent that others rely upon the
                                     concealment,      suppression,     or
                                     omission.

California        Cal. Civ. Code Cal Civ. Code § 1770(a)                      Bus. & Prof. Code § 17200               Cal. Civ. Code §
                  § 1750, et seq.;                                                                                    1780(b)
                                   (2) Misrepresenting the source,            As used in this chapter, unfair
                  Cal. Bus. &      sponsorship,        approval,       or     competition shall mean and include      (1) Any consumer
                  Prof. Code       certification of goods or services.        any unlawful, unfair or fraudulent      who is a senior
                  § 17200, et                                                 business act or practice and unfair,    citizen or a disabled
                  seq.;            (3) Misrepresenting the affiliation,       deceptive, untrue or misleading         person, as defined in
                                   connection, or association with, or        advertising and any act prohibited by   subdivisions (f) and
                  Cal. Bus. &      certification by, another.                 Chapter 1 (commencing with Section      (g) of Section 1761,
                  Prof. Code                                                  17500) of Part 3 of Division 7 of the   as part of an action
                  § 17500, et      (5) Representing that goods or             Business and Professions Code.          under subdivision
                  seq.             services have sponsorship, approval,                                               (a), may seek and be

                                                                      5
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  363 of
                                                                                      6 of
                                                                                         439
                                                                                           66



                                     characteristics, ingredients, uses,      Bus. & Prof. Code § 17500               awarded, in addition
                                     benefits, or quantities that they do                                             to the remedies
                                     not have or that a person has a          It is unlawful for any person, firm,    specified therein, up
                                     sponsorship,      approval,    status,   corporation or association, or any      to five thousand
                                     affiliation, or connection that he or    employee thereof with intent directly   dollars ($5,000)
                                     she does not have.                       or indirectly to dispose of real or     where the trier of
                                                                              personal property or to perform         fact does all of the
                                     (7) Representing that goods or           services, professional or otherwise,    following:
                                     services are of a particular standard,   or anything of any nature whatsoever    (A) Finds that the
                                     quality, or grade, or that goods are     or to induce the public to enter into   consumer           has
                                     of a particular style or model, if       any obligation relating thereto, to     suffered substantial
                                     they are of another.                     make or disseminate or cause to be      physical, emotional,
                                                                              made or disseminated before the         or economic damage
                                     (9) Advertising goods or services        public in this state, or to make or     resulting from the
                                     with intent not to sell them as          disseminate or cause to be made or      defendant’s conduct.
                                     advertised.                              disseminated from this state before     (B) Makes an
                                                                              the public in any state, in any         affirmative finding
                                     (14) Representing that a transaction     newspaper or other publication, or      in regard to one or
                                     confers or involves rights, remedies,    any advertising device, or by public    more of the factors
                                     or obligations that it does not have     outcry or proclamation, or in any       set forth in
                                     or involve, or that are prohibited by    other manner or means whatever,         subdivision (b)
                                     law.                                     including over the Internet, any        of Section 3345.
                                                                              statement, concerning that real or      (C) Finds that an
                                     (19) Inserting an unconscionable         personal property or those services,    additional award is
                                     provision in the contract.               professional or otherwise, or           appropriate.
                                                                              concerning any circumstance or
                                                                              matter of fact connected with the
                                                                              proposed performance or disposition
                                                                              thereof, which is untrue or
                                                                              misleading, and which is known, or
                                                                              which by the exercise of reasonable
                                                                              care should be known, to be untrue
                                                                              or misleading, or for any person,

                                                                      6
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  364 of
                                                                                      7 of
                                                                                         439
                                                                                           66



                                                                               firm, or corporation to so make or
                                                                               disseminate or cause to be so made
                                                                               or disseminated any such statement
                                                                               as part of a plan or scheme with the
                                                                               intent not to sell that personal
                                                                               property     or     those     services,
                                                                               professional or otherwise, so
                                                                               advertised at the price stated therein,
                                                                               or as so advertised. Any violation of
                                                                               the provisions of this section is a
                                                                               misdemeanor        punishable       by
                                                                               imprisonment in the county jail not
                                                                               exceeding six months, or by a fine
                                                                               not exceeding two thousand five
                                                                               hundred dollars ($2,500), or by both
                                                                               that imprisonment and fine.

Colorado          Colo. Rev.         Colo. Rev. Stat. § 6-1-105(1)                                                       Colo. Rev. Stat. §
                  Stat. § 6-1-                                                                                           6-1-105
                  101, et seq.       (b) Knowingly makes a false
                                     representation as to the source,                                                    (3) The deceptive
                                     sponsorship,       approval,      or                                                trade practices listed
                                     certification of goods, services, or                                                in this section are in
                                     property;                                                                           addition to and do
                                                                                                                         not limit the types of
                                     (c) Knowingly makes a false                                                         unfair           trade
                                     representation as to affiliation,                                                   practices actionable
                                     connection, or association with or                                                  at common law or
                                     certification by another;                                                           under other statutes
                                                                                                                         of this state.
                                     (e) Knowingly makes a             false
                                     representation     as     to        the
                                     characteristics, ingredients,     uses,

                                                                      7
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  365 of
                                                                                      8 of
                                                                                         439
                                                                                           66



                                     benefits, alterations, or quantities of
                                     goods, food, services, or property or
                                     a false representation as to the
                                     sponsorship,      approval,     status,
                                     affiliation, or connection of a person
                                     therewith;

                                     (g) Represents that goods, food,
                                     services, or property are of a
                                     particular standard, quality, or
                                     grade, or that goods are of a
                                     particular style or model, if he
                                     knows or should know that they are
                                     of another;

                                     (i) Advertises goods, services, or
                                     property with intent not to sell them
                                     as advertised;

                                     (u) Fails to disclose material
                                     information concerning goods,
                                     services,    or    property    which
                                     information was known at the time
                                     of an advertisement or sale if such
                                     failure to disclose such information
                                     was intended to induce the
                                     consumer to enter into a transaction;

Connecticut       Conn. Gen.         This Connecticut statute broadly Conn. Gen. Stat. § 42-110b              Conn. Gen. Stat.
                  Stat.              prohibits deceptive and unfair                                           § 42-110b
                  § 42-110a, et      conduct without enumeration.     (a) No person shall engage in unfair
                  seq.                                                methods of competition and unfair or    (b) It is the intent of
                                                                      deceptive acts or practices in the      the legislature that

                                                                      8
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-5
                                                             FiledFiled
                                                                  07/29/19
                                                                        01/25/19
                                                                             PagePage
                                                                                  366 of
                                                                                      9 of
                                                                                         439
                                                                                           66



                                                                              conduct of any trade or commerce.      in         construing
                                                                                                                     subsection (a) of this
                                                                                                                     section,           the
                                                                                                                     commissioner and
                                                                                                                     the courts of this
                                                                                                                     state shall be guided
                                                                                                                     by     interpretations
                                                                                                                     given by the Federal
                                                                                                                     Trade Commission
                                                                                                                     and the federal
                                                                                                                     courts to Section
                                                                                                                     5(a)(1)     of     the
                                                                                                                     Federal         Trade
                                                                                                                     Commission Act (15
                                                                                                                     USC 45(a)(1)), as
                                                                                                                     from time to time
                                                                                                                     amended.

Delaware          Del. Code          Del. Code Ann. tit. 6, § 2532(a)         Del. Code Ann. tit. 6, § 2513          Del. Code Ann. tit.
                  Ann. tit. 6, §                                                                                     6, § 2512
                  2511, et seq.;     (2) Causes likelihood of confusion       (a) The act, use or employment by
                                     or of misunderstanding as to the         any person of any deception, fraud,    The purpose of this
                  Del. Code          source, sponsorship, approval, or        false pretense, false promise,         subchapter shall be
                  Ann. tit. 6, §     certification of goods or services;      misrepresentation,       or      the   to protect consumers
                  2531, et seq.                                               concealment,      suppression,    or   and         legitimate
                                     (3) Causes likelihood of confusion       omission of any material fact with     business enterprises
                                     or of misunderstanding as to             intent that others rely upon such      from     unfair     or
                                     affiliation,     connection,        or   concealment,       suppression    or   deceptive
                                     association with, or certification by,   omission, in connection with the       merchandising
                                     another;                                 sale, lease or advertisement of any    practices in the
                                                                              merchandise, whether or not any        conduct of any trade
                                     (5) Represents that goods or             person has in fact been misled,        or commerce in part
                                     services have sponsorship, approval,     deceived or damaged thereby, is an     or wholly within this

                                                                      9
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   367 10
                                                                                       of 439
                                                                                          of 66



                                     characteristics, ingredients, uses,      unlawful practice.                   State. It is the intent
                                     benefits, or quantities that they do                                          of    the      General
                                     not have, or that a person has a         Del. Code Ann. tit. 6, § 2532(a)     Assembly that such
                                     sponsorship,     approval,     status,                                        practices be swiftly
                                     affiliation, or connection that the      (12) Engages in any other conduct stopped and that this
                                     person does not have;                    which similarly creates a likelihood subchapter shall be
                                                                              of confusion or of misunderstanding. liberally construed
                                     (7) Represents that goods or                                                  and     applied       to
                                     services are of a particular standard,                                        promote              its
                                     quality, or grade, or that goods are                                          underlying purposes
                                     of a particular style or model, if                                            and policies.
                                     they are of another;
                                                                                                                     Del. Code Ann. tit.
                                     (9) Advertises goods or services                                                6, § 2532
                                     with intent not to sell them as
                                     advertised;                                                                     (b) In order to
                                                                                                                     prevail in an action
                                                                                                                     under this chapter, a
                                                                                                                     complainant     need
                                                                                                                     not            prove
                                                                                                                     competition between
                                                                                                                     the parties or actual
                                                                                                                     confusion          or
                                                                                                                     misunderstanding.

                                                                                                                     (c) This       section
                                                                                                                     does not affect
                                                                                                                     unfair           trade
                                                                                                                     practices otherwise
                                                                                                                     actionable           at
                                                                                                                     common law or
                                                                                                                     under other statutes
                                                                                                                     of this State.

                                                                      10
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   368 11
                                                                                       of 439
                                                                                          of 66




District of       D.C. Code §        D.C. Code § 28-3904                         D.C. Code § 28-3904                       D.C. Code § 28-
Columbia          28-3901, et                                                                                              3901
                  seq.               (a) represent that goods or services        It shall be a violation of this chapter
                                     have a source, sponsorship,                 for any person to engage in an unfair     (c) This     chapter
                                     approval, certification, accessories,       or deceptive trade practice, whether      shall be construed
                                     characteristics, ingredients, uses,         or not any consumer is in fact            and applied liberally
                                     benefits, or quantities that they do        misled, deceived, or damaged              to    promote      its
                                     not have;                                   thereby, including to:                    purpose.        This
                                                                                                                           chapter establishes
                                     (b) represent that the person has a                                                   an enforceable right
                                     sponsorship,     approval,     status,                                                to           truthful
                                     affiliation,    certification,      or                                                information     from
                                     connection that the person does not                                                   merchants      about
                                     have;                                                                                 consumer goods and
                                                                                                                           services that are or
                                     (d) represent that goods or services                                                  would be purchased,
                                     are of particular standard, quality,                                                  leased, or received
                                     grade, style, or model, if in fact they                                               in the District of
                                     are of another;                                                                       Columbia.

                                     (e) misrepresent as to a material fact                                                (d) In construing the
                                     which has a tendency to mislead;                                                      term “unfair or
                                                                                                                           deceptive        trade
                                     (e-1) [r]epresent that a transaction                                                  practice”          due
                                     confers or involves rights, remedies,                                                 consideration      and
                                     or obligations which it does not                                                      weight shall be
                                     have or involve, or which are                                                         given       to      the
                                     prohibited by law;                                                                    interpretation by the
                                                                                                                           Federal         Trade
                                     (f) fail to state a material fact if such                                             Commission and the
                                     failure tends to mislead;                                                             federal courts of the
                                                                                                                           term “unfair or

                                                                      11
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   369 12
                                                                                       of 439
                                                                                          of 66



                                     (f-1) [u]se innuendo or ambiguity as                                     deceptive act or
                                     to a material fact, which has a                                          practice,”         as
                                     tendency to mislead;                                                     employed in section
                                                                                                              5(a) of An Act To
                                     (h) advertise or offer goods or                                          create a Federal
                                     services without the intent to sell                                      Trade Commission,
                                     them or without the intent to sell                                       to define its powers
                                     them as advertised or offered;                                           and duties, and for
                                                                                                              other       purposes,
                                     (r) make or enforce unconscionable                                       approved September
                                     terms or provisions of sales or                                          26, 1914 (38 Stat.
                                     leases; in applying this subsection,                                     719; 15 U.S.C. §
                                     consideration shall be given to the                                      45(a)).
                                     following, and other factors:
                                     (1) knowledge by the person at the
                                     time credit sales are consummated
                                     that there was no reasonable
                                     probability of payment in full of the
                                     obligation by the consumer;
                                     (2) knowledge by the person at the
                                     time of the sale or lease of the
                                     inability of the consumer to receive
                                     substantial benefits from the
                                     property or services sold or leased;
                                     (3) gross disparity between the price
                                     of the property or services sold or
                                     leased and the value of the property
                                     or services measured by the price at
                                     which similar property or services
                                     are      readily    obtainable      in
                                     transactions by like buyers or
                                     lessees;
                                     (4) that the person contracted for or

                                                                      12
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   370 13
                                                                                       of 439
                                                                                          of 66



                                     received separate charges for
                                     insurance with respect to credit
                                     sales with the effect of making the
                                     sales, considered as a whole,
                                     unconscionable; and
                                     (5) that the person has knowingly
                                     taken advantage of the inability of
                                     the consumer reasonably to protect
                                     his interests by reasons of age,
                                     physical or mental infirmities,
                                     ignorance, illiteracy, or inability to
                                     understand the language of the
                                     agreement, or similar factors;

                                     (u) represent that the subject of a
                                     transaction has been supplied in
                                     accordance with a previous
                                     representation when it has not;

                                     (x) sell consumer goods in a
                                     condition or manner not consistent
                                     with that warranted by operation of
                                     sections 28:2-312 through 318 of
                                     the District of Columbia Official
                                     Code, or by operation or
                                     requirement of federal law.
Florida           Fla. Stat.         This Florida statute broadly Fla. Stat. § 501.204                           Fla. Stat. § 501.204
                  § 501.201, et      prohibits deceptive and unfair
                  seq.               conduct without enumeration.        (1) Unfair methods of competition,      (2) It is the intent of
                                                                         unconscionable acts or practices, and   the legislature that,
                                                                         unfair or deceptive acts or practices   in          construing
                                                                         in the conduct of any trade or          subsection (1), due
                                                                         commerce are hereby declared            consideration      and

                                                                      13
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   371 14
                                                                                       of 439
                                                                                          of 66



                                                                              unlawful.                            great weight shall be
                                                                                                                   given       to     the
                                                                                                                   interpretations of the
                                                                                                                   Federal         Trade
                                                                                                                   Commission and the
                                                                                                                   federal         courts
                                                                                                                   relating to s. 5(a)(1)
                                                                                                                   of the Federal Trade
                                                                                                                   Commission Act, 15
                                                                                                                   U.S.C. s. 45(a)(1) as
                                                                                                                   of July 1, 2017.

                                                                                                                   Fla.              Stat.
                                                                                                                   § 501.2077 contains
                                                                                                                   special protections
                                                                                                                   when       companies
                                                                                                                   target    individuals
                                                                                                                   with disabilities


Georgia           Ga. Code           Ga. Code Ann. § 10-1-372(a)              Ga. Code Ann. § 10-1-372(a)          Ga. Code Ann. §
                  Ann. § 10-1-                                                                                     10-1-372
                  370, et seq.;      (2) Causes likelihood of confusion (12) Engages in any other conduct
                                     or of misunderstanding as to the which similarly creates a likelihood         (b) In order to
                  Ga. Code.          source, sponsorship, approval, or of confusion or of misunderstanding.        prevail in an action
                  Ann. § 10-1-       certification of goods or services;                                           under this part, a
                  390, et seq.                                              Ga. Code. Ann. § 10-1-393              complainant     need
                                     (3) Causes likelihood of confusion                                            not            prove
                                     or of misunderstanding as to (a) Unfair or deceptive acts or                  competition between
                                     affiliation,      connection,       or practices in the conduct of consumer   the parties or actual
                                     association with or certification by transactions and consumer acts or        confusion          or
                                     another;                               practices in trade or commerce are     misunderstanding.
                                                                            declared unlawful.

                                                                      14
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   372 15
                                                                                       of 439
                                                                                          of 66



                                     (5)      Represents that goods or                                               (c) This       Code
                                     services have sponsorship, approval,     (b) By way of illustration only and    section does not
                                     characteristics, ingredients, uses,      without limiting the scope of          affect unfair trade
                                     benefits, or quantities that they do     subsection (a) of this Code section,   practices otherwise
                                     not have or that a person has a          the following practices are declared   actionable        at
                                     sponsorship,     approval,     status,   unlawful:                              common law or
                                     affiliation, or connection that he                                              under other statutes
                                     does not have;                                                                  of this state.

                                     (7)     Represents that goods or                                                Ga. Code. Ann. §
                                     services are of a particular standard,                                          10-1-391
                                     quality, or grade or that goods are of
                                     a particular style or model, if they                                            (a) The purpose of
                                     are of another;                                                                 this part shall be to
                                                                                                                     protect consumers
                                     (9) Advertises goods or services                                                and          legitimate
                                     with intent not to sell them as                                                 business enterprises
                                     advertised.                                                                     from      unfair     or
                                                                                                                     deceptive practices
                                     Ga. Code. Ann. § 10-1-393(b)                                                    in the conduct of
                                                                                                                     any       trade      or
                                     (2) Causing actual confusion or                                                 commerce in part or
                                     actual misunderstanding as to the                                               wholly in the state.
                                     source, sponsorship, approval, or                                               It is the intent of the
                                     certification of goods or services;                                             General Assembly
                                                                                                                     that such practices
                                     (3) Causing actual confusion        or                                          be swiftly stopped,
                                     actual misunderstanding as          to                                          and this part shall be
                                     affiliation,    connection,         or                                          liberally construed
                                     association with or certification   by                                          and      applied      to
                                     another;                                                                        promote              its
                                                                                                                     underlying purposes
                                     (5) Representing that goods or                                                  and policies.

                                                                      15
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   373 16
                                                                                       of 439
                                                                                          of 66



                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,                                      (b) It is the intent of
                                     benefits, or quantities that they do                                     the            General
                                     not have or that a person has a                                          Assembly that this
                                     sponsorship,      approval,    status,                                   part be interpreted
                                     affiliation, or connection that he or                                    and          construed
                                     she does not have;                                                       consistently      with
                                                                                                              interpretations given
                                     (7) Representing that goods or                                           by the Federal Trade
                                     services are of a particular standard,                                   Commission in the
                                     quality, or grade or that goods are of                                   federal          courts
                                     a particular style or model, if they                                     pursuant to Section
                                     are of another;                                                          5(a)(1)      of     the
                                                                                                              Federal          Trade
                                     (9) Advertising goods or services                                        Commission Act (15
                                     with intent not to sell them as                                          U.S.C.         Section
                                     advertised;                                                              45(a)(1)), as from
                                                                                                              time       to     time
                                                                                                              amended.

Hawaii            Haw. Rev.          This Hawaii statute broadly Haw. Rev. Stat. § 480-2                      Haw. Rev. Stat.
                  Stat. § 480, et    prohibits deceptive and unfair                                           § 480-2
                  seq.               conduct without enumeration.   (a) Unfair methods of competition
                                                                    and unfair or deceptive acts or           (b) In    construing
                                                                    practices in the conduct of any trade     this section, the
                                                                    or commerce are unlawful.                 courts and the office
                                                                                                              of         consumer
                                                                                                              protection shall give
                                                                                                              due consideration to
                                                                                                              the             rules,
                                                                                                              regulations,      and
                                                                                                              decisions of the
                                                                                                              Federal        Trade

                                                                      16
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   374 17
                                                                                       of 439
                                                                                          of 66



                                                                                                                      Commission and the
                                                                                                                      federal        courts
                                                                                                                      interpreting section
                                                                                                                      5(a)(1)     of    the
                                                                                                                      Federal        Trade
                                                                                                                      Commission Act (15
                                                                                                                      U.S.C. 45(a)(1)), as
                                                                                                                      from time to time
                                                                                                                      amended.

Idaho             Idaho Code §       Idaho Code § 48-603                       Idaho Code § 48-603                    Idaho Code § 48-
                  48-601, et seq.                                                                                     604
                                     (2) Causing likelihood of confusion       (17) prohibits “[e]ngaging in any act
                                     or of misunderstanding as to the          or practice which is otherwise (1) It is the intent of
                                     source, sponsorship, approval, or         misleading, false, or deceptive to the the legislature that
                                     certification of goods or services;       consumer”                              in construing this act
                                                                                                                      due     consideration
                                     (3) Causing likelihood of confusion                                              and great weight
                                     or of misunderstanding as to                                                     shall be given to the
                                     affiliation,     connection,        or                                           interpretation of the
                                     association with, or certification by,                                           federal          trade
                                     another;                                                                         commission and the
                                                                                                                      federal         courts
                                     (5) Representing that goods or                                                   relating to section
                                     services have sponsorship, approval,                                             5(a)(1) of the federal
                                     characteristics, ingredients, uses,                                              trade    commission
                                     benefits, or quantities that they do                                             act    (15     U.S.C.
                                     not have or that a person has a                                                  45(a)(1)), as from
                                     sponsorship,      approval,     status,                                          time      to      time
                                     affiliation,               connection,                                           amended[.]
                                     qualifications or license that he does
                                     not have;



                                                                      17
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   375 18
                                                                                       of 439
                                                                                          of 66



                                     (7) Representing that goods or
                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;

                                     (9) Advertising goods or services
                                     with intent not to sell them as
                                     advertised;

                                     (18)         Engaging     in    any
                                     unconscionable method, act or
                                     practice in the conduct of trade or
                                     commerce, as provided in section
                                     48-603C, Idaho Code, provided,
                                     however, that the provisions of this
                                     subsection shall not apply to a
                                     regulated lender as that term is
                                     defined in section 28-41-301, Idaho
                                     Code;

                                     Idaho Code § 48-603C

                                     (1) Any unconscionable method, act
                                     or practice in the conduct of any
                                     trade or commerce violates the
                                     provisions of this chapter whether it
                                     occurs before, during, or after the
                                     conduct of the trade or commerce.

Illinois          815 Ill. Comp.     815 Ill. Comp. Stat. Ann. 510/2(a)       815 Ill. Comp. Stat. Ann. 505/2   815 Ill. Comp. Stat.
                  Stat. Ann.                                                                                    Ann. 510/2
                  505/1, et seq.;    (2) causes likelihood of confusion Unfair methods of competition and

                                                                      18
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   376 19
                                                                                       of 439
                                                                                          of 66



                                     or of misunderstanding as to the unfair or deceptive acts or practices,          (b) In    order   to
                  815 Ill. Comp.     source, sponsorship, approval, or including but not limited to the use           prevail in an action
                  Stat. Ann.         certification of goods or services;     or employment of any deception,          under this Act, a
                  510/1, et seq.                                             fraud, false pretense, false promise,    plaintiff need not
                                     (3) causes likelihood of confusion misrepresentation             or        the   prove competition
                                     or of misunderstanding as to concealment,                 suppression       or   between the parties
                                     affiliation,      connection,        or omission of any material fact, with      or actual confusion
                                     association with or certification by intent that others rely upon the            or
                                     another;                                concealment,      suppression       or   misunderstanding.
                                                                             omission of such material fact, or the
                                     (5) represents that goods or services use or employment of any practice          (c) This       Section
                                     have       sponsorship,      approval, described in Section 2 of the             does not affect
                                     characteristics, ingredients, uses, ‘Uniform Deceptive Trade Practices           unfair           trade
                                     benefits, or quantities that they do Act,’ approved August 5, 1965, in           practices otherwise
                                     not have or that a person has a the conduct of any trade or                      actionable           at
                                     sponsorship,      approval,     status, commerce are hereby declared             common law or
                                     affiliation, or connection that he or unlawful whether any person has in         under other statutes
                                     she does not have;                      fact been misled, deceived or            of this State.
                                                                             damaged thereby. In construing this
                                     (7) represents that goods or services section consideration shall be given
                                     are of a particular standard, quality, to the interpretations of the Federal
                                     or grade or that goods are a Trade Commission and the federal
                                     particular style or model, if they are courts relating to Section 5(a) of the
                                     of another;                             Federal Trade Commission Act.

                                     (9) advertises goods or services with 815 Ill. Comp. Stat. Ann. 510/2(a)
                                     intent not to sell them as advertised;
                                                                            (12) engages in any other conduct
                                                                            which similarly creates a likelihood
                                                                            of confusion or misunderstanding.

Indiana           Ind. Code          Ind. Code Ann. § 24-5-0.5-3(b)           Ind. Code Ann. § 24-5-0.5-3
                  Ann. § 24-5-

                                                                      19
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   377 20
                                                                                       of 439
                                                                                          of 66



                  0.5-1, et seq.     (1) That such subject of a consumer     (a) A supplier may not commit an
                                     transaction      has     sponsorship,   unfair, abusive, or deceptive act,
                                     approval,               performance,    omission, or practice in connection
                                     characteristics, accessories, uses, or  with a consumer transaction. Such an
                                     benefits it does not have which the     act, omission, or practice by a
                                     supplier     knows      or     should   supplier is a violation of this chapter
                                     reasonably know it does not have.       whether it occurs before, during, or
                                                                             after the transaction. An act,
                                     (2) That such subject of a consumer omission, or practice prohibited by
                                     transaction is of a particular this section includes both implicit
                                     standard, quality, grade, style, or and explicit misrepresentations.
                                     model, if it is not and if the supplier
                                     knows or should reasonably know (b) Without limiting the scope of
                                     that it is not.                         subsection (a), the following acts,
                                                                             and the following representations as
                                     (7) That the supplier has a to the subject matter of a consumer
                                     sponsorship, approval, or affiliation transaction, made orally, in writing,
                                     in such consumer transaction the or by electronic communication, by a
                                     supplier does not have, and which supplier, are deceptive acts:
                                     the supplier knows or should
                                     reasonably know that the supplier
                                     does not have.

                                     (11) That the consumer will be able
                                     to purchase the subject of the
                                     consumer transaction as advertised
                                     by the supplier, if the supplier does
                                     not intend to sell it.

                                     Ind. Code Ann. § 24-5-0.5-10

                                     (a) A supplier commits a deceptive
                                     act if the supplier gives any of the

                                                                      20
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   378 21
                                                                                       of 439
                                                                                          of 66



                                     following representations, orally or
                                     in writing, or does any of the
                                     following acts:
                                     (1) Either:
                                     (A) solicits to engage in a consumer
                                     transaction without a permit or other
                                     license required by law;
                                     (B) solicits to engage in a consumer
                                     transaction if a permit or other
                                     license is required by law to engage
                                     in the consumer transaction and the
                                     supplier is not qualified to obtain
                                     the required permit or other license
                                     or does not intend to obtain the
                                     permit or other license; or
                                     (C) engages      in   a     consumer
                                     transaction without a permit or other
                                     license required by law.
                                     (2) Commits a violation of IC 24-5-
                                     10.

                                     (b) A     supplier   commits     an
                                     unconscionable act that shall be
                                     treated the same as a deceptive act
                                     under this chapter if the supplier
                                     solicits a person to enter into a
                                     contract or agreement:
                                     (1) that contains terms that are
                                     oppressively one sided or harsh;
                                     (2) in which the terms unduly limit
                                     the person’s remedies; or
                                     (3) in which the price is unduly
                                     excessive;

                                                                      21
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   379 22
                                                                                       of 439
                                                                                          of 66



                                     and there was unequal bargaining
                                     power that led the person to enter
                                     into the contract or agreement
                                     unwillingly or without knowledge
                                     of the terms of the contract or
                                     agreement. There is a rebuttable
                                     presumption that a person has
                                     knowledge of the terms of a
                                     contract or agreement if the person
                                     signs a written contract.

Iowa              Iowa Code          This Iowa statute broadly prohibits Iowa Code § 714H.3
                  § 714H.1, et       deceptive and unfair conduct
                  seq.               without enumeration.                (1) A person shall not engage in a
                                                                         practice or act the person knows or
                                                                         reasonably should know is an unfair
                                                                         practice, deception, fraud, false
                                                                         pretense, or false promise, or the
                                                                         misrepresentation,       concealment,
                                                                         suppression, or omission of a
                                                                         material fact, with the intent that
                                                                         others rely upon the unfair practice,
                                                                         deception, fraud, false pretense, false
                                                                         promise,            misrepresentation,
                                                                         concealment,       suppression,      or
                                                                         omission in connection with the
                                                                         advertisement, sale, or lease of
                                                                         consumer merchandise, or the
                                                                         solicitation of contributions for
                                                                         charitable purposes.

Kansas            Kan. Stat.     Kan. Stat. Ann. § 50-626(b)                  Kan. Stat. Ann. § 50-626 (a)
                  Ann. § 50-623,

                                                                      22
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                            Case
                             Case3:18-cv-02499-WHO
                                   MDL No. 2913 Document
                                                   Document
                                                         1-1081-5
                                                               FiledFiled
                                                                     07/29/19
                                                                          01/25/19
                                                                                PagePage
                                                                                     380 23
                                                                                         of 439
                                                                                            of 66



                  et seq.            (1)(A): Property or services have        No supplier shall engage in any
                                     sponsorship, approval, accessories,      deceptive act or practice in
                                     characteristics, ingredients, uses,      connection   with  a    consumer
                                     benefits or quantities that they do      transaction.
                                     not have;

                                     (1)(B): the supplier has a
                                     sponsorship,     approval,  status,
                                     affiliation or connection that the
                                     supplier does not have;

                                     (1)(D): property or services are of
                                     particular standard, quality, grade,
                                     style or model, if they are of another
                                     which differs materially from the
                                     representation;

                                     (1)(F): property or services has
                                     uses, benefits or characteristics
                                     unless the supplier relied upon and
                                     possesses a reasonable basis for
                                     making such representation;

                                     (1)(G): use, benefit or characteristic
                                     of property or services has been
                                     proven or otherwise substantiated
                                     unless the supplier relied upon and
                                     possesses the type and amount of
                                     proof or substantiation represented
                                     to exist

                                     (2) the willful use, in any oral or
                                     written      representation,     of

                                                                      23
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   381 24
                                                                                       of 439
                                                                                          of 66



                                     exaggeration, falsehood, innuendo
                                     or ambiguity as to a material fact;

                                     (3) the willful failure to state a
                                     material fact, or the willful
                                     concealment,     suppression    or
                                     omission of a material fact;

                                     (5) offering property or services
                                     without intent to sell them;

                                     (8) falsely stating, knowingly or
                                     with reason to know, that a
                                     consumer transaction involves
                                     consumer rights, remedies or
                                     obligations;

                                     Kan. Stat. Ann. § 50-627

                                     (a) No supplier shall engage in any
                                     unconscionable act or practice in
                                     connection with a consumer
                                     transaction.
                                     An unconscionable act or practice
                                     violates this act whether it occurs
                                     before, during or after the
                                     transaction.

Kentucky          Ky. Rev. Stat.                                              Ky. Rev. Stat. § 367.170
                  Ann.
                  § 367.110, et                                               (1) Unfair, false, misleading, or
                  seq.                                                        deceptive acts or practices in the
                                                                              conduct of any trade or commerce

                                                                      24
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   382 25
                                                                                       of 439
                                                                                          of 66



                                                                              are hereby declared unlawful.

                                                                              (2) For the purposes of this section,
                                                                              unfair shall be construed to mean
                                                                              unconscionable.

Louisiana         La. Rev. Stat.     This Louisiana statute broadly La. Rev. Stat. § 51:1405(a)
                  § 51:1401, et      prohibits deceptive and unfair
                  seq.               conduct without enumeration.   Unfair methods of competition and
                                                                    unfair or deceptive acts or practices
                                                                    in the conduct of any trade or
                                                                    commerce are hereby declared
                                                                    unlawful

Maine             Me. Rev. Stat.     This Maine statute broadly prohibits Me. Rev. Stat. Ann. tit. 5 § 207            Me. Rev. Stat. Ann.
                  Ann. tit. 5        deceptive and unfair conduct                                                     tit. 5 § 205-a § 207
                  § 205-a, et seq.   without enumeration.                 Unfair methods of competition and
                                                                          unfair or deceptive acts or practices       (1) Intent. It is the
                                                                          in the conduct of any trade or              intent     of      the
                                                                          commerce are declared unlawful.             Legislature that in
                                                                                                                      construing        this
                                                                                                                      section the courts
                                                                                                                      will be guided by
                                                                                                                      the interpretations
                                                                                                                      given by the Federal
                                                                                                                      Trade Commission
                                                                                                                      and the Federal
                                                                                                                      Courts to Section
                                                                                                                      45(a)(1)    of     the
                                                                                                                      Federal        Trade
                                                                                                                      Commission Act (15
                                                                                                                      United States Code
                                                                                                                      45(a)(1)), and from

                                                                      25
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   383 26
                                                                                       of 439
                                                                                          of 66



                                                                                                                   time    to        time
                                                                                                                   amended.

Maryland          Md. Code.          Md. Code. Ann. Com. Law                   Md. Code. Ann. Com. Law § 13-       Md. Code. Ann.
                  Ann. Com.          § 13-301                                  303                                 Com. Law § 13-105
                  Law § 13-101,
                  et seq.            Unfair or deceptive trade practices A person may not engage in any            This title shall be
                                     include any:                         unfair or deceptive trade practice, as   construed           and
                                                                          defined in this subtitle or as further   applied liberally to
                                     (1) False, falsely disparaging, or defined by the Division…:                  promote its purpose.
                                     misleading     oral    or    written                                          It is the intent of the
                                     statement, visual description, or                                             General Assembly
                                     other representation of any kind                                              that in construing
                                     which has the capacity, tendency, or                                          the term “unfair or
                                     effect of deceiving or misleading                                             deceptive         trade
                                     consumers;                                                                    practices”,         due
                                                                                                                   consideration       and
                                     (2)    Representation       that:  (i)                                        weight be given to
                                     Consumer goods, consumer realty,                                              the interpretations of
                                     or consumer services have a                                                   § 5 (a)(1) of the
                                     sponsorship, approval, accessory,                                             Federal          Trade
                                     characteristic,     ingredient,   use,                                        Commission Act by
                                     benefit, or quantity which they do                                            the Federal Trade
                                     not have; . . . (iv) Consumer goods,                                          Commission and the
                                     consumer realty, or consumer                                                  federal courts.
                                     services are of a particular standard,
                                     quality, grade, style, or model
                                     which they are not;

                                     (3) Failure to state a material fact if
                                     the failure deceives or tends to
                                     deceive;
                                     (5)     Advertisement or offer of

                                                                      26
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   384 27
                                                                                       of 439
                                                                                          of 66



                                     consumer goods, consumer realty,
                                     or consumer services: (i) Without
                                     intent to sell, lease, or rent them as
                                     advertised or offered;

                                     (9) Deception, fraud, false pretense,
                                     false premise, misrepresentation, or
                                     knowing concealment, suppression,
                                     or omission of any material fact
                                     with the intent that a consumer rely
                                     on the same in connection with: (i)
                                     The promotion or sale of any
                                     consumer goods, consumer realty,
                                     or consumer service . . . .

Massachusetts Mass. Gen.             Massachusetts broadly prohibits Mass. Gen. Laws. ch. 93A § 2             Mass. Gen. Laws.
              Laws. ch. 93A          deceptive and unfair conduct                                             ch. 93A § 2
              § 1, et seq.           without enumeration.            (a) Unfair methods of competition
                                                                     and unfair or deceptive acts or          (b) It is the intent of
                                                                     practices in the conduct of any trade    the legislature that
                                                                     or commerce are hereby declared          in          construing
                                                                     unlawful.                                paragraph (a) of this
                                                                                                              section in actions
                                                                                                              brought          under
                                                                                                              sections four, nine,
                                                                                                              and eleven, the
                                                                                                              courts      will     be
                                                                                                              guided       by     the
                                                                                                              interpretations given
                                                                                                              by the Federal Trade
                                                                                                              Commission and the
                                                                                                              Federal Courts to
                                                                                                              section 5(a)(1) of

                                                                      27
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   385 28
                                                                                       of 439
                                                                                          of 66



                                                                                                              the Federal Trade
                                                                                                              Commission Act (15
                                                                                                              U.S.C. 45(a)(1)), as
                                                                                                              from time to time
                                                                                                              amended.

                                                                                                              940 Mass. Code
                                                                                                              Regs. 21.01

                                                                                                              The purpose of 940
                                                                                                              CMR 21.00 is to
                                                                                                              eliminate deception
                                                                                                              and unfairness in the
                                                                                                              way         cigarettes,
                                                                                                              smokeless tobacco
                                                                                                              products,          and
                                                                                                              electronic smoking
                                                                                                              devices             are
                                                                                                              marketed, sold and
                                                                                                              distributed          in
                                                                                                              Massachusetts        in
                                                                                                              order to address the
                                                                                                              incidence            of
                                                                                                              cigarette smoking,
                                                                                                              the use of smokeless
                                                                                                              tobacco            and
                                                                                                              electronic smoking
                                                                                                              devices             by
                                                                                                              youth. 940       CMR
                                                                                                              21.00 imposes
                                                                                                              requirements       and
                                                                                                              restrictions on the
                                                                                                              sale and distribution

                                                                      28
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   386 29
                                                                                       of 439
                                                                                          of 66



                                                                                                              of cigarettes and
                                                                                                              smokeless tobacco
                                                                                                              products          and
                                                                                                              electronic smoking
                                                                                                              devices             in
                                                                                                              Massachusetts       in
                                                                                                              order to prevent
                                                                                                              access     to    such
                                                                                                              products           by
                                                                                                              underage consumers
                                                                                                              and         accidental
                                                                                                              injury to children as
                                                                                                              a result of ingestion
                                                                                                              of or contact with
                                                                                                              liquid nicotine.
Michigan          Mich. Comp.        Mich. Comp.         Laws     Serv.   §
                  Laws Serv. §       445.903(1)
                  445.901, et
                  seq.               (a) Causing a probability of
                                     confusion or misunderstanding as to
                                     the source, sponsorship, approval,
                                     or certification of goods or services.

                                     (c) Representing that goods or
                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,
                                     benefits, or quantities that they do
                                     not have or that a person has
                                     sponsorship,      approval,    status,
                                     affiliation, or connection that he or
                                     she does not have.

                                     (e) Representing     that   goods    or

                                                                      29
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   387 30
                                                                                       of 439
                                                                                          of 66



                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another.

                                     (g) Advertising or representing
                                     goods or services with intent not to
                                     dispose of those goods or services
                                     as advertised or represented.

                                     (n) Causing a probability of
                                     confusion or of misunderstanding as
                                     to the legal rights, obligations, or
                                     remedies of a party to a transaction.

                                     (s) Failing to reveal a material fact,
                                     the omission of which tends to
                                     mislead or deceive the consumer,
                                     and which fact could not reasonably
                                     be known by the consumer.

                                     (t) Entering into a consumer
                                     transaction in which the consumer
                                     waives or purports to waive a right,
                                     benefit, or immunity provided by
                                     law, unless the waiver is clearly
                                     stated and the consumer has
                                     specifically consented to it.

                                     (x) Taking advantage of the
                                     consumer’s inability reasonably to
                                     protect his or her interests by reason
                                     of disability, illiteracy, or inability

                                                                      30
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   388 31
                                                                                       of 439
                                                                                          of 66



                                     to understand the language of an
                                     agreement presented by the other
                                     party to the transaction who knows
                                     or reasonably should know of the
                                     consumer’s inability.

                                     (bb) Making a representation of fact
                                     or statement of fact material to the
                                     transaction such that a person
                                     reasonably believes the represented
                                     or suggested state of affairs to be
                                     other than it actually is.

                                     (cc) Failing to reveal facts that are
                                     material to the transaction in light of
                                     representations of fact made in a
                                     positive manner.

Minnesota         Minn. Stat.        Minn. Stat. Ann. § 325D.44 subd. Minn. Stat. Ann. § 325F.69
                  Ann. §             1
                  325D.43, et                                               (subd, 1) The act, use, or
                  seq.;              (2) causes likelihood of confusion employment by any person of any
                                     or of misunderstanding as to the fraud, false pretense, false promise,
                  Minn. Stat.        source, sponsorship, approval, or misrepresentation,              misleading
                  Ann. §             certification of goods or services;    statement or deceptive practice, with
                  325f.68, et seq.                                          the intent that others rely thereon in
                                     (3) causes likelihood of confusion connection with the sale of any
                                     or of misunderstanding as to merchandise, whether or not any
                                     affiliation,      connection,       or person has in fact been misled,
                                     association with, or certification by, deceived, or damaged thereby, is
                                     another;                               enjoinable as provided in section
                                                                            325F.70.
                                     (5) represents that goods or services

                                                                      31
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   389 32
                                                                                       of 439
                                                                                          of 66



                                     have       sponsorship,     approval,    Minn. Stat. Ann. § 325D.44 subd. 1
                                     characteristics, ingredients, uses,
                                     benefits, or quantities that they do     (13) engages in any other conduct
                                     not have or that a person has a          which similarly creates a likelihood
                                     sponsorship,     approval,     status,   of confusion or of misunderstanding.
                                     affiliation, or connection that the
                                     person does not have;

                                     (7) represents that goods or services
                                     are of a particular standard, quality,
                                     or grade, or that goods are of a
                                     particular style or model, if they are
                                     of another;

                                     (9) advertises goods or services with
                                     intent not to sell them as advertised;

Mississippi       Miss. Code         Miss. Code Ann. § 75-24-5(2)             Miss. Code Ann. § 75-24-5                Miss. Code Ann. §
                  Ann. § 75-24-                                                                                        75-24-3
                  1, et seq.         (b) Misrepresentation of the source, (1) Unfair methods of competition
                                     sponsorship,        approval,       or affecting commerce and unfair or           (c) It is the intent of
                                     certification of goods or services;    deceptive trade practices in or            the Legislature that
                                                                            affecting commerce are prohibited.         in construing what
                                     (c) Misrepresentation of affiliation, Action       may       be      brought      constitutes unfair or
                                     connection, or association with, or under Section 75-24-5(1) only under           deceptive         trade
                                     certification by another;              the provisions of Section 75-24-9.         practices that the
                                                                                                                       courts      will     be
                                     (e) Representing that goods or           (2) Without limiting the scope of        guided       by     the
                                     services have sponsorship, approval,     subsection (1) of this section, the      interpretations given
                                     characteristics, ingredients, uses,      following     unfair    methods     of   by the Federal Trade
                                     benefits, or quantities that they do     competition and unfair or deceptive      Commission and the
                                     not have or that a person has a          trade practices or acts in the conduct   federal courts to
                                     sponsorship,     approval,     status,   of any trade or commerce are hereby      Section 5(a)(1) of

                                                                      32
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   390 33
                                                                                       of 439
                                                                                          of 66



                                     affiliation, or connection that he prohibited:                           the Federal Trade
                                     does not have;                                                           Commission Act (15
                                                                                                              USCS 45(a)(1)) as
                                     (g) Representing that goods or                                           from time to time
                                     services are of a particular standard,                                   amended.
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;

                                     (i) Advertising goods or services
                                     with intent not to sell them as
                                     advertised;

Missouri          Mo. Rev. Stat.     This Missouri statute broadly Mo. Rev. Stat. § 407.020
                  § 407.010, et      prohibits deceptive and unfair
                  seq.               conduct without enumeration.   (1) The act, use or employment by
                                                                    any person of any deception, fraud,
                                                                    false pretense, false promise,
                                                                    misrepresentation, unfair practice or
                                                                    the concealment, suppression, or
                                                                    omission of any material fact in
                                                                    connection with the sale or
                                                                    advertisement of any merchandise in
                                                                    trade or commerce or the solicitation
                                                                    of any funds for any charitable
                                                                    purpose, as defined in section
                                                                    407.453, in or from the state of
                                                                    Missouri, is declared to be an
                                                                    unlawful practice. The use by any
                                                                    person, in connection with the sale or
                                                                    advertisement of any merchandise in
                                                                    trade or commerce or the solicitation
                                                                    of any funds for any charitable

                                                                      33
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   391 34
                                                                                       of 439
                                                                                          of 66



                                                                              purpose, as defined in section
                                                                              407.453, in or from the state of
                                                                              Missouri of the fact that the attorney
                                                                              general has approved any filing
                                                                              required by this chapter as the
                                                                              approval, sanction or endorsement of
                                                                              any activity, project or action of such
                                                                              person, is declared to be an unlawful
                                                                              practice. Any act, use or employment
                                                                              declared unlawful by this subsection
                                                                              violates this subsection whether
                                                                              committed before, during or after the
                                                                              sale, advertisement or solicitation.

Montana           Mont. Code         This Montana statute broadly Mont. Code Ann. § 30-14-103                           Mont. Code Ann. §
                  Ann.               prohibits deceptive and unfair                                                     30-14-104
                  § 30-14-101, et    conduct without enumeration.   Unfair methods of competition and
                  seq.                                              unfair or deceptive acts or practices               (1) It is the intent of
                                                                    in the conduct of any trade or                      the legislature that
                                                                    commerce are unlawful.                              in construing 30-14-
                                                                                                                        103                 due
                                                                                                                        consideration       and
                                                                                                                        weight shall be
                                                                                                                        given       to       the
                                                                                                                        interpretations of the
                                                                                                                        federal           trade
                                                                                                                        commission and the
                                                                                                                        federal          courts
                                                                                                                        relating to section
                                                                                                                        5(a)(1)      of      the
                                                                                                                        Federal          Trade
                                                                                                                        Commission Act (15
                                                                                                                        U.S.C., 45(a)(1)), as

                                                                      34
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   392 35
                                                                                       of 439
                                                                                          of 66



                                                                                                                      amended.

Nebraska          Neb. Rev.          Neb. Rev. Stat. § 87-302                 Neb. Rev. Stat. § 59-1602
                  Stat.
                  § 59-1601, et      (a) A person engages in a deceptive      Unfair methods of competition and
                  seq.;              trade practice when, in the course of    unfair or deceptive acts or practices
                                     his or her business, vocation, or        in the conduct of any trade or
                  Neb. Rev.          occupation, he or she: . . .             commerce shall be unlawful.
                  Stat. § 87-301,
                  et seq             (2) Causes likelihood of confusion
                                     or of misunderstanding as to the
                                     source, sponsorship, approval, or
                                     certification of goods or services;

                                     (3) Causes likelihood of confusion
                                     or of misunderstanding as to
                                     affiliation,     connection,        or
                                     association with, or certification by,
                                     another;

                                     (5) Represents that goods or
                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,
                                     benefits, or quantities that they do
                                     not have . . . ;

                                     (8) Represents that goods or
                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;
                                     (10) Advertises goods or services
                                     with intent not to sell them as

                                                                      35
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   393 36
                                                                                       of 439
                                                                                          of 66



                                     advertised . . . ;

                                     (16) Uses any scheme or device to
                                     defraud by means of: (i) Obtaining
                                     money or property by knowingly
                                     false or fraudulent pretenses,
                                     representations, or promises . . .

                                     (22) In the manufacture, production,
                                     importation,            distribution,
                                     promotion, display for sale, offer for
                                     sale, attempt to sell, or sale of a
                                     substance:

                                     (i) Makes a deceptive or misleading
                                     representation or designation, or
                                     omits material information, about a
                                     substance or fails to identify the
                                     contents of the package or the
                                     nature of the substance contained
                                     inside the package; or

                                     (ii)    Causes      confusion     or
                                     misunderstanding as to the effects a
                                     substance causes when ingested,
                                     injected, inhaled, or otherwise
                                     introduced into the human body.
                                     A person shall be deemed to have
                                     committed a violation of the
                                     Uniform Deceptive Trade Practices
                                     Act for each individually packaged
                                     product that is either manufactured,
                                     produced, imported, distributed,

                                                                      36
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   394 37
                                                                                       of 439
                                                                                          of 66



                                     promoted, displayed for sale,
                                     offered for sale, attempted to sell, or
                                     sold in violation of this section. A
                                     violation under this subdivision
                                     shall be treated as a separate and
                                     distinct violation from any other
                                     offense arising out of acts alleged to
                                     have been committed while the
                                     person was in violation of this
                                     section.

                                     Neb. Rev. Stat. § 87-303.01

                                     (1) An unconscionable act or
                                     practice by a supplier in connection
                                     with a consumer transaction shall be
                                     a violation of the Uniform
                                     Deceptive Trade Practices Act.

Nevada            Nev. Rev.          Nev. Rev. Stat. § 598.0915                Nev. Rev. Stat. § 598.0915(15)
                  Stat.
                  § 598.0903, et     A person engages in a “deceptive Broadly prohibits knowingly making
                  seq.               trade practice” if, in the course of any other false representation in a
                                     his or her business or occupation, he transaction.
                                     or she: . . .

                                     2.     Knowingly makes a false
                                     representation as to the source,
                                     sponsorship,        approval        or
                                     certification of goods or services for
                                     sale or lease.

                                     3.   Knowingly      makes     a   false

                                                                      37
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   395 38
                                                                                       of 439
                                                                                          of 66



                                     representation as to affiliation,
                                     connection, association with or
                                     certification by another person.

                                     5. Knowingly makes a false
                                     representation      as     to      the
                                     characteristics, ingredients, uses,
                                     benefits, alterations or quantities of
                                     goods or services for sale or lease . .
                                     ..

                                     7. Represents that goods or services
                                     for sale or lease are of a particular
                                     standard, quality or grade, or that
                                     such goods are of a particular style
                                     or model, if he or she knows or
                                     should know that they are of
                                     another standard, quality, grade,
                                     style or model.

                                     9. Advertises goods or services with
                                     intent not to sell or lease them as
                                     advertised.

                                     15. Knowingly makes any other
                                     false representation in a transaction.

                                     Nev. Rev. Stat. § 598.092

                                     8. Knowingly misrepresents the
                                     legal rights, obligations or remedies
                                     of a party to a transaction.



                                                                      38
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   396 39
                                                                                       of 439
                                                                                          of 66



                                     14. Knowingly takes advantage of
                                     another       person’s       inability
                                     reasonably to protect his or her own
                                     rights or interests in a consumer
                                     transaction when such an inability is
                                     due to illiteracy, or to a mental or
                                     physical infirmity or another similar
                                     condition which manifests itself as
                                     an incapability to understand the
                                     language or terms of any agreement.

                                     Nev. Rev. Stat. § 598.0923

                                     A person engages in a “deceptive
                                     trade practice” when in the course
                                     of his or her business or occupation
                                     he or she knowingly: . . .

                                     1. Conducts the business or
                                     occupation without all required
                                     state, county or city licenses.

                                     2. Fails to disclose a material fact in
                                     connection with the sale or lease of
                                     goods or services.

                                     3. Violates a state or federal statute
                                     or regulation relating to the sale or
                                     lease of goods or services.

                                     4. Uses coercion, duress             or
                                     intimidation in a transaction.



                                                                      39
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   397 40
                                                                                       of 439
                                                                                          of 66



                                     Nev. Rev. Stat. § 598.0925

                                     1 (a) Makes an assertion of
                                     scientific, clinical or quantifiable
                                     fact in an advertisement which
                                     would cause a reasonable person to
                                     believe that the assertion is true,
                                     unless, at the time the assertion is
                                     made, the person making it has
                                     possession of factually objective
                                     scientific, clinical or quantifiable
                                     evidence which substantiates the
                                     assertion;

New               N.H. Rev.          N.H. Rev. Stat. Ann. § 358-A:2           N.H. Rev. Stat. Ann. § 358-A:2         N.H. Rev. Stat.
Hampshire         Stat. Ann.                                                                                         Ann. § 358-A:13
                  § 358-A:1, et      II. Causing likelihood of confusion    It shall be unlawful for any person to
                  seq.               or of misunderstanding as to the       use     any     unfair   method     of   It is the intent of the
                                     source, sponsorship, approval, or      competition or any unfair or             legislature that in
                                     certification of goods or services;    deceptive act or practice in the         any       action     or
                                                                            conduct of any trade or commerce         prosecution under
                                     III. Causing likelihood of confusion within this state.                         this chapter, the
                                     or of misunderstanding as to                                                    courts      may      be
                                     affiliation, connection or association                                          guided       by     the
                                     with, or certification by, another;                                             interpretation     and
                                                                                                                     construction given
                                     V. Representing that goods or                                                   Section 5(a)(1) of
                                     services have sponsorship, approval,                                            the Federal Trade
                                     characteristics, ingredients, uses,                                             Commission Act (15
                                     benefits, or quantities that they do                                            U.S.C. 45(a)(1)), by
                                     not have or that a person has a                                                 the Federal Trade
                                     sponsorship,      approval,    status,                                          Commission and the
                                     affiliation, or connection that such                                            federal courts.

                                                                      40
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   398 41
                                                                                       of 439
                                                                                          of 66



                                     person does not have;

                                     VII. Representing that goods or
                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;

                                     IX. Advertising goods or services
                                     with intent not to sell them as
                                     advertised.

New Jersey        N.J. Stat. §       This New Jersey statute broadly N.J. Stat. § 56:8-2
                  56:8-1, et seq.    prohibits deceptive conduct without
                                     enumeration.                        The act, use or employment by any
                                                                         person of any unconscionable
                                                                         commercial practice, deception,
                                                                         fraud, false pretense, false promise,
                                                                         misrepresentation, or the knowing,
                                                                         concealment,       suppression,     or
                                                                         omission of any material fact with
                                                                         intent that others rely upon such
                                                                         concealment,        suppression     or
                                                                         omission, in connection with the sale
                                                                         or advertisement of any merchandise
                                                                         or real estate, or with the subsequent
                                                                         performance of such person as
                                                                         aforesaid, whether or not any person
                                                                         has in fact been misled, deceived or
                                                                         damaged thereby, is declared to be
                                                                         an unlawful practice; provided,
                                                                         however, that nothing herein
                                                                         contained shall apply to the owner or

                                                                      41
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   399 42
                                                                                       of 439
                                                                                          of 66



                                                                               publisher of newspapers, magazines,
                                                                               publications or printed matter
                                                                               wherein such advertisement appears,
                                                                               or to the owner or operator of a radio
                                                                               or     television   station     which
                                                                               disseminates such advertisement
                                                                               when the owner, publisher, or
                                                                               operator has no knowledge of the
                                                                               intent, design or purpose of the
                                                                               advertiser.

New Mexico        N.M. Stat.         N.M. Stat. Ann. § 57-12-2                 N.M. Stat. Ann. § 57-12-3                N.M. Stat. Ann. §
                  Ann.                                                                                                  57-12-4
                  § 57-12-1, et      D. “unfair or deceptive trade             Unfair or deceptive trade practices
                  seq                practice” means an act specifically       and unconscionable trade practices in It is the intent of the
                                     declared unlawful pursuant to the         the conduct of any trade or legislature that in
                                     Unfair Practices Act [57-12-1             commerce are unlawful.                construing Section 3
                                     NMSA 1978], a false or misleading                                               [57-12-3        NMSA
                                     oral or written statement, visual                                               1978] of the Unfair
                                     description or other representation                                             Practices Act the
                                     of any kind knowingly made in                                                   courts to the extent
                                     connection with the sale, lease,                                                possible will be
                                     rental or loan of goods or services                                             guided       by     the
                                     or in the extension of credit or in the                                         interpretations given
                                     collection of debts by a person in                                              by the federal trade
                                     the regular course of his trade or                                              commission and the
                                     commerce, which may, tends to or                                                federal courts.
                                     does deceive or mislead any person
                                     and includes:

                                     (2)    causing    confusion     or
                                     misunderstanding as to the source,
                                     sponsorship,     approval       or

                                                                      42
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   400 43
                                                                                       of 439
                                                                                          of 66



                                     certification of goods or services;

                                     (3)     causing      confusion   or
                                     misunderstanding as to affiliation,
                                     connection or association with or
                                     certification by another;

                                     (5) representing that goods or
                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,
                                     benefits or quantities that they do
                                     not have or that a person has a
                                     sponsorship,     approval,    status,
                                     affiliation or connection that the
                                     person does not have;

                                     (7) representing that goods or
                                     services are of a particular standard,
                                     quality or grade or that goods are of
                                     a particular style or model if they
                                     are of another;

                                     (14) using exaggeration, innuendo
                                     or ambiguity as to a material fact or
                                     failing to state a material fact if
                                     doing so deceives or tends to
                                     deceive;

                                     (15) stating that a transaction
                                     involves rights, remedies or
                                     obligations that it does not involve.

                                     N.M. Stat. Ann. § 57-12-3

                                                                      43
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   401 44
                                                                                       of 439
                                                                                          of 66




                                     Unfair or deceptive trade practices
                                     and unconscionable trade practices
                                     in the conduct of any trade or
                                     commerce are unlawful.

New York          N.Y. Gen.          This New York statute broadly N.Y. Gen. Bus. Law § 349
                  Bus. Law §         prohibits deceptive conduct without
                  349;               enumeration.                        (a) Deceptive acts or practices in the
                                                                         conduct of any business, trade or
                  N.Y. Gen.                                              commerce or in the furnishing of any
                  Bus. Law §                                             service in this state are hereby
                  350                                                    declared unlawful.

                                                                              N.Y. Gen. Bus. Law § 350

                                                                              False advertising in the conduct of
                                                                              any business, trade or commerce or
                                                                              in the furnishing of any service in
                                                                              this state is hereby declared
                                                                              unlawful.

North             N.C. Gen.          This North Carolina statute broadly N.C. Gen. Stat. § 75-1.1
Carolina          Stat. § 75-1, et   prohibits deceptive and unfair
                  seq.               conduct without enumeration.        (a) Unfair methods of competition in
                                                                         or affecting commerce, and unfair or
                                                                         deceptive acts or practices in or
                                                                         affecting commerce, are declared
                                                                         unlawful.

North Dakota      N.D. Cent.         This North Dakota statute broadly        N.D. Cent. Code § 51-15-02
                  Code               prohibits deceptive conduct without
                  § 51-15-01, et     enumeration.                             The act, use, or employment by any

                                                                      44
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   402 45
                                                                                       of 439
                                                                                          of 66



                  seq.                                                        person of any deceptive act or
                                                                              practice, fraud, false pretense, false
                                                                              promise, or misrepresentation, with
                                                                              the intent that others rely thereon in
                                                                              connection with the sale or
                                                                              advertisement of any merchandise,
                                                                              whether or not any person has in fact
                                                                              been misled, deceived, or damaged
                                                                              thereby, is declared to be an
                                                                              unlawful practice.

Ohio              Ohio Rev.          Ohio     Rev.        Code.       Ann. Ohio Rev. Code. Ann. § 1345.02               Ohio Rev. Code.
                  Code. Ann.         § 1345.02(B):                                                                      Ann. § 1345.02 (C)
                  § 1345.01, et                                               (A) No supplier shall commit an
                  seq.;              (1) That the subject of a consumer       unfair or deceptive act or practice in    In         construing
                                     transaction       has     sponsorship,   connection     with     a    consumer     division (A) of this
                  Ohio Rev.          approval,                 performance    transaction. Such an unfair or            section, the court
                  Code Ann. §        characteristics, accessories, uses, or   deceptive act or practice by a            shall    give      due
                  4165.01, et        benefits that it does not have;          supplier violates this section whether    consideration      and
                  seq.                                                        it occurs before, during, or after the    great weight to
                                     (2) That the subject of a consumer       transaction.                              federal          trade
                                     transaction is of a particular                                                     commission orders,
                                     standard, quality, grade, style,                                                   trade       regulation
                                     prescription, or model, if it is not;   (B) Without limiting the scope of          rules and guides,
                                                                             division (A) of this section, the act or   and the federal
                                     (9) That the supplier has a practice of a supplier in representing                 courts’
                                     sponsorship, approval, or affiliation any of the following is deceptive:           interpretations     of
                                     that the supplier does not have;        [enumeration of examples of                subsection 45 (a)(1)
                                     § 1345.03         also        prohibits prohibited conduct].                       of the “Federal
                                     unconscionable conduct.                                                            Trade Commission
                                                                             (C) In construing division (A) of this     Act,” 38 Stat. 717
                                     Ohio Rev. Code Ann. § section, the court shall give due                            (1914), 15 U.S.C.A.
                                     4165.02(A)                              consideration and great weight to          41, as amended.

                                                                      45
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   403 46
                                                                                       of 439
                                                                                          of 66



                                                                              federal trade commission orders,
                                     (2) Causes likelihood of confusion       trade regulation rules and guides, and
                                     or misunderstanding as to the            the federal courts’ interpretations of
                                     source, sponsorship, approval, or        subsection 45 (a)(1) of the “Federal
                                     certification of goods or services;      Trade Commission Act,” 38 Stat.
                                                                              717 (1914), 15 U.S.C.A. 41, as
                                     (3) Causes likelihood of confusion       amended.
                                     or      misunderstanding      as    to
                                     affiliation,     connection,        or
                                     association with, or certification by,
                                     another;

                                     (7) Represents that goods or
                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,
                                     benefits, or quantities that they do
                                     not have or that a person has a
                                     sponsorship,     approval,     status,
                                     affiliation, or connection that the
                                     person does not have;

                                     (9) Represents that goods or
                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;

                                     (11) Advertises goods or services
                                     with intent not to sell them as
                                     advertised;

Oklahoma          Okla. Stat. tit.   Okla. Stat. tit. 15, § 753               Okla. Stat. tit. 15, § 753
                  15, § 751, et

                                                                      46
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   404 47
                                                                                       of 439
                                                                                          of 66



                  seq.               2. Makes a false or misleading           A person engages in a practice which
                                     representation, knowingly or with        is declared to be unlawful under the
                                     reason to know, as to the source,        Oklahoma Consumer Protection Act
                                     sponsorship,      approval,    or        when, in the course of the person's
                                     certification of the subject of a        business, the person: .
                                     consumer transaction;
                                                                             20. Commits an unfair or deceptive
                                     3. Makes a false or misleading trade practice as defined in Section
                                     representation, knowingly or with 752 of this title[.]
                                     reason to know, as to affiliation,
                                     connection, association with, or Okla. Stat. tit. 15, § 752
                                     certification by another;
                                                                             13. “Deceptive trade practice” means
                                     5. Makes a false representation, a misrepresentation, omission or
                                     knowingly or with reason to know, other practice that has deceived or
                                     as to the characteristics, ingredients, could reasonably be expected to
                                     uses, benefits, alterations, or deceive or mislead a person to the
                                     quantities of the subject of a detriment of that person. Such a
                                     consumer transaction or a false practice may occur before, during or
                                     representation as to the sponsorship, after a consumer transaction is
                                     approval, status, affiliation or entered into and may be written or
                                     connection of a person therewith;       oral;

                                     7. Represents, knowingly or with
                                     reason to know, that the subject of a
                                     consumer transaction is of a
                                     particular standard, style or model,
                                     if it is of another;

                                     8. Advertises, knowingly or with
                                     reason to know, the subject of a
                                     consumer transaction with intent not
                                     to sell it as advertised;

                                                                      47
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   405 48
                                                                                       of 439
                                                                                          of 66




                                     29. Falsely states or implies that any
                                     person, product or service is
                                     recommended or endorsed by a
                                     named third person.

Oregon            Or. Rev. Stat.     Or. Rev. Stat. § 646.608:                 Or. Rev. Stat. § 646.608
                  § 646.605, et
                  seq.               (b) Causes likelihood of confusion        (1) A person engages in an unlawful
                                     or of misunderstanding as to the          practice if in the course of the
                                     source, sponsorship, approval, or         person’s business, vocation or
                                     certification of real estate, goods or    occupation the person does any of
                                     services.                                 the following: . . .

                                     (c) Causes likelihood of confusion (u) Engages in any other unfair or
                                     or of misunderstanding as to deceptive conduct in trade or
                                     affiliation,     connection,        or commerce.
                                     association with, or certification by,
                                     another.

                                     (e) Represents that real estate,
                                     goods or services have sponsorship,
                                     approval,              characteristics,
                                     ingredients,       uses,      benefits,
                                     quantities or qualities that the real
                                     estate, goods or services do not have
                                     or that a person has a sponsorship,
                                     approval,     status,    qualification,
                                     affiliation, or connection that the
                                     person does not have.

                                     (g) Represents that real estate,
                                     goods or services are of a particular

                                                                      48
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   406 49
                                                                                       of 439
                                                                                          of 66



                                     standard, quality, or grade, or that
                                     real estate or goods are of a
                                     particular style or model, if the real
                                     estate, goods or services are of
                                     another;

                                     (i) Advertises real estate, goods or
                                     services with intent not to provide
                                     the real estate, goods or services as
                                     advertised, or with intent not to
                                     supply reasonably expectable public
                                     demand, unless the advertisement
                                     discloses a limitation of quantity.

                                     (t) Concurrent with tender or
                                     delivery of any real estate, goods or
                                     services fails to disclose any known
                                     material     defect     or    material
                                     nonconformity.

                                     (2)    A    representation    under
                                     subsection (1) of this section or
                                     ORS 646.607 may be any
                                     manifestation of any assertion by
                                     words or conduct, including, but not
                                     limited to, a failure to disclose a
                                     fact.

                                     Or. Rev. Stat. § 646.607

                                     (1) Employs any unconscionable
                                     tactic in connection with selling,
                                     renting or disposing of real estate,

                                                                      49
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   407 50
                                                                                       of 439
                                                                                          of 66



                                     goods or services, or collecting or
                                     enforcing an obligation;

Pennsylvania      73 Pa. Stat.       73 Pa. Stat. Ann. § 201-2(4)             73 Pa. Stat. Ann. § 201-2(4)
                  Ann. § 201-1,
                  et seq.            (ii) Causing likelihood of confusion     (xxi) Engaging    in    any    other
                                     or of misunderstanding as to the         fraudulent or deceptive conduct
                                     source, sponsorship, approval or         which creates a likelihood of
                                     certification of goods or services;      confusion or of misunderstanding.

                                     (iii) Causing likelihood of confusion
                                     or of misunderstanding as to
                                     affiliation, connection or association
                                     with, or certification by, another;

                                     (v) Representing that goods or
                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,
                                     benefits or quantities that they do
                                     not have or that a person has a
                                     sponsorship,     approval,    status,
                                     affiliation or connection that he
                                     does not have;

                                     (vii) Representing that goods or
                                     services are of a particular standard,
                                     quality or grade, or that goods are of
                                     a particular style or model, if they
                                     are of another;

                                     (ix) Advertising goods or services
                                     with intent not to sell them as
                                     advertised;

                                                                      50
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   408 51
                                                                                       of 439
                                                                                          of 66




Rhode Island      R.I. Gen.          R.I. Gen. Laws § 6-13.1-1                R.I. Gen. Laws § 6-13.1-2              R.I. Gen. Laws § 6-
                  Laws                                                                                               13.1-3
                  § 6-13.1-1, et     (ii) Causing likelihood of confusion     Unfair methods of competition and
                  seq.               or of misunderstanding as to the         unfair or deceptive acts or practices It is the intent of the
                                     source, sponsorship, approval, or        in the conduct of any trade or legislature that in
                                     certification of goods or services;      commerce are declared unlawful.        construing §§ 6-
                                                                                                                     13.1-1 and 6-13.1-2
                                     (iii) Causing likelihood of confusion    R.I. Gen. Laws § 6-13.1-1              due     consideration
                                     or of misunderstanding as to                                                    and great weight
                                     affiliation,      connection,       or   (6) "Unfair methods of competition shall be given to the
                                     association with, or certification by,   and unfair or deceptive acts or interpretations of the
                                     another;                                 practices" means any one or more of Federal            Trade
                                                                              the following: . . .                   Commission and the
                                     (v) Representing that goods or           (xii) Engaging in any other conduct federal            courts
                                     services have sponsorship, approval,     that similarly creates a likelihood of relating to § 5(a) of
                                     characteristics, ingredients, uses,      confusion or of misunderstanding;      the Federal Trade
                                     benefits, or quantities that they do     (xiii) Engaging in any act or practice Commission Act. 15
                                     not have or that a person has a          that is unfair or deceptive to the U.S.C. § 45(a)(1), as
                                     sponsorship,      approval,    status,   consumer;                              from time to time
                                     affiliation, or connection that he or    (xiv) Using any other methods, acts amended.
                                     she does not have;                       or practices which mislead or
                                                                              deceive members of the public in a
                                     (vii) Representing that goods or         material respect[.]
                                     services are of a particular standard,
                                     quality, or grade, or that goods are
                                     of a particular style or model, if
                                     they are of another;

                                     (ix) Advertising goods or services
                                     with intent not to sell them as
                                     advertised;



                                                                      51
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   409 52
                                                                                       of 439
                                                                                          of 66



                                     (xvi) Failure to include the brand
                                     name and or manufacturer of goods
                                     in any advertisement of the goods
                                     for sale…;

                                     (xvii)       Advertising     claims
                                     concerning safety, performance, and
                                     comparative price unless the
                                     advertiser, upon request by any
                                     person, the consumer council, or the
                                     attorney general, makes available
                                     documentation substantiating the
                                     validity of the claim;


South             S.C. Code          This South Carolina statute broadly S.C. Code Ann. § 39-5-20(a)             S.C. Code Ann. §
Carolina          Ann. § 39-5-       prohibits deceptive and unfair                                              39-5-20(b)
                  10, et seq         conduct without enumeration.        Unfair methods of competition and
                                                                         unfair or deceptive acts or practices   It is the intent of the
                                                                         in the conduct of any trade or          legislature that in
                                                                         commerce are hereby declared            construing
                                                                         unlawful.                               paragraph (a) of this
                                                                                                                 section the courts
                                                                                                                 will be guided by
                                                                                                                 the interpretations
                                                                                                                 given by the Federal
                                                                                                                 Trade Commission
                                                                                                                 and the Federal
                                                                                                                 Courts to § 5(a) (1)
                                                                                                                 of the Federal Trade
                                                                                                                 Commission Act (15
                                                                                                                 U.S.C. 45(a)(1)), as
                                                                                                                 from time to time

                                                                      52
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   410 53
                                                                                       of 439
                                                                                          of 66



                                                                                                                amended.

South Dakota      S.D. Codified      This South Dakota statute broadly S.D. Codified Laws § 37-24-6
                  Laws               prohibits deceptive conduct without
                  § 37-24-1, et      enumeration of specific acts that It is a deceptive act or practice for
                  seq.               bear on the instant complaint.      any person to: (1) Knowingly act,
                                                                         use, or employ any deceptive act or
                                                                         practice, fraud, pretense, false
                                                                         promises, or misrepresentation or to
                                                                         conceal, suppress, or omit any
                                                                         material fact in connection with the
                                                                         sale or advertisement of any
                                                                         merchandise, regardless of whether
                                                                         any person has in fact been misled,
                                                                         deceived, or damaged thereby.

Tennessee         Tenn. Code         Tenn. Code Ann. § 47-18-104(b)
                  Ann. § 47-18-
                  101, et seq.       (2) Causing likelihood of confusion
                                     or of misunderstanding as to the
                                     source, sponsorship, approval or
                                     certification of goods or services.
                                     This subdivision (b)(2) does not
                                     prohibit the private labeling of
                                     goods and services;

                                     (3) Causing likelihood of confusion
                                     or      misunderstanding      as    to
                                     affiliation, connection or association
                                     with, or certification by, another.
                                     This subdivision (b)(3) does not
                                     prohibit the private labeling of
                                     goods or services;

                                                                      53
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   411 54
                                                                                       of 439
                                                                                          of 66




                                     (5) Representing that goods or
                                     services have sponsorship, approval,
                                     characteristics, ingredients, uses,
                                     benefits or quantities that they do
                                     not have or that a person has a
                                     sponsorship      approval,    status,
                                     affiliation or connection that such
                                     person does not have;

                                     (7) Representing that goods or
                                     services are of a particular standard,
                                     quality or grade, or that goods are of
                                     a particular style or model, if they
                                     are of another;

                                     (9) Advertising goods or services
                                     with intent not to sell them as
                                     advertised;

                                     (12) Representing that a consumer
                                     transaction confers or involves
                                     rights, remedies or obligations that
                                     it does not have or involve or which
                                     are prohibited by law;

                                     (19) Representing that a guarantee
                                     or warranty confers or involves
                                     rights or remedies which it does not
                                     have or involve; provided, that
                                     nothing in this subdivision (b)(19)
                                     shall be construed to alter the
                                     implied warranty of merchantability

                                                                      54
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   412 55
                                                                                       of 439
                                                                                          of 66



                                     as defined in § 47-2-314;

Texas             Tex. Bus. &        Tex. Bus. & Com. Code § 17.46(b)                                         Tex. Bus. & Com.
                  Com. Code §                                                                                 Code § 17.44
                  17.41, et seq.     (2) causing        confusion        or
                                     misunderstanding as to the source,                                       (a) This subchapter
                                     sponsorship,        approval,       or                                   shall be liberally
                                     certification of goods or services;                                      construed         and
                                                                                                              applied to promote
                                     (3) causing        confusion     or                                      its        underlying
                                     misunderstanding as to affiliation,                                      purposes, which are
                                     connection, or association with, or                                      to protect consumers
                                     certification by, another;                                               against         false,
                                                                                                              misleading,       and
                                     (5) representing that goods or                                           deceptive business
                                     services have sponsorship, approval,                                     practices,
                                     characteristics, ingredients, uses,                                      unconscionable
                                     benefits, or quantities which they do                                    actions,          and
                                     not have or that a person has a                                          breaches            of
                                     sponsorship,      approval,    status,                                   warranty and to
                                     affiliation, or connection which the                                     provide efficient and
                                     person does not;                                                         economical
                                                                                                              procedures to secure
                                     (7) representing that goods or                                           such protection.
                                     services are of a particular standard,
                                     quality, or grade, or that goods are                                     Tex. Bus. & Com.
                                     of a particular style or model, if                                       Code § 17.46 (c)
                                     they are of another;
                                                                                                              (1) It is the intent of
                                     (9) advertising goods or services                                        the legislature that
                                     with intent not to sell them as                                          in          construing
                                     advertised;                                                              Subsection (a) of
                                                                                                              this section in suits

                                                                      55
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   413 56
                                                                                       of 439
                                                                                          of 66



                                     (12) representing that an agreement                                        brought         under
                                     confers or involves rights, remedies,                                      Section 17.47 of this
                                     or obligations which it does not                                           subchapter         the
                                     have or involve, or which are                                              courts to the extent
                                     prohibited by law;                                                         possible will be
                                                                                                                guided              by
                                     (20) representing that a guaranty or                                       Subsection (b) of
                                     warranty confers or involves rights                                        this section and the
                                     or remedies which it does not have                                         interpretations given
                                     or involve, provided, however, that                                        by the Federal Trade
                                     nothing in this subchapter shall be                                        Commission        and
                                     construed to expand the implied                                            federal courts to
                                     warranty of merchantability as                                             Section 5(a)(1) of
                                     defined in Sections 2.314 through                                          the Federal Trade
                                     2.318 and Sections 2A.212 through                                          Commission Act [15
                                     2A.216 to involve obligations in                                           U.S.C.A.             §
                                     excess of those which are                                                  45(a)(1)].
                                     appropriate to the goods;
                                                                                                                (2) In     construing
                                                                                                                this subchapter the
                                                                                                                court shall not be
                                                                                                                prohibited       from
                                                                                                                considering relevant
                                                                                                                and          pertinent
                                                                                                                decisions of courts
                                                                                                                in               other
                                                                                                                jurisdictions.

Utah              Utah Code          Utah Code Ann. § 13-11-4.(2):            Utah Code Ann. § 13-11-4
                  Ann.
                  § 13-11-1, et      (a) indicates that the subject of a (1) A deceptive act or practice by a
                  seq.               consumer        transaction     has supplier in connection with a
                                     sponsorship, approval, performance consumer transaction violates this

                                                                      56
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   414 57
                                                                                       of 439
                                                                                          of 66



                  Utah Code          characteristics, accessories, uses, or chapter whether it occurs before,
                  Ann. § 13-         benefits, if it has not;               during, or after the transaction.
                  11a-1, et seq.
                                     (b) indicates that the subject of a     (2) Without limiting the scope of
                                     consumer transaction is of a            Subsection (1), a supplier commits a
                                     particular standard, quality, grade,    deceptive act or practice if the
                                     style, or model, if it is not;          supplier knowingly or intentionally:
                                                                             [enumerating examples of deceptive
                                     (e) indicates that the subject of a practices].
                                     consumer transaction has been
                                     supplied in accordance with a Utah Code Ann. § 13-11-2
                                     previous representation, if it has
                                     not;                                    This act shall be construed liberally
                                                                             to promote the following policies: . .
                                     (i) indicates that the supplier has a .
                                     sponsorship, approval, or affiliation
                                     the supplier does not have;             (4) to make state regulation of
                                                                             consumer sales practices not
                                     (j)                                     inconsistent with the policies of the
                                         (i) indicates that a consumer Federal Trade Commission Act
                                     transaction involves or does not relating to consumer protection;
                                     involve a warranty, a disclaimer of
                                     warranties, particular warranty (5) to make uniform the law,
                                     terms, or other rights, remedies, or including the administrative rules,
                                     obligations, if the representation is with respect to the subject of this act
                                     false; or                               among those states which enact
                                         (ii) fails to honor a warranty or a similar laws[.]
                                     particular warranty term;
                                                                             Utah Code Ann. § 13-11a-3
                                     (s) solicits or enters into a consumer •        (1) Deceptive trade practices
                                     transaction with a person who lacks occur when, in the course of a
                                     the mental ability to comprehend person's business, vocation, or
                                     the nature and consequences of:         occupation that person . . .

                                                                      57
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   415 58
                                                                                       of 439
                                                                                          of 66



                                        (i) the consumer transaction; or        [enumerating deceptive practices,
                                        (ii) the person’s ability to benefit    including:]
                                     from                                       •       (t) engages in any other
                                        the consumer transaction;               conduct which similarly creates a
                                                                                likelihood of confusion or of
                                     Utah Code Ann. § 13-11-5                   misunderstanding.

                                     (1) An unconscionable act or
                                     practice by a supplier in connection
                                     with a consumer transaction violates
                                     this act whether it occurs before,
                                     during, or after the transaction.

                                     Utah Code Ann. § 13-11a-3

                                     (b) causes likelihood of confusion
                                     or of misunderstanding as to the
                                     source, sponsorship, approval, or
                                     certification of goods or services;

                                     (c) causes likelihood of confusion or
                                     of      misunderstanding      as   to
                                     affiliation, connection, association
                                     with, or certification by another;

                                     (e) represents that goods or services
                                     have       sponsorship,       approval,
                                     characteristics, ingredients, uses,
                                     benefits, or qualities that they do not
                                     have or that a person has a
                                     sponsorship,      approval,      status,
                                     affiliation, or connection that the
                                     person does not have;

                                                                      58
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   416 59
                                                                                       of 439
                                                                                          of 66




                                     (g) represents that goods or services
                                     are of a particular standard, quality,
                                     or grade, or that goods are of a
                                     particular style or model, if they are
                                     of another;

                                     (i) advertises goods or services or
                                     the price of goods and services with
                                     intent not to sell them as advertised

Vermont           Vt. Stat. Ann.     This Vermont statute broadly Vt. Stat. Ann. tit. 9, § 2453               Vt. Stat. Ann. tit. 9,
                  tit. 9, § 2451,    prohibits deceptive and unfair                                           § 2453
                  et seq.            conduct without enumeration.   (a) Unfair methods of competition in
                                                                    commerce and unfair or deceptive          (b) It is the intent of
                                                                    acts or practices in commerce are         the Legislature that
                                                                    hereby declared unlawful.                 in          construing
                                                                                                              subsection (a) of this
                                                                                                              section, the courts of
                                                                                                              this State will be
                                                                                                              guided       by     the
                                                                                                              construction         of
                                                                                                              similar          terms
                                                                                                              contained in Section
                                                                                                              5(a)(1)      of     the
                                                                                                              Federal          Trade
                                                                                                              Commission Act as
                                                                                                              from time to time
                                                                                                              amended by the
                                                                                                              Federal          Trade
                                                                                                              Commission and the
                                                                                                              courts of the United
                                                                                                              States.

                                                                      59
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   417 60
                                                                                       of 439
                                                                                          of 66




Virginia          Va. Code           Va. Code Ann. § 59.1-200(A)              Va. Code Ann. § 59.1-200(A)
                  Ann. § 59.1-
                  196, et seq.       2. Misrepresenting the source, 14. Using any other deception,
                                     sponsorship,        approval,       or fraud, false pretense, false promise,
                                     certification of goods or services;    or misrepresentation in connection
                                                                            with a consumer transaction;
                                     3. Misrepresenting the affiliation,
                                     connection, or association of the
                                     supplier, or of the goods or services,
                                     with another;

                                     5. Misrepresenting that goods or
                                     services have certain quantities,
                                     characteristics, ingredients, uses, or
                                     benefits;

                                     6. Misrepresenting that goods or
                                     services are of a particular standard,
                                     quality, grade, style, or model;

                                     8. Advertising goods or services
                                     with intent not to sell them as
                                     advertised, or with intent not to sell
                                     at the price or upon the terms
                                     advertised.

                                     14. Using any other deception,
                                     fraud, false pretense, false promise,
                                     or misrepresentation in connection
                                     with a consumer transaction;

Washington        Wash. Rev.         This Washington statute broadly Wash. Rev. Code § 19.86.020                    Wash. Rev. Code

                                                                      60
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   418 61
                                                                                       of 439
                                                                                          of 66



                  Code §             prohibits deceptive and unfair                                           § 19.86.920
                  19.86.010, et      conduct without enumeration.   Unfair methods of competition and
                  seq.                                              unfair or deceptive acts or practices     The         legislature
                                                                    in the conduct of any trade or            hereby declares that
                                                                    commerce are hereby declared              the purpose of this
                                                                    unlawful.                                 act is to complement
                                                                                                              the body of federal
                                                                                                              law         governing
                                                                                                              restraints of trade,
                                                                                                              unfair competition
                                                                                                              and             unfair,
                                                                                                              deceptive,         and
                                                                                                              fraudulent acts or
                                                                                                              practices in order to
                                                                                                              protect the public
                                                                                                              and foster fair and
                                                                                                              honest competition.
                                                                                                              It is the intent of the
                                                                                                              legislature that, in
                                                                                                              construing this act,
                                                                                                              the courts be guided
                                                                                                              by final decisions of
                                                                                                              the federal courts
                                                                                                              and final orders of
                                                                                                              the federal trade
                                                                                                              commission
                                                                                                              interpreting        the
                                                                                                              various         federal
                                                                                                              statutes dealing with
                                                                                                              the same or similar
                                                                                                              matters and that in
                                                                                                              deciding      whether
                                                                                                              conduct restrains or

                                                                      61
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   419 62
                                                                                       of 439
                                                                                          of 66



                                                                                                              monopolizes trade
                                                                                                              or commerce or may
                                                                                                              substantially lessen
                                                                                                              competition,
                                                                                                              determination of the
                                                                                                              relevant market or
                                                                                                              effective area of
                                                                                                              competition     shall
                                                                                                              not be limited by the
                                                                                                              boundaries of the
                                                                                                              state of Washington.
                                                                                                              To this end this act
                                                                                                              shall be liberally
                                                                                                              construed that its
                                                                                                              beneficial purposes
                                                                                                              may be served.

                                                                                                              It is, however, the
                                                                                                              intent     of     the
                                                                                                              legislature that this
                                                                                                              act shall not be
                                                                                                              construed to prohibit
                                                                                                              acts or practices
                                                                                                              which             are
                                                                                                              reasonable         in
                                                                                                              relation    to    the
                                                                                                              development      and
                                                                                                              preservation       of
                                                                                                              business or which
                                                                                                              are not injurious to
                                                                                                              the public interest,
                                                                                                              nor be construed to
                                                                                                              authorize those acts

                                                                      62
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   420 63
                                                                                       of 439
                                                                                          of 66



                                                                                                                    or practices which
                                                                                                                    unreasonably
                                                                                                                    restrain trade or are
                                                                                                                    unreasonable per se.

West Virginia     W. Va. Code        W. Va. Code § 46A-6-102(7)               W. Va. Code § 46A-6-102(7)            W. Va. Code §
                  § 46A-6-101,                                                                                      46A-6-101
                  et seq.            (B) Causing likelihood of confusion (L) Engaging in any other conduct
                                     or of misunderstanding as to the which similarly creates a likelihood          (1) The Legislature
                                     source, sponsorship, approval or of confusion or of misunderstanding;          hereby declares that
                                     certification of goods or services;                                            the purpose of this
                                                                             W. Va. Code § 46A-6-104                article       is     to
                                     (C) Causing likelihood of confusion                                            complement          the
                                     or of misunderstanding as to Unfair methods of competition and                 body of federal law
                                     affiliation, connection or association unfair or deceptive acts or practices   governing        unfair
                                     with or certification by another;       in the conduct of any trade or         competition        and
                                                                             commerce are hereby declared           unfair,      deceptive
                                     (E) Representing that goods or unlawful.                                       and fraudulent acts
                                     services have sponsorship, approval,                                           or practices in order
                                     characteristics, ingredients, uses,                                            to protect the public
                                     benefits or quantities that they do                                            and foster fair and
                                     not have or that a person has a                                                honest competition.
                                     sponsorship,      approval,     status,                                        It is the intent of the
                                     affiliation or connection that he                                              Legislature that, in
                                     does not have;                                                                 construing         this
                                                                                                                    article, the courts be
                                     (G) Representing that goods or                                                 guided       by     the
                                     services are of a particular standard,                                         policies      of    the
                                     quality or grade, or that goods are of                                         Federal          Trade
                                     a particular style or model if they                                            Commission         and
                                     are of another;                                                                interpretations given
                                                                                                                    by the Federal Trade
                                     (I) Advertising goods or services                                              Commission and the

                                                                      63
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   421 64
                                                                                       of 439
                                                                                          of 66



                                     with intent not to sell them as                                          federal courts to
                                     advertised;                                                              Section 5(a)(1) of
                                                                                                              the Federal Trade
                                     (M) The act, use or employment by                                        Commission Act (15
                                     any person of any deception, fraud,                                      U.S.C. § 45(a)(1)),
                                     false pretense, false promise or                                         as from time to time
                                     misrepresentation,      or      the                                      amended, and to the
                                     concealment,      suppression    or                                      various other federal
                                     omission of any material fact with                                       statutes dealing with
                                     intent that others rely upon such                                        the same or similar
                                     concealment,      suppression    or                                      matters. To this end,
                                     omission, in connection with the                                         this article shall be
                                     sale or advertisement of any goods                                       liberally construed
                                     or services, whether or not any                                          so that its beneficial
                                     person has in fact been misled,                                          purposes may be
                                     deceived or damaged thereby;                                             served.

Wisconsin         Wis.     Stat. This Wisconsin statute broadly Wis. Stat. Ann. § 100.18
                  Ann. § 100.18 prohibits deceptive and unfair
                                 conduct without enumeration.   (1) No person, firm, corporation or
                                                                association, or agent or employee
                                                                thereof, with intent to sell, distribute,
                                                                increase the consumption of or in
                                                                any wise dispose of any real estate,
                                                                merchandise,                  securities,
                                                                employment, service, or anything
                                                                offered by such person, firm,
                                                                corporation or association, or agent
                                                                or employee thereof, directly or
                                                                indirectly, to the public for sale, hire,
                                                                use or other distribution, or with
                                                                intent to induce the public in any
                                                                manner to enter into any contract or

                                                                      64
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   422 65
                                                                                       of 439
                                                                                          of 66



                                                                              obligation relating to the purchase,
                                                                              sale, hire, use or lease of any real
                                                                              estate,    merchandise,      securities,
                                                                              employment or service, shall make,
                                                                              publish, disseminate, circulate, or
                                                                              place before the public, or cause,
                                                                              directly or indirectly, to be made,
                                                                              published, disseminated, circulated,
                                                                              or placed before the public, in this
                                                                              state, in a newspaper, magazine or
                                                                              other publication, or in the form of a
                                                                              book, notice, handbill, poster, bill,
                                                                              circular, pamphlet, letter, sign,
                                                                              placard, card, label, or over any radio
                                                                              or television station, or in any other
                                                                              way similar or dissimilar to the
                                                                              foregoing,      an       advertisement,
                                                                              announcement,         statement       or
                                                                              representation of any kind to the
                                                                              public relating to such purchase,
                                                                              sale, hire, use or lease of such real
                                                                              estate,    merchandise,      securities,
                                                                              service or employment or to the
                                                                              terms or conditions thereof, which
                                                                              advertisement,          announcement,
                                                                              statement or representation contains
                                                                              any assertion, representation or
                                                                              statement of fact which is untrue,
                                                                              deceptive or misleading.

Wyoming           Wyo. Stat.         Wyo. Stat. Ann. § 40-12-105(a)           Wyo. Stat. Ann. § 40-12-105(a)
                  Ann. § 40-12-
                  101, et seq.       (i) Represents that merchandise has (xv) Engages in unfair or deceptive

                                                                      65
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                          Case
                           Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                 Document
                                                       1-1081-5
                                                             FiledFiled
                                                                   07/29/19
                                                                        01/25/19
                                                                              PagePage
                                                                                   423 66
                                                                                       of 439
                                                                                          of 66



                                     a source, origin, sponsorship, acts or practices;
                                     approval, accessories or uses it does
                                     not have;

                                     (ii) Represents that he has a
                                     sponsorship, approval or affiliation
                                     he does not have;

                                     (iii) Represents that merchandise is
                                     of a particular standard, grade, style
                                     or model, if it is not;

                                     (viii) Represents that a consumer
                                     transaction involves a warranty, a
                                     disclaimer of warranties, particular
                                     warranty terms, or other rights,
                                     remedies or obligations if the
                                     representation is false;

                                     (x) Advertises merchandise with
                                     intent not to sell it as advertised;




                                                                      66
Appendix D (False Advertising/Deceptive Practice Laws by State), 1st Consol. Compl., In re JUUL Prods. Lit.
                       Case
                       Case3:18-cv-02499-WHO
                            MDL No. 2913 Document
                                             Document
                                                  1-10 81-6
                                                        Filed 07/29/19
                                                              Filed 01/25/19
                                                                         Page Page
                                                                              424 of1439
                                                                                     of 3



       CHART OF 33 STATES AND WASHINGTON D.C.’S UNFAIR AND UNLAWFUL TRADE PRACTICES STATUTES


                         COUNT 15: UNFAIR AND UNLAWFUL TRADE PRACTICES STATUTES

               STATE                STATUTORY CITATION FOR BROAD                            NOTES
                                          PROHIBITION ON UNFAIR
                                                    CONDUCT
Alabama                             Ala. Code § 8-19-1, et seq.
Arizona                             Ariz. Rev. Stat. § 44-1522
California                          Bus. & Prof. Code § 17200
Connecticut                         Conn. Gen. Stat. § 42-110b
Delaware                            Del. Code Ann. tit. 6, § 2512
District of Columbia                D.C. Code §§ 28-3901, 3904

Florida                             Fla. Stat. § 501.204

Georgia                             Ga. Code. Ann. § 10-1-393

Hawaii                              Haw. Rev. Stat. § 480-2

Illinois                            815 Ill. Comp. Stat. Ann. 505/2

Indiana                             Ind. Code Ann. § 24-5-0.5-3            Relevant section for consideration of
                                                                           Defendant’s conduct as unlawful (in
                                                                           addition to those cited under other claims):

                                                                           IND. CODE § 7.1-7-5-1.1(i) (restriction on
                                                                           marketing as a modified risk product).
Iowa                                Iowa Code § 714H.3

Kentucky                            Ky. Rev. Stat. § 367.170
Louisiana                           La. Rev. Stat. § 51:405(a)
                           Case
                           Case3:18-cv-02499-WHO
                                MDL No. 2913 Document
                                                 Document
                                                      1-10 81-6
                                                            Filed 07/29/19
                                                                  Filed 01/25/19
                                                                             Page Page
                                                                                  425 of2439
                                                                                         of 3



Maine                                        Me. Rev. Stat. Ann. tit. 5 § 207

Maryland                                     Md. Code. Ann. Com. Law § 13-303

Massachusetts                                Mass. Gen. Laws. ch. 93A § 2       Relevant section for consideration of
                                                                                Defendant’s conduct as unfair and unlawful
                                                                                (in addition to those cited under other
                                                                                claims):

                                                                                940 Mass. Code Regs. 21.04(1)(c); (1)(D).

                                                                                940 Mass. Code Regs. 21.04(2)(a); (2)(b).

                                                                                940 Mass. Code Regs. 21.04(3)
Michigan                                     Mich. Comp. Laws Serv. § 445.903
Mississippi                                  Miss. Code Ann. § 75-24-5

Missouri                                     Mo. Rev. Stat. § 407.020

Montana                                      Mont. Code Ann. § 30-14-103

Nebraska                                     Neb. Rev. Stat. § 59-1602
New Hampshire                                N.H. Rev. Stat. Ann. § 358-A:2

New Mexico                                   N.M. Stat. Ann. § 57-12-3

North Carolina                               N.C. Gen. Stat. § 75-1.1

Oklahoma                                     Okla. Stat. tit. 15, § 753

                                             Okla. Stat. tit. 15, § 752 (14)
Oregon                                       Or. Rev. Stat. § 646.608
Pennsylvania                                 73 P.S. § 201-2

Appendix E (Unfair/Unlawful Competition laws by State),              2
1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                           Case3:18-cv-02499-WHO
                                MDL No. 2913 Document
                                                 Document
                                                      1-10 81-6
                                                            Filed 07/29/19
                                                                  Filed 01/25/19
                                                                             Page Page
                                                                                  426 of3439
                                                                                         of 3



Rhode Island                                 R.I. Gen. Laws § 6-13.1-2

                                             R.I. Gen. Laws § 6-13.1-1(6)

South Carolina                               S.C. Code Ann. § 39-5-20(a)

Vermont                                      Vt. Stat. Ann. tit. 9, § 2453

Washington                                   Wash. Rev. Code § 19.86.020

West Virginia                                W. Va. Code § 46A-6-104

Wyoming                                      Wyo. Stat. Ann. § 40-12-101, et seq.




Appendix E (Unfair/Unlawful Competition laws by State),             3
1st Consol. Compl., In re JUUL Prods. Lit.
                           Case
                           Case3:18-cv-02499-WHO
                                MDL No. 2913 Document
                                                 Document
                                                      1-10 82-3
                                                            Filed 07/29/19
                                                                  Filed 01/30/19
                                                                             Page Page
                                                                                  427 of1439
                                                                                         of 8




                                        STATE STATUTES ADOPTING U.C.C. § 2-313’S
                                          PROVISIONS ON EXPRESS WARRANTIES



       49 states have adopted U.C.C. § 2-313, which governs Plaintiffs’ express warranty claims. Some states, however, arguably

require a showing of reliance to demonstrate that the warranty was the basis of the bargain between the warrantor and the consumer.

See, e.g., In re Rust-Oleum Restore Mktg., Sales Practices & Prod. Liab. Litig., 155 F. Supp. 3d 772, 808 (N.D. Ill. 2016) (grouping

states between those that arguably require reliance and those that do not); see also Keegan v. Am. Honda Motor Co., 284 F.R.D. 504,

546 (C.D. Cal. 2012); In re Caterpillar, Inc., C13 & C15 Engine Prod. Liab. Litig., No. 1:14-CV-3722 JBS-JS, 2015 WL 4591236, at

*25 (D.N.J. July 29, 2015) (discussing express warranty requirements and finding that New York and Ohio do not require reliance but

Utah does). Plaintiffs do not believe any other distinction between express warranty law is likely to impact the Court’s analysis

materially for purposes of Rule 12 briefing.1




1
 Although pre-suit notice requirements for express warranty claims vary by state, notice is a question of fact for the jury
and inappropriate for resolution on Rule 12 motions. Rust-Oleum, 155 F. Supp. 3d at 801–02 (collecting cases);
Caterpillar, 2015 WL 4591236, at *28.
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   428 of2439
                                                                                          of 8




                                            STATES THAT MAY REQUIRE RELIANCE
                                              FOR EXPRESS WARRANTY CLAIMS


 STATE                     STATUTE ADOPTING                     CITATION(S) REGARDING RELIANCE
                           U.C.C. § 2-313’S PROVISION
                           ON EXPRESS
                           WARRANTIES
 Alaska                    Alaska Stat. § 45.02.313             Cusack v. Abbott Labs., Inc., No. 3:16-CV-00166-SLG, 2017 WL
                                                                3688149, at *4 (D. Alaska Jan. 17, 2017) (but relying on cases that do not
                                                                appear to require reliance).
 Arizona                   Ariz. R.S. § 47-2313                 Raatz v. Dealer Trade Inc., 261 F. Supp. 3d 997, 1000 (D. Ariz. 2017)
                                                                (referring to plaintiff’s reliance as satisfying basis-of-the-bargain
                                                                requirement, though not clarifying what lesser showing might suffice).
 Arkansas                  Ark. Code Ann. § 4-2-313             Ciba–Geigy Corporation v. Alter, 834 S.W.2d 136, 147 (1992); Brooks v.
                                                                Remington Arms Co., Inc., No. 1:09-CV-01054, 2010 WL 6971894, at *5
                                                                (W.D. Ark. Oct. 27, 2010), report and recommendation adopted sub nom.
                                                                Rodgers v. Remington Arms Co., No. 09-CV-1054, 2011 WL 2746150
                                                                (W.D. Ark. July 12, 2011).
 California                Cal. U. Com. Code § 2313             Keegan v. Am. Honda Motor Co., 284 F.R.D. 504, 546 (C.D. Cal. 2012).

                                                                But see McVicar v. Goodman Global, Inc., 1 F. Supp. 3d 1044, 1057
                                                                (C.D. Cal. 2014) (citing Weinstat v. Dentsply Intern., Inc., 103 Cal. Rptr.
                                                                3d 614, 625–27 (Cal. Ct. App. 2010)); Hauter v. Zogarts, 534 P.2d 377,
                                                                383 (Cal. 1975).
 Colorado                  Colo. Rev. Stat. § 4-2-313           Porcell v. Lincoln Wood Products, Inc., 713 F. Supp. 2d 1305 (D.N.M.
                                                                2010) (citing Palmer v. A.H. Robins Co., Inc., 684 P.2d 187, 208 (Colo.
                                                                1984)).

                                                                But see Lutz Farms v. Asgrow Seed Co., 948 F.2d 638, 645 (10th Cir.
                                                                1991) (concluding that Colorado law does not require reliance).
 Connecticut               Conn. Gen. Stat. § 42a-2-313         Criteria, II Ltd. v. Co-Opportunity Precision Wood Prod., Inc., No.
                                                                       2
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   429 of3439
                                                                                          of 8



                                                                CV000803309S, 2001 WL 1178333, at *1 (Conn. Super. Ct. Aug. 30,
                                                                2001).

                                                                But see Pegasus Mgmt. Co. v. Lyssa, Inc., 995 F. Supp. 43, 45 (D. Mass.
                                                                1998) (Conn. law).
 Delaware                  Del. Code Ann. Tit. 6, § 2-313       DiIenno v. Libbey Glass Div., Owens–Illinois, Inc., 668 F. Supp. 373, 376
                                                                (D. Del. 1987).
 Florida                   Fla. Stat. § 672.313                 Thursby v. Reynolds Metals Co., 466 So. 2d 245, 250 (Fla. Dist. Ct. App.
                                                                1984); Fitzpatrick v. Gen. Mills, Inc., 263 F.R.D. 687, 695 (S.D. Fla.
                                                                2010), vacated on other grounds, 635 F.3d 1279 (11th Cir. 2011).

                                                                But see Lennar Homes, Inc. v. Masonite Corp., 32 F. Supp. 2d 396, 399–
                                                                400 (E.D. La. 1998) (predicting that Florida courts would not require
                                                                reliance for express warranty claims); S. Broad. Grp., LLC v. Gem Broad.,
                                                                Inc., 145 F. Supp. 2d 1316, 1324 (M.D. Fla. 2001) (same), aff’d sub nom.
                                                                S. Broad. v. GEM Broad., 49 F. App’x 288 (Table) (11th Cir. 2002).
 Iowa                      Iowa Code § 554.2313                 Sharp v. Tamko Roofing Products, Inc., 695 N.W.2d 43 (Table), 2004 WL
                                                                2579638, at *2 (Iowa Ct. App. 2004).
 Kentucky                  K.R.S. § 355.2-313                   Overstreet v. Norden Labs., Inc., 669 F.2d 1286, 1288 (6th Cir. 1982).

                                                                But see Prima Int’l Trading v. Wyant, 68 U.C.C. Rep. Serv. 2d 279 (E.D.
                                                                Ky. 2009) (quoting U.C.C. comments that “no particular reliance . . . need
                                                                be shown in order to weave [statements] into the fabric of the
                                                                agreement.”).
 Maine                     Me. Rev. Stat. tit. 11, § 2-313      Me. Farmers Exch. v. McGillicuddy, 697 A.2d 1266, 1268 (Me. 1997).
 Maryland                  Md. Code Ann., Com. Law § 2-         Rite Aid Corp. v. Levy-Gray, 894 A.2d 563 (Md. 2006) (concluding that a
                           313                                  jury could find that consumer relied on statement and thus it constituted a
                                                                warranty under Maryland law).
 Massachusetts             Mass. Ann. Laws ch. 106, § 2-        Hiller v. DaimlerChrysler Corp., No. 02-681, 2007 WL 3260199, at *4
                           313                                  (Mass. Super. Sept. 25, 2007).
 Michigan                  Mich. Comp. Laws § 440.2313          Monte v. Toyota Motor Corp., 46 U.C.C. Rep. Serv. 2d 967 (Mich. Ct.
                                                                App. 2001) (final footnote states that plaintiff’s claim would fail for lack
                                                                of reliance).

                                                                       3
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   430 of4439
                                                                                          of 8




                                                                But see Fire Ins. Exch. v. Electrolux Home Prods., 61 U.C.C. Rep. Serv.
                                                                2d 181 (E.D. Mich. 2006) (“[T]he Court finds that the Michigan statute
                                                                does not expressly require reliance.”).
 Mississippi               Miss. Code Ann. § 75-2-313           Cf. Austin v. Will-Burt Co., 361 F.3d 862 (5th Cir. 2004) (granting
                                                                summary judgment because no express warranty existed under Mississippi
                                                                law without proof of reliance on advertisements); In re FEMA Trailer
                                                                Formaldehyde Prod. Liab. Litig., No. MDL 07-1873, 2008 WL 5217594,
                                                                at *8 (E.D. La. Dec. 12, 2008) (denying motion to dismiss express
                                                                warranty claim under Mississippi law because allegation that plaintiffs
                                                                relied on unspecified “express factual representations” sufficed).

                                                                But cf. Johnson v. Michaels of Or. Co., No. 1:07CV291-M-D, 2009 WL
                                                                458570, at *1–2 (N.D. Miss. Feb. 23, 2009) (recognizing that the
                                                                Mississippi Supreme Court permitted liability even when plaintiff did not
                                                                read warranty in Forbes v. Gen. Motors Corp., 935 So.2d 869 , 876–78
                                                                (Miss. 2006)).
 Montana                   Mont. Code Ann. § 30-2-313           Woodahl v. Matthews, 639 P.2d 1165, 1168 (Mont. 1982) (relying on a
                                                                1915, pre-U.C.C. case).

                                                                But see Glacier Gen. Assur. Co. v. Cas. Indem. Exch., 435 F. Supp. 855,
                                                                860 (D. Mont. 1977).
 Nebraska                  Neb. Rev. Stat. § 2-313              Hillcrest Country Club v. N.D. Judds Co., 461 N.W.2d 55, 61 (Neb.
                                                                1990).
 New York                  N.Y. U.C.C. Law § 2-313              J.C. Const. Mgmt. Corp. v. Nassau-Suffolk Lumber & Supply Corp., 789
                                                                N.Y.S.2d 903, 903 (N.Y. App. Div. 2005) (stating that reliance is required
                                                                and citing Gale v. Int’l Bus. Machines Corp., 781 N.Y.S.2d 45, 47 (N.Y.
                                                                App. Div. 2004).

                                                                But see Levin v. Gallery 63 Antiques Corp., 2006 WL 2802008, at * 11
                                                                (S.D.N.Y. Sept. 28, 2006) (listing cases not requiring reliance, including
                                                                CBS, Inc. v. Ziff–Davis Publishing Co., 553 N.E.2d 997, 1001, (N.Y.
                                                                1990)).

                                                                       4
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   431 of5439
                                                                                          of 8



 North Carolina            N.C. Gen. Stat. § 25-2-313           Prichard Enters., Inc. v. Adkins, 858 F. Supp. 2d 576, 584–585
                                                                (E.D.N.C. 2012) (citing Pake v. Byrd, 286 S.E.2d 588, 553 (N.C. Ct. App.
                                                                1982) for principle that reliance is required, but also noting that “the
                                                                element of reliance can often be inferred from allegations of mere
                                                                purchase or use . . . ,” quoting Bernick v. Jurden, 293 S.E.2d 405, 413
                                                                (N.C. 1982)).
 Ohio                      Ohio Rev. Code Ann. § 1302.26        Nat’l Mulch & Seed, Inc. v. Rexius Forest By-Products Inc., 62 U.C.C.
                                                                Rep. Serv. 2d 371, 381 n.16 (S.D. Ohio 2007) (effectively requiring
                                                                reliance although acknowledging that reliance is not a formal element of
                                                                express warranty claims under Ohio law).

                                                                But see Norcold, Inc. v. Gateway Supply Co., 798 N.E.2d 618, 623–24
                                                                (Ohio Ct. App. 2003) (rejecting reliance requirement).
 Oklahoma                  Okla. Stat. tit. 12A, § 2-313        Speed Fastners, Inc. v. Newsom, 382 F.2d 395, 397 (10th Cir.1967)
                                                                (Oklahoma law).
 Oregon                    Or. Rev. Stat. § 72.3130             Newman v. Tualatin Dev. Co., 597 P.2d 800, 803 (Or. 1979) (finding, at
                                                                class certification stage, that plaintiffs’ claims for breach of express
                                                                warranty required individual determinations of reliance where warranty
                                                                allegedly was made in a sales brochure given to all purchasers); cf. Strawn
                                                                v. Farmers Ins. Co. of Oregon, 258 P.3d 1199, 1213 (Or. 2011)
                                                                (distinguishing Newman and finding that determination of reliance in class
                                                                action for fraud was susceptible to common evidence where promise
                                                                appeared in a written insurance contract).
 Rhode Island              R.I. Gen. Laws § 6A-2-313            Ralston Dry-Wall Co. v. United States Gypsum Co., 740 F. Supp. 926
                                                                (D.R.J. 1990) (stating that express warranty requires reliance under Rhode
                                                                Island law, but citing Thomas v. Amway Corp., 488 A.2d 716, 720 (R.I.
                                                                1985), which relied on pre-U.C.C. caselaw), aff’d on other grounds, 926
                                                                F.2d 99 (1st Cir. 1991).
 South Dakota              S.D. Codified Laws § 57A-2-          Schmaltz v. Nissen, 431 N.W.2d 657, 660 (S.D. 1988).
                           313
                                                                But see Cmty. Television Servs., Inc. v. Dresser Indus., Inc., 586 F.2d 637,
                                                                640 (8th Cir. 1978) (defendant’s provision of a catalog to the plaintiff
                                                                must be considered basis of the bargain absent clear affirmative proof to

                                                                       5
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   432 of6439
                                                                                          of 8



                                                                the contrary).
 Tennessee                 Tenn. Code Ann. § 47-2-313           Coffey v. Dowley Mfg., Inc., 187 F. Supp. 2d 958, 969 (M.D. Tenn. 2002),
                                                                aff’d, 89 F. App’x 927 (6th Cir. 2003); Smith v. Bearfield, 950 S.W.2d
                                                                40,41 (Tenn. Ct. App. 1997).
 Texas                     Tex. Bus. & Com. Code § 2.313        PPG Indus., Inc. v. JMB/Houston
                                                                Ctrs. Partners Ltd. P’ship, 146 S.W.3d 79, 99 (Tex. 2004).
 Utah                      Utah Code Ann. § 70A-2-313           Mgmt. Comm. of Graystone Pines Homeowners Ass’n on Behalf of
                                                                Owners of Condominiums v. Graystone Pines, Inc., 652 P.2d 896, 900
                                                                (Utah 1982).
 Washington                Wash. Rev. Code § 62A.2-313          Reece v. Good Samaritan Hosp., 953 P.2d 117, 123 (Wash. Ct. App.
                                                                1998).

                                                                But cf. Baughn v. Honda Motor Co., 727 P.2d 655, 669 (Wash. 1986)
                                                                (reliance unnecessary but buyer must be aware of seller’s statement).
 Wyoming                   Wyo. Stat. Ann. §34.1-2-313          McLaughlin v. Michelin Tire Corp., 778 P.2d 59, 90 (Wyo. 1989).




                                          STATES THAT DO NOT REQUIRE RELIANCE
                                             FOR EXPRESS WARRANTY CLAIMS
STATE                          STATUTE ADOPTING                    CITATION(S) REGARDING RELIANCE
                               U.C.C. § 2 313’S
                               PROVISION ON EXPRESS
                               WARRANTIES
Alabama                        Ala. Code § 7-2-313                 Neff v. Kehoe, 708 F.2d 639, 644 (11th Cir. 1983) (Ala. law); Massey-
                                                                   Ferguson, Inc. v. Laird, 432 So. 2d 1259 (Ala. 1983).
Georgia                        Ga. Code Ann. § 11-2-313            Horn v. Boston Scientific Neuromodulation Corp., No. Civ. 409–074,
                                                                   2011 WL 3893812, at *11 (S.D.Ga. Aug.26, 2011).
Hawaii                         Haw. Rev. Stat. § 490:2-313         Torres v. Northwest Eng’g Co., 949 P.2d 1004, 1013 (1997).
Idaho                          Idaho Code § 28-2-313               Keller v. Inland Metals All Weather
                                                                   Conditioning, Inc., 76 P.3d 977, 981 (Idaho 2003).
Illinois                       810 Ill. Comp. Stat. 5/2-313        Felley v. Singleton, 705 N.E.2d 930, 934 (Ill. App. Ct. 1999) (holding

                                                                       6
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   433 of7439
                                                                                          of 8



                                                                   that reliance is not required, and acknowledging but disagreeing with
                                                                   opposite statement in Coryell v. Lombard LincolnMercury Merkur,
                                                                   Inc., 544 N.E.2d 1154, 1158 (Ill. App. Ct. 1989)).

                                                                   But see Pressalite Corp. v. Matsushita Elec. Corp., 50 U.C.C. Rep.
                                                                   Serv. 2d 410 (N.D. Ill. 2003) (citing Coryell on reliance).
Indiana                        Ind. Code Ann. § 26-1-2-313         Carpetland U.S.A. v. Payne, 536 N.E.2d 306, 308 (Ind. Ct. App.
                                                                   1989).
Kansas                         Kan. Stat. Ann. § 84-2-313          Unified Sch. Dist. No. 500 v. U.S. Gypsum Co., 788 F. Supp. 1173,
                                                                   1177 (D. Kan. 1992) (citing Young & Cooper, Inc. v. Vestring, 521
                                                                   P.2d 281, 291 (Kan. 1974)).

                                                                   But see Land v. Roper Corp., 531 F.2d 445, 448–49 (10th Cir. 1976)
                                                                   (holding that reliance is required, but relying on primarily pre-U.C.C.
                                                                   sources).
Minnesota                      Minn. Stat. § 336.2-313             In re Zurn Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 619 (8th
                                                                   Cir. 2011) (citing Peterson v. Bendix Home Sys., Inc., 318 N.W.2d 50,
                                                                   52–53 (Minn. 1982) (listing elements of warranty claims without
                                                                   reliance)); Drobnak v. Andersen Corp., 67 U.C.C. Rep. Serv. 2d 487
                                                                   (D. Minn. 2008) (distinguishing Hendricks v. Callahan, 972 F.2d 190,
                                                                   194 (8th Cir. 1992), which required reliance for common-law warranty
                                                                   claims), aff’d on other grounds, 561 F.3d 778 (8th Cir. 2009).
Missouri                       Mo. Rev. Stat. § 400.2-313          lnterco, Inc. v. Randustrial Corp., 533 S.W.2d 257, 261 (Mo. Ct. App.
                                                                   1976) (concluding that the U.C.C. had abandoned the concept of
                                                                   reliance, but noting that a brochure or advertisement must at least have
                                                                   been read to have been part of the basis of the bargain); Power Soak
                                                                   Sys., Inc. v. Emco Holdings, Inc., 482 F. Supp. 2d 1125, 1134 (W.D.
                                                                   Mo. 2007) (concluding that no reliance is required and citing Interco).
Nevada                         Nev. Rev. Stat. § 104.2313          Allied Fid. Ins. Co. v. Pico, 656 P.2d 849, 850 (Nev. 1983).
New Hampshire                  N.H. Rev. Stat. Ann. § 382-         Werner v. Montana, 378 A.2d 1130, 1136 (N.H. 1977); cf. Kelleher v.
                               A:2-313                             Marvin Lumber & Cedar Co., 152 N.H. 813, 891 A.2d 477, 502 (N.H.
                                                                   2002) (adopting an intermediate approach in which plaintiff need not
                                                                   show reliance but must have been aware of the affirmation of fact or

                                                                       7
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 82-3
                                                             Filed 07/29/19
                                                                   Filed 01/30/19
                                                                              Page Page
                                                                                   434 of8439
                                                                                          of 8



                                                                   promise during the bargaining process).
New Jersey                     N.J. Stat. § 12A:2-313              Smith v. Merial Ltd., No. CIV. 10-439, 2011 WL 2119100, at *7
                                                                   (D.N.J. May 26, 2011).
New Mexico                     N.M. Stat. Ann. § 55-2-313          Porcell v. Lincoln Wood Prods., Inc., 713 F. Supp. 2d 1305, 1318–19
                                                                   (D.N.M. 2010).
North Dakota                   N.D. Cent. Code, § 41-02-30         Cf. Alligood v. Taurus Int’l Mfg., Inc., No. CV 306-003, 2009 WL
                                                                   8387645, at *4 (S.D. Ga. Mar. 4, 2009) (“the courts of North Dakota
                                                                   have not clearly articulated a position on either privity or reliance”).
Pennsylvania                   13 Pa. Con. Stat. § 2313            Samuel-Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 24–25 (Pa. 2011).
South Carolina                 S.C. Code Ann. § 36-2-313           Jones v. Ram Med., Inc., 807 F. Supp. 2d 501, 508 (D.S.C. 2011).
Vermont                        Vt. Stat. Ann. Tit. 9A, § 2-313     Allen v. Am. Honda Motor Co., 264 F.R.D. 412, 430 (N.D. Ill. 2009),
                                                                   rev’d on other grounds, 600 F.3d 813 (7th Cir. 2010) (stating that
                                                                   Vermont does not require reliance without analysis); Alligood v.
                                                                   Taurus Int’l Mfg., Inc., No. CV 306-003, 2009 WL 8387645, at *4
                                                                   (S.D. Ga. Mar. 4, 2009) (noting plaintiffs’ representation that Vermont
                                                                   does not require reliance without analysis).
Virginia                       Va. Code Ann. § 8.2-313             Martin v. Am. Med. Sys., Inc., 116 F.3d 102 (4th Cir. 1997) (citing
                                                                   Daughtrey v. Ashe, 413 S.E.2d 336, 338 (Va. 1992)); Yates v. Pitman
                                                                   Mfg., Inc., 5 14 S.E.2d 605, 607 (Va. 1999).
West Virginia                  W. Va. Code § 46-2-313              Michael v. Wyeth, LLC, No. CIV.A. 2:04-0435, 2011 WL 2150112, at
                                                                   *8 (S.D. W. Va. May 25, 2011) (predicting that West Virginia courts
                                                                   would create a rebuttable presumption that a seller’s affirmations
                                                                   relating to goods are part of the basis of the bargain); Allen v. Am.
                                                                   Honda Motor Co., 264 F.R.D. 412, 430 (N.D. Ill. 2009), rev’d on
                                                                   other grounds, 600 F.3d 813 (7th Cir. 2010) (stating that West
                                                                   Virginia does not require reliance without analysis).
Wisconsin                      Wis. Stat. § 402.313                Ewers v. Eisenzopf, 276 N.W.2d 802, 805 (Wis. 1979).

                                                                   But see Selzer v. Brunsell Bros., Ltd., 652 N.W.2d 806, 811 (Wis. Ct.
                                                                   App. 2002) (listing reliance as an element, but citing only a case under
                                                                   a pre-U.C.C. statute that explicitly required reliance).



                                                                       8
Plf’s 1st Consol. Comp., In re JUUL Prods. Lit., Appendix F (State Law Chart; Express Warranty)
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-8
                                                             Filed 07/29/19
                                                                   Filed 01/25/19
                                                                              Page Page
                                                                                   435 of1439
                                                                                          of 5



                                         STATE STATUTES ADOPTING U.C.C. § 2-314’s
                                           PROVISIONS ON IMPLIED WARRANTIES

          49 states have adopted U.C.C. § 2-314, which governs Plaintiffs’ implied warranty claims. Some states, however, require

privity of contract in order to recover for economic loss. See, e.g., In re Rust-Oleum Restore Mktg., Sales Practices & Prod. Liab.

Litig., 155 F. Supp. 3d 772, 806 (N.D. Ill. 2016) (grouping states between those that require privity and those that do not).1 Plaintiffs

do not believe any other distinction between implied warranty law is likely to impact the Court's analysis materially.

                                   STATE STATUTES REQUIRING PRIVITY OF CONTRACT
STATE                          STATUTE ADOPTING U.C.C. § 2-               CITATIONS AND NOTES REGARDING PRIVITY
                               314’S PROVISION ON IMPLIED                 REQUIREMENT
                               WARRANTIES
Alabama                        Ala. Code § 7-2-314                        Rampey v. Novartis Consumer Health, Inc., 867 So. 2d 1079,
                                                                          1089 (privity requirement for cases of economic injury).
Arizona                        Ariz. R.S. § 47-2314                       See Adelman v. Rheem Mfg. Co., No. 2:15-CV-00190 JWS,
                                                                          2015 WL 4874412, at *4 (D. Ariz. Aug. 14, 2015) (citing
                                                                          Flory v. Silvercrest Indus., 633 P.2d 383, 387 (Ariz. 1981)).
California                     Cal. U. Com. Code § 2314                   Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023–24
                                                                          (9th Cir. 2008) (but an exception “when the plaintiff relies on
                                                                          written labels or advertisements of a manufacturer”).
Connecticut                    Conn. Gen. Stat. § 42a-2-314               Source One Fin. Corp. v. Rd. Ready Used Cars, Inc., No.
                                                                          CV136034341S, 2014 WL 1013121, at *6 (Conn. Super. Ct.
                                                                          Feb. 14, 2014).
Florida                        Fla. Stat. § 672.314                       Brisson v. Ford Motor Co., 349 F. App’x 433 (11th Cir. 2009)
                                                                          (Fla. law).

1
  Plaintiffs respectfully note that their research regarding the states that require privity varies slightly from the list provided
in Rust-Oleum. In particular, caselaw suggests that Arizona, Connecticut, Kentucky, Oregon, and Wisconsin require
privity, while Indiana does not.
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-8
                                                             Filed 07/29/19
                                                                   Filed 01/25/19
                                                                              Page Page
                                                                                   436 of2439
                                                                                          of 5



Georgia                       Ga. Code Ann. § 11-2-314                     Gill v. Blue Bird Body Co., 147 F. App’x 807, 809 (11th Cir.
                                                                           2005).
Idaho                         Idaho Code § 28-2-314                        Am. W. Enterprises, Inc. v. CNH, LLC, 316 P.3d 662, 668
                                                                           (Idaho 2013); Nelson v. Anderson Lumber Co., 99 P.3d 1092,
                                                                           1101 (Idaho Ct. App. 2004).
Illinois                      810 Ill. Comp. Stat. 5/2-314                 Voelker v. Porsche Cars N. Am., Inc., 353 F.3d 516 (7th Cir.
                                                                           2003); but see Rothe v. Maloney Cadillac, Inc., 518 N.E.2d
                                                                           1028 (Ill. 1988).
Kentucky                      K.R.S. § 355.2-314                           Compex Int'l Co. v. Taylor, 209 S.W.3d 462, 465 (Ky. 2006)
                                                                           (“[T]he legislature expressly established the privity
                                                                           requirement”).
New York                      N.Y. U.C.C. Law § 2-314                      In re Scotts EZ Seed Litig., 80 U.C.C. Rep. Serv. 2d 935
                                                                           (S.D.N.Y. 2013); Hole v. Gen. Motors Corp., 83 A.D.2d 715
                                                                           (N.Y.S.2d. 1981).
North Carolina                N.C. Gen. Stat. § 25-2-314                   Energy Inv’rs Fund, L.P. v. Metric Constructors, Inc., 525
                                                                           S.E.2d 441, 446 (N.C. 2000).
Ohio                          Ohio Rev. Code Ann. § 1302.27                Curl v. Volkswagen of Am., Inc., 871 N.E.2d 1141 (Ohio
                                                                           2007).
Oregon                        Or. Rev. Stat. § 72.3140                     Davis v. Homasote Company, 574 P.2d 1116 (Or. 1978).
Tennessee                     Tenn. Code Ann. § 47-2-314                   First Nat’l Bank v. Brooks Farms, 821 S.W.2d 925 (Tenn.
                                                                           1991).
Washington                    Wash. Rev. Code § 62A.2-314                  Baughn v. Honda Motor Co., 727 P.2d 655, 669 (Wash.
                                                                           1986).
Wisconsin                     Wis. Stat. § 402.314                         St. Paul Mercury Ins. Co. v. Viking Corp., 539 F.3d 623 (7th
                                                                           Cir. 2008).




                                                                      2
Appendix E (State Laws; Implied Warranty), 1st Consol. Comp., In re JUUL Prods. Lit.
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-8
                                                             Filed 07/29/19
                                                                   Filed 01/25/19
                                                                              Page Page
                                                                                   437 of3439
                                                                                          of 5



                                STATE STATUTES NOT REQUIRING PRIVITY OF CONTRACT
STATE                         STATUTE ADOPTING U.C.C. § 2-                 CITATION REGARDING PRIVITY REQUIREMENT
                              314’S PROVISION ON IMPLIED
                              WARRANTIES
Alaska                        Alaska Stat. § 45.02.314                     Morrow v. New Moon Homes, Inc., 548 P.2d 279, 289-91
                                                                           (Alaska 1976) (cited in Czuchaj v. Conair Corp., No. 13-CV-
                                                                           1901-BEN (RBB), 2016 WL 1240391, at *2 (S.D. Cal. Mar.
                                                                           30, 2016)).
Arkansas                      Ark. Code Ann. § 4-2-314                     Mack Trucks of Arkansas, Inc. v. Jet Asphalt & Rock Co., 437
                                                                           S.W.2d 459, 462 (Ark. 1969).
Delaware                      Del. Code Ann. Tit. 6, § 2-314               S&R Assocs., L.P. v. Shell Oil Co., 725 A.2d 431, 437 (Del.
                                                                           Super. Ct. 1998).
Hawaii                        Haw. Rev. Stat. § 490:2-314                  Am. Auto. Ins. Co. v. Hawaii Nut & Bolt, Inc., No. CV 15-
                                                                           00245 ACK-KSC, 2016 WL 8677213, at *9 (D. Haw. Dec.
                                                                           16, 2016).
Indiana                       Ind. Code Ann. § 26-1-2-314                  Hyundai Motor America v. Goodin, 822 N.E.2d 947, 959 (Ind.
                                                                           2005).
Iowa                          Iowa Code § 554.2314                         Wells Dairy, Inc. v. Am. Indus. Refrigeration, Inc., 762
                                                                           N.W.2d 463, 476 (Iowa 2009).
Kansas                        Kan. Stat. Ann. § 84-2-314                   Gonzalez v. Pepsico, Inc., 489 F. Supp. 2d 1233, 1244 (D.
                                                                           Kan. 2007).
Maine                         Me. Rev. Stat. tit. 11, § 2-314              Stanley v. Schiavi Mobile Homes, Inc., 462 A.2d 1144, 1147
                                                                           n.4 (Me. 1983).
Maryland                      Md. Code Ann., Com. Law § 2-314              Pulte Home Corp. v. Parex, Inc., 923 A.2d 971, 999 (Ct.
                                                                           Spec. App. Md. 2007).
Massachusetts                 Mass. Ann. Laws ch. 106, § 2-314             Jacobs v. Yahama Motor Corp., 649 N.E.2d 758, 762 (Mass.
                                                                           1995).
Michigan                      Mich. Comp. Laws § 440.2314                  Cova v. Harley Davidson Motor Co., 182 N.W.2d 800, 802,
                                                                           804 (Mich. 1995).
Minnesota                     Minn. Stat. § 336.2-314                      Minn. Mining & Mfg. Co. v. Nishika Ltd., 565 N.W.2d 16, 19–
                                                                           21 (Minn. 1997).
Mississippi                   Miss. Code Ann. § 75-2-314                   Watson Quality Ford Inc. v. Casanova, 999 So.2d 830, 845

                                                                      3
Appendix E (State Laws; Implied Warranty), 1st Consol. Comp., In re JUUL Prods. Lit.
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-8
                                                             Filed 07/29/19
                                                                   Filed 01/25/19
                                                                              Page Page
                                                                                   438 of4439
                                                                                          of 5



                                                                           (Miss. 2009).
Missouri                      Mo. Rev. Stat. § 400.2-314                   Smith v. Old Warson Development Co., 479 S.W.2d 795, 798
                                                                           (Mo. 1972) (citing Morrow v. Caloric Appliance Corp., 372
                                                                           S.W.2d 41, 55-56 (Mo. 1963) (en banc)).
Montana                       Mont. Code Ann. § 30-2-314                   Whitaker v. Farmhand, Inc., 567 P.2d 916 (Mont. 1977);
                                                                           Plant Food Co-op v. Wolfkill Feed and Fertilizer 633 F.2d
                                                                           155 (9th Cir. 1980).
Nebraska                      Neb. Rev. Stat. § 2-314                      Peterson v. N. Am. Plant Breeders, 354 N.W.2d 625 (Neb.
                                                                           1984).
Nevada                        Nev. Rev. Stat. § 104.2314                   Cosgriff Neon Co. v. Mattheus, 371 P.2d 819, 820 (Nev.
                                                                           1962).
New Hampshire                 N.H. Rev. Stat. Ann. § 382-A:2-314           Lempke v. Dagenais, 130 N.H. 782, 788, 547 A.2d 290, 294
                                                                           (N.H. 1988).
New Jersey                    N.J. Stat. § 12A:2-314                       Spring Motors Distributors, Inc. v. Ford Motor Co., 489 A.2d
                                                                           660, 663 (N.J. 1985).
New Mexico                    N.M. Stat. Ann. § 55-2-314                   Badilla v. Wal-Mart Stores E. Inc., 357 P.3d 936, 940 (N.M.
                                                                           2015).
North Dakota                  N.D. Cent. Code, § 41-02-31                  Hagert v. Hatton Commodities, Inc., 350 N.W.2d 591
                                                                           (N.D.1984); Air Heaters, Inc. v. Johnson Electric, Inc., 258
                                                                           N.W.2d 649 (N.D.1977).
Oklahoma                      Okla. Stat. tit. 12A, § 2-314                Old Albany Estates, Ltd. v. Highland Carpet Mills, Inc., 604
                                                                           P.2d 849, 852 (Okl. 1979).
Pennsylvania                  13 Pa. Con. Stat. § 2314                     Spagnol Enterprises, Inc. v. Digital Equip. Corp., 568 A.2d
                                                                           948, 951 (Pa. 1989).
Rhode Island                  R.I. Gen. Laws § 6A-2-314                    Rousseau v. K.N. Const., Inc., 727 A.2d 190, 193 (R.I. 1999).
South Carolina                S.C. Code Ann. § 36-2-314                    JKT Co. v. Hardwick, 265 S.E.2d 510, 512 (S.C. 1980).
South Dakota                  S.D. Codified Laws § 57A-2-314               Horizons, Inc. v. Avco Corp., 551 F. Supp. 771 (D.S.D. 1982),
                                                                           affirmed in part, reversed in part 714 F.2d 862 (8th Cir.
                                                                           1983).
Texas                         Tex. Bus. & Com. Code § 2.314                Church & Dwight Co., Inc. v. Huey, 961 S.W.2d 560 (Tex. Ct.
                                                                           App. 1997).
Utah                          Utah Code Ann. § 70A-2-314                   Utah Code Ann. § 70A-2-318
Vermont                       Vt. Stat. Ann. Tit. 9A, § 2-314              Deveny v. Rheem Mfg. Co., 319 F.2d 124 (2d Cir. 1963).

                                                                      4
Appendix E (State Laws; Implied Warranty), 1st Consol. Comp., In re JUUL Prods. Lit.
                            Case
                            Case3:18-cv-02499-WHO
                                 MDL No. 2913 Document
                                                  Document
                                                       1-10 81-8
                                                             Filed 07/29/19
                                                                   Filed 01/25/19
                                                                              Page Page
                                                                                   439 of5439
                                                                                          of 5



Virginia                      Va. Code Ann. § 8.2-314                      Genito Glenn, Ltd P’ship v. Nat’l Hous. Bldg. Corp., 50 Va.
                                                                           Cir. 71 (1999).
West Virginia                 W. Va. Code § 46-2-314                       Louk v. Isuzu Motors, Inc., 479 S.E.2d 911 (W. Va. 1996).
Wyoming                       Wyo. Stat. Ann. § 34.1-2-314                 W. Equip. Co. v. Sheridan Iron Works, Inc., 605 P.2d 806, 808
                                                                           (Wyo. 1980).




                                                                      5
Appendix E (State Laws; Implied Warranty), 1st Consol. Comp., In re JUUL Prods. Lit.
